UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: September 30, 2015 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (13.0%) * Amazon.com Inc. 4,547,782 2,327,964 Walt Disney Co. 18,413,386 1,881,848 Home Depot Inc. 15,226,873 1,758,552 Comcast Corp. Class A 28,264,353 1,607,676 McDonald's Corp. 11,168,016 1,100,385 Starbucks Corp. 17,599,744 1,000,369 NIKE Inc. Class B 8,038,545 988,500 Lowe's Cos. Inc. 10,971,538 756,158 * Priceline Group Inc. 601,233 743,641 Time Warner Inc. 9,671,330 664,904 Ford Motor Co. 46,211,328 627,088 Time Warner Cable Inc. 3,355,578 601,890 Target Corp. 7,452,081 586,181 TJX Cos. Inc. 7,996,879 571,137 Twenty-First Century Fox Inc. Class A 19,591,611 528,582 * Netflix Inc. 5,051,768 521,646 General Motors Co. 17,093,056 513,134 Yum! Brands Inc. 5,112,473 408,742 Johnson Controls Inc. 7,754,808 320,739 * O'Reilly Automotive Inc. 1,178,552 294,638 VF Corp. 4,037,245 275,380 L Brands Inc. 3,046,264 274,560 Carnival Corp. 5,488,217 272,764 * Chipotle Mexican Grill Inc. Class A 369,232 265,939 * AutoZone Inc. 366,030 264,943 Delphi Automotive plc 3,371,403 256,361 Dollar General Corp. 3,493,681 253,082 Ross Stores Inc. 4,906,062 237,797 CBS Corp. Class B 5,270,301 210,285 * Under Armour Inc. Class A 2,134,213 206,549 Macy's Inc. 3,925,171 201,440 Omnicom Group Inc. 2,881,167 189,869 * Dollar Tree Inc. 2,783,597 185,555 Royal Caribbean Cruises Ltd. 2,034,524 181,256 Viacom Inc. Class B 4,120,652 177,806 Advance Auto Parts Inc. 868,155 164,541 Marriott International Inc. Class A 2,364,946 161,289 Genuine Parts Co. 1,796,916 148,946 * CarMax Inc. 2,466,764 146,328 Expedia Inc. 1,186,285 139,602 Hanesbrands Inc. 4,772,248 138,109 * Mohawk Industries Inc. 753,738 137,022 Whirlpool Corp. 930,008 136,953 Tractor Supply Co. 1,610,509 135,798 Best Buy Co. Inc. 3,639,122 135,084 Starwood Hotels & Resorts Worldwide Inc. 2,019,444 134,253 Harley-Davidson Inc. 2,442,248 134,079 Signet Jewelers Ltd. 943,796 128,479 Newell Rubbermaid Inc. 3,175,029 126,080 ^ H&R Block Inc. 3,276,699 118,616 Nordstrom Inc. 1,652,054 118,469 * Bed Bath & Beyond Inc. 2,011,464 114,694 DR Horton Inc. 3,871,524 113,668 BorgWarner Inc. 2,684,169 111,635 Kohl's Corp. 2,346,374 108,661 Tiffany & Co. 1,330,258 102,723 Wyndham Worldwide Corp. 1,399,784 100,644 PVH Corp. 978,816 99,780 Lennar Corp. Class A 2,061,337 99,212 * Michael Kors Holdings Ltd. 2,292,225 96,824 Hasbro Inc. 1,332,237 96,108 Coach Inc. 3,278,271 94,840 Goodyear Tire & Rubber Co. 3,194,537 93,696 Interpublic Group of Cos. Inc. 4,863,651 93,042 Darden Restaurants Inc. 1,351,372 92,623 Staples Inc. 7,626,788 89,462 Cablevision Systems Corp. Class A 2,635,649 85,580 Mattel Inc. 4,013,951 84,534 * TripAdvisor Inc. 1,338,509 84,353 Ralph Lauren Corp. Class A 708,601 83,728 Harman International Industries Inc. 843,983 81,014 Gap Inc. 2,819,973 80,369 * Discovery Communications Inc. 3,056,878 74,252 News Corp. Class A 5,794,468 73,126 PulteGroup Inc. 3,805,717 71,814 Comcast Corp. Special Class A 1,178,793 67,474 Leggett & Platt Inc. 1,622,152 66,914 TEGNA Inc. 2,684,933 60,116 Scripps Networks Interactive Inc. Class A 1,117,206 54,955 * AutoNation Inc. 928,317 54,009 ^ GameStop Corp. Class A 1,264,417 52,107 Wynn Resorts Ltd. 963,707 51,192 Garmin Ltd. 1,404,081 50,378 * Discovery Communications Inc. Class A 1,768,989 46,047 * Urban Outfitters Inc. 1,122,720 32,986 * Fossil Group Inc. 490,267 27,396 Consumer Staples (9.9%) Procter & Gamble Co. 32,165,387 2,313,978 Coca-Cola Co. 46,423,983 1,862,530 PepsiCo Inc. 17,419,352 1,642,645 Philip Morris International Inc. 18,370,243 1,457,311 CVS Health Corp. 13,215,616 1,275,043 Altria Group Inc. 23,249,983 1,264,799 Wal-Mart Stores Inc. 18,712,849 1,213,341 Walgreens Boots Alliance Inc. 10,361,935 861,077 Mondelez International Inc. Class A 19,107,121 800,015 Costco Wholesale Corp. 5,211,555 753,435 Colgate-Palmolive Co. 10,673,942 677,368 Kraft Heinz Co. 7,047,341 497,401 Kimberly-Clark Corp. 4,319,785 471,029 Reynolds American Inc. 9,829,156 435,137 Kroger Co. 11,519,577 415,511 General Mills Inc. 7,100,132 398,531 Archer-Daniels-Midland Co. 7,219,754 299,259 Sysco Corp. 6,559,878 255,639 Constellation Brands Inc. Class A 2,039,154 255,323 * Monster Beverage Corp. 1,803,036 243,662 Estee Lauder Cos. Inc. Class A 2,678,566 216,107 ConAgra Foods Inc. 5,119,961 207,410 Kellogg Co. 3,019,054 200,918 Dr Pepper Snapple Group Inc. 2,263,785 178,952 Clorox Co. 1,525,657 176,259 Mead Johnson Nutrition Co. 2,404,423 169,271 Hershey Co. 1,732,306 159,164 Molson Coors Brewing Co. Class B 1,874,298 155,604 Tyson Foods Inc. Class A 3,609,564 155,572 JM Smucker Co. 1,220,327 139,227 Whole Foods Market Inc. 4,241,705 134,250 Brown-Forman Corp. Class B 1,258,168 121,917 Coca-Cola Enterprises Inc. 2,499,606 120,856 McCormick & Co. Inc. 1,375,394 113,030 Campbell Soup Co. 2,136,015 108,253 Hormel Foods Corp. 1,597,649 101,147 Keurig Green Mountain Inc. 1,424,498 74,273 Energy (6.9%) Exxon Mobil Corp. 49,440,825 3,675,925 Chevron Corp. 22,313,545 1,760,092 Schlumberger Ltd. 15,005,765 1,034,948 ConocoPhillips 14,626,595 701,491 Occidental Petroleum Corp. 9,059,149 599,263 Kinder Morgan Inc. 21,313,912 589,969 EOG Resources Inc. 6,512,288 474,095 Phillips 66 5,678,079 436,304 Anadarko Petroleum Corp. 6,023,031 363,731 Halliburton Co. 10,133,965 358,236 Valero Energy Corp. 5,893,840 354,220 Williams Cos. Inc. 8,088,791 298,072 Marathon Petroleum Corp. 6,356,860 294,513 Baker Hughes Inc. 5,168,024 268,944 Pioneer Natural Resources Co. 1,770,727 215,391 Spectra Energy Corp. 7,960,056 209,111 Apache Corp. 4,482,634 175,540 National Oilwell Varco Inc. 4,551,732 171,373 Devon Energy Corp. 4,581,749 169,937 Noble Energy Inc. 5,041,052 152,139 Hess Corp. 2,859,108 143,127 Tesoro Corp. 1,459,585 141,930 * Cameron International Corp. 2,270,881 139,250 Marathon Oil Corp. 8,029,652 123,657 EQT Corp. 1,807,510 117,072 Cimarex Energy Co. 1,120,331 114,811 Cabot Oil & Gas Corp. 4,907,778 107,284 * FMC Technologies Inc. 2,719,588 84,307 ONEOK Inc. 2,478,839 79,819 Columbia Pipeline Group Inc. 3,765,149 68,865 Range Resources Corp. 2,007,748 64,489 * Newfield Exploration Co. 1,933,042 63,597 ^ Helmerich & Payne Inc. 1,277,873 60,392 * Southwestern Energy Co. 4,559,424 57,859 ^ Transocean Ltd. 4,048,308 52,304 Murphy Oil Corp. 1,926,040 46,610 ^ Chesapeake Energy Corp. 6,126,295 44,906 Ensco plc Class A 2,791,442 39,303 ^ CONSOL Energy Inc. 2,713,584 26,593 ^ Diamond Offshore Drilling Inc. 763,337 13,206 Financials (16.5%) Wells Fargo & Co. 55,392,551 2,844,408 * Berkshire Hathaway Inc. Class B 20,651,669 2,692,978 JPMorgan Chase & Co. 43,851,356 2,673,617 Bank of America Corp. 124,135,380 1,934,029 Citigroup Inc. 35,690,644 1,770,613 American International Group Inc. 15,402,875 875,191 Goldman Sachs Group Inc. 4,773,342 829,416 US Bancorp 19,629,273 804,997 American Express Co. 10,092,403 748,150 Simon Property Group Inc. 3,669,054 674,079 MetLife Inc. 13,244,203 624,464 Morgan Stanley 18,067,771 569,135 PNC Financial Services Group Inc. 6,090,427 543,266 Bank of New York Mellon Corp. 13,121,419 513,704 Capital One Financial Corp. 6,432,368 466,475 BlackRock Inc. 1,519,205 451,918 American Tower Corporation 5,019,438 441,610 Prudential Financial Inc. 5,348,189 407,586 Charles Schwab Corp. 14,194,312 405,390 ACE Ltd. 3,839,838 397,039 CME Group Inc. 4,004,535 371,381 Public Storage 1,743,103 368,893 Travelers Cos. Inc. 3,689,677 367,234 Chubb Corp. 2,691,073 330,060 BB&T Corp. 9,243,118 329,055 Marsh & McLennan Cos. Inc. 6,283,666 328,133 State Street Corp. 4,838,676 325,207 Equity Residential 4,316,681 324,269 Crown Castle International Corp. 3,957,154 312,101 Intercontinental Exchange Inc. 1,309,993 307,835 Aflac Inc. 5,106,473 296,839 Aon plc 3,320,320 294,214 Welltower Inc. 4,171,917 282,522 McGraw Hill Financial Inc. 3,230,851 279,469 Allstate Corp. 4,747,186 276,476 AvalonBay Communities Inc. 1,575,782 275,478 Discover Financial Services 5,161,197 268,331 Prologis Inc. 6,214,270 241,735 SunTrust Banks Inc. 6,142,240 234,879 Ameriprise Financial Inc. 2,113,102 230,603 Hartford Financial Services Group Inc. 4,918,692 225,178 Ventas Inc. 3,943,157 221,053 Boston Properties Inc. 1,821,296 215,641 Progressive Corp. 6,948,575 212,904 T. Rowe Price Group Inc. 3,038,419 211,170 HCP Inc. 5,485,859 204,348 * Berkshire Hathaway Inc. Class A 1,042 203,440 Moody's Corp. 2,066,560 202,936 M&T Bank Corp. 1,580,108 192,694 Vornado Realty Trust 2,101,350 190,004 Equinix Inc. 675,472 184,674 Fifth Third Bancorp 9,525,913 180,135 General Growth Properties Inc. 6,930,674 179,990 Northern Trust Corp. 2,595,277 176,894 Essex Property Trust Inc. 779,672 174,194 Franklin Resources Inc. 4,586,063 170,877 Weyerhaeuser Co. 6,098,044 166,721 Invesco Ltd. 5,084,317 158,783 Principal Financial Group Inc. 3,250,813 153,894 Regions Financial Corp. 15,709,537 141,543 Lincoln National Corp. 2,975,560 141,220 Host Hotels & Resorts Inc. 8,906,159 140,806 Realty Income Corp. 2,785,515 132,006 XL Group plc Class A 3,584,668 130,195 KeyCorp 9,970,280 129,713 SL Green Realty Corp. 1,181,417 127,782 Loews Corp. 3,401,883 122,944 Macerich Co. 1,596,015 122,606 Kimco Realty Corp. 4,899,741 119,701 * Affiliated Managers Group Inc. 643,893 110,099 * CBRE Group Inc. Class A 3,437,875 110,012 Huntington Bancshares Inc. 9,524,557 100,960 Cincinnati Financial Corp. 1,751,224 94,216 Unum Group 2,923,404 93,783 * E*TRADE Financial Corp. 3,439,701 90,567 Comerica Inc. 2,109,949 86,719 Plum Creek Timber Co. Inc. 2,071,283 81,836 Leucadia National Corp. 3,998,145 81,002 Torchmark Corp. 1,379,359 77,796 Nasdaq Inc. 1,402,596 74,800 Iron Mountain Inc. 2,274,385 70,551 Apartment Investment & Management Co. 1,853,713 68,625 Zions Bancorporation 2,421,266 66,682 Assurant Inc. 792,486 62,614 Hudson City Bancorp Inc. 5,708,827 58,059 People's United Financial Inc. 3,676,363 57,829 Legg Mason Inc. 1,301,138 54,140 Navient Corp. 4,435,933 49,860 * Genworth Financial Inc. Class A 5,894,777 27,234 Health Care (14.6%) Johnson & Johnson 32,835,855 3,065,227 Pfizer Inc. 73,131,944 2,297,074 Gilead Sciences Inc. 17,402,837 1,708,785 Merck & Co. Inc. 33,399,552 1,649,604 UnitedHealth Group Inc. 11,307,353 1,311,766 * Allergan plc 4,667,750 1,268,741 Amgen Inc. 8,991,360 1,243,685 Bristol-Myers Squibb Co. 19,773,352 1,170,582 Medtronic plc 16,769,569 1,122,555 AbbVie Inc. 19,628,411 1,067,982 * Celgene Corp. 9,374,332 1,014,022 Eli Lilly & Co. 11,567,748 968,105 * Biogen Inc. 2,788,664 813,760 Abbott Laboratories 17,673,887 710,844 * Express Scripts Holding Co. 8,012,986 648,731 Thermo Fisher Scientific Inc. 4,725,396 577,821 McKesson Corp. 2,755,966 509,936 Aetna Inc. 4,133,878 452,288 Anthem Inc. 3,102,088 434,292 * Regeneron Pharmaceuticals Inc. 916,893 426,484 * Alexion Pharmaceuticals Inc. 2,681,326 419,333 Cigna Corp. 3,053,567 412,293 Stryker Corp. 3,750,262 352,900 Becton Dickinson and Co. 2,492,861 330,703 Humana Inc. 1,756,501 314,414 * Vertex Pharmaceuticals Inc. 2,900,716 302,081 Cardinal Health Inc. 3,881,324 298,163 * HCA Holdings Inc. 3,790,437 293,228 Perrigo Co. plc 1,734,338 272,759 * Boston Scientific Corp. 15,934,399 261,483 AmerisourceBergen Corp. Class A 2,435,285 231,328 Zoetis Inc. 5,442,472 224,121 * Cerner Corp. 3,642,111 218,381 Baxter International Inc. 6,468,206 212,481 St. Jude Medical Inc. 3,340,512 210,753 Baxalta Inc. 6,422,625 202,377 * Intuitive Surgical Inc. 439,011 201,761 * Mylan NV 4,896,724 197,142 Zimmer Biomet Holdings Inc. 2,025,733 190,277 * Edwards Lifesciences Corp. 1,275,146 181,288 * Endo International plc 2,469,233 171,068 CR Bard Inc. 879,955 163,944 * DaVita HealthCare Partners Inc. 2,018,687 146,012 Universal Health Services Inc. Class B 1,088,041 135,798 Agilent Technologies Inc. 3,929,528 134,901 * Henry Schein Inc. 988,877 131,244 * Laboratory Corp. of America Holdings 1,192,914 129,395 * Waters Corp. 975,801 115,349 Quest Diagnostics Inc. 1,702,261 104,638 * Mallinckrodt plc 1,390,553 88,912 * Varian Medical Systems Inc. 1,169,994 86,322 DENTSPLY International Inc. 1,657,885 83,839 PerkinElmer Inc. 1,344,707 61,803 Patterson Cos. Inc. 1,030,230 44,557 * Tenet Healthcare Corp. 1,181,180 43,609 Industrials (10.0%) General Electric Co. 119,722,471 3,019,401 3M Co. 7,408,317 1,050,277 Boeing Co. 7,574,127 991,832 Union Pacific Corp. 10,289,242 909,672 Honeywell International Inc. 9,270,281 877,803 United Technologies Corp. 9,821,540 874,019 United Parcel Service Inc. Class B 8,282,363 817,386 Lockheed Martin Corp. 3,166,848 656,519 Danaher Corp. 7,051,376 600,848 General Dynamics Corp. 3,597,402 496,262 Caterpillar Inc. 7,146,227 467,077 FedEx Corp. 3,114,776 448,465 Delta Air Lines Inc. 9,432,136 423,220 Raytheon Co. 3,598,899 393,216 Precision Castparts Corp. 1,630,192 374,471 Northrop Grumman Corp. 2,221,810 368,709 Emerson Electric Co. 7,791,149 344,135 Illinois Tool Works Inc. 3,906,430 321,538 CSX Corp. 11,663,420 313,746 American Airlines Group Inc. 7,965,291 309,292 Southwest Airlines Co. 7,817,476 297,377 Eaton Corp. plc 5,542,821 284,347 Deere & Co. 3,696,316 273,527 Norfolk Southern Corp. 3,573,374 273,006 Waste Management Inc. 4,986,703 248,388 * United Continental Holdings Inc. 4,478,938 237,608 PACCAR Inc. 4,208,754 219,571 Cummins Inc. 1,969,929 213,895 * Nielsen Holdings plc 4,350,616 193,472 Roper Technologies Inc. 1,193,855 187,077 Stanley Black & Decker Inc. 1,817,307 176,242 Tyco International plc 4,998,873 167,262 Rockwell Automation Inc. 1,590,433 161,381 Ingersoll-Rand plc 3,146,975 159,772 Parker-Hannifin Corp. 1,641,566 159,724 ^ WW Grainger Inc. 719,832 154,771 AMETEK Inc. 2,871,383 150,231 * Stericycle Inc. 1,005,928 140,136 Equifax Inc. 1,402,051 136,251 Rockwell Collins Inc. 1,562,524 127,877 Fastenal Co. 3,440,608 125,961 Textron Inc. 3,278,357 123,397 Kansas City Southern 1,308,665 118,932 Republic Services Inc. Class A 2,855,350 117,640 CH Robinson Worldwide Inc. 1,681,768 113,990 Pentair plc 2,135,526 108,997 Dover Corp. 1,855,711 106,110 Expeditors International of Washington Inc. 2,243,458 105,555 Snap-on Inc. 689,866 104,128 Masco Corp. 4,079,317 102,717 L-3 Communications Holdings Inc. 952,079 99,511 Cintas Corp. 1,058,216 90,742 Robert Half International Inc. 1,596,196 81,661 JB Hunt Transport Services Inc. 1,088,340 77,708 Fluor Corp. 1,718,334 72,771 Xylem Inc. 2,152,863 70,722 * United Rentals Inc. 1,130,675 67,897 Allegion plc 1,136,296 65,519 Flowserve Corp. 1,581,675 65,070 ADT Corp. 2,015,318 60,258 * Quanta Services Inc. 2,421,253 58,619 * Jacobs Engineering Group Inc. 1,468,294 54,958 Pitney Bowes Inc. 2,392,326 47,488 Ryder System Inc. 632,448 46,827 Dun & Bradstreet Corp. 427,809 44,920 Joy Global Inc. 1,155,252 17,248 Information Technology (20.3%) Apple Inc. 67,622,080 7,458,715 Microsoft Corp. 94,839,100 4,197,579 * Facebook Inc. Class A 26,795,808 2,408,943 * Google Inc. Class A 3,437,454 2,194,368 * Google Inc. Class C 3,507,332 2,133,931 Intel Corp. 56,372,740 1,699,074 Visa Inc. Class A 23,139,542 1,611,900 Cisco Systems Inc. 60,308,367 1,583,095 International Business Machines Corp. 10,686,081 1,549,161 Oracle Corp. 38,562,875 1,392,891 MasterCard Inc. Class A 11,834,293 1,066,506 QUALCOMM Inc. 18,631,422 1,001,066 Accenture plc Class A 7,401,135 727,236 Texas Instruments Inc. 12,171,194 602,718 EMC Corp. 22,823,943 551,426 Hewlett-Packard Co. 21,420,987 548,591 * salesforce.com inc 7,356,891 510,789 * Adobe Systems Inc. 5,901,271 485,202 * Cognizant Technology Solutions Corp. Class A 7,228,007 452,546 Automatic Data Processing Inc. 5,523,835 443,895 * PayPal Holdings Inc. 13,151,595 408,225 Avago Technologies Ltd. Class A 3,080,441 385,086 Broadcom Corp. Class A 6,627,623 340,859 * eBay Inc. 13,288,038 324,760 * Yahoo! Inc. 10,268,526 296,863 Intuit Inc. 3,287,887 291,800 TE Connectivity Ltd. 4,770,763 285,721 * Electronic Arts Inc. 3,696,216 250,419 Corning Inc. 14,535,194 248,843 * Fiserv Inc. 2,781,342 240,892 Fidelity National Information Services Inc. 3,339,345 224,003 Western Digital Corp. 2,732,435 217,065 Analog Devices Inc. 3,719,882 209,839 Applied Materials Inc. 14,238,123 209,158 * Micron Technology Inc. 12,765,595 191,229 Skyworks Solutions Inc. 2,261,530 190,443 * Alliance Data Systems Corp. 728,545 188,679 Amphenol Corp. Class A 3,666,249 186,832 Activision Blizzard Inc. 5,965,411 184,272 Paychex Inc. 3,812,476 181,588 Altera Corp. 3,587,094 179,642 Seagate Technology plc 3,581,207 160,438 Symantec Corp. 8,113,899 157,978 * Red Hat Inc. 2,176,000 156,411 NVIDIA Corp. 6,071,469 149,662 * Akamai Technologies Inc. 2,117,656 146,245 * Citrix Systems Inc. 1,905,925 132,042 SanDisk Corp. 2,424,687 131,733 Motorola Solutions Inc. 1,906,796 130,387 Xilinx Inc. 3,067,012 130,041 Lam Research Corp. 1,875,044 122,497 * Autodesk Inc. 2,682,661 118,413 Xerox Corp. 11,915,232 115,935 Linear Technology Corp. 2,843,520 114,736 Western Union Co. 6,065,605 111,364 Microchip Technology Inc. 2,503,564 107,879 Juniper Networks Inc. 4,194,592 107,843 Harris Corp. 1,471,577 107,646 NetApp Inc. 3,559,044 105,348 CA Inc. 3,716,119 101,450 Computer Sciences Corp. 1,639,369 100,624 * F5 Networks Inc. 842,126 97,518 KLA-Tencor Corp. 1,866,978 93,349 Total System Services Inc. 2,005,593 91,114 * VeriSign Inc. 1,183,976 83,541 * Qorvo Inc. 1,772,581 79,855 * Teradata Corp. 1,678,572 48,611 FLIR Systems Inc. 1,661,678 46,510 * First Solar Inc. 896,693 38,334 Materials (2.8%) ^ Dow Chemical Co. 13,733,089 582,283 EI du Pont de Nemours & Co. 10,729,874 517,180 Monsanto Co. 5,547,748 473,445 LyondellBasell Industries NV Class A 4,418,805 368,352 Praxair Inc. 3,396,431 345,960 Ecolab Inc. 3,148,838 345,490 Air Products & Chemicals Inc. 2,294,021 292,671 PPG Industries Inc. 3,209,755 281,463 Sherwin-Williams Co. 939,575 209,318 Sigma-Aldrich Corp. 1,416,311 196,754 International Paper Co. 4,954,078 187,215 WestRock Co. 3,105,425 159,743 Alcoa Inc. 15,533,560 150,054 Nucor Corp. 3,789,548 142,298 Vulcan Materials Co. 1,579,230 140,867 Freeport-McMoRan Inc. 13,480,981 130,631 Mosaic Co. 3,997,883 124,374 CF Industries Holdings Inc. 2,763,422 124,078 Martin Marietta Materials Inc. 794,701 120,755 Sealed Air Corp. 2,441,340 114,450 Eastman Chemical Co. 1,763,227 114,116 Ball Corp. 1,637,409 101,847 Newmont Mining Corp. 6,274,708 100,835 International Flavors & Fragrances Inc. 955,852 98,701 Airgas Inc. 796,552 71,156 Avery Dennison Corp. 1,084,472 61,349 FMC Corp. 1,582,915 53,677 * Owens-Illinois Inc. 1,907,012 39,513 Telecommunication Services (2.4%) AT&T Inc. 72,938,040 2,376,321 Verizon Communications Inc. 48,210,666 2,097,646 CenturyLink Inc. 6,676,661 167,718 * Level 3 Communications Inc. 3,416,362 149,261 Frontier Communications Corp. 13,848,707 65,781 Utilities (3.1%) Duke Energy Corp. 8,162,410 587,204 NextEra Energy Inc. 5,458,086 532,436 Dominion Resources Inc. 7,047,692 496,017 Southern Co. 10,772,418 481,527 American Electric Power Co. Inc. 5,816,225 330,710 PG&E Corp. 5,799,683 306,223 Exelon Corp. 10,215,551 303,402 Sempra Energy 2,792,397 270,081 PPL Corp. 7,943,474 261,261 Public Service Enterprise Group Inc. 5,997,716 252,864 Edison International 3,863,034 243,641 Consolidated Edison Inc. 3,472,415 232,131 Xcel Energy Inc. 6,015,012 212,992 WEC Energy Group Inc. 3,743,711 195,497 Eversource Energy 3,760,614 190,362 DTE Energy Co. 2,128,492 171,067 FirstEnergy Corp. 5,010,040 156,864 Entergy Corp. 2,129,136 138,607 Ameren Corp. 2,877,662 121,639 CMS Energy Corp. 3,281,306 115,896 SCANA Corp. 1,694,704 95,344 CenterPoint Energy Inc. 5,102,104 92,042 AGL Resources Inc. 1,423,566 86,894 Pinnacle West Capital Corp. 1,313,619 84,255 AES Corp. 8,094,364 79,244 TECO Energy Inc. 2,789,337 73,248 Pepco Holdings Inc. 3,004,810 72,776 NiSource Inc. 3,769,530 69,925 NRG Energy Inc. 3,921,404 58,233 Total Common Stocks (Cost $130,214,858) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.189% 1,215,270,767 1,215,271 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 6,000 5,999 4,5 Federal Home Loan Bank Discount Notes 0.100% 10/23/15 27,800 27,798 4,5 Federal Home Loan Bank Discount Notes 0.114% 10/28/15 2,100 2,100 4,5 Federal Home Loan Bank Discount Notes 0.170% 11/12/15 10,000 9,998 4,5 Federal Home Loan Bank Discount Notes 0.180% 11/17/15 10,000 9,998 Total Temporary Cash Investments (Cost $1,271,164) Total Investments (100.2%) (Cost $131,486,022) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $273,613,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $272,010,000 of collateral received for securities on loan. The fund received additional collateral of $14,532,000 on the next business day. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $47,994,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the 500 Index Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 200,594,220 — — Temporary Cash Investments 1,215,271 55,893 — Futures Contracts—Assets 1 17,613 — — Total 201,827,104 55,893 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). 500 Index Fund At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index December 2015 2,060 982,981 (18,232) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $131,486,022,000. Net unrealized appreciation of investment securities for tax purposes was $70,379,362,000, consisting of unrealized gains of $76,351,653,000 on securities that had risen in value since their purchase and $5,972,291,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (15.8%) * Liberty Global plc 6,785,831 278,355 *,^ Tesla Motors Inc. 987,818 245,374 Las Vegas Sands Corp. 3,728,543 141,573 *,^ Charter Communications Inc. Class A 772,997 135,932 * DISH Network Corp. Class A 2,277,111 132,847 Hilton Worldwide Holdings Inc. 5,311,641 121,849 * Ulta Salon Cosmetics & Fragrance Inc. 652,081 106,517 Foot Locker Inc. 1,413,855 101,755 * Jarden Corp. 2,009,510 98,225 ^ Autoliv Inc. 893,662 97,418 * Norwegian Cruise Line Holdings Ltd. 1,608,912 92,191 * MGM Resorts International 4,800,203 88,564 * Liberty Global plc Class A 2,057,608 88,354 * LKQ Corp. 3,094,752 87,767 * Sirius XM Holdings Inc. 22,691,339 84,866 Lear Corp. 778,530 84,689 Polaris Industries Inc. 624,395 74,846 * Liberty Media Corp. 1,999,191 68,892 Aramark 2,272,477 67,356 Williams-Sonoma Inc. 854,905 65,272 Domino's Pizza Inc. 557,289 60,137 * NVR Inc. 39,012 59,502 * Skechers U.S.A. Inc. Class A 433,278 58,094 * lululemon athletica Inc. 1,135,416 57,509 * Toll Brothers Inc. 1,660,098 56,842 Service Corp. International 2,033,711 55,114 Carter's Inc. 530,234 48,060 * Panera Bread Co. Class A 247,795 47,926 Dunkin' Brands Group Inc. 966,650 47,366 Dick's Sporting Goods Inc. 950,617 47,160 Gentex Corp. 2,972,277 46,070 * Madison Square Garden Co. Class A 631,264 45,539 * Tempur Sealy International Inc. 632,716 45,195 * AMC Networks Inc. Class A 614,053 44,930 Brunswick Corp. 933,223 44,692 Six Flags Entertainment Corp. 894,558 40,953 * Burlington Stores Inc. 781,295 39,877 * Visteon Corp. 385,752 39,054 Vail Resorts Inc. 369,070 38,634 * Buffalo Wild Wings Inc. 196,779 38,063 * Sally Beauty Holdings Inc. 1,596,258 37,911 * Liberty Media Corp. Class A 1,029,372 36,769 Lions Gate Entertainment Corp. 994,301 36,590 ^ Cracker Barrel Old Country Store Inc. 248,211 36,557 * Live Nation Entertainment Inc. 1,512,160 36,352 * ServiceMaster Global Holdings Inc. 1,061,566 35,616 Cinemark Holdings Inc. 1,088,707 35,372 * Restoration Hardware Holdings Inc. 376,810 35,160 GNC Holdings Inc. Class A 862,469 34,861 * Liberty Broadband Corp. 678,179 34,702 * Office Depot Inc. 5,091,575 32,688 Brinker International Inc. 610,056 32,132 Pool Corp. 435,780 31,507 * Starz 842,356 31,454 *,^ JC Penney Co. Inc. 3,162,755 29,382 Tribune Media Co. Class A 820,515 29,210 Jack in the Box Inc. 371,248 28,601 American Eagle Outfitters Inc. 1,823,198 28,497 * Vista Outdoor Inc. 641,345 28,495 * Tenneco Inc. 617,032 27,625 Graham Holdings Co. Class B 46,012 26,549 * Helen of Troy Ltd. 290,429 25,935 CST Brands Inc. 767,482 25,833 Dana Holding Corp. 1,626,653 25,831 Lithia Motors Inc. Class A 237,449 25,671 Tupperware Brands Corp. 516,650 25,569 Cheesecake Factory Inc. 470,173 25,371 * Kate Spade & Co. 1,323,568 25,293 Big Lots Inc. 526,565 25,233 * Ascena Retail Group Inc. 1,772,833 24,660 Thor Industries Inc. 472,577 24,479 * G-III Apparel Group Ltd. 396,585 24,453 John Wiley & Sons Inc. Class A 485,914 24,310 Texas Roadhouse Inc. Class A 652,840 24,286 Aaron's Inc. 669,938 24,191 * Houghton Mifflin Harcourt Co. 1,181,189 23,990 *,^ GoPro Inc. Class A 758,652 23,685 Bloomin' Brands Inc. 1,285,317 23,367 Wolverine World Wide Inc. 1,070,109 23,157 Chico's FAS Inc. 1,460,057 22,967 * Cabela's Inc. 497,245 22,674 * Bright Horizons Family Solutions Inc. 351,410 22,575 * Murphy USA Inc. 408,776 22,462 Dillard's Inc. Class A 255,675 22,343 Monro Muffler Brake Inc. 330,227 22,307 * Asbury Automotive Group Inc. 270,382 21,942 Time Inc. 1,134,528 21,613 Penske Automotive Group Inc. 442,153 21,418 * Pinnacle Entertainment Inc. 627,538 21,236 * Steven Madden Ltd. 579,184 21,210 Cooper Tire & Rubber Co. 536,100 21,181 Papa John's International Inc. 305,196 20,900 Wendy's Co. 2,398,124 20,744 Sotheby's 640,997 20,499 Men's Wearhouse Inc. 475,307 20,210 * Deckers Outdoor Corp. 345,108 20,037 * TRI Pointe Group Inc. 1,525,119 19,964 Ryland Group Inc. 485,296 19,815 Group 1 Automotive Inc. 232,512 19,798 Marriott Vacations Worldwide Corp. 286,212 19,502 * Cable One Inc. 46,316 19,426 HSN Inc. 337,334 19,309 * Five Below Inc. 564,303 18,949 * Grand Canyon Education Inc. 488,493 18,558 Sinclair Broadcast Group Inc. Class A 732,592 18,549 DSW Inc. Class A 729,865 18,473 * Michaels Cos. Inc. 775,038 17,903 Gannett Co. Inc. 1,181,695 17,406 Churchill Downs Inc. 128,743 17,227 Choice Hotels International Inc. 361,494 17,225 * Hyatt Hotels Corp. Class A 359,292 16,923 Columbia Sportswear Co. 286,155 16,823 * Gentherm Inc. 372,424 16,729 * Dorman Products Inc. 318,540 16,211 DeVry Education Group Inc. 594,243 16,169 Meredith Corp. 379,002 16,138 *,^ Groupon Inc. Class A 4,927,361 16,063 DineEquity Inc. 171,634 15,732 Core-Mark Holding Co. Inc. 240,223 15,723 * American Axle & Manufacturing Holdings Inc. 785,512 15,663 Morningstar Inc. 193,085 15,497 New York Times Co. Class A 1,303,271 15,392 Nexstar Broadcasting Group Inc. Class A 324,131 15,348 Abercrombie & Fitch Co. 721,276 15,284 * Liberty TripAdvisor Holdings Inc. Class A 685,543 15,198 * La Quinta Holdings Inc. 935,700 14,765 * Meritage Homes Corp. 390,427 14,258 * Genesco Inc. 249,492 14,239 Guess? Inc. 665,847 14,223 La-Z-Boy Inc. 531,638 14,120 * Media General Inc. 1,000,881 14,002 Caleres Inc. 453,883 13,857 Drew Industries Inc. 250,405 13,675 * Popeyes Louisiana Kitchen Inc. 240,057 13,530 * Boyd Gaming Corp. 823,234 13,419 * Express Inc. 748,041 13,368 Rent-A-Center Inc. 549,991 13,337 * Liberty Broadband Corp. Class A 257,239 13,232 *,^ DreamWorks Animation SKG Inc. Class A 758,205 13,231 * Shutterfly Inc. 367,760 13,147 * Diamond Resorts International Inc. 556,520 13,017 Regal Entertainment Group Class A 687,404 12,848 KB Home 935,791 12,680 * Fiesta Restaurant Group Inc. 278,134 12,619 ^ SeaWorld Entertainment Inc. 703,077 12,522 * Penn National Gaming Inc. 745,152 12,504 Travelport Worldwide Ltd. 944,880 12,491 * TopBuild Corp. 400,860 12,415 * Standard Pacific Corp. 1,541,923 12,335 Children's Place Inc. 213,631 12,320 ClubCorp Holdings Inc. 563,040 12,083 * Select Comfort Corp. 542,000 11,859 *,^ Sears Holdings Corp. 520,893 11,772 Sonic Corp. 511,905 11,748 Sturm Ruger & Co. Inc. 195,965 11,501 Oxford Industries Inc. 151,236 11,173 * Red Robin Gourmet Burgers Inc. 146,387 11,087 * Apollo Education Group Inc. 999,373 11,053 * 2U Inc. 303,886 10,910 ^ Outerwall Inc. 191,340 10,893 ^ Buckle Inc. 293,813 10,862 Scholastic Corp. 278,689 10,858 MDC Holdings Inc. 405,117 10,606 * Crocs Inc. 798,619 10,322 * Cooper-Standard Holding Inc. 175,350 10,170 * Tumi Holdings Inc. 571,615 10,072 * Vitamin Shoppe Inc. 308,358 10,065 Bob Evans Farms Inc. 231,601 10,040 * Krispy Kreme Doughnuts Inc. 672,268 9,835 EW Scripps Co. Class A 549,485 9,709 * BJ's Restaurants Inc. 225,526 9,704 * Denny's Corp. 875,315 9,655 Extended Stay America Inc. 568,861 9,545 Remy International Inc. 324,534 9,493 * Smith & Wesson Holding Corp. 560,475 9,455 Nutrisystem Inc. 356,181 9,446 * Steiner Leisure Ltd. 146,730 9,270 International Speedway Corp. Class A 291,325 9,241 Finish Line Inc. Class A 477,348 9,213 Cato Corp. Class A 270,206 9,195 * iRobot Corp. 309,364 9,015 * Belmond Ltd. Class A 889,636 8,994 * Hibbett Sports Inc. 255,280 8,937 National CineMedia Inc. 648,657 8,705 *,^ Mattress Firm Holding Corp. 207,082 8,648 Ethan Allen Interiors Inc. 300,248 7,930 Interval Leisure Group Inc. 428,949 7,876 Standard Motor Products Inc. 223,752 7,804 Barnes & Noble Inc. 640,112 7,752 Libbey Inc. 234,769 7,656 *,^ Rentrak Corp. 138,258 7,476 * Regis Corp. 569,135 7,456 * Strayer Education Inc. 134,523 7,395 * Pep Boys-Manny Moe & Jack 602,954 7,350 *,^ Wayfair Inc. 208,672 7,316 * Gray Television Inc. 572,210 7,301 Sonic Automotive Inc. Class A 348,564 7,118 * Universal Electronics Inc. 165,897 6,973 *,^ LifeLock Inc. 794,749 6,962 *,^ Zoe's Kitchen Inc. 172,150 6,798 Callaway Golf Co. 804,040 6,714 * Iconix Brand Group Inc. 496,147 6,708 * Loral Space & Communications Inc. 141,881 6,680 * Dave & Buster's Entertainment Inc. 172,938 6,542 Ruth's Hospitality Group Inc. 397,668 6,458 Pier 1 Imports Inc. 933,786 6,443 New Media Investment Group Inc. 410,737 6,350 Capella Education Co. 127,526 6,315 * FTD Cos. Inc. 208,637 6,217 * Unifi Inc. 208,378 6,212 * M/I Homes Inc. 259,594 6,121 ^ World Wrestling Entertainment Inc. Class A 362,076 6,119 * Taylor Morrison Home Corp. Class A 327,415 6,110 *,^ Conn's Inc. 253,890 6,104 * Global Eagle Entertainment Inc. 531,331 6,100 * Francesca's Holdings Corp. 498,317 6,094 Winnebago Industries Inc. 313,184 5,997 * Motorcar Parts of America Inc. 185,446 5,812 *,^ Scientific Games Corp. Class A 536,803 5,610 Movado Group Inc. 207,271 5,354 Fred's Inc. Class A 442,362 5,242 * Cavco Industries Inc. 76,202 5,189 * Blue Nile Inc. 151,964 5,097 * Carmike Cinemas Inc. 253,187 5,087 Haverty Furniture Cos. Inc. 215,476 5,059 * Tower International Inc. 211,878 5,034 Superior Industries International Inc. 268,641 5,018 PetMed Express Inc. 305,813 4,924 AMC Entertainment Holdings Inc. 189,117 4,764 * American Public Education Inc. 202,713 4,754 * Chuy's Holdings Inc. 165,765 4,708 * Beazer Homes USA Inc. 335,283 4,469 * Nautilus Inc. 292,299 4,384 * Ruby Tuesday Inc. 696,955 4,328 Entravision Communications Corp. Class A 642,897 4,269 * Barnes & Noble Education Inc. 333,631 4,240 * Biglari Holdings Inc. 11,411 4,173 Marcus Corp. 214,910 4,156 * Installed Building Products Inc. 163,968 4,145 * Modine Manufacturing Co. 526,339 4,142 * Overstock.com Inc. 240,832 4,133 * Carrols Restaurant Group Inc. 337,116 4,012 *,^ Lands' End Inc. 148,206 4,003 *,^ Shake Shack Inc. Class A 84,018 3,982 * Isle of Capri Casinos Inc. 226,314 3,947 *,^ Chegg Inc. 539,934 3,893 * Zumiez Inc. 248,213 3,880 * Ascent Capital Group Inc. Class A 139,583 3,822 *,^ Sequential Brands Group Inc. 263,445 3,812 Citi Trends Inc. 162,446 3,798 Shoe Carnival Inc. 159,334 3,792 * LGI Homes Inc. 138,851 3,775 Speedway Motorsports Inc. 208,280 3,759 *,^ Lumber Liquidators Holdings Inc. 282,525 3,712 Stage Stores Inc. 374,333 3,683 * WCI Communities Inc. 162,680 3,681 * K12 Inc. 295,832 3,680 * MarineMax Inc. 258,373 3,651 NACCO Industries Inc. Class A 74,160 3,526 * William Lyon Homes Class A 170,838 3,519 * Tile Shop Holdings Inc. 291,637 3,494 * Clear Channel Outdoor Holdings Inc. Class A 489,504 3,490 Arctic Cat Inc. 155,215 3,443 Kirkland's Inc. 157,426 3,391 * Del Frisco's Restaurant Group Inc. 239,692 3,329 Culp Inc. 99,875 3,203 Strattec Security Corp. 50,791 3,203 Bassett Furniture Industries Inc. 114,910 3,200 * Stoneridge Inc. 259,165 3,198 * Vera Bradley Inc. 246,659 3,110 Stein Mart Inc. 314,039 3,040 Carriage Services Inc. Class A 134,761 2,910 * Party City Holdco Inc. 172,085 2,748 * America's Car-Mart Inc. 81,345 2,692 * Perry Ellis International Inc. 122,040 2,680 * Career Education Corp. 705,614 2,653 * Federal-Mogul Holdings Corp. 386,565 2,640 *,^ Caesars Entertainment Corp. 446,673 2,631 Big 5 Sporting Goods Corp. 252,523 2,621 Hooker Furniture Corp. 110,895 2,610 * Green Brick Partners Inc. 237,146 2,568 *,^ Jamba Inc. 177,635 2,531 * Tuesday Morning Corp. 451,318 2,442 * Crown Media Holdings Inc. Class A 440,577 2,357 * Del Taco Restaurants Inc. 167,364 2,343 * Hovnanian Enterprises Inc. Class A 1,316,307 2,330 *,^ Etsy Inc. 170,033 2,328 * zulily Inc. Class A 133,641 2,325 * VOXX International Corp. Class A 307,276 2,280 * Fox Factory Holding Corp. 134,810 2,273 Marine Products Corp. 324,351 2,251 *,^ JAKKS Pacific Inc. 261,994 2,232 * Eldorado Resorts Inc. 246,971 2,228 *,^ Habit Restaurants Inc. Class A 102,581 2,196 *,^ Noodles & Co. Class A 148,754 2,106 * Destination XL Group Inc. 359,868 2,091 * 1-800-Flowers.com Inc. Class A 227,175 2,067 * Entercom Communications Corp. Class A 200,362 2,036 CSS Industries Inc. 75,515 1,989 * Build-A-Bear Workshop Inc. 105,296 1,989 *,^ Boot Barn Holdings Inc. 107,641 1,984 * Container Store Group Inc. 138,467 1,950 Harte-Hanks Inc. 548,358 1,936 Saga Communications Inc. Class A 57,217 1,923 *,^ Weight Watchers International Inc. 301,309 1,922 * ZAGG Inc. 283,014 1,922 Flexsteel Industries Inc. 61,283 1,915 * Potbelly Corp. 172,340 1,897 Collectors Universe Inc. 125,188 1,888 Winmark Corp. 18,327 1,886 * Bravo Brio Restaurant Group Inc. 166,366 1,875 * Sizmek Inc. 310,251 1,858 Spartan Motors Inc. 445,042 1,838 * Martha Stewart Living Omnimedia Inc. Class A 308,275 1,837 Escalade Inc. 113,970 1,801 * Cherokee Inc. 109,465 1,699 * Monarch Casino & Resort Inc. 92,741 1,667 Tribune Publishing Co. 211,340 1,657 *,^ Central European Media Enterprises Ltd. Class A 764,240 1,651 * Sportsman's Warehouse Holdings Inc. 133,230 1,641 * Horizon Global Corp. 185,673 1,638 Lifetime Brands Inc. 115,605 1,616 * Malibu Boats Inc. Class A 111,760 1,562 *,^ Papa Murphy's Holdings Inc. 103,836 1,524 * Black Diamond Inc. 239,870 1,506 * Reading International Inc. Class A 115,640 1,465 * Kona Grill Inc. 92,802 1,462 * Morgans Hotel Group Co. 437,803 1,454 Weyco Group Inc. 53,558 1,448 *,^ El Pollo Loco Holdings Inc. 133,242 1,436 Destination Maternity Corp. 152,150 1,403 * Century Communities Inc. 69,324 1,376 * Famous Dave's of America Inc. 105,884 1,367 A H Belo Corp. Class A 274,458 1,353 * Gaiam Inc. Class A 215,058 1,323 Journal Media Group Inc. 174,574 1,309 * Tandy Leather Factory Inc. 173,075 1,288 Rocky Brands Inc. 90,339 1,282 * West Marine Inc. 143,947 1,264 * Red Lion Hotels Corp. 142,209 1,209 * Bridgepoint Education Inc. 157,514 1,200 * Dixie Group Inc. 142,105 1,188 Nathan's Famous Inc. 30,635 1,165 * Century Casinos Inc. 187,437 1,153 * EVINE Live Inc. 431,447 1,130 * Intrawest Resorts Holdings Inc. 127,993 1,108 *,^ Lee Enterprises Inc. 528,743 1,100 Ark Restaurants Corp. 47,616 1,093 Superior Uniform Group Inc. 60,702 1,088 * RCI Hospitality Holdings Inc. 100,409 1,046 * Sears Hometown and Outlet Stores Inc. 130,238 1,043 * Skullcandy Inc. 183,013 1,012 * Delta Apparel Inc. 55,412 977 * Luby's Inc. 192,866 959 * Fuel Systems Solutions Inc. 191,115 923 * Cumulus Media Inc. Class A 1,307,141 920 * Ballantyne Strong Inc. 193,171 908 Liberty Tax Inc. 38,842 905 Universal Technical Institute Inc. 252,141 885 *,^ hhgregg Inc. 179,105 872 Metaldyne Performance Group Inc. 40,730 856 * Blyth Inc. 139,420 832 * Tilly's Inc. Class A 106,003 780 * Lakeland Industries Inc. 55,776 775 * Gaming Partners International Corp. 75,048 749 * Trans World Entertainment Corp. 197,775 746 * Ambassadors Group Inc. 274,087 746 * Insignia Systems Inc. 293,458 742 * Cambium Learning Group Inc. 147,713 705 * Systemax Inc. 92,808 695 *,^ ITT Educational Services Inc. 201,900 693 * Rave Restaurant Group Inc. 79,514 678 * McClatchy Co. Class A 679,292 659 * New York & Co. Inc. 261,408 648 * Golden Entertainment Inc. 70,658 639 Johnson Outdoors Inc. Class A 29,987 633 * Radio One Inc. 289,364 616 *,^ Empire Resorts Inc. 145,527 613 Town Sports International Holdings Inc. 228,689 601 Dover Motorsports Inc. 247,503 571 * Vince Holding Corp. 162,753 558 Beasley Broadcast Group Inc. Class A 131,564 545 *,^ Aeropostale Inc. 856,883 531 * Shiloh Industries Inc. 65,537 531 * Emmis Communications Corp. Class A 353,643 439 * LeapFrog Enterprises Inc. 598,823 427 *,^ Cinedigm Corp. Class A 740,576 415 bebe stores inc 419,437 394 * Christopher & Banks Corp. 353,347 392 * Spanish Broadcasting System Inc. 73,134 385 * Wingstop Inc. 15,494 372 * Bojangles' Inc. 21,757 368 *,^ Ignite Restaurant Group Inc. 75,700 366 * Cosi Inc. 356,426 364 * Gordmans Stores Inc. 102,237 358 ^ Bon-Ton Stores Inc. 110,512 347 * Daily Journal Corp. 1,840 343 * Full House Resorts Inc. 227,501 332 * Books-A-Million Inc. 102,759 330 *,^ YOU On Demand Holdings Inc. 168,442 325 *,^ Turtle Beach Corp. 132,559 322 * New Home Co. Inc. 24,387 316 * Good Times Restaurants Inc. 49,144 307 Emerson Radio Corp. 249,112 304 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 266,492 293 * Perfumania Holdings Inc. 66,167 280 * ReachLocal Inc. 126,159 266 * UCP Inc. 39,516 265 * Planet Fitness Inc. Class A 15,425 264 *,^ Forward Industries Inc. 193,183 261 *,^ Hemisphere Media Group Inc. Class A 18,841 256 Salem Media Group Inc. Class A 41,128 252 * Dover Downs Gaming & Entertainment Inc. 250,438 249 *,^ SFX Entertainment Inc. 473,683 242 * Charles & Colvard Ltd. 184,730 240 * Summer Infant Inc. 135,595 233 * Joe's Jeans Inc. 636,795 229 * Stanley Furniture Co. Inc. 77,487 229 *,^ UQM Technologies Inc. 353,941 225 *,^ Chanticleer Holdings Inc. 189,480 208 * Townsquare Media Inc. Class A 20,560 201 *,^ Clean Diesel Technologies Inc. 130,761 200 *,^ Nova Lifestyle Inc. 80,959 185 * CafePress Inc. 40,283 174 * Skyline Corp. 57,715 166 *,^ American Apparel Inc. 1,259,877 140 *,^ Pacific Sunwear of California Inc. 425,744 136 Lincoln Educational Services Corp. 250,237 128 * Fogo De Chao Inc. 7,704 120 Sypris Solutions Inc. 88,213 107 *,^ Vuzix Corp. 22,318 104 * Ollie's Bargain Outlet Holdings Inc. 6,356 103 * NTN Buzztime Inc. 287,989 92 * MCBC Holdings Inc. 6,160 80 * US Auto Parts Network Inc. 36,063 68 *,^ Comstock Holding Cos. Inc. Class A 17,945 64 Peak Resorts Inc. 7,438 51 * Nevada Gold & Casinos Inc. 33,200 50 * SPAR Group Inc. 33,227 50 * Lindblad Expeditions Holdings Inc. 5,000 49 * CVSL Inc. 25,090 42 Flanigan's Enterprises Inc. 1,352 38 * Premier Exhibitions Inc. 18,742 35 * Appliance Recycling Centers of America Inc. 24,098 28 * Diversified Restaurant Holdings Inc. 10,100 28 *,^ Dex Media Inc. 160,956 22 AG&E Holdings Inc. 32,460 14 * Entertainment Gaming Asia Inc. 5,940 13 * Koss Corp. 3,992 9 Value Line Inc. 586 9 Crown Crafts Inc. 1,013 8 AMCON Distributing Co. 100 8 * P&F Industries Inc. Class A 574 6 * Unique Fabricating Inc. 196 2 Canterbury Park Holding Corp. 209 2 * DGSE Cos. Inc. 1,051 — * Here Media Inc. 12,670 — * Here Media Inc. Special Shares 12,670 — Consumer Staples (3.4%) Church & Dwight Co. Inc. 1,329,053 111,508 Bunge Ltd. 1,459,955 107,015 * WhiteWave Foods Co. Class A 1,783,782 71,619 Ingredion Inc. 724,387 63,246 * Rite Aid Corp. 10,300,773 62,526 * Hain Celestial Group Inc. 1,041,415 53,737 * Edgewell Personal Care Co. 631,250 51,510 Pinnacle Foods Inc. 1,130,894 47,362 Flowers Foods Inc. 1,877,194 46,442 Casey's General Stores Inc. 401,821 41,355 * Post Holdings Inc. 616,113 36,412 *,^ Herbalife Ltd. 664,289 36,204 * TreeHouse Foods Inc. 444,609 34,586 * Sprouts Farmers Market Inc. 1,494,015 31,524 Spectrum Brands Holdings Inc. 285,260 26,104 Nu Skin Enterprises Inc. Class A 614,004 25,346 * United Natural Foods Inc. 519,768 25,214 Energizer Holdings Inc. 648,202 25,092 Coty Inc. Class A 857,145 23,194 B&G Foods Inc. 600,994 21,906 * Boston Beer Co. Inc. Class A 98,426 20,729 Vector Group Ltd. 896,378 20,267 Lancaster Colony Corp. 201,729 19,665 * SUPERVALU Inc. 2,688,659 19,305 * Darling Ingredients Inc. 1,712,224 19,245 Snyder's-Lance Inc. 545,129 18,387 J&J Snack Foods Corp. 156,118 17,744 ^ Cal-Maine Foods Inc. 311,606 17,017 Dean Foods Co. 977,439 16,147 PriceSmart Inc. 199,090 15,398 Avon Products Inc. 4,516,446 14,678 * HRG Group Inc. 1,245,346 14,608 ^ Sanderson Farms Inc. 206,752 14,177 Fresh Del Monte Produce Inc. 348,590 13,773 ^ Pilgrim's Pride Corp. 646,769 13,440 WD-40 Co. 142,347 12,679 Universal Corp. 232,942 11,547 Coca-Cola Bottling Co. Consolidated 57,545 11,128 * Fresh Market Inc. 458,213 10,351 SpartanNash Co. 390,905 10,105 Andersons Inc. 276,836 9,429 * Seaboard Corp. 2,942 9,058 * USANA Health Sciences Inc. 64,582 8,656 * Diamond Foods Inc. 270,921 8,361 Tootsie Roll Industries Inc. 236,697 7,406 * Central Garden & Pet Co. Class A 447,928 7,216 Calavo Growers Inc. 156,608 6,991 Ingles Markets Inc. Class A 138,694 6,634 Weis Markets Inc. 141,249 5,897 * National Beverage Corp. 178,981 5,500 * Boulder Brands Inc. 629,388 5,155 * Revlon Inc. Class A 166,779 4,912 John B Sanfilippo & Son Inc. 93,457 4,791 * Blue Buffalo Pet Products Inc. 257,083 4,604 Inter Parfums Inc. 177,814 4,412 * Medifast Inc. 157,297 4,225 * Smart & Final Stores Inc. 239,377 3,761 * Omega Protein Corp. 221,122 3,752 *,^ Elizabeth Arden Inc. 277,132 3,240 * Landec Corp. 238,472 2,783 * Chefs' Warehouse Inc. 187,127 2,650 MGP Ingredients Inc. 158,029 2,530 ^ Natural Health Trends Corp. 71,543 2,338 * Natural Grocers by Vitamin Cottage Inc. 102,719 2,331 * Nutraceutical International Corp. 94,546 2,232 * Farmer Bros Co. 81,040 2,208 * Alliance One International Inc. 108,065 2,202 * Seneca Foods Corp. Class A 79,874 2,105 Orchids Paper Products Co. 74,093 1,934 *,^ Freshpet Inc. 175,454 1,842 * Inventure Foods Inc. 196,366 1,744 Alico Inc. 38,124 1,547 Limoneira Co. 86,754 1,451 Village Super Market Inc. Class A 61,166 1,444 Rocky Mountain Chocolate Factory Inc. 112,209 1,262 Oil-Dri Corp. of America 54,582 1,250 United-Guardian Inc. 57,249 1,032 *,^ Roundy's Inc. 408,894 949 * Lifeway Foods Inc. 89,916 942 Nature's Sunshine Products Inc. 71,807 860 * S&W Seed Co. 165,650 762 * Lifevantage Corp. 925,444 759 * Craft Brew Alliance Inc. 91,732 731 * Synutra International Inc. 153,081 727 * Natural Alternatives International Inc. 113,377 713 * Primo Water Corp. 92,035 695 * Castle Brands Inc. 471,378 622 Liberator Medical Holdings Inc. 255,762 601 * Female Health Co. 263,926 417 *,^ 22nd Century Group Inc. 365,688 307 *,^ Fairway Group Holdings Corp. 233,299 245 * Reed's Inc. 43,408 198 *,^ DS Healthcare Group Inc. 78,692 197 * Mannatech Inc. 9,366 178 * Amplify Snack Brands Inc. 11,910 128 * Coffee Holding Co. Inc. 22,521 88 * RiceBran Technologies 20,529 46 * Reliv International Inc. 45,472 33 * Crystal Rock Holdings Inc. 42,584 26 * Tofutti Brands Inc. 3,498 16 Vapor Corp. 15,708 8 Golden Enterprises Inc. 1,541 6 * Ocean Bio-Chem Inc. 1,200 3 * MYOS Corp. 600 2 Energy (3.6%) * Concho Resources Inc. 1,221,001 120,024 * Cheniere Energy Inc. 2,401,112 115,974 HollyFrontier Corp. 1,913,797 93,470 * Weatherford International plc 7,868,739 66,727 * Diamondback Energy Inc. 674,380 43,565 ^ Core Laboratories NV 432,016 43,115 Energen Corp. 799,825 39,879 Oceaneering International Inc. 992,975 39,004 * Gulfport Energy Corp. 1,108,482 32,900 Western Refining Inc. 733,620 32,367 * Whiting Petroleum Corp. 2,118,629 32,351 Nabors Industries Ltd. 3,021,200 28,550 Noble Corp. plc 2,506,817 27,349 World Fuel Services Corp. 749,636 26,837 Targa Resources Corp. 501,435 25,834 PBF Energy Inc. Class A 890,505 25,139 * Continental Resources Inc. 833,123 24,136 * Cobalt International Energy Inc. 3,405,915 24,114 * Dril-Quip Inc. 404,764 23,565 SM Energy Co. 700,896 22,457 * PDC Energy Inc. 415,005 21,999 QEP Resources Inc. 1,684,665 21,109 Rowan Cos. plc Class A 1,293,337 20,887 Patterson-UTI Energy Inc. 1,532,123 20,132 Superior Energy Services Inc. 1,559,444 19,696 SemGroup Corp. Class A 455,146 19,681 * Matador Resources Co. 816,270 16,929 *,^ Antero Resources Corp. 787,155 16,656 * WPX Energy Inc. 2,433,833 16,112 * Memorial Resource Development Corp. 904,848 15,907 Delek US Holdings Inc. 566,982 15,705 * Carrizo Oil & Gas Inc. 490,504 14,980 * Oil States International Inc. 534,745 13,973 Exterran Holdings Inc. 720,528 12,970 * Rice Energy Inc. 802,342 12,966 * Parsley Energy Inc. Class A 851,005 12,825 *,^ Oasis Petroleum Inc. 1,443,258 12,527 *,^ Laredo Petroleum Inc. 1,303,056 12,288 * RSP Permian Inc. 537,613 10,887 * McDermott International Inc. 2,484,771 10,685 *,^ Ultra Petroleum Corp. 1,596,101 10,199 * SEACOR Holdings Inc. 167,206 10,001 Bristow Group Inc. 362,788 9,491 * Synergy Resources Corp. 944,818 9,259 Atwood Oceanics Inc. 622,787 9,223 Denbury Resources Inc. 3,697,179 9,021 California Resources Corp. 3,207,018 8,338 * Kosmos Energy Ltd. 1,455,038 8,119 * Forum Energy Technologies Inc. 645,959 7,887 ^ US Silica Holdings Inc. 553,916 7,805 CVR Energy Inc. 174,932 7,181 Green Plains Inc. 356,168 6,931 ^ Tidewater Inc. 490,037 6,439 * Matrix Service Co. 285,646 6,418 RPC Inc. 647,018 5,726 Frank's International NV 368,507 5,649 * Unit Corp. 486,830 5,482 * TETRA Technologies Inc. 861,805 5,093 * Callon Petroleum Co. 680,427 4,960 * Helix Energy Solutions Group Inc. 1,024,514 4,907 Alon USA Energy Inc. 259,779 4,694 * Newpark Resources Inc. 911,569 4,667 *,^ Hornbeck Offshore Services Inc. 338,038 4,574 ^ Peabody Energy Corp. 2,884,174 3,980 ^ CARBO Ceramics Inc. 204,952 3,892 * Par Petroleum Corp. 178,680 3,722 * Parker Drilling Co. 1,344,678 3,537 *,^ Sanchez Energy Corp. 558,385 3,434 * RigNet Inc. 134,078 3,419 *,^ Clean Energy Fuels Corp. 752,544 3,386 * Era Group Inc. 200,377 3,000 * Stone Energy Corp. 585,401 2,904 * Clayton Williams Energy Inc. 71,160 2,762 * Renewable Energy Group Inc. 330,724 2,738 *,^ Northern Oil and Gas Inc. 610,072 2,697 Tesco Corp. 366,469 2,617 * REX American Resources Corp. 50,215 2,542 Panhandle Oil and Gas Inc. Class A 152,210 2,460 * Westmoreland Coal Co. 174,354 2,457 * Natural Gas Services Group Inc. 118,908 2,295 *,^ Halcon Resources Corp. 4,230,676 2,242 * Ring Energy Inc. 214,118 2,113 * EP Energy Corp. Class A 391,815 2,018 * Geospace Technologies Corp. 142,672 1,970 Gulf Island Fabrication Inc. 177,363 1,868 *,^ Solazyme Inc. 684,343 1,779 * Bill Barrett Corp. 521,254 1,720 * Cloud Peak Energy Inc. 647,714 1,703 *,^ C&J Energy Services Ltd. 483,867 1,703 Gulfmark Offshore Inc. 276,136 1,687 * Bonanza Creek Energy Inc. 395,555 1,610 * Pacific Ethanol Inc. 235,105 1,526 * PHI Inc. 75,566 1,516 * Abraxas Petroleum Corp. 1,159,453 1,484 * Pioneer Energy Services Corp. 678,208 1,424 Evolution Petroleum Corp. 254,453 1,412 *,^ EXCO Resources Inc. 1,853,942 1,390 *,^ Erin Energy Corp. 329,920 1,293 * Contango Oil & Gas Co. 169,963 1,292 *,^ Basic Energy Services Inc. 369,130 1,218 ^ W&T Offshore Inc. 397,444 1,192 * Jones Energy Inc. Class A 246,139 1,179 *,^ SandRidge Energy Inc. 4,110,589 1,110 *,^ Triangle Petroleum Corp. 775,014 1,101 * VAALCO Energy Inc. 641,021 1,090 *,^ Rex Energy Corp. 505,650 1,047 *,^ Uranium Energy Corp. 1,041,023 1,041 ^ Energy XXI Ltd. 978,415 1,027 * PHI Inc. Non-Voting Shares 49,411 933 ^ Comstock Resources Inc. 467,745 893 Adams Resources & Energy Inc. 20,915 858 *,^ Eclipse Resources Corp. 436,057 850 Dawson Geophysical Co. 220,207 839 Hallador Energy Co. 117,223 815 * PetroQuest Energy Inc. 691,971 810 * Gastar Exploration Inc. 698,911 804 *,^ Amyris Inc. 391,509 787 *,^ Fairmount Santrol Holdings Inc. 287,100 775 ^ Arch Coal Inc. 228,789 755 * Approach Resources Inc. 390,032 729 *,^ Isramco Inc. 7,288 724 *,^ Magnum Hunter Resources Corp. 2,093,504 712 * Willbros Group Inc. 548,331 691 * Harvest Natural Resources Inc. 486,103 676 * Key Energy Services Inc. 1,411,964 664 *,^ Seventy Seven Energy Inc. 444,900 614 * FX Energy Inc. 621,554 590 *,^ Synthesis Energy Systems Inc. 573,619 561 * Mitcham Industries Inc. 148,174 560 * ION Geophysical Corp. 1,411,651 551 *,^ Warren Resources Inc. 937,106 459 *,^ Penn Virginia Corp. 754,257 400 * TransAtlantic Petroleum Ltd. 143,298 364 * Zion Oil & Gas Inc. 239,958 343 *,^ Vertex Energy Inc. 145,816 312 *,^ Midstates Petroleum Co. Inc. 48,415 298 *,^ Goodrich Petroleum Corp. 505,444 293 *,^ Resolute Energy Corp. 750,085 291 *,^ Nuverra Environmental Solutions Inc. 207,561 282 * PrimeEnergy Corp. 3,726 276 *,^ Gevo Inc. 155,470 267 * CHC Group Ltd. 381,467 229 ^ Paragon Offshore plc 911,469 219 * Royale Energy Inc. 292,749 208 * Aspen Aerogels Inc. 27,637 207 * Independence Contract Drilling Inc. 38,849 193 *,^ Uranium Resources Inc. 239,942 192 *,^ Swift Energy Co. 499,380 188 *,^ Profire Energy Inc. 187,943 180 * US Energy Corp. Wyoming 294,118 156 *,^ Glori Energy Inc. 176,160 130 * Tengasco Inc. 558,194 123 * Gener8 Maritime Inc. 11,000 120 *,^ Emerald Oil Inc. 58,461 107 * Barnwell Industries Inc. 48,034 89 * Forbes Energy Services Ltd. 143,916 79 * Earthstone Energy Inc. 4,219 64 * Lilis Energy Inc. 103,154 62 * GreenHunter Resources Inc. 195,206 59 * Dakota Plains Holdings Inc. 73,177 59 *,^ ZaZa Energy Corp. 138,805 48 * Ceres Inc. 43,655 48 *,^ Aemetis Inc. 17,273 48 * FieldPoint Petroleum Corp. 35,776 40 * Enservco Corp. 47,023 34 * Magellan Petroleum Corp. 49,825 30 * Yuma Energy Inc. 57,924 28 * Torchlight Energy Resources Inc. 14,471 24 * ENGlobal Corp. 21,344 22 *,^ Lucas Energy Inc. 10,012 22 * Centrus Energy Corp. Class A 6,500 20 * Escalera Resources Co. 116,717 18 * PEDEVCO Corp. 40,105 9 * Superior Drilling Products Inc. 4,028 5 * Eco-Stim Energy Solutions Inc. 1,481 5 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 2 * SAExploration Holdings Inc. 678 2 Financials (25.6%) * Markel Corp. 141,610 113,551 Citizens Financial Group Inc. 4,088,759 97,558 Extra Space Storage Inc. 1,246,817 96,204 Federal Realty Investment Trust 701,591 95,732 Annaly Capital Management Inc. 9,617,468 94,924 UDR Inc. 2,684,030 92,545 * Arch Capital Group Ltd. 1,242,306 91,272 * Ally Financial Inc. 4,449,418 90,679 First Republic Bank 1,442,359 90,537 Voya Financial Inc. 2,323,780 90,093 Digital Realty Trust Inc. 1,378,253 90,027 TD Ameritrade Holding Corp. 2,758,551 87,832 New York Community Bancorp Inc. 4,509,505 81,442 Everest Re Group Ltd. 448,478 77,739 * Alleghany Corp. 162,072 75,868 HCC Insurance Holdings Inc. 970,718 75,202 Willis Group Holdings plc 1,823,458 74,707 Arthur J Gallagher & Co. 1,771,509 73,128 * Signature Bank 516,352 71,029 VEREIT Inc. 9,186,776 70,922 CIT Group Inc. 1,768,063 70,776 SEI Investments Co. 1,414,317 68,213 PartnerRe Ltd. 485,536 67,431 Duke Realty Corp. 3,504,199 66,755 American Capital Agency Corp. 3,540,149 66,201 Jones Lang LaSalle Inc. 456,366 65,612 Camden Property Trust 881,533 65,145 Raymond James Financial Inc. 1,300,710 64,554 Mid-America Apartment Communities Inc. 765,044 62,634 Alexandria Real Estate Equities Inc. 733,874 62,137 Reinsurance Group of America Inc. Class A 674,585 61,111 Kilroy Realty Corp. 935,793 60,976 * SVB Financial Group 522,431 60,362 MSCI Inc. Class A 1,001,660 59,559 Regency Centers Corp. 955,618 59,392 Omega Healthcare Investors Inc. 1,666,225 58,568 Lazard Ltd. Class A 1,317,018 57,027 WP Carey Inc. 984,830 56,933 CBOE Holdings Inc. 840,224 56,362 East West Bancorp Inc. 1,459,948 56,091 * Realogy Holdings Corp. 1,488,161 55,999 Axis Capital Holdings Ltd. 1,021,407 54,870 WR Berkley Corp. 1,001,643 54,459 National Retail Properties Inc. 1,388,665 50,367 RenaissanceRe Holdings Ltd. 472,850 50,273 American Financial Group Inc. 729,076 50,241 Starwood Property Trust Inc. 2,447,698 50,227 StanCorp Financial Group Inc. 429,320 49,028 Liberty Property Trust 1,520,946 47,925 DDR Corp. 3,104,553 47,748 Equity LifeStyle Properties Inc. 812,634 47,596 CubeSmart 1,688,276 45,938 NorthStar Realty Finance Corp. 3,717,781 45,915 White Mountains Insurance Group Ltd. 60,492 45,206 Investors Bancorp Inc. 3,642,266 44,946 Home Properties Inc. 599,006 44,776 PacWest Bancorp 1,035,812 44,343 City National Corp. 500,940 44,113 First American Financial Corp. 1,123,483 43,894 Lamar Advertising Co. Class A 839,645 43,813 Taubman Centers Inc. 617,715 42,672 * Forest City Enterprises Inc. Class A 2,110,842 42,491 American Campus Communities Inc. 1,164,211 42,191 * Howard Hughes Corp. 362,729 41,620 BioMed Realty Trust Inc. 2,050,723 40,973 Spirit Realty Capital Inc. 4,480,347 40,950 Douglas Emmett Inc. 1,423,697 40,889 Brixmor Property Group Inc. 1,726,754 40,544 Eaton Vance Corp. 1,192,644 39,858 Hospitality Properties Trust 1,554,754 39,771 * Synchrony Financial 1,269,336 39,730 Synovus Financial Corp. 1,339,639 39,653 Senior Housing Properties Trust 2,434,781 39,443 Weingarten Realty Investors 1,181,760 39,128 Old Republic International Corp. 2,501,468 39,123 * Strategic Hotels & Resorts Inc. 2,795,971 38,556 Endurance Specialty Holdings Ltd. 628,175 38,338 BankUnited Inc. 1,071,849 38,319 Validus Holdings Ltd. 845,383 38,101 Highwoods Properties Inc. 974,449 37,760 First Niagara Financial Group Inc. 3,655,223 37,320 Umpqua Holdings Corp. 2,286,270 37,266 Assured Guaranty Ltd. 1,487,025 37,176 Commerce Bancshares Inc. 814,687 37,117 Brown & Brown Inc. 1,197,486 37,086 Sun Communities Inc. 545,859 36,987 CNO Financial Group Inc. 1,950,816 36,695 * Equity Commonwealth 1,344,908 36,635 Cullen/Frost Bankers Inc. 569,674 36,220 Corrections Corp. of America 1,213,817 35,856 Hanover Insurance Group Inc. 458,589 35,632 Allied World Assurance Co. Holdings AG 921,476 35,173 MarketAxess Holdings Inc. 378,519 35,157 Sovran Self Storage Inc. 371,842 35,065 Bank of the Ozarks Inc. 792,996 34,701 Radian Group Inc. 2,161,788 34,394 First Horizon National Corp. 2,419,930 34,315 Retail Properties of America Inc. 2,407,238 33,918 RLJ Lodging Trust 1,327,201 33,538 Two Harbors Investment Corp. 3,801,891 33,533 Webster Financial Corp. 940,652 33,515 LaSalle Hotel Properties 1,170,595 33,233 LPL Financial Holdings Inc. 831,507 33,069 Post Properties Inc. 565,881 32,985 Prosperity Bancshares Inc. 668,199 32,815 Tanger Factory Outlet Centers Inc. 994,200 32,779 * SLM Corp. 4,414,081 32,664 * MGIC Investment Corp. 3,519,835 32,594 Popular Inc. 1,074,205 32,473 Healthcare Trust of America Inc. Class A 1,304,137 31,964 New Residential Investment Corp. 2,387,959 31,282 Symetra Financial Corp. 987,713 31,251 DCT Industrial Trust Inc. 915,048 30,801 PrivateBancorp Inc. 799,610 30,649 FirstMerit Corp. 1,718,834 30,372 EPR Properties 586,572 30,250 * Stifel Financial Corp. 703,719 29,627 Waddell & Reed Financial Inc. Class A 849,897 29,551 Columbia Property Trust Inc. 1,269,542 29,453 Apple Hospitality REIT Inc. 1,579,945 29,340 Outfront Media Inc. 1,396,664 29,051 Rayonier Inc. 1,315,997 29,044 NorthStar Asset Management Group Inc. 2,010,142 28,866 Bank of Hawaii Corp. 452,391 28,722 * Western Alliance Bancorp 933,600 28,671 Aspen Insurance Holdings Ltd. 616,881 28,666 Sunstone Hotel Investors Inc. 2,162,449 28,609 Paramount Group Inc. 1,699,000 28,543 Chimera Investment Corp. 2,132,725 28,515 Care Capital Properties Inc. 857,759 28,246 Federated Investors Inc. Class B 966,349 27,927 Gaming and Leisure Properties Inc. 929,896 27,618 Piedmont Office Realty Trust Inc. Class A 1,535,792 27,475 Associated Banc-Corp 1,524,479 27,395 * LendingClub Corp. 2,051,928 27,147 ProAssurance Corp. 551,558 27,065 Medical Properties Trust Inc. 2,424,348 26,813 TCF Financial Corp. 1,750,903 26,544 * PRA Group Inc. 501,143 26,520 Pebblebrook Hotel Trust 744,395 26,389 Wintrust Financial Corp. 492,146 26,295 MFA Financial Inc. 3,842,019 26,164 Blackstone Mortgage Trust Inc. Class A 952,099 26,126 Healthcare Realty Trust Inc. 1,040,679 25,861 Ryman Hospitality Properties Inc. 520,477 25,623 United Bankshares Inc. 673,055 25,569 American Homes 4 Rent Class A 1,583,568 25,464 * Texas Capital Bancshares Inc. 474,370 24,866 AmTrust Financial Services Inc. 385,972 24,309 Home BancShares Inc. 598,459 24,238 First Industrial Realty Trust Inc. 1,147,259 24,035 Interactive Brokers Group Inc. 596,413 23,540 FNB Corp. 1,805,150 23,377 GEO Group Inc. 779,018 23,168 Cathay General Bancorp 770,653 23,089 Brandywine Realty Trust 1,865,670 22,985 DiamondRock Hospitality Co. 2,079,533 22,979 Colony Capital Inc. Class A 1,163,628 22,761 Primerica Inc. 503,321 22,685 WP GLIMCHER Inc. 1,943,296 22,659 MB Financial Inc. 691,293 22,564 Valley National Bancorp 2,291,008 22,544 Communications Sales & Leasing Inc. 1,252,922 22,427 Washington Federal Inc. 983,462 22,374 Fulton Financial Corp. 1,833,118 22,181 UMB Financial Corp. 432,113 21,956 CyrusOne Inc. 669,238 21,857 Hancock Holding Co. 807,325 21,838 Hudson Pacific Properties Inc. 753,128 21,683 * Santander Consumer USA Holdings Inc. 1,061,181 21,669 ^ First Financial Bankshares Inc. 672,617 21,376 CBL & Associates Properties Inc. 1,540,057 21,176 BancorpSouth Inc. 890,598 21,170 Acadia Realty Trust 698,560 21,006 Janus Capital Group Inc. 1,533,253 20,852 * Springleaf Holdings Inc. Class A 476,749 20,843 RLI Corp. 389,075 20,827 Urban Edge Properties 959,627 20,718 Glacier Bancorp Inc. 784,379 20,700 Kennedy-Wilson Holdings Inc. 931,722 20,656 Kite Realty Group Trust 866,893 20,641 IBERIABANK Corp. 354,226 20,619 Corporate Office Properties Trust 980,162 20,613 * Credit Acceptance Corp. 104,546 20,582 Xenia Hotels & Resorts Inc. 1,162,965 20,305 First Citizens BancShares Inc. Class A 89,750 20,283 Erie Indemnity Co. Class A 243,746 20,216 National Health Investors Inc. 346,730 19,933 American Equity Investment Life Holding Co. 843,637 19,665 Cousins Properties Inc. 2,131,692 19,654 South State Corp. 253,445 19,482 Empire State Realty Trust Inc. 1,131,408 19,268 Mercury General Corp. 378,636 19,125 WisdomTree Investments Inc. 1,164,094 18,777 Sterling Bancorp 1,260,656 18,746 *,^ St. Joe Co. 964,923 18,459 Selective Insurance Group Inc. 593,016 18,419 Equity One Inc. 749,116 18,233 EastGroup Properties Inc. 336,058 18,208 * BofI Holding Inc. 140,242 18,067 Washington REIT 719,649 17,941 ^ Lexington Realty Trust 2,213,961 17,933 * Seritage Growth Properties Class A 479,014 17,843 DuPont Fabros Technology Inc. 685,110 17,731 Columbia Banking System Inc. 565,343 17,644 Evercore Partners Inc. Class A 349,876 17,578 Kemper Corp. 494,184 17,479 Pinnacle Financial Partners Inc. 352,351 17,410 * Enstar Group Ltd. 114,592 17,189 CVB Financial Corp. 1,027,303 17,156 New York REIT Inc. 1,701,092 17,113 National Penn Bancshares Inc. 1,452,834 17,071 Retail Opportunity Investments Corp. 1,010,591 16,715 * Essent Group Ltd. 667,297 16,582 Education Realty Trust Inc. 501,237 16,516 American Assets Trust Inc. 403,488 16,487 Mack-Cali Realty Corp. 868,928 16,405 Chesapeake Lodging Trust 628,979 16,391 Argo Group International Holdings Ltd. 289,443 16,380 Capitol Federal Financial Inc. 1,341,669 16,261 Alexander & Baldwin Inc. 473,103 16,242 Community Bank System Inc. 436,637 16,230 Trustmark Corp. 700,433 16,229 LTC Properties Inc. 375,206 16,010 Chambers Street Properties 2,462,034 15,979 EverBank Financial Corp. 827,216 15,965 Sabra Health Care REIT Inc. 685,885 15,899 ^ Financial Engines Inc. 539,423 15,897 * Hilltop Holdings Inc. 798,895 15,826 PS Business Parks Inc. 197,135 15,649 Invesco Mortgage Capital Inc. 1,276,733 15,627 Old National Bancorp 1,117,497 15,567 QTS Realty Trust Inc. Class A 354,888 15,505 Monogram Residential Trust Inc. 1,657,886 15,435 Hatteras Financial Corp. 1,003,583 15,204 Astoria Financial Corp. 923,284 14,865 BOK Financial Corp. 226,507 14,657 BGC Partners Inc. Class A 1,778,109 14,616 * Eagle Bancorp Inc. 316,597 14,405 First Midwest Bancorp Inc. 819,740 14,378 Alexander's Inc. 38,361 14,347 Horace Mann Educators Corp. 431,572 14,337 Pennsylvania REIT 720,089 14,279 International Bancshares Corp. 566,609 14,182 CoreSite Realty Corp. 275,076 14,150 Parkway Properties Inc. 881,387 13,714 Simmons First National Corp. Class A 285,580 13,688 Great Western Bancorp Inc. 534,763 13,567 LegacyTexas Financial Group Inc. 444,687 13,554 Northwest Bancshares Inc. 1,040,660 13,529 Artisan Partners Asset Management Inc. Class A 378,707 13,342 Independent Bank Corp. 279,552 12,887 Ramco-Gershenson Properties Trust 846,986 12,713 NBT Bancorp Inc. 470,298 12,670 First Financial Bancorp 663,751 12,664 Renasant Corp. 384,463 12,630 Chemical Financial Corp. 386,833 12,514 Potlatch Corp. 434,518 12,510 BBCN Bancorp Inc. 831,495 12,489 Gramercy Property Trust Inc. 594,051 12,338 STAG Industrial Inc. 675,102 12,294 Redwood Trust Inc. 878,970 12,165 Park National Corp. 134,384 12,124 Select Income REIT 634,592 12,064 Westamerica Bancorporation 269,296 11,968 PennyMac Mortgage Investment Trust 773,461 11,965 TFS Financial Corp. 691,297 11,925 CYS Investments Inc. 1,640,846 11,913 * First Cash Financial Services Inc. 294,166 11,784 WesBanco Inc. 373,686 11,752 S&T Bancorp Inc. 357,929 11,676 Government Properties Income Trust 729,177 11,667 National General Holdings Corp. 604,748 11,666 Hersha Hospitality Trust Class A 508,825 11,530 HFF Inc. Class A 341,355 11,524 United Community Banks Inc. 555,264 11,350 Provident Financial Services Inc. 574,185 11,197 Physicians Realty Trust 741,643 11,191 * Beneficial Bancorp Inc. 840,635 11,147 Union Bankshares Corp. 462,770 11,106 Talmer Bancorp Inc. Class A 661,547 11,015 Summit Hotel Properties Inc. 913,118 10,656 STORE Capital Corp. 514,949 10,639 ^ Global Net Lease Inc. 1,144,531 10,530 Infinity Property & Casualty Corp. 130,683 10,525 Banner Corp. 219,686 10,494 Investors Real Estate Trust 1,352,101 10,465 First Merchants Corp. 398,935 10,460 Franklin Street Properties Corp. 970,391 10,432 Boston Private Financial Holdings Inc. 881,724 10,316 AMERISAFE Inc. 205,609 10,225 * iStar Inc. 808,720 10,174 CNA Financial Corp. 287,876 10,055 Towne Bank 528,234 9,957 Capstead Mortgage Corp. 993,610 9,827 * Capital Bank Financial Corp. 322,065 9,736 Hanmi Financial Corp. 384,529 9,690 * Navigators Group Inc. 124,102 9,677 Starwood Waypoint Residential Trust 402,203 9,584 First Commonwealth Financial Corp. 1,049,546 9,540 Apollo Commercial Real Estate Finance Inc. 606,959 9,535 City Holding Co. 191,100 9,421 FelCor Lodging Trust Inc. 1,325,896 9,374 *,^ Encore Capital Group Inc. 251,106 9,291 ARMOUR Residential REIT Inc. 462,921 9,277 Ameris Bancorp 322,281 9,266 Wilshire Bancorp Inc. 873,943 9,185 Stewart Information Services Corp. 224,493 9,184 Universal Insurance Holdings Inc. 310,176 9,163 United Fire Group Inc. 259,994 9,113 New Senior Investment Group Inc. 870,334 9,104 * MBIA Inc. 1,457,686 8,863 American National Insurance Co. 90,515 8,838 Terreno Realty Corp. 448,725 8,813 Chatham Lodging Trust 402,993 8,656 Berkshire Hills Bancorp Inc. 310,367 8,547 Lakeland Financial Corp. 188,825 8,525 State Bank Financial Corp. 410,292 8,485 Inland Real Estate Corp. 1,040,056 8,424 Altisource Residential Corp. 604,176 8,410 Safety Insurance Group Inc. 154,910 8,388 Cash America International Inc. 298,553 8,351 Southside Bancshares Inc. 299,873 8,261 National Bank Holdings Corp. Class A 399,844 8,209 Brookline Bancorp Inc. 807,377 8,187 Maiden Holdings Ltd. 588,657 8,171 Greenhill & Co. Inc. 285,350 8,124 * Third Point Reinsurance Ltd. 601,812 8,094 FBL Financial Group Inc. Class A 130,982 8,058 Northfield Bancorp Inc. 525,029 7,986 American Capital Mortgage Investment Corp. 539,376 7,950 * Customers Bancorp Inc. 307,777 7,910 First Potomac Realty Trust 717,000 7,887 Sandy Spring Bancorp Inc. 301,143 7,884 * LendingTree Inc. 84,135 7,827 Employers Holdings Inc. 350,795 7,819 Saul Centers Inc. 150,740 7,801 ServisFirst Bancshares Inc. 187,508 7,787 Cardinal Financial Corp. 335,160 7,712 Universal Health Realty Income Trust 162,876 7,645 *,^ Ocwen Financial Corp. 1,120,628 7,519 Community Trust Bancorp Inc. 210,643 7,480 Rexford Industrial Realty Inc. 542,022 7,474 WSFS Financial Corp. 259,440 7,474 Virtus Investment Partners Inc. 73,920 7,429 * KCG Holdings Inc. Class A 675,811 7,414 * Green Dot Corp. Class A 418,424 7,364 Oritani Financial Corp. 471,293 7,362 Nelnet Inc. Class A 212,084 7,340 * PHH Corp. 518,081 7,315 Flushing Financial Corp. 363,625 7,280 * Greenlight Capital Re Ltd. Class A 316,947 7,062 United Financial Bancorp Inc. 540,427 7,053 * Walker & Dunlop Inc. 265,404 6,922 Anworth Mortgage Asset Corp. 1,381,909 6,827 Central Pacific Financial Corp. 313,550 6,575 *,^ Walter Investment Management Corp. 402,867 6,547 Tompkins Financial Corp. 122,633 6,544 TrustCo Bank Corp. NY 1,119,710 6,539 Washington Trust Bancorp Inc. 165,782 6,374 Silver Bay Realty Trust Corp. 395,010 6,324 CenterState Banks Inc. 428,415 6,298 BNC Bancorp 283,174 6,295 Rouse Properties Inc. 403,507 6,287 BancFirst Corp. 98,945 6,243 * Marcus & Millichap Inc. 135,577 6,235 Heritage Financial Corp. 325,835 6,132 Great Southern Bancorp Inc. 141,200 6,114 * Piper Jaffray Cos. 168,986 6,112 Urstadt Biddle Properties Inc. Class A 324,218 6,076 Monmouth Real Estate Investment Corp. 619,989 6,045 Stock Yards Bancorp Inc. 166,181 6,041 First Interstate BancSystem Inc. Class A 216,121 6,017 Dime Community Bancshares Inc. 353,951 5,982 TriCo Bancshares 243,083 5,973 Getty Realty Corp. 376,109 5,943 National Western Life Insurance Co. Class A 26,491 5,900 Tier REIT Inc. 395,257 5,818 American Residential Properties Inc. 329,104 5,684 ^ New York Mortgage Trust Inc. 1,026,172 5,634 *,^ Nationstar Mortgage Holdings Inc. 406,051 5,632 Cohen & Steers Inc. 204,085 5,602 Ashford Hospitality Trust Inc. 909,049 5,545 * First NBC Bank Holding Co. 158,003 5,536 Heartland Financial USA Inc. 151,950 5,514 Agree Realty Corp. 183,087 5,465 Yadkin Financial Corp. 251,224 5,399 Metro Bancorp Inc. 183,399 5,390 * Forestar Group Inc. 399,006 5,247 * HomeStreet Inc. 226,541 5,233 Preferred Bank 164,107 5,186 Meridian Bancorp Inc. 377,825 5,165 Cedar Realty Trust Inc. 830,108 5,155 Bank Mutual Corp. 670,976 5,153 CoBiz Financial Inc. 395,505 5,146 ^ United Development Funding IV 291,902 5,137 Hannon Armstrong Sustainable Infrastructure Capital Inc. 298,081 5,133 MainSource Financial Group Inc. 249,959 5,089 AG Mortgage Investment Trust Inc. 334,357 5,089 1st Source Corp. 164,872 5,078 ^ Western Asset Mortgage Capital Corp. 402,283 5,073 * Ambac Financial Group Inc. 346,797 5,018 Apollo Residential Mortgage Inc. 393,197 4,978 Suffolk Bancorp 181,620 4,962 * First Busey Corp. 247,449 4,917 InfraREIT Inc. 206,585 4,892 Investment Technology Group Inc. 363,460 4,849 Diamond Hill Investment Group Inc. 25,879 4,815 Southwest Bancorp Inc. 292,804 4,805 German American Bancorp Inc. 161,684 4,732 * Cowen Group Inc. Class A 1,033,201 4,711 First Financial Corp. 145,195 4,697 Fidelity Southern Corp. 221,717 4,687 Ladder Capital Corp. 320,019 4,583 OFG Bancorp 516,783 4,512 Bryn Mawr Bank Corp. 143,988 4,474 * Flagstar Bancorp Inc. 214,277 4,406 * Safeguard Scientifics Inc. 280,642 4,361 Univest Corp. of Pennsylvania 226,205 4,348 First Bancorp 255,382 4,341 Arrow Financial Corp. 159,293 4,253 * Square 1 Financial Inc. Class A 165,037 4,237 * HomeTrust Bancshares Inc. 228,065 4,231 CareTrust REIT Inc. 372,309 4,226 * INTL. FCStone Inc. 170,594 4,212 RAIT Financial Trust 842,768 4,180 Guaranty Bancorp 251,492 4,142 Heritage Commerce Corp. 364,096 4,129 Virtu Financial Inc. Class A 180,116 4,128 Resource Capital Corp. 368,544 4,117 RE/MAX Holdings Inc. 114,313 4,113 * Seacoast Banking Corp. of Florida 279,504 4,103 ConnectOne Bancorp Inc. 210,971 4,072 Financial Institutions Inc. 163,937 4,062 State Auto Financial Corp. 176,617 4,029 * First BanCorp 1,110,380 3,953 West Bancorporation Inc. 210,537 3,948 * Altisource Portfolio Solutions SA 164,834 3,930 Kearny Financial Corp. 342,387 3,927 Ashford Hospitality Prime Inc. 279,756 3,925 Republic Bancorp Inc. Class A 158,836 3,899 Campus Crest Communities Inc. 732,848 3,899 Park Sterling Corp. 573,161 3,897 * Tejon Ranch Co. 178,096 3,884 Mercantile Bank Corp. 178,866 3,717 National Interstate Corp. 137,180 3,660 *,^ Citizens Inc. Class A 491,256 3,645 * Ezcorp Inc. Class A 589,677 3,638 * Pacific Premier Bancorp Inc. 178,880 3,635 * Heritage Insurance Holdings Inc. 181,490 3,581 GAMCO Investors Inc. 64,944 3,565 OceanFirst Financial Corp. 206,535 3,557 Enterprise Financial Services Corp. 140,406 3,534 Lakeland Bancorp Inc. 317,746 3,530 Westwood Holdings Group Inc. 64,536 3,508 Independent Bank Corp. 236,350 3,489 HCI Group Inc. 89,455 3,468 OneBeacon Insurance Group Ltd. Class A 246,451 3,460 Dynex Capital Inc. 524,348 3,440 Ares Commercial Real Estate Corp. 282,518 3,387 * Bancorp Inc. 442,934 3,375 First Connecticut Bancorp Inc. 209,357 3,375 Moelis & Co. Class A 128,296 3,369 Newcastle Investment Corp. 763,061 3,350 Federated National Holding Co. 138,521 3,327 Banc of California Inc. 270,759 3,322 Camden National Corp. 81,808 3,305 One Liberty Properties Inc. 154,784 3,302 Waterstone Financial Inc. 244,134 3,291 CatchMark Timber Trust Inc. Class A 317,301 3,262 * Ladenburg Thalmann Financial Services Inc. 1,527,258 3,223 Peoples Bancorp Inc. 153,182 3,185 NewBridge Bancorp 362,966 3,096 Oppenheimer Holdings Inc. Class A 149,930 3,000 Whitestone REIT 259,542 2,993 Territorial Bancorp Inc. 114,142 2,972 * Global Indemnity plc 111,598 2,921 * Phoenix Cos. Inc. 88,190 2,909 * Enova International Inc. 284,324 2,906 * Sun Bancorp Inc. 150,690 2,892 First Financial Northwest Inc. 236,814 2,863 Gladstone Commercial Corp. 202,619 2,859 First Community Bancshares Inc. 159,062 2,847 Arlington Asset Investment Corp. Class A 202,639 2,847 *,^ World Acceptance Corp. 105,079 2,820 Westfield Financial Inc. 368,368 2,818 Blue Hills Bancorp Inc. 202,465 2,804 Federal Agricultural Mortgage Corp. 108,085 2,803 Capital City Bank Group Inc. 185,694 2,771 Heritage Oaks Bancorp 342,626 2,727 Baldwin & Lyons Inc. 125,260 2,718 Consolidated-Tomoka Land Co. 54,067 2,693 Opus Bank 69,308 2,650 Citizens & Northern Corp. 135,411 2,643 * FCB Financial Holdings Inc. Class A 80,863 2,638 United Community Financial Corp. 520,777 2,604 * eHealth Inc. 202,721 2,597 * BSB Bancorp Inc. 121,371 2,566 * NewStar Financial Inc. 311,484 2,554 * PennyMac Financial Services Inc. Class A 158,294 2,533 * PICO Holdings Inc. 260,376 2,520 Fidelity & Guaranty Life 102,444 2,514 * MBT Financial Corp. 402,025 2,509 * NMI Holdings Inc. Class A 328,857 2,499 First of Long Island Corp. 92,034 2,488 BankFinancial Corp. 199,042 2,474 Riverview Bancorp Inc. 508,753 2,417 CorEnergy Infrastructure Trust Inc. 546,245 2,414 Northrim BanCorp Inc. 83,056 2,403 * CommunityOne Bancorp 219,482 2,386 Orrstown Financial Services Inc. 140,951 2,376 Independent Bank Group Inc. 60,319 2,318 Meta Financial Group Inc. 55,470 2,317 Macatawa Bank Corp. 440,493 2,282 CIM Commercial Trust Corp. 124,152 2,281 EMC Insurance Group Inc. 98,092 2,277 Arbor Realty Trust Inc. 354,140 2,252 * Southcoast Financial Corp. 168,773 2,251 James River Group Holdings Ltd. 82,854 2,228 First Defiance Financial Corp. 60,640 2,217 United Insurance Holdings Corp. 167,905 2,208 * Hampton Roads Bankshares Inc. 1,146,888 2,179 Calamos Asset Management Inc. Class A 227,612 2,158 Easterly Government Properties Inc. 129,445 2,065 * Pacific Mercantile Bancorp 305,395 2,055 National Bankshares Inc. 65,992 2,053 First Bancorp Inc. 107,449 2,052 *,^ On Deck Capital Inc. 205,557 2,035 Cape Bancorp Inc. 156,389 1,941 MutualFirst Financial Inc. 81,520 1,928 Clifton Bancorp Inc. 138,697 1,925 CNB Financial Corp. 105,061 1,909 Unity Bancorp Inc. 192,148 1,904 Kansas City Life Insurance Co. 40,510 1,904 Pzena Investment Management Inc. Class A 211,746 1,885 Stonegate Bank 58,960 1,876 UMH Properties Inc. 198,711 1,848 Century Bancorp Inc. Class A 43,607 1,777 * Cascade Bancorp 321,523 1,739 Preferred Apartment Communities Inc. Class A 159,755 1,738 * Security National Financial Corp. Class A 256,689 1,738 American National Bankshares Inc. 73,593 1,726 Pulaski Financial Corp. 127,004 1,721 Peapack Gladstone Financial Corp. 79,106 1,675 Marlin Business Services Corp. 108,486 1,670 * Farmers Capital Bank Corp. 65,902 1,638 Donegal Group Inc. Class A 115,089 1,618 Penns Woods Bancorp Inc. 39,277 1,607 FBR & Co. 77,640 1,585 * Regional Management Corp. 102,284 1,585 Provident Financial Holdings Inc. 93,814 1,574 Armada Hoffler Properties Inc. 161,112 1,574 Merchants Bancshares Inc. 52,958 1,557 ^ Orchid Island Capital Inc. 168,242 1,556 GAIN Capital Holdings Inc. 212,255 1,545 * AV Homes Inc. 113,170 1,530 First South Bancorp Inc. 192,447 1,520 * TriState Capital Holdings Inc. 121,919 1,520 Timberland Bancorp Inc. 139,099 1,512 Bridge Bancorp Inc. 55,921 1,494 * Emergent Capital Inc. 273,942 1,493 Bank of Marin Bancorp 30,799 1,478 State National Cos. Inc. 157,655 1,474 ESSA Bancorp Inc. 112,996 1,473 * Republic First Bancorp Inc. 393,323 1,463 Pacific Continental Corp. 108,531 1,445 * Anchor BanCorp Wisconsin Inc. 33,100 1,410 National Storage Affiliates Trust 102,822 1,393 Fox Chase Bancorp Inc. 79,331 1,377 Crawford & Co. Class B 238,390 1,337 * FRP Holdings Inc. 44,159 1,331 * Asta Funding Inc. 155,568 1,327 Peoples Financial Services Corp. 37,667 1,316 Bluerock Residential Growth REIT Inc. Class A 108,477 1,300 Old Line Bancshares Inc. 79,406 1,291 Donegal Group Inc. Class B 63,194 1,273 AmeriServ Financial Inc. 386,789 1,253 NexPoint Residential Trust Inc. 92,720 1,239 * Community Bankers Trust Corp. 239,842 1,211 Peoples Bancorp of North Carolina Inc. 68,581 1,200 Independence Realty Trust Inc. 159,089 1,147 * Carolina Bank Holdings Inc. 86,992 1,130 * Nicholas Financial Inc. 86,448 1,122 Bank of Commerce Holdings 193,871 1,121 Charter Financial Corp. 87,746 1,113 * First United Corp. 133,225 1,095 Sierra Bancorp 66,247 1,057 * United Security Bancshares 197,087 1,045 JAVELIN Mortgage Investment Corp. 172,246 1,039 * First Foundation Inc. 45,500 1,036 * Hallmark Financial Services Inc. 88,761 1,020 Manning & Napier Inc. 138,567 1,020 Chicopee Bancorp Inc. 61,771 991 Lake Sunapee Bank Group 68,130 989 * Atlas Financial Holdings Inc. 52,923 979 *,^ Impac Mortgage Holdings Inc. 59,788 978 Ames National Corp. 41,166 944 Home Bancorp Inc. 35,491 916 * Consumer Portfolio Services Inc. 180,249 898 Summit Financial Group Inc. 72,410 852 * Old Second Bancorp Inc. 136,557 851 Ohio Valley Banc Corp. 34,686 841 * CU Bancorp 36,591 822 Ocean Shore Holding Co. 50,511 812 * Atlantic Coast Financial Corp. 144,964 806 Bar Harbor Bankshares 25,168 805 Hawthorn Bancshares Inc. 57,262 800 * Triumph Bancorp Inc. 44,630 750 * Patriot National Inc. 46,817 741 Citizens Community Bancorp Inc. 83,110 735 Independence Holding Co. 56,687 735 * ASB Bancorp Inc. 29,456 734 * Colony Bankcorp Inc. 80,138 721 * Ashford Inc. 11,264 715 * American River Bankshares 73,581 710 C&F Financial Corp. 19,025 696 Urstadt Biddle Properties Inc. 38,700 691 MidWestOne Financial Group Inc. 23,255 680 Investors Title Co. 9,138 662 Middleburg Financial Corp. 37,520 660 Oak Valley Bancorp 66,347 643 * BBX Capital Corp. 39,789 641 Horizon Bancorp 26,806 637 QCR Holdings Inc. 28,978 634 Shore Bancshares Inc. 63,649 619 Prudential Bancorp Inc. 40,939 590 BCB Bancorp Inc. 58,206 579 Sotherly Hotels Inc. 83,209 566 Cherry Hill Mortgage Investment Corp. 37,047 564 * HMN Financial Inc. 47,639 555 * Maui Land & Pineapple Co. Inc. 105,022 546 Parke Bancorp Inc. 43,170 539 First Business Financial Services Inc. 22,591 531 MidSouth Bancorp Inc. 45,406 531 Guaranty Federal Bancshares Inc. 36,149 530 * 1st Constitution Bancorp 45,232 526 * JG Wentworth Co. Class A 106,481 525 Five Oaks Investment Corp. 81,937 518 Citizens Holding Co. 22,634 509 * Green Bancorp Inc. 42,687 489 Norwood Financial Corp. 16,771 486 Eastern Virginia Bankshares Inc. 71,522 483 ^ FXCM Inc. Class A 541,005 471 HF Financial Corp. 28,456 462 Ellington Residential Mortgage REIT 37,243 452 Southern National Bancorp of Virginia Inc. 39,433 445 * Stonegate Mortgage Corp. 61,421 437 * Stratus Properties Inc. 27,859 432 Farmland Partners Inc. 40,223 422 Central Valley Community Bancorp 34,793 421 * First Acceptance Corp. 155,452 420 * Bear State Financial Inc. 46,549 414 City Office REIT Inc. 36,113 410 Tiptree Financial Inc. Class A 63,713 408 US Global Investors Inc. Class A 210,856 365 * Atlanticus Holdings Corp. 92,614 341 Federal Agricultural Mortgage Corp. Class A 12,788 339 Monarch Financial Holdings Inc. 27,319 338 Access National Corp. 16,581 338 ZAIS Financial Corp. 24,949 334 First Savings Financial Group Inc. 9,746 332 Premier Financial Bancorp Inc. 23,038 328 *,^ RCS Capital Corp. Class A 397,474 322 SB Financial Group Inc. 31,319 322 * BRT Realty Trust 44,049 312 Civista Bancshares Inc. 29,098 298 First Bancshares Inc. 16,769 293 Enterprise Bancorp Inc. 13,707 287 Codorus Valley Bancorp Inc. 13,656 280 * ZAIS Group Holdings Inc. 29,300 276 Resource America Inc. Class A 40,744 271 QC Holdings Inc. 158,879 267 First Internet Bancorp 8,331 266 Cheviot Financial Corp. 18,799 260 * Xenith Bankshares Inc. 40,283 257 Owens Realty Mortgage Inc. 18,658 257 * Health Insurance Innovations Inc. Class A 51,258 256 Blue Capital Reinsurance Holdings Ltd. 14,788 255 * First Marblehead Corp. 72,565 250 * Anchor Bancorp Inc. 11,200 247 Two River Bancorp 26,479 242 Union Bankshares Inc. 8,739 231 Georgetown Bancorp Inc. 12,400 229 Farmers National Banc Corp. 27,837 229 Gladstone Land Corp. 23,794 218 SI Financial Group Inc. 18,275 217 Silvercrest Asset Management Group Inc. Class A 20,064 217 * First Security Group Inc. 86,587 216 First Clover Leaf Financial Corp. 21,799 214 * Southern First Bancshares Inc. 10,419 214 Hingham Institution for Savings 1,785 207 Old Point Financial Corp. 12,862 202 * Royal Bancshares of Pennsylvania Inc. 88,717 185 United Bancshares Inc. 11,489 180 * Select Bancorp Inc. 23,684 179 * InterGroup Corp. 6,400 177 CB Financial Services Inc. 8,114 175 * C1 Financial Inc. 9,045 172 * Central Federal Corp. 119,516 164 Wolverine Bancorp Inc. 5,954 152 * First Northwest Bancorp 12,185 151 IF Bancorp Inc. 7,557 130 FS Bancorp Inc. 5,340 127 Glen Burnie Bancorp 9,147 123 LaPorte Bancorp Inc. 8,278 122 * Franklin Financial Network Inc. 5,346 119 Jernigan Capital Inc. 6,800 119 * Naugatuck Valley Financial Corp. 10,037 109 Southwest Georgia Financial Corp. 6,935 107 United Community Bancorp 7,174 107 Sussex Bancorp 8,387 105 Your Community Bankshares Inc. 3,511 102 Manhattan Bridge Capital Inc. 24,275 100 * Magyar Bancorp Inc. 10,365 99 * Hamilton Bancorp Inc. 7,058 99 Madison County Financial Inc. 4,655 98 * Malvern Bancorp Inc. 6,171 96 Greene County Bancorp Inc. 3,483 96 * Severn Bancorp Inc. 19,055 91 Bank of South Carolina Corp. 5,642 91 * Veritex Holdings Inc. 5,638 88 United Bancorp Inc. 9,360 86 Kentucky First Federal Bancorp 7,514 64 * 1st Century Bancshares Inc. 8,013 63 Live Oak Bancshares Inc. 3,200 63 Eagle Bancorp Montana Inc. 5,462 62 * Peoples Financial Corp. 6,186 61 Northeast Community Bancorp Inc. 8,054 60 Southern Missouri Bancorp Inc. 2,800 58 * Entegra Financial Corp. 3,319 58 * Condor Hospitality Trust Inc. 31,965 56 MSB Financial Corp. 4,500 52 * Porter Bancorp Inc. 36,051 51 Oconee Federal Financial Corp. 2,383 45 Oneida Financial Corp. 2,113 43 * Jacksonville Bancorp Inc. 2,892 41 * 1347 Property Insurance Holdings Inc. 5,528 40 First Capital Bancorp Inc. 8,224 39 Salisbury Bancorp Inc. 1,341 39 Ameriana Bancorp 1,501 35 LCNB Corp. 2,093 34 Chemung Financial Corp. 1,110 32 Community West Bancshares 4,500 31 ACNB Corp. 1,444 30 Fauquier Bankshares Inc. 1,931 30 Great Ajax Corp. 2,313 29 First West Virginia Bancorp Inc. 1,316 26 Patriot National Bancorp Inc. 1,479 25 Mackinac Financial Corp. 2,400 24 Griffin Industrial Realty Inc. 966 24 * Avenue Financial Holdings Inc. 1,800 24 * National Commerce Corp. 980 23 Mid Penn Bancorp Inc. 1,384 23 * State Investors Bancorp Inc. 1,013 22 River Valley Bancorp 769 17 A-Mark Precious Metals Inc. 1,475 17 * Polonia Bancorp Inc. 1,200 16 Baylake Corp. 1,055 15 Northeast Bancorp 1,300 14 First Capital Inc. 511 13 * People's Utah Bancorp 800 13 * Village Bank and Trust Financial Corp. 600 12 * Bankwell Financial Group Inc. 583 11 Landmark Bancorp Inc. 400 10 Alliance Bancorp Inc. of Pennsylvania 400 10 Auburn National Bancorporation Inc. 359 9 Fifth Street Asset Management Inc. 1,200 9 Elmira Savings Bank 431 8 Summit State Bank 400 5 * Provident Bancorp Inc. 410 5 * Transcontinental Realty Investors Inc. 400 5 CKX Lands Inc. 399 4 Atlantic American Corp. 1,084 4 Kingstone Cos. Inc. 475 4 Wheeler REIT Inc. 2,100 4 Medley Management Inc. Class A 600 4 Bancorp of New Jersey Inc. 300 3 California First National Bancorp 223 3 * Siebert Financial Corp. 1,836 3 * Tejon Ranch Co. Warrants Exp. 08/31/2016 17,984 3 Lake Shore Bancorp Inc. 200 3 Stewardship Financial Corp. 400 2 * Broadway Financial Corp. 1,800 2 WashingtonFirst Bankshares Inc. 105 2 United Security Bancshares Inc. 192 2 Investar Holding Corp. 100 2 Institutional Financial Markets Inc. 649 1 * Power REIT 200 1 * American Realty Investors Inc. 37 — Health Care (13.2%) * Illumina Inc. 1,468,598 258,209 * Incyte Corp. 1,668,673 184,105 * BioMarin Pharmaceutical Inc. 1,634,991 172,197 * Hologic Inc. 2,488,339 97,369 * Alkermes plc 1,516,292 88,961 * Jazz Pharmaceuticals plc 622,599 82,687 * Mettler-Toledo International Inc. 281,127 80,048 Cooper Cos. Inc. 493,139 73,409 * MEDNAX Inc. 954,872 73,325 ResMed Inc. 1,426,214 72,680 * DexCom Inc. 812,772 69,785 * Envision Healthcare Holdings Inc. 1,885,100 69,353 * IDEXX Laboratories Inc. 933,814 69,336 * Medivation Inc. 1,597,396 67,889 * Quintiles Transnational Holdings Inc. 971,367 67,578 * Centene Corp. 1,208,699 65,548 * United Therapeutics Corp. 462,261 60,667 * Alnylam Pharmaceuticals Inc. 744,210 59,805 * Sirona Dental Systems Inc. 566,932 52,917 Teleflex Inc. 422,198 52,441 * athenahealth Inc. 392,188 52,298 * Anacor Pharmaceuticals Inc. 444,264 52,294 * Community Health Systems Inc. 1,198,872 51,276 * Isis Pharmaceuticals Inc. 1,217,594 49,215 * Health Net Inc. 784,433 47,239 * IMS Health Holdings Inc. 1,497,049 43,564 * VCA Inc. 823,675 43,366 * Brookdale Senior Living Inc. 1,868,933 42,911 * Align Technology Inc. 739,621 41,981 * Alere Inc. 870,055 41,893 * Seattle Genetics Inc. 1,070,758 41,288 * Team Health Holdings Inc. 746,073 40,310 STERIS Corp. 618,757 40,201 West Pharmaceutical Services Inc. 730,872 39,555 * Amsurg Corp. 502,023 39,012 * WellCare Health Plans Inc. 447,317 38,550 * Acadia Healthcare Co. Inc. 552,353 36,604 HealthSouth Corp. 948,117 36,379 * ABIOMED Inc. 390,445 36,218 Bio-Techne Corp. 385,475 35,641 * Thoratec Corp. 562,361 35,575 * PAREXEL International Corp. 571,662 35,397 * Ultragenyx Pharmaceutical Inc. 352,636 33,962 * Cepheid 728,579 32,932 * LifePoint Health Inc. 459,145 32,553 * Neurocrine Biosciences Inc. 816,004 32,469 * Bluebird Bio Inc. 370,427 31,690 * Clovis Oncology Inc. 339,577 31,228 Hill-Rom Holdings Inc. 587,185 30,528 * Charles River Laboratories International Inc. 474,744 30,156 *,^ Juno Therapeutics Inc. 717,332 29,188 * Horizon Pharma plc 1,461,350 28,964 * Dyax Corp. 1,514,766 28,917 * Bio-Rad Laboratories Inc. Class A 214,552 28,816 * Intercept Pharmaceuticals Inc. 173,434 28,766 * Molina Healthcare Inc. 417,191 28,724 *,^ OPKO Health Inc. 3,279,198 27,578 * ACADIA Pharmaceuticals Inc. 823,471 27,232 *,^ Myriad Genetics Inc. 723,407 27,113 * Medicines Co. 688,040 26,118 * Catalent Inc. 1,020,460 24,797 * Prestige Brands Holdings Inc. 547,592 24,729 * Radius Health Inc. 353,952 24,532 * Impax Laboratories Inc. 691,550 24,349 * NuVasive Inc. 501,957 24,204 * Medidata Solutions Inc. 573,830 24,164 * Allscripts Healthcare Solutions Inc. 1,917,359 23,775 Chemed Corp. 177,064 23,633 * Akorn Inc. 821,861 23,427 * Portola Pharmaceuticals Inc. Class A 543,199 23,151 *,^ Kite Pharma Inc. 387,275 21,563 Cantel Medical Corp. 372,585 21,126 Owens & Minor Inc. 654,327 20,899 * Novavax Inc. 2,782,526 19,672 * Bruker Corp. 1,158,433 19,033 * Agios Pharmaceuticals Inc. 264,948 18,703 * Veeva Systems Inc. Class A 773,266 18,102 * Masimo Corp. 465,756 17,960 *,^ Exact Sciences Corp. 995,914 17,917 * Neogen Corp. 387,348 17,427 * Integra LifeSciences Holdings Corp. 289,348 17,231 * Puma Biotechnology Inc. 222,523 16,769 * Amicus Therapeutics Inc. 1,195,563 16,726 * Haemonetics Corp. 516,407 16,690 * Cyberonics Inc. 270,365 16,433 * Chimerix Inc. 423,078 16,162 *,^ Intrexon Corp. 501,616 15,951 * Ligand Pharmaceuticals Inc. 185,450 15,884 * ICU Medical Inc. 143,887 15,756 * Magellan Health Inc. 283,543 15,717 * Pacira Pharmaceuticals Inc. 379,430 15,595 * Insulet Corp. 592,328 15,347 * Halozyme Therapeutics Inc. 1,136,604 15,265 * Nektar Therapeutics 1,374,783 15,068 * Greatbatch Inc. 265,235 14,965 * AMN Healthcare Services Inc. 493,297 14,804 * Prothena Corp. plc 325,310 14,750 * Globus Medical Inc. 689,922 14,254 * IPC Healthcare Inc. 180,520 14,025 * AMAG Pharmaceuticals Inc. 345,290 13,718 * Halyard Health Inc. 482,085 13,711 Kindred Healthcare Inc. 865,989 13,639 * Natus Medical Inc. 344,601 13,595 * Ironwood Pharmaceuticals Inc. Class A 1,268,178 13,214 * Premier Inc. Class A 382,196 13,136 * Cambrex Corp. 324,836 12,889 *,^ Sarepta Therapeutics Inc. 396,068 12,718 * Air Methods Corp. 372,388 12,695 * MedAssets Inc. 625,457 12,547 CONMED Corp. 261,476 12,483 * TESARO Inc. 303,768 12,181 *,^ ZIOPHARM Oncology Inc. 1,337,153 12,048 *,^ Exelixis Inc. 2,129,965 11,949 * Insmed Inc. 638,441 11,856 * Acorda Therapeutics Inc. 443,504 11,757 * Depomed Inc. 622,231 11,729 * ExamWorks Group Inc. 400,590 11,713 * Omnicell Inc. 375,818 11,688 *,^ Lannett Co. Inc. 277,960 11,541 *,^ ARIAD Pharmaceuticals Inc. 1,953,975 11,411 * Ophthotech Corp. 278,431 11,282 * VWR Corp. 438,310 11,260 * Wright Medical Group Inc. 535,072 11,247 * Intra-Cellular Therapies Inc. Class A 277,522 11,112 * Merit Medical Systems Inc. 460,950 11,021 * INC Research Holdings Inc. Class A 274,786 10,991 * Amedisys Inc. 287,056 10,900 Select Medical Holdings Corp. 1,005,215 10,846 * FibroGen Inc. 494,517 10,840 * Celldex Therapeutics Inc. 1,022,015 10,772 Analogic Corp. 129,389 10,615 * ZS Pharma Inc. 161,336 10,593 * HealthEquity Inc. 357,160 10,554 * Dynavax Technologies Corp. 426,251 10,460 * Diplomat Pharmacy Inc. 356,883 10,253 Ensign Group Inc. 237,765 10,136 * Momenta Pharmaceuticals Inc. 616,451 10,116 *,^ MiMedx Group Inc. 1,026,377 9,905 Abaxis Inc. 222,575 9,791 * Cempra Inc. 350,699 9,763 * Zeltiq Aesthetics Inc. 303,392 9,718 * NxStage Medical Inc. 615,315 9,704 * Repligen Corp. 335,072 9,332 * Surgical Care Affiliates Inc. 276,857 9,050 * PharMerica Corp. 315,658 8,987 * HeartWare International Inc. 170,249 8,906 * Emergent BioSolutions Inc. 312,206 8,895 *,^ MannKind Corp. 2,733,701 8,775 * Alder Biopharmaceuticals Inc. 264,782 8,674 *,^ Merrimack Pharmaceuticals Inc. 1,014,869 8,637 * ImmunoGen Inc. 897,119 8,612 *,^ Endologix Inc. 700,390 8,587 * PTC Therapeutics Inc. 316,543 8,452 * LDR Holding Corp. 244,380 8,438 * BioCryst Pharmaceuticals Inc. 722,692 8,239 * Tornier NV 400,214 8,160 * HMS Holdings Corp. 917,356 8,045 * Achillion Pharmaceuticals Inc. 1,163,822 8,042 * TherapeuticsMD Inc. 1,357,764 7,957 Aceto Corp. 286,429 7,862 * Affymetrix Inc. 917,247 7,833 Meridian Bioscience Inc. 454,829 7,778 * Acceleron Pharma Inc. 305,885 7,617 *,^ NewLink Genetics Corp. 210,628 7,549 * Eagle Pharmaceuticals Inc. 101,676 7,527 * LHC Group Inc. 167,337 7,492 * Adeptus Health Inc. Class A 92,272 7,452 *,^ Heron Therapeutics Inc. 304,441 7,428 * Orthofix International NV 219,501 7,408 * Luminex Corp. 434,507 7,348 US Physical Therapy Inc. 163,294 7,330 National HealthCare Corp. 118,830 7,236 * Cynosure Inc. Class A 230,601 6,927 * MacroGenics Inc. 312,387 6,691 * Retrophin Inc. 313,709 6,356 * PRA Health Sciences Inc. 161,969 6,289 * AtriCure Inc. 282,694 6,194 * Capital Senior Living Corp. 308,798 6,191 ^ Theravance Inc. 857,051 6,154 * Quidel Corp. 324,924 6,135 *,^ Insys Therapeutics Inc. 215,317 6,128 * Array BioPharma Inc. 1,342,660 6,123 Quality Systems Inc. 488,254 6,093 * Nevro Corp. 131,051 6,079 * Inogen Inc. 124,874 6,063 * Zafgen Inc. 187,454 5,989 *,^ Lexicon Pharmaceuticals Inc. 525,228 5,641 Atrion Corp. 14,855 5,570 * Providence Service Corp. 126,895 5,530 * HealthStream Inc. 245,448 5,353 Computer Programs & Systems Inc. 127,064 5,353 * Sucampo Pharmaceuticals Inc. Class A 268,174 5,329 *,^ Synergy Pharmaceuticals Inc. 1,004,388 5,323 * Vascular Solutions Inc. 162,982 5,282 * Atara Biotherapeutics Inc. 167,910 5,279 * Spectranetics Corp. 441,735 5,208 * Relypsa Inc. 277,025 5,128 * Hanger Inc. 374,259 5,105 Invacare Corp. 352,288 5,098 * Raptor Pharmaceutical Corp. 837,060 5,064 *,^ Vanda Pharmaceuticals Inc. 448,894 5,064 * Inovalon Holdings Inc. Class A 234,016 4,875 * Cardiovascular Systems Inc. 305,812 4,844 * Arena Pharmaceuticals Inc. 2,532,516 4,837 * CorVel Corp. 149,318 4,823 * Anika Therapeutics Inc. 150,954 4,805 * Merge Healthcare Inc. 676,209 4,801 *,^ Spark Therapeutics Inc. 113,306 4,728 * AngioDynamics Inc. 355,625 4,691 *,^ Geron Corp. 1,697,515 4,685 * Genomic Health Inc. 217,081 4,593 *,^ Albany Molecular Research Inc. 261,522 4,556 *,^ Osiris Therapeutics Inc. 246,140 4,546 *,^ Cerus Corp. 999,882 4,539 * Mirati Therapeutics Inc. 131,825 4,537 * Sage Therapeutics Inc. 106,254 4,497 * Supernus Pharmaceuticals Inc. 319,398 4,481 * Intersect ENT Inc. 189,013 4,423 Phibro Animal Health Corp. Class A 138,366 4,377 * Triple-S Management Corp. Class B 240,623 4,286 * Healthways Inc. 380,945 4,236 * Cross Country Healthcare Inc. 310,692 4,229 * Enanta Pharmaceuticals Inc. 116,437 4,208 * Infinity Pharmaceuticals Inc. 497,140 4,201 * Progenics Pharmaceuticals Inc. 732,977 4,193 *,^ Aegerion Pharmaceuticals Inc. 306,296 4,166 CryoLife Inc. 426,989 4,155 *,^ Accuray Inc. 831,180 4,152 * Sangamo BioSciences Inc. 720,912 4,066 *,^ Navidea Biopharmaceuticals Inc. 1,769,915 4,035 *,^ Omeros Corp. 364,885 3,999 Landauer Inc. 107,556 3,979 *,^ Inovio Pharmaceuticals Inc. 684,188 3,955 *,^ Accelerate Diagnostics Inc. 243,418 3,939 *,^ TG Therapeutics Inc. 385,577 3,887 *,^ Idera Pharmaceuticals Inc. 1,134,422 3,800 * Xencor Inc. 309,887 3,790 *,^ Keryx Biopharmaceuticals Inc. 1,076,206 3,788 *,^ Arrowhead Research Corp. 657,617 3,788 * Revance Therapeutics Inc. 127,242 3,787 * Spectrum Pharmaceuticals Inc. 633,007 3,785 * Sagent Pharmaceuticals Inc. 243,418 3,732 * Five Prime Therapeutics Inc. 240,879 3,707 * K2M Group Holdings Inc. 196,495 3,655 *,^ Rockwell Medical Inc. 468,784 3,614 * Aerie Pharmaceuticals Inc. 202,874 3,599 * SurModics Inc. 162,631 3,552 * Universal American Corp. 518,838 3,549 * La Jolla Pharmaceutical Co. 127,111 3,532 * GenMark Diagnostics Inc. 443,781 3,493 * RTI Surgical Inc. 614,393 3,490 * SciClone Pharmaceuticals Inc. 497,715 3,454 *,^ Esperion Therapeutics Inc. 145,323 3,428 * BioTelemetry Inc. 279,944 3,427 * Agenus Inc. 742,179 3,414 * Almost Family Inc. 82,885 3,320 * ANI Pharmaceuticals Inc. 83,080 3,282 * Dermira Inc. 137,380 3,206 * Otonomy Inc. 177,874 3,168 *,^ Corcept Therapeutics Inc. 838,330 3,152 * OraSure Technologies Inc. 701,987 3,117 * Trevena Inc. 297,585 3,080 *,^ Northwest Biotherapeutics Inc. 486,486 3,041 *,^ Epizyme Inc. 234,327 3,013 * Threshold Pharmaceuticals Inc. 736,990 3,000 * Rigel Pharmaceuticals Inc. 1,211,512 2,992 *,^ Advaxis Inc. 289,058 2,957 * Zogenix Inc. 217,845 2,941 * Concert Pharmaceuticals Inc. 153,329 2,878 * Amphastar Pharmaceuticals Inc. 245,976 2,875 * Theravance Biopharma Inc. 260,858 2,867 * Lion Biotechnologies Inc. 491,150 2,829 * Antares Pharma Inc. 1,659,539 2,821 * Oncothyreon Inc. 1,026,442 2,812 *,^ Tetraphase Pharmaceuticals Inc. 375,654 2,802 * Vocera Communications Inc. 244,667 2,792 * Cytokinetics Inc. 415,166 2,777 *,^ Galena Biopharma Inc. 1,755,415 2,774 *,^ Foundation Medicine Inc. 150,272 2,773 * NeoGenomics Inc. 480,645 2,754 * Heska Corp. 87,481 2,666 Simulations Plus Inc. 277,893 2,623 *,^ STAAR Surgical Co. 336,189 2,609 *,^ BioDelivery Sciences International Inc. 461,922 2,568 *,^ Orexigen Therapeutics Inc. 1,204,755 2,542 * Durect Corp. 1,294,078 2,523 *,^ CTI BioPharma Corp. 1,691,027 2,469 * Aratana Therapeutics Inc. 289,932 2,453 * Curis Inc. 1,203,769 2,432 * Fluidigm Corp. 294,190 2,386 *,^ Organovo Holdings Inc. 890,155 2,386 *,^ OncoMed Pharmaceuticals Inc. 143,135 2,375 * Sorrento Therapeutics Inc. 279,351 2,344 *,^ Karyopharm Therapeutics Inc. 221,520 2,333 *,^ InVivo Therapeutics Holdings Corp. 270,516 2,332 * Coherus Biosciences Inc. 115,135 2,307 * Repros Therapeutics Inc. 310,038 2,304 *,^ Pacific Biosciences of California Inc. 624,633 2,286 * Anthera Pharmaceuticals Inc. 372,731 2,270 * Catalyst Pharmaceuticals Inc. 756,076 2,268 * Cara Therapeutics Inc. 157,892 2,256 * Ignyta Inc. 256,631 2,253 * Cutera Inc. 169,124 2,212 * BioSpecifics Technologies Corp. 50,665 2,206 *,^ Sequenom Inc. 1,256,214 2,198 * XenoPort Inc. 628,922 2,182 * Civitas Solutions Inc. 93,893 2,152 *,^ Versartis Inc. 186,473 2,150 * Synta Pharmaceuticals Corp. 1,234,236 2,148 * RadNet Inc. 375,987 2,087 *,^ IGI Laboratories Inc. 318,524 2,083 * ArQule Inc. 1,091,223 2,041 *,^ Peregrine Pharmaceuticals Inc. 1,962,263 2,002 *,^ Immunomedics Inc. 1,120,244 1,927 *,^ Endocyte Inc. 414,943 1,900 *,^ Akebia Therapeutics Inc. 196,454 1,898 * NanoString Technologies Inc. 117,951 1,887 *,^ VIVUS Inc. 1,150,530 1,887 * Harvard Bioscience Inc. 495,218 1,872 *,^ Regulus Therapeutics Inc. 285,354 1,866 *,^ OvaScience Inc. 218,030 1,851 LeMaitre Vascular Inc. 151,475 1,846 *,^ Synthetic Biologics Inc. 813,405 1,846 *,^ Trovagene Inc. 307,927 1,752 * POZEN Inc. 299,606 1,748 * Addus HomeCare Corp. 55,632 1,733 * Flexion Therapeutics Inc. 113,789 1,691 *,^ Aduro Biotech Inc. 87,190 1,689 * Synergetics USA Inc. 253,340 1,664 *,^ Medgenics Inc. 208,794 1,633 * Imprivata Inc. 91,498 1,626 * Tandem Diabetes Care Inc. 180,924 1,594 * SeaSpine Holdings Corp. 96,377 1,561 * Juniper Pharmaceuticals Inc. 131,477 1,549 *,^ AAC Holdings Inc. 69,477 1,546 * Seres Therapeutics Inc. 52,142 1,545 *,^ BioTime Inc. 507,577 1,523 * Pfenex Inc. 99,226 1,489 *,^ CytRx Corp. 619,715 1,469 *,^ Ampio Pharmaceuticals Inc. 502,857 1,453 *,^ ChemoCentryx Inc. 230,462 1,394 *,^ Neuralstem Inc. 1,142,219 1,394 * Press Ganey Holdings Inc. 46,616 1,379 * Vitae Pharmaceuticals Inc. 125,209 1,379 * Five Star Quality Care Inc. 442,384 1,367 Digirad Corp. 363,653 1,360 * Corindus Vascular Robotics Inc. 439,500 1,358 * Stemline Therapeutics Inc. 150,051 1,325 *,^ BioScrip Inc. 703,329 1,315 * Exactech Inc. 74,788 1,304 Utah Medical Products Inc. 23,924 1,289 *,^ IsoRay Inc. 919,261 1,287 * Dicerna Pharmaceuticals Inc. 155,414 1,276 * KYTHERA Biopharmaceuticals Inc. 17,000 1,275 * Enzo Biochem Inc. 400,941 1,271 * Lipocine Inc. 106,653 1,262 * Genesis Healthcare Inc. 205,433 1,259 * FONAR Corp. 90,303 1,211 *,^ Unilife Corp. 1,232,790 1,208 Psychemedics Corp. 117,352 1,182 * Bellicum Pharmaceuticals Inc. 79,924 1,161 * Ocular Therapeutix Inc. 82,501 1,160 * Applied Genetic Technologies Corp. 84,983 1,117 * Fibrocell Science Inc. 288,899 1,112 *,^ Calithera Biosciences Inc. 201,878 1,096 *,^ Athersys Inc. 996,296 1,096 * Alliance HealthCare Services Inc. 111,380 1,087 * Pernix Therapeutics Holdings Inc. 339,902 1,074 * Pain Therapeutics Inc. 586,542 1,073 *,^ AcelRx Pharmaceuticals Inc. 344,381 1,050 * Ardelyx Inc. 58,964 1,019 * Genocea Biosciences Inc. 148,725 1,019 * Chiasma Inc. 50,700 1,008 *,^ ConforMIS Inc. 54,938 992 * IRIDEX Corp. 127,499 984 *,^ Fortress Biotech Inc. 374,290 973 * Egalet Corp. 72,864 960 * Rexahn Pharmaceuticals Inc. 1,837,064 955 * Blueprint Medicines Corp. 44,465 949 *,^ Ohr Pharmaceutical Inc. 342,831 946 * Inotek Pharmaceuticals Corp. 100,301 943 *,^ CytoSorbents Corp. 145,479 918 *,^ XOMA Corp. 1,221,112 918 National Research Corp. Class A 76,736 916 * pSivida Corp. 249,864 912 * Derma Sciences Inc. 188,435 888 * TransEnterix Inc. 388,691 878 * Sharps Compliance Corp. 99,697 873 *,^ Mast Therapeutics Inc. 1,502,968 872 *,^ Sunshine Heart Inc. 395,025 869 * Avalanche Biotechnologies Inc. 103,117 850 * Ocata Therapeutics Inc. 203,249 850 * Tonix Pharmaceuticals Holding Corp. 159,710 845 * Evolent Health Inc. Class A 50,299 803 * Corium International Inc. 85,376 798 * PharmAthene Inc. 599,434 797 * Immune Design Corp. 64,118 782 * Collegium Pharmaceutical Inc. 35,060 775 * AVEO Pharmaceuticals Inc. 621,887 752 * Assembly Biosciences Inc. 77,958 745 *,^ Palatin Technologies Inc. 910,720 738 * Loxo Oncology Inc. 41,842 731 *,^ Conatus Pharmaceuticals Inc. 162,068 721 *,^ CorMedix Inc. 353,511 703 *,^ TearLab Corp. 341,643 687 *,^ Vital Therapies Inc. 169,955 687 * Cancer Genetics Inc. 86,968 680 * Adamas Pharmaceuticals Inc. 40,613 680 *,^ Actinium Pharmaceuticals Inc. 375,106 664 * Verastem Inc. 368,372 659 * Entellus Medical Inc. 36,553 659 *,^ Apricus Biosciences Inc. 450,829 658 * OncoGenex Pharmaceuticals Inc. 292,504 652 * Kindred Biosciences Inc. 123,588 643 *,^ Alimera Sciences Inc. 288,630 638 * EPIRUS Biopharmaceuticals Inc. 143,890 636 *,^ Tokai Pharmaceuticals Inc. 61,376 635 Enzon Pharmaceuticals Inc. 642,137 623 * MEI Pharma Inc. 395,716 621 * BIND Therapeutics Inc. 138,070 616 *,^ Teladoc Inc. 26,470 590 * Glaukos Corp. 24,200 585 * Sunesis Pharmaceuticals Inc. 711,205 576 * Symmetry Surgical Inc. 64,652 575 * Castlight Health Inc. Class B 135,094 567 *,^ Trupanion Inc. 74,126 560 * Caladrius Biosciences Inc. 365,272 544 *,^ NanoViricides Inc. 453,415 540 *,^ Galectin Therapeutics Inc. 230,272 539 * T2 Biosystems Inc. 61,310 537 *,^ iBio Inc. 778,558 529 * MediciNova Inc. 185,375 526 *,^ Cytori Therapeutics Inc. 1,505,398 512 * Paratek Pharmaceuticals Inc. 26,489 503 * Biota Pharmaceuticals Inc. 254,062 503 * Cellular Biomedicine Group Inc. 29,561 500 * Celsion Corp. 295,044 493 AdCare Health Systems Inc. 144,230 479 * Sientra Inc. 47,089 478 * Avinger Inc. 32,490 478 *,^ Tenax Therapeutics Inc. 156,533 474 * Achaogen Inc. 81,224 468 * Icad Inc. 135,887 462 * Global Blood Therapeutics Inc. 10,800 455 *,^ Brainstorm Cell Therapeutics Inc. 195,519 448 * Cumberland Pharmaceuticals Inc. 77,570 448 * Bio-Path Holdings Inc. 391,005 446 *,^ Asterias Biotherapeutics Inc. 114,730 444 *,^ Biolase Inc. 481,918 434 * GlycoMimetics Inc. 76,072 426 *,^ Flex Pharma Inc. 35,258 423 * Veracyte Inc. 89,760 421 * Abeona Therapeutics Inc. 102,276 414 *,^ Aquinox Pharmaceuticals Inc. 29,246 411 * Hemispherx Biopharma Inc. 2,409,402 411 *,^ XBiotech Inc. 27,225 407 * ImmunoCellular Therapeutics Ltd. 961,553 404 * Recro Pharma Inc. 33,350 401 * Vical Inc. 856,685 394 * CEL-SCI Corp. 645,195 392 * Invitae Corp. 53,825 389 * Retractable Technologies Inc. 101,655 368 *,^ StemCells Inc. 842,733 354 * vTv Therapeutics Inc. Class A 53,460 349 * KemPharm Inc. 16,935 328 * ERBA Diagnostics Inc. 164,869 326 * Catalyst Biosciences Inc. 69,935 326 * Dipexium Pharmaceuticals Inc. 23,193 325 *,^ OXiGENE Inc. 348,782 324 * Second Sight Medical Products Inc. 54,382 322 * NantKwest Inc. 27,711 318 * Lumenis Ltd. Class B 22,400 310 * Celator Pharmaceuticals Inc. 186,418 309 * Ocera Therapeutics Inc. 97,833 309 * Neothetics Inc. 38,072 307 * Misonix Inc. 26,524 291 * Adamis Pharmaceuticals Corp. 72,983 288 * Vericel Corp. 103,402 280 * Discovery Laboratories Inc. 932,232 280 *,^ aTyr Pharma Inc. 27,220 279 *,^ GTx Inc. 365,136 278 * Tobira Therapeutics Inc. 28,716 277 * Neos Therapeutics Inc. 13,120 276 * Bovie Medical Corp. 138,478 274 * Fate Therapeutics Inc. 51,241 273 * Nivalis Therapeutics Inc. 20,820 270 * Agile Therapeutics Inc. 39,709 268 * Cogentix Medical Inc. 213,016 264 * GenVec Inc. 109,194 252 * Alphatec Holdings Inc. 750,358 248 * Tracon Pharmaceuticals Inc. 24,623 241 * Catabasis Pharmaceuticals Inc. 29,386 238 *,^ Wright Medical Group Inc. CVR Exp. 12/31/2049 52,493 237 *,^ Hansen Medical Inc. 62,603 235 * iRadimed Corp. 9,546 233 *,^ Oculus Innovative Sciences Inc. 177,517 229 *,^ EnteroMedics Inc. 842,716 219 * Acura Pharmaceuticals Inc. 89,117 209 * REGENXBIO Inc. 9,257 204 * MGC Diagnostics Corp. 30,659 202 * Cymabay Therapeutics Inc. 99,460 193 *,^ Cleveland BioLabs Inc. 44,301 193 * Cyclacel Pharmaceuticals Inc. 376,437 192 * Cerulean Pharma Inc. 51,612 189 *,^ Amedica Corp. 594,104 185 *,^ Atossa Genetics Inc. 240,460 185 * AxoGen Inc. 44,629 184 *,^ Galmed Pharmaceuticals Ltd. 24,418 181 * Cardica Inc. 627,032 181 * PDI Inc. 99,850 179 * Alliqua BioMedical Inc. 54,662 173 * Minerva Neurosciences Inc. 32,924 173 *,^ Celladon Corp. 158,994 167 * Opexa Therapeutics Inc. 53,110 166 * Bioanalytical Systems Inc. 91,696 165 * Alexza Pharmaceuticals Inc. 128,704 163 * RXi Pharmaceuticals Corp. 435,806 163 * Aimmune Therapeutics Inc. 6,168 156 * Stereotaxis Inc. 167,566 156 * Natera Inc. 14,276 155 * Eleven Biotherapeutics Inc. 60,425 146 * EndoChoice Holdings Inc. 12,750 145 * Connecture Inc. 31,136 142 * Argos Therapeutics Inc. 28,830 140 * CASI Pharmaceuticals Inc. 119,606 128 *,^ TetraLogic Pharmaceuticals Corp. 67,794 127 * Marinus Pharmaceuticals Inc. 15,252 127 * Proteon Therapeutics Inc. 9,085 126 * Onconova Therapeutics Inc. 92,198 125 * NephroGenex Inc. 36,035 122 * Harvard Apparatus Regenerative Technology Inc. 141,248 120 *,^ Venaxis Inc. 372,644 119 * ARCA biopharma Inc. 23,465 117 * ProPhase Labs Inc. 72,896 115 * NovaBay Pharmaceuticals Inc. 410,076 115 * Oragenics Inc. 68,496 110 *,^ TriVascular Technologies Inc. 21,997 110 * Carbylan Therapeutics Inc. 29,822 106 * Cidara Therapeutics Inc. 8,215 105 *,^ Nanosphere Inc. 63,246 103 * Vermillion Inc. 49,637 100 * Echo Therapeutics Inc. 64,674 100 * SunLink Health Systems Inc. 60,871 100 *,^ PhotoMedex Inc. 189,675 99 * CAS Medical Systems Inc. 78,450 98 * Penumbra Inc. 2,387 96 *,^ Signal Genetics Inc. 97,775 91 * Biodel Inc. 198,745 87 * Presbia plc 15,400 84 * Authentidate Holding Corp. 279,777 84 * Imprimis Pharmaceuticals Inc. 12,891 83 * DARA BioSciences Inc. 95,169 82 * Chembio Diagnostics Inc. 19,255 78 * KaloBios Pharmaceuticals Inc. 40,642 78 Daxor Corp. 8,705 76 * CombiMatrix Corp. 64,337 74 * SCYNEXIS Inc. 9,918 72 * Escalon Medical Corp. 59,011 64 * American CareSource Holdings Inc. 51,566 64 *,^ Rock Creek Pharmaceuticals Inc. 77,790 64 *,^ Biocept Inc. 26,300 60 * HTG Molecular Diagnostics Inc. 7,700 59 * InfuSystems Holdings Inc. 20,115 55 * Hooper Holmes Inc. 472,677 53 * InspireMD Inc. 320,094 53 * Evoke Pharma Inc. 17,363 51 *,^ Immune Pharmaceuticals Inc. 43,088 51 *,^ Transgenomic Inc. 51,199 48 * Aethlon Medical Inc. 6,700 48 * Corbus Pharmaceuticals Holdings Inc. 30,360 48 * Streamline Health Solutions Inc. 19,960 46 *,^ MELA Sciences Inc. 39,564 45 *,^ BioLife Solutions Inc. 19,755 42 * Capnia Inc. 18,663 40 * OncoSec Medical Inc. 6,600 34 * VirtualScopics Inc. 16,180 32 * Ligand Pharmaceuticals Inc. Rights 395,811 32 * CareDx Inc. 7,400 31 * Cesca Therapeutics Inc. 54,283 29 * NeuroMetrix Inc. 32,283 28 * Delcath Systems Inc. 66,129 28 * Heat Biologics Inc. 5,900 27 * Invuity Inc. 1,900 27 * ContraVir Pharmaceuticals Inc. 11,642 24 AbbVie Inc. 417 23 * Ligand Pharmaceuticals Inc. Rights Beta CVR 395,811 20 * Ligand Pharmaceuticals Inc. Rights Glucagon CVR 395,811 20 * Roka Bioscience Inc. 8,872 17 * CollabRx Inc. 24,300 17 * WaferGen Bio-systems Inc. 11,651 16 * Aldeyra Therapeutics Inc. 2,500 15 * Allied Healthcare Products Inc. 11,721 13 * Provectus Biopharmaceuticals Inc. Class A 21,858 13 Span-America Medical Systems Inc. 705 12 * GlobeImmune Inc. 4,700 12 * Lpath Inc. Class A 54,978 11 * Pulmatrix Inc. 2,106 10 * Lantheus Holdings Inc. 2,300 10 Diversicare Healthcare Services Inc. 953 10 * CoLucid Pharmaceuticals Inc. 2,400 9 * Perseon Corp. 29,310 9 * VolitionRX Ltd. 2,051 9 * ADMA Biologics Inc. 1,000 8 * Arrhythmia Research Technology Inc. 1,175 7 * Aradigm Corp. 891 6 * Electromed Inc. 2,500 5 Kewaunee Scientific Corp. 214 4 * Ligand Pharmaceuticals Inc. Rights Roche CVR 395,811 3 * Zosano Pharma Corp. 642 3 * Great Basin Scientific Inc. 8,151 1 * American Shared Hospital Services 276 1 * Medical Transcription Billing Corp. 288 1 Industrials (13.0%) * Verisk Analytics Inc. Class A 1,573,198 116,275 * TransDigm Group Inc. 543,324 115,407 Alaska Air Group Inc. 1,295,579 102,934 Wabtec Corp. 981,131 86,389 Towers Watson & Co. Class A 703,249 82,547 * JetBlue Airways Corp. 3,195,190 82,340 * IHS Inc. Class A 694,499 80,562 Acuity Brands Inc. 441,908 77,590 Fortune Brands Home & Security Inc. 1,623,201 77,053 * Sensata Technologies Holding NV 1,726,510 76,553 * Hertz Global Holdings Inc. 4,099,591 68,586 ManpowerGroup Inc. 779,487 63,832 * Spirit AeroSystems Holdings Inc. Class A 1,293,710 62,538 * Middleby Corp. 581,795 61,199 Waste Connections Inc. 1,252,543 60,849 Carlisle Cos. Inc. 662,044 57,849 * WABCO Holdings Inc. 546,906 57,332 Macquarie Infrastructure Corp. 751,198 56,084 IDEX Corp. 785,494 56,006 * HD Supply Holdings Inc. 1,881,071 53,836 Huntington Ingalls Industries Inc. 485,332 52,003 KAR Auction Services Inc. 1,438,785 51,077 AO Smith Corp. 776,367 50,611 Owens Corning 1,193,281 50,010 Allison Transmission Holdings Inc. 1,790,614 47,791 B/E Aerospace Inc. 1,078,156 47,331 Hubbell Inc. Class B 549,370 46,669 Lennox International Inc. 406,729 46,095 * Avis Budget Group Inc. 1,050,036 45,866 Hexcel Corp. 978,510 43,896 Orbital ATK Inc. 599,913 43,116 * AECOM 1,558,076 42,863 * Old Dominion Freight Line Inc. 702,316 42,841 Graco Inc. 585,909 39,273 Toro Co. 556,290 39,241 ^ Chicago Bridge & Iron Co. NV 972,118 38,554 Nordson Corp. 586,734 36,929 * Copart Inc. 1,110,756 36,544 Lincoln Electric Holdings Inc. 690,945 36,226 Donaldson Co. Inc. 1,274,230 35,780 Trinity Industries Inc. 1,567,568 35,537 AGCO Corp. 760,656 35,469 * Spirit Airlines Inc. 740,729 35,036 * Kirby Corp. 555,927 34,440 * Teledyne Technologies Inc. 359,245 32,440 RR Donnelley & Sons Co. 2,161,049 31,465 * Genesee & Wyoming Inc. Class A 531,775 31,417 Watsco Inc. 260,843 30,905 ITT Corp. 924,327 30,900 Air Lease Corp. Class A 989,233 30,587 * Colfax Corp. 1,021,263 30,546 MSC Industrial Direct Co. Inc. Class A 491,398 29,990 Curtiss-Wright Corp. 476,213 29,725 Oshkosh Corp. 810,646 29,451 BWX Technologies Inc. 1,109,977 29,259 Allegiant Travel Co. Class A 134,441 29,073 EMCOR Group Inc. 652,659 28,880 Deluxe Corp. 517,247 28,831 Con-way Inc. 597,146 28,335 Landstar System Inc. 442,323 28,074 Regal Beloit Corp. 464,581 26,226 Rollins Inc. 968,592 26,026 *,^ SolarCity Corp. 601,797 25,703 * Dycom Industries Inc. 353,360 25,569 Healthcare Services Group Inc. 745,319 25,117 AMERCO 63,391 24,942 KBR Inc. 1,494,865 24,904 * USG Corp. 934,183 24,868 CLARCOR Inc. 520,387 24,812 EnerSys 460,665 24,682 * Clean Harbors Inc. 553,915 24,356 Covanta Holding Corp. 1,385,499 24,177 CEB Inc. 346,700 23,693 Woodward Inc. 580,759 23,637 Crane Co. 505,208 23,548 * Armstrong World Industries Inc. 488,320 23,312 Valmont Industries Inc. 244,026 23,156 * Esterline Technologies Corp. 318,970 22,931 *,^ Generac Holdings Inc. 716,700 21,566 Triumph Group Inc. 511,398 21,520 ^ Manitowoc Co. Inc. 1,410,448 21,157 Timken Co. 752,591 20,689 * WESCO International Inc. 442,002 20,540 Kennametal Inc. 821,276 20,442 GATX Corp. 455,121 20,094 * Advisory Board Co. 439,880 20,032 HNI Corp. 464,004 19,906 * KLX Inc. 546,786 19,542 Terex Corp. 1,089,259 19,541 * Moog Inc. Class A 344,058 18,603 Barnes Group Inc. 511,049 18,423 * FTI Consulting Inc. 432,986 17,973 * Rexnord Corp. 1,054,830 17,911 Herman Miller Inc. 618,374 17,834 * On Assignment Inc. 483,166 17,829 Mueller Industries Inc. 596,891 17,656 Matson Inc. 450,938 17,357 * Masonite International Corp. 286,173 17,336 Korn/Ferry International 522,886 17,292 Hillenbrand Inc. 661,289 17,200 *,^ XPO Logistics Inc. 720,582 17,171 Steelcase Inc. Class A 930,540 17,131 * Beacon Roofing Supply Inc. 514,287 16,709 UniFirst Corp. 154,749 16,529 *,^ NOW Inc. 1,112,734 16,468 * WageWorks Inc. 363,918 16,405 Matthews International Corp. Class A 334,589 16,385 Applied Industrial Technologies Inc. 416,565 15,892 * Proto Labs Inc. 236,687 15,858 Watts Water Technologies Inc. Class A 293,155 15,484 Interface Inc. Class A 684,700 15,365 Knight Transportation Inc. 639,454 15,347 Tetra Tech Inc. 625,198 15,199 * Huron Consulting Group Inc. 240,224 15,021 ABM Industries Inc. 544,092 14,859 Mobile Mini Inc. 479,203 14,755 * SPX FLOW Inc. 425,489 14,650 Simpson Manufacturing Co. Inc. 435,592 14,588 * RBC Bearings Inc. 242,868 14,507 * Swift Transportation Co. 928,242 13,942 G&K Services Inc. Class A 207,648 13,834 Brink's Co. 504,827 13,635 HEICO Corp. 276,922 13,536 Apogee Enterprises Inc. 303,041 13,531 Aircastle Ltd. 648,074 13,357 Forward Air Corp. 321,297 13,331 * DigitalGlobe Inc. 698,967 13,294 MSA Safety Inc. 327,630 13,095 AZZ Inc. 267,516 13,025 * Hub Group Inc. Class A 356,338 12,974 Essendant Inc. 398,063 12,909 Mueller Water Products Inc. Class A 1,669,014 12,785 Heartland Express Inc. 633,113 12,624 HEICO Corp. Class A 274,189 12,451 * Hawaiian Holdings Inc. 495,623 12,232 * TASER International Inc. 554,143 12,205 Exponent Inc. 273,314 12,179 Universal Forest Products Inc. 207,601 11,974 * MRC Global Inc. 1,058,545 11,803 John Bean Technologies Corp. 306,754 11,733 Werner Enterprises Inc. 462,147 11,600 West Corp. 514,522 11,525 Actuant Corp. Class A 617,565 11,357 Granite Construction Inc. 379,383 11,256 Franklin Electric Co. Inc. 412,699 11,238 Knoll Inc. 507,489 11,155 * Trex Co. Inc. 332,410 11,079 * MasTec Inc. 686,979 10,875 * Meritor Inc. 1,022,926 10,874 Tennant Co. 193,356 10,863 * Aerojet Rocketdyne Holdings Inc. 653,047 10,566 Comfort Systems USA Inc. 381,155 10,390 Kaman Corp. 286,084 10,256 Insperity Inc. 230,760 10,137 Advanced Drainage Systems Inc. 347,632 10,057 Standex International Corp. 133,289 10,043 Multi-Color Corp. 131,026 10,022 ESCO Technologies Inc. 276,551 9,928 US Ecology Inc. 227,134 9,914 * TrueBlue Inc. 434,707 9,768 Brady Corp. Class A 495,842 9,748 SkyWest Inc. 576,504 9,616 Cubic Corp. 226,289 9,491 * Babcock & Wilcox Enterprises Inc. 557,660 9,369 EnPro Industries Inc. 236,616 9,268 * American Woodmark Corp. 138,578 8,990 * Atlas Air Worldwide Holdings Inc. 259,050 8,953 Briggs & Stratton Corp. 463,263 8,946 ^ Greenbrier Cos. Inc. 277,345 8,906 Federal Signal Corp. 648,878 8,896 * Navistar International Corp. 692,601 8,810 Albany International Corp. 300,873 8,608 * Navigant Consulting Inc. 539,017 8,576 Kforce Inc. 326,011 8,568 AAON Inc. 438,437 8,497 ^ Lindsay Corp. 122,584 8,310 * ACCO Brands Corp. 1,167,191 8,252 * Rush Enterprises Inc. Class A 339,476 8,215 * Saia Inc. 260,586 8,065 * Astronics Corp. 198,093 8,009 Astec Industries Inc. 238,656 7,997 Griffon Corp. 506,852 7,993 Quanex Building Products Corp. 426,709 7,753 * TriMas Corp. 470,883 7,699 * Wabash National Corp. 725,650 7,685 * RPX Corp. 553,153 7,589 * Nortek Inc. 119,025 7,535 Harsco Corp. 830,093 7,529 CIRCOR International Inc. 185,385 7,438 * Builders FirstSource Inc. 581,519 7,374 Resources Connection Inc. 488,577 7,363 Sun Hydraulics Corp. 267,225 7,341 Primoris Services Corp. 406,917 7,288 * Wesco Aircraft Holdings Inc. 594,372 7,251 * Team Inc. 222,810 7,157 McGrath RentCorp 265,742 7,093 * Thermon Group Holdings Inc. 343,249 7,054 Viad Corp. 242,180 7,021 Hyster-Yale Materials Handling Inc. 121,280 7,014 Raven Industries Inc. 400,090 6,782 * Aegion Corp. Class A 410,316 6,762 AAR Corp. 355,818 6,750 Altra Industrial Motion Corp. 291,174 6,732 * Lydall Inc. 235,129 6,699 * Tutor Perini Corp. 405,932 6,682 * ICF International Inc. 217,731 6,617 Encore Wire Corp. 202,334 6,610 ArcBest Corp. 250,485 6,455 * MYR Group Inc. 243,360 6,376 * Gibraltar Industries Inc. 343,675 6,306 * Continental Building Products Inc. 304,109 6,246 * TransUnion 246,652 6,196 General Cable Corp. 517,887 6,163 * Chart Industries Inc. 317,727 6,104 * PGT Inc. 485,638 5,964 Kadant Inc. 152,759 5,959 * Patrick Industries Inc. 145,524 5,747 * CBIZ Inc. 573,594 5,633 H&E Equipment Services Inc. 329,958 5,517 * Roadrunner Transportation Systems Inc. 299,244 5,506 Gorman-Rupp Co. 226,641 5,433 National Presto Industries Inc. 64,335 5,421 * TriNet Group Inc. 322,090 5,411 * Air Transport Services Group Inc. 601,089 5,139 Ennis Inc. 295,801 5,135 SPX Corp. 425,489 5,072 * Echo Global Logistics Inc. 256,226 5,022 * Univar Inc. 274,591 4,984 Acacia Research Corp. 534,911 4,857 Marten Transport Ltd. 294,848 4,768 TAL International Group Inc. 346,545 4,737 * Engility Holdings Inc. 182,790 4,712 NN Inc. 254,460 4,708 *,^ Virgin America Inc. 135,632 4,643 Douglas Dynamics Inc. 233,711 4,642 Heidrick & Struggles International Inc. 236,411 4,598 Kelly Services Inc. Class A 316,624 4,477 * UTi Worldwide Inc. 965,807 4,433 Columbus McKinnon Corp. 240,673 4,371 Celadon Group Inc. 267,360 4,283 Alamo Group Inc. 89,970 4,206 * Aerovironment Inc. 208,034 4,169 Global Brass & Copper Holdings Inc. 200,762 4,118 * GP Strategies Corp. 177,930 4,060 * SP Plus Corp. 172,788 4,000 Argan Inc. 113,580 3,939 Titan International Inc. 571,362 3,777 American Science & Engineering Inc. 105,402 3,748 * YRC Worldwide Inc. 277,815 3,684 * DXP Enterprises Inc. 134,122 3,659 Quad/Graphics Inc. 298,660 3,614 Barrett Business Services Inc. 83,025 3,564 ^ American Railcar Industries Inc. 95,572 3,456 * NCI Building Systems Inc. 295,504 3,123 Kimball International Inc. Class B 329,045 3,113 * Blount International Inc. 553,400 3,082 * Veritiv Corp. 81,926 3,051 * Vicor Corp. 297,693 3,036 * Great Lakes Dredge & Dock Corp. 597,560 3,012 *,^ Plug Power Inc. 1,643,412 3,007 * Republic Airways Holdings Inc. 517,697 2,992 Powell Industries Inc. 95,664 2,879 Insteel Industries Inc. 174,623 2,808 * USA Truck Inc. 161,679 2,786 Park-Ohio Holdings Corp. 94,214 2,719 * Kratos Defense & Security Solutions Inc. 641,406 2,707 * Ply Gem Holdings Inc. 227,494 2,662 * ARC Document Solutions Inc. 436,511 2,597 * PowerSecure International Inc. 222,229 2,560 FreightCar America Inc. 148,576 2,550 * InnerWorkings Inc. 406,318 2,539 * Vectrus Inc. 113,262 2,496 * CRA International Inc. 115,676 2,496 * Stock Building Supply Holdings Inc. 137,506 2,421 * Mistras Group Inc. 181,007 2,326 *,^ KEYW Holding Corp. 375,929 2,312 * Ducommun Inc. 114,062 2,289 *,^ Titan Machinery Inc. 198,841 2,283 CECO Environmental Corp. 274,102 2,245 * Furmanite Corp. 368,347 2,240 * Franklin Covey Co. 136,157 2,187 VSE Corp. 53,937 2,161 Allied Motion Technologies Inc. 121,470 2,159 * PAM Transportation Services Inc. 63,488 2,098 * TRC Cos. Inc. 166,523 1,970 *,^ FuelCell Energy Inc. 2,664,758 1,958 Miller Industries Inc. 99,759 1,949 * Accuride Corp. 700,437 1,940 LSI Industries Inc. 225,718 1,905 * Orion Marine Group Inc. 318,493 1,905 * Xerium Technologies Inc. 145,509 1,889 * Covenant Transportation Group Inc. Class A 104,922 1,885 Graham Corp. 102,337 1,806 * Adept Technology Inc. 135,112 1,751 * CAI International Inc. 170,335 1,717 * Casella Waste Systems Inc. Class A 294,770 1,710 * Northwest Pipe Co. 125,641 1,641 CDI Corp. 185,989 1,590 * Lawson Products Inc. 72,005 1,559 * Layne Christensen Co. 228,776 1,487 Hurco Cos. Inc. 55,218 1,449 Dynamic Materials Corp. 149,149 1,423 * Sparton Corp. 65,304 1,398 LB Foster Co. Class A 113,259 1,391 Houston Wire & Cable Co. 217,453 1,379 * Cenveo Inc. 720,028 1,354 * Hill International Inc. 389,938 1,279 * Commercial Vehicle Group Inc. 310,676 1,252 Supreme Industries Inc. Class A 146,823 1,223 *,^ Capstone Turbine Corp. 3,575,730 1,216 * Pendrell Corp. 1,683,060 1,212 * Willis Lease Finance Corp. 73,463 1,195 Universal Truckload Services Inc. 72,298 1,126 * Milacron Holdings Corp. 63,888 1,121 * Heritage-Crystal Clean Inc. 106,907 1,098 * LMI Aerospace Inc. 102,253 1,051 *,^ Power Solutions International Inc. 45,675 1,037 Twin Disc Inc. 83,090 1,031 * Ameresco Inc. Class A 169,335 996 Omega Flex Inc. 29,530 986 Preformed Line Products Co. 26,423 982 * CPI Aerostructures Inc. 99,919 880 *,^ Enphase Energy Inc. 237,714 880 * Hudson Technologies Inc. 282,320 838 Hardinge Inc. 89,855 825 * Sunrun Inc. 79,400 823 *,^ Energy Recovery Inc. 383,983 822 * Sterling Construction Co. Inc. 197,254 811 * Energy Focus Inc. 63,793 753 * Performant Financial Corp. 306,822 743 *,^ NV5 Holdings Inc. 39,810 739 *,^ ExOne Co. 107,542 722 *,^ Manitex International Inc. 121,330 682 * API Technologies Corp. 308,861 670 Global Power Equipment Group Inc. 178,248 654 * Willdan Group Inc. 64,418 653 * Astrotech Corp. 304,120 630 * Ultralife Corp. 104,965 618 LS Starrett Co. Class A 49,344 596 * NL Industries Inc. 198,676 594 * Radiant Logistics Inc. 130,617 583 * Active Power Inc. 351,001 572 * Virco Manufacturing Corp. 190,592 572 Eastern Co. 35,072 568 *,^ Energous Corp. 79,239 547 Ecology and Environment Inc. 45,469 532 SIFCO Industries Inc. 47,767 528 Providence and Worcester Railroad Co. 31,838 504 * Rush Enterprises Inc. Class B 20,820 485 *,^ Intersections Inc. 230,073 479 * Key Technology Inc. 39,089 471 *,^ Revolution Lighting Technologies Inc. 482,451 458 *,^ American Superconductor Corp. 103,534 448 * Integrated Electrical Services Inc. 56,962 440 * HC2 Holdings Inc. 60,038 421 * Rand Logistics Inc. 195,018 417 * Volt Information Sciences Inc. 45,367 413 * Gencor Industries Inc. 43,110 390 * Hudson Global Inc. 150,031 374 * Genco Shipping & Trading Ltd. 92,906 363 * Taylor Devices Inc. 27,295 351 * Innovative Solutions & Support Inc. 128,429 348 * BlueLinx Holdings Inc. 481,942 337 * Patriot Transportation Holding Inc. 13,987 336 * Orion Energy Systems Inc. 179,072 322 * MFRI Inc. 62,526 320 *,^ Odyssey Marine Exploration Inc. 888,995 320 * Arotech Corp. 235,645 313 * Fuel Tech Inc. 154,534 295 *,^ MagneGas Corp. 282,760 283 * Alpha Pro Tech Ltd. 137,409 273 * SL Industries Inc. 8,023 273 RCM Technologies Inc. 53,636 264 * Broadwind Energy Inc. 127,345 264 * Transcat Inc. 26,809 261 * Perma-Fix Environmental Services 61,835 251 International Shipholding Corp. 59,581 228 * Breeze-Eastern Corp. 15,755 220 * Neff Corp. Class A 38,933 218 * Jewett-Cameron Trading Co. Ltd. 23,964 204 * Mastech Holdings Inc. 25,867 197 * Civeo Corp. 127,985 189 * Versar Inc. 52,841 183 * Swisher Hygiene Inc. 148,880 182 * Jason Industries Inc. 39,669 174 *,^ Lightbridge Corp. 190,041 158 Servotronics Inc. 19,902 139 *,^ Marathon Patent Group Inc. 72,034 133 * General Finance Corp. 35,346 131 * Goldfield Corp. 77,900 130 *,^ EnSync Inc. 234,876 124 * CTPartners Executive Search Inc. 83,162 113 * Air T Inc. 6,332 113 * AMREP Corp. 22,243 109 * American Electric Technologies Inc. 38,260 101 * Erickson Inc. 27,688 87 * ARC Group Worldwide Inc. 47,642 86 *,^ Spherix Inc. 223,553 76 *,^ Real Goods Solar Inc. Class A 62,571 74 * Blue Earth Inc. 98,397 67 * DLH Holdings Corp. 19,425 55 Hubbell Inc. Class A 500 54 * Ideal Power Inc. 7,900 52 * Industrial Services of America Inc. 13,535 47 * Blue Bird Corp. 4,045 40 * Lime Energy Co. 12,704 37 * LiqTech International Inc. 32,928 33 * Ocean Power Technologies Inc. 70,275 28 * General Employment Enterprises Inc. 67,800 27 Chicago Rivet & Machine Co. 951 24 Art's-Way Manufacturing Co. Inc. 5,943 22 * Essex Rental Corp. 47,845 18 * Tel-Instrument Electronics Corp. 3,304 16 Espey Manufacturing & Electronics Corp. 566 14 * Continental Materials Corp. 900 13 EnviroStar Inc. 2,900 12 * Micronet Enertec Technologies Inc. 3,100 8 * Digital Power Corp. 11,401 8 Compx International Inc. 679 7 * Axion Power International Inc. 3,500 6 Acme United Corp. 309 5 * Quest Resource Holding Corp. 7,825 4 WSI Industries Inc. 805 4 * Aqua Metals Inc. 711 4 Information Technology (16.1%) * LinkedIn Corp. Class A 1,164,221 221,353 * Twitter Inc. 5,781,621 155,757 * Palo Alto Networks Inc. 719,152 123,694 * FleetCor Technologies Inc. 779,797 107,316 * ServiceNow Inc. 1,489,291 103,431 Maxim Integrated Products Inc. 2,871,422 95,906 * ANSYS Inc. 914,912 80,640 CDK Global Inc. 1,624,565 77,622 Global Payments Inc. 660,904 75,826 * Workday Inc. Class A 1,096,128 75,479 * Synopsys Inc. 1,582,721 73,090 * Gartner Inc. 842,784 70,735 * Splunk Inc. 1,275,885 70,620 * Vantiv Inc. Class A 1,497,018 67,246 FactSet Research Systems Inc. 420,369 67,179 Broadridge Financial Solutions Inc. 1,200,442 66,444 * Fortinet Inc. 1,478,834 62,821 * VMware Inc. Class A 792,955 62,477 * Cadence Design Systems Inc. 2,957,281 61,157 CDW Corp. 1,428,588 58,372 Avnet Inc. 1,364,709 58,246 Jack Henry & Associates Inc. 822,055 57,223 * CoStar Group Inc. 329,504 57,024 SS&C Technologies Holdings Inc. 794,934 55,677 * Keysight Technologies Inc. 1,718,658 53,003 * Arrow Electronics Inc. 958,351 52,978 * Tyler Technologies Inc. 349,149 52,131 * Ultimate Software Group Inc. 290,125 51,935 IAC/InterActiveCorp 783,136 51,115 * Manhattan Associates Inc. 745,086 46,419 * FireEye Inc. 1,440,018 45,821 Jabil Circuit Inc. 2,007,574 44,909 Brocade Communications Systems Inc. 4,215,327 43,755 Marvell Technology Group Ltd. 4,780,477 43,263 * Pandora Media Inc. 2,025,274 43,219 Ingram Micro Inc. 1,581,422 43,078 * Trimble Navigation Ltd. 2,608,837 42,837 * Nuance Communications Inc. 2,570,887 42,085 * Freescale Semiconductor Ltd. 1,136,283 41,565 * Zebra Technologies Corp. 535,945 41,027 * Tableau Software Inc. Class A 506,350 40,397 MAXIMUS Inc. 669,407 39,870 * ON Semiconductor Corp. 4,190,504 39,391 * CommScope Holding Co. Inc. 1,295,495 38,904 * Genpact Ltd. 1,637,883 38,670 Teradyne Inc. 2,139,844 38,539 * Guidewire Software Inc. 731,695 38,473 * Euronet Worldwide Inc. 511,114 37,868 Solera Holdings Inc. 695,903 37,579 Sabre Corp. 1,379,137 37,485 * PTC Inc. 1,158,720 36,778 * NCR Corp. 1,602,690 36,461 DST Systems Inc. 341,927 35,950 * NetScout Systems Inc. 1,014,990 35,900 * ARRIS Group Inc. 1,374,925 35,707 * Cavium Inc. 573,273 35,182 Atmel Corp. 4,325,482 34,907 * WEX Inc. 399,981 34,734 * Qlik Technologies Inc. 946,639 34,505 * CoreLogic Inc. 904,098 33,660 j2 Global Inc. 474,879 33,645 * Aspen Technology Inc. 866,647 32,855 * VeriFone Systems Inc. 1,183,997 32,832 * Microsemi Corp. 986,198 32,367 FEI Co. 430,701 31,458 * Integrated Device Technology Inc. 1,536,907 31,199 * NetSuite Inc. 371,250 31,148 * EPAM Systems Inc. 416,980 31,073 Cognex Corp. 903,375 31,049 * Synaptics Inc. 369,695 30,485 * Rackspace Hosting Inc. 1,228,379 30,316 Cypress Semiconductor Corp. 3,439,880 29,308 * ViaSat Inc. 455,285 29,270 National Instruments Corp. 1,049,711 29,171 * Infinera Corp. 1,477,219 28,894 *,^ Zillow Group Inc. 1,053,671 28,449 * IPG Photonics Corp. 370,924 28,179 * Verint Systems Inc. 636,277 27,455 Blackbaud Inc. 487,814 27,376 Fair Isaac Corp. 322,181 27,224 * SolarWinds Inc. 688,905 27,033 * Ciena Corp. 1,291,093 26,751 Leidos Holdings Inc. 647,565 26,751 Booz Allen Hamilton Holding Corp. Class A 1,006,900 26,391 *,^ Cree Inc. 1,071,546 25,964 * HomeAway Inc. 973,851 25,846 * ACI Worldwide Inc. 1,210,585 25,568 Mentor Graphics Corp. 1,023,714 25,214 * Take-Two Interactive Software Inc. 877,397 25,208 SYNNEX Corp. 290,802 24,736 * Tech Data Corp. 358,530 24,559 * Proofpoint Inc. 406,128 24,498 Heartland Payment Systems Inc. 379,378 23,905 * Blackhawk Network Holdings Inc. 558,505 23,675 Convergys Corp. 1,023,954 23,664 * SunEdison Inc. 3,197,600 22,959 *,^ Arista Networks Inc. 351,127 21,485 Littelfuse Inc. 234,164 21,344 * Electronics For Imaging Inc. 485,746 21,023 * Cirrus Logic Inc. 657,300 20,712 Belden Inc. 442,229 20,648 Diebold Inc. 671,741 19,998 Monolithic Power Systems Inc. 380,943 19,504 * EchoStar Corp. Class A 449,809 19,355 * Ellie Mae Inc. 289,662 19,283 * GrubHub Inc. 790,132 19,232 * Entegris Inc. 1,453,622 19,173 InterDigital Inc. 373,739 18,911 MKS Instruments Inc. 553,794 18,569 Plantronics Inc. 365,107 18,566 * CACI International Inc. Class A 250,849 18,555 * MicroStrategy Inc. Class A 94,049 18,478 Lexmark International Inc. Class A 634,946 18,401 * Sanmina Corp. 856,659 18,307 * Zynga Inc. Class A 7,966,833 18,164 * Demandware Inc. 341,231 17,635 * Imperva Inc. 266,579 17,456 * LogMeIn Inc. 255,271 17,399 * Silicon Laboratories Inc. 411,948 17,112 * Fairchild Semiconductor International Inc. Class A 1,207,221 16,949 *,^ Knowles Corp. 914,709 16,858 * Cornerstone OnDemand Inc. 503,158 16,604 Science Applications International Corp. 411,466 16,545 * Anixter International Inc. 283,657 16,390 Dolby Laboratories Inc. Class A 500,724 16,324 * Acxiom Corp. 811,532 16,036 Intersil Corp. Class A 1,366,550 15,989 * OmniVision Technologies Inc. 602,141 15,812 Tessera Technologies Inc. 485,185 15,725 *,^ NeuStar Inc. Class A 574,154 15,623 * comScore Inc. 329,864 15,223 * Cardtronics Inc. 465,045 15,207 * CommVault Systems Inc. 440,579 14,962 * OSI Systems Inc. 193,355 14,881 * WebMD Health Corp. 372,705 14,849 * Syntel Inc. 326,750 14,805 * Polycom Inc. 1,399,819 14,670 * Virtusa Corp. 280,410 14,388 * Universal Display Corp. 422,719 14,330 * Rambus Inc. 1,203,681 14,203 *,^ Fitbit Inc. 371,414 13,999 * PMC-Sierra Inc. 2,051,307 13,887 Vishay Intertechnology Inc. 1,406,811 13,632 * Progress Software Corp. 524,788 13,555 * Coherent Inc. 247,373 13,531 * Plexus Corp. 348,572 13,448 *,^ Zillow Group Inc. Class A 455,901 13,098 * Viavi Solutions Inc. 2,426,167 13,029 Power Integrations Inc. 305,247 12,872 * Itron Inc. 398,795 12,726 Methode Electronics Inc. 397,328 12,675 *,^ 3D Systems Corp. 1,089,296 12,581 * Synchronoss Technologies Inc. 381,412 12,510 EVERTEC Inc. 691,768 12,500 * Nimble Storage Inc. 513,952 12,397 * ExlService Holdings Inc. 331,052 12,226 * Yelp Inc. Class A 560,924 12,150 * Finisar Corp. 1,077,958 11,998 * Paycom Software Inc. 333,229 11,966 * Benchmark Electronics Inc. 543,661 11,830 * SPS Commerce Inc. 171,632 11,652 * Stamps.com Inc. 156,506 11,583 * Web.com Group Inc. 535,134 11,281 *,^ Advanced Micro Devices Inc. 6,543,544 11,255 NIC Inc. 633,914 11,227 * Zendesk Inc. 557,099 10,980 * Envestnet Inc. 366,099 10,972 *,^ SunPower Corp. Class A 538,519 10,792 * Ruckus Wireless Inc. 889,067 10,562 * ScanSource Inc. 296,785 10,524 CSG Systems International Inc. 340,591 10,490 * Advanced Energy Industries Inc. 398,315 10,476 * Marketo Inc. 368,316 10,468 * Insight Enterprises Inc. 402,880 10,414 * Semtech Corp. 689,029 10,404 * RingCentral Inc. Class A 569,077 10,329 * Sykes Enterprises Inc. 404,567 10,316 * Rogers Corp. 193,551 10,293 * Super Micro Computer Inc. 372,400 10,152 * Cabot Microelectronics Corp. 256,736 9,946 * Callidus Software Inc. 581,580 9,881 * Bottomline Technologies de Inc. 391,874 9,801 * NETGEAR Inc. 333,592 9,731 * Rovi Corp. 916,551 9,615 * QLogic Corp. 910,514 9,333 ^ Ubiquiti Networks Inc. 275,126 9,324 Badger Meter Inc. 160,115 9,296 MTS Systems Corp. 154,604 9,293 Pegasystems Inc. 377,194 9,283 * RealPage Inc. 550,087 9,142 Monotype Imaging Holdings Inc. 417,485 9,110 * BroadSoft Inc. 301,612 9,036 * Ixia 616,088 8,927 EarthLink Holdings Corp. 1,143,134 8,894 Brooks Automation Inc. 759,037 8,888 * TiVo Inc. 1,006,911 8,720 * II-VI Inc. 539,480 8,675 * Infoblox Inc. 540,221 8,633 * Veeco Instruments Inc. 418,845 8,591 *,^ Gogo Inc. 561,452 8,579 * Cray Inc. 424,644 8,412 ^ Ebix Inc. 335,634 8,377 * Diodes Inc. 390,608 8,347 * Rofin-Sinar Technologies Inc. 320,454 8,309 * Lumentum Holdings Inc. 486,778 8,251 ADTRAN Inc. 565,074 8,250 * Constant Contact Inc. 334,725 8,114 * Xoom Corp. 326,045 8,112 *,^ Endurance International Group Holdings Inc. 590,961 7,895 CTS Corp. 426,520 7,895 * Monster Worldwide Inc. 1,176,821 7,555 AVX Corp. 567,003 7,422 * Kulicke & Soffa Industries Inc. 800,491 7,349 *,^ InvenSense Inc. 785,406 7,296 ManTech International Corp. Class A 275,619 7,083 * Cvent Inc. 204,679 6,890 * Inphi Corp. 283,553 6,817 * Harmonic Inc. 1,173,867 6,808 Integrated Silicon Solution Inc. 314,281 6,754 * Blucora Inc. 462,658 6,371 * FARO Technologies Inc. 179,344 6,277 * Bankrate Inc. 602,475 6,236 * Unisys Corp. 519,146 6,178 * MaxLinear Inc. 496,530 6,177 TeleTech Holdings Inc. 230,223 6,168 * Photronics Inc. 678,737 6,149 * PROS Holdings Inc. 276,852 6,130 * Qualys Inc. 214,554 6,106 *,^ Eastman Kodak Co. 389,426 6,083 * Newport Corp. 440,027 6,050 * GoDaddy Inc. Class A 238,840 6,021 * Dot Hill Systems Corp. 616,329 5,997 * CalAmp Corp. 371,468 5,977 * GTT Communications Inc. 255,873 5,952 * M/A-COM Technology Solutions Holdings Inc. 196,773 5,704 * DTS Inc. 211,878 5,657 * Perficient Inc. 363,471 5,608 Pericom Semiconductor Corp. 306,516 5,594 * Mercury Systems Inc. 347,231 5,524 * Xura Inc. 246,658 5,520 * Fabrinet 300,748 5,513 * Paylocity Holding Corp. 180,761 5,421 * Amkor Technology Inc. 1,203,380 5,403 Epiq Systems Inc. 417,207 5,390 * Interactive Intelligence Group Inc. 176,684 5,249 *,^ VASCO Data Security International Inc. 306,667 5,226 * CEVA Inc. 273,328 5,076 * Ultratech Inc. 315,416 5,053 * Actua Corp. 427,848 5,032 * Gigamon Inc. 248,894 4,980 * XO Group Inc. 352,228 4,977 Forrester Research Inc. 157,082 4,939 *,^ Shutterstock Inc. 162,629 4,918 * New Relic Inc. 129,027 4,917 * Rudolph Technologies Inc. 391,391 4,873 * ShoreTel Inc. 649,992 4,855 Cass Information Systems Inc. 98,825 4,855 * Textura Corp. 187,039 4,833 * Lattice Semiconductor Corp. 1,241,936 4,781 * Glu Mobile Inc. 1,092,132 4,773 * RealD Inc. 489,352 4,703 * ePlus Inc. 57,712 4,563 * Q2 Holdings Inc. 181,154 4,478 * Applied Micro Circuits Corp. 833,408 4,425 Comtech Telecommunications Corp. 212,595 4,382 * SunEdison Semiconductor Ltd. 412,910 4,352 * FormFactor Inc. 640,336 4,341 * HubSpot Inc. 92,969 4,311 * LivePerson Inc. 568,941 4,301 * Silver Spring Networks Inc. 332,589 4,284 Park Electrochemical Corp. 243,080 4,276 * Black Knight Financial Services Inc. Class A 130,380 4,244 IXYS Corp. 373,054 4,163 * DHI Group Inc. 565,465 4,134 * Hortonworks Inc. 186,816 4,089 *,^ Coupons.com Inc. 452,727 4,075 Daktronics Inc. 449,930 3,901 * Everi Holdings Inc. 754,861 3,872 * Internap Corp. 625,468 3,834 * TTM Technologies Inc. 612,494 3,816 * Immersion Corp. 336,934 3,784 * Exar Corp. 623,507 3,710 Hackett Group Inc. 265,781 3,655 Checkpoint Systems Inc. 500,893 3,631 * Xcerra Corp. 565,026 3,548 * RetailMeNot Inc. 423,109 3,486 * Extreme Networks Inc. 1,034,989 3,478 * Intralinks Holdings Inc. 405,197 3,359 * Calix Inc. 419,279 3,266 * Digi International Inc. 272,927 3,218 * Agilysys Inc. 284,904 3,168 *,^ Box Inc. 251,667 3,166 * Barracuda Networks Inc. 203,153 3,165 * GSI Group Inc. 245,754 3,128 * DSP Group Inc. 334,608 3,048 * Lionbridge Technologies Inc. 613,833 3,032 * Benefitfocus Inc. 95,531 2,985 * Nanometrics Inc. 243,692 2,958 * Sonus Networks Inc. 513,815 2,939 * Axcelis Technologies Inc. 1,091,741 2,915 * Rubicon Project Inc. 198,965 2,891 Black Box Corp. 196,024 2,889 * ServiceSource International Inc. 717,735 2,871 * Bazaarvoice Inc. 628,931 2,836 *,^ Digimarc Corp. 92,429 2,824 PC Connection Inc. 136,022 2,820 *,^ Oclaro Inc. 1,219,005 2,804 * PDF Solutions Inc. 278,885 2,789 Cohu Inc. 280,427 2,765 * SciQuest Inc. 275,244 2,752 Mesa Laboratories Inc. 24,619 2,743 * Kimball Electronics Inc. 228,882 2,731 * Tangoe Inc. 374,699 2,698 * Sigma Designs Inc. 371,730 2,561 * Multi-Fineline Electronix Inc. 151,836 2,536 * MoneyGram International Inc. 310,106 2,487 American Software Inc. Class A 263,344 2,481 * Zix Corp. 587,409 2,473 NVE Corp. 49,414 2,399 * Telenav Inc. 304,628 2,379 * PFSweb Inc. 165,875 2,359 * Angie's List Inc. 465,958 2,348 * Ciber Inc. 733,433 2,332 * EnerNOC Inc. 294,650 2,328 * Seachange International Inc. 367,913 2,318 * ChannelAdvisor Corp. 230,682 2,293 Alliance Fiber Optic Products Inc. 134,049 2,291 * TeleCommunication Systems Inc. Class A 662,174 2,278 * Kopin Corp. 716,422 2,250 * QuinStreet Inc. 398,633 2,212 Reis Inc. 96,982 2,197 Electro Rent Corp. 204,602 2,124 * Liquidity Services Inc. 282,907 2,091 * Autobytel Inc. 117,254 1,966 QAD Inc. Class A 76,190 1,950 * EMCORE Corp. 281,202 1,912 * Carbonite Inc. 168,943 1,880 * Quantum Corp. 2,691,513 1,877 * Napco Security Technologies Inc. 308,069 1,864 * Jive Software Inc. 398,666 1,862 ModusLink Global Solutions Inc. 647,484 1,852 * Ultra Clean Holdings Inc. 310,345 1,781 *,^ VirnetX Holding Corp. 500,240 1,781 *,^ Maxwell Technologies Inc. 320,731 1,738 *,^ TrueCar Inc. 331,295 1,726 Bel Fuse Inc. Class B 88,171 1,714 Electro Scientific Industries Inc. 361,306 1,676 * Vishay Precision Group Inc. 140,983 1,634 * United Online Inc. 163,045 1,630 *,^ SolarEdge Technologies Inc. 70,286 1,611 * Brightcove Inc. 323,309 1,591 * Limelight Networks Inc. 824,075 1,574 * NeoPhotonics Corp. 229,802 1,565 * Mattson Technology Inc. 668,255 1,557 *,^ MicroVision Inc. 476,890 1,521 * Key Tronic Corp. 151,757 1,521 * PRGX Global Inc. 400,823 1,511 * Silicon Graphics International Corp. 382,237 1,502 * KVH Industries Inc. 145,701 1,457 *,^ TubeMogul Inc. 138,187 1,454 * Applied Optoelectronics Inc. 75,685 1,421 *,^ Clearfield Inc. 105,453 1,416 Marchex Inc. Class B 345,709 1,393 *,^ Park City Group Inc. 126,521 1,337 * Cascade Microtech Inc. 90,584 1,281 * Model N Inc. 127,799 1,279 * Workiva Inc. 83,516 1,269 * BSQUARE Corp. 190,833 1,261 * Guidance Software Inc. 209,434 1,261 *,^ Research Frontiers Inc. 243,678 1,235 * Planar Systems Inc. 208,855 1,211 * Rosetta Stone Inc. 179,937 1,206 TransAct Technologies Inc. 131,907 1,202 Information Services Group Inc. 307,124 1,201 * Intevac Inc. 256,661 1,181 * PCM Inc. 130,304 1,178 * Covisint Corp. 547,818 1,178 * RealNetworks Inc. 287,667 1,177 TESSCO Technologies Inc. 55,753 1,173 * Datalink Corp. 190,599 1,138 *,^ Mitek Systems Inc. 352,966 1,126 * Avid Technology Inc. 139,600 1,111 * TechTarget Inc. 129,015 1,099 *,^ Violin Memory Inc. 793,485 1,095 * Dealertrack Technologies Inc. 17,335 1,095 * Unwired Planet Inc. 1,471,431 1,067 * Mattersight Corp. 137,090 1,057 MOCON Inc. 76,909 1,038 * Millennial Media Inc. 592,778 1,037 * Yodlee Inc. 63,633 1,026 * Varonis Systems Inc. 64,475 1,005 Computer Task Group Inc. 160,535 994 * FalconStor Software Inc. 491,652 978 * Support.com Inc. 851,800 954 * AXT Inc. 496,618 954 * Rocket Fuel Inc. 199,594 932 *,^ Neonode Inc. 380,326 928 * Numerex Corp. Class A 106,084 924 Astro-Med Inc. 66,474 924 * Frequency Electronics Inc. 87,892 912 * Kemet Corp. 486,585 895 * Aviat Networks Inc. 857,286 892 *,^ QuickLogic Corp. 553,745 880 PC-Tel Inc. 145,982 877 * A10 Networks Inc. 142,743 855 * Radisys Corp. 316,314 854 * Higher One Holdings Inc. 422,785 833 * Planet Payment Inc. 291,160 824 * Everyday Health Inc. 89,123 815 * Pixelworks Inc. 223,206 806 NCI Inc. Class A 59,909 795 *,^ OPOWER Inc. 89,135 794 Communications Systems Inc. 95,107 793 *,^ USA Technologies Inc. 313,812 781 * Aware Inc. 233,234 781 * Rightside Group Ltd. 98,849 758 * iPass Inc. 769,307 746 Evolving Systems Inc. 122,927 738 * MoSys Inc. 486,634 725 * Inuvo Inc. 249,555 724 *,^ Aerohive Networks Inc. 120,512 721 *,^ Novatel Wireless Inc. 323,396 715 *,^ CVD Equipment Corp. 64,075 709 * MeetMe Inc. 430,939 681 Richardson Electronics Ltd. 115,483 680 * Travelzoo Inc. 81,989 678 * WidePoint Corp. 749,411 660 *,^ Digital Turbine Inc. 360,970 653 * Amtech Systems Inc. 151,920 653 * Alpha & Omega Semiconductor Ltd. 82,855 645 *,^ Apigee Corp. 60,185 635 *,^ CUI Global Inc. 114,646 593 * PAR Technology Corp. 108,671 575 * Innodata Inc. 244,930 571 * Imation Corp. 266,321 567 * eGain Corp. 141,680 567 * Datawatch Corp. 93,935 552 *,^ Vringo Inc. 977,512 547 * MINDBODY Inc. Class A 34,219 535 * Five9 Inc. 141,779 525 * Marin Software Inc. 167,203 523 * Demand Media Inc. 124,682 520 *,^ ClearSign Combustion Corp. 83,431 516 * Hutchinson Technology Inc. 321,727 515 * GSI Technology Inc. 125,379 509 ClearOne Inc. 42,405 500 * LRAD Corp. 298,088 498 * Perceptron Inc. 62,568 475 * Alarm.com Holdings Inc. 40,073 467 * Envivio Inc. 111,854 458 * Westell Technologies Inc. Class A 398,465 454 * CyberOptics Corp. 71,696 453 * MobileIron Inc. 144,518 448 * Onvia Inc. 108,561 447 * ID Systems Inc. 137,003 440 * Amber Road Inc. 102,510 433 *,^ Control4 Corp. 52,549 429 * Edgewater Technology Inc. 58,364 427 * Data I/O Corp. 181,910 424 * Spark Networks Inc. 146,920 423 TheStreet Inc. 248,073 414 Optical Cable Corp. 112,873 389 * Tremor Video Inc. 207,051 385 * Zhone Technologies Inc. 277,022 385 * GigOptix Inc. 215,581 377 * Care.com Inc. 71,917 370 * Rapid7 Inc. 15,870 361 * IEC Electronics Corp. 91,854 360 * LoJack Corp. 121,917 354 * Wireless Telecom Group Inc. 233,098 352 * Qumu Corp. 87,661 344 CSP Inc. 63,690 342 * Identiv Inc. 96,311 336 * YuMe Inc. 127,254 330 GlobalSCAPE Inc. 100,216 329 *,^ InterCloud Systems Inc. 184,207 328 Concurrent Computer Corp. 65,290 309 * NetSol Technologies Inc. 60,419 305 QAD Inc. Class B 14,091 302 * GSE Systems Inc. 200,594 299 * Prism Technologies Group Inc. 101,239 283 *,^ Applied DNA Sciences Inc. 55,198 283 *,^ Voltari Corp. 38,329 272 *,^ Rubicon Technology Inc. 260,727 269 * Sonic Foundry Inc. 29,857 251 * Appfolio Inc. 14,800 249 * Exa Corp. 23,813 246 *,^ Infosonics Corp. 188,332 235 *,^ Crossroads Systems Inc. 178,804 232 * BroadVision Inc. 37,841 224 * eMagin Corp. 89,691 222 * Intermolecular Inc. 109,827 208 * ANADIGICS Inc. 928,647 204 *,^ LiveDeal Inc. 116,522 196 * Echelon Corp. 325,078 195 *,^ ParkerVision Inc. 1,017,419 191 *,^ Digital Ally Inc. 29,747 185 * Smith Micro Software Inc. 206,890 180 * Lantronix Inc. 140,583 176 * LGL Group Inc. 48,029 174 * StarTek Inc. 48,825 165 *,^ Resonant Inc. 35,400 164 * Netlist Inc. 375,120 158 * Asure Software Inc. 27,280 154 * RELM Wireless Corp. 33,347 147 * MaxPoint Interactive Inc. 35,806 146 * Image Sensing Systems Inc. 37,600 138 *,^ Viggle Inc. 158,798 130 *,^ Uni-Pixel Inc. 121,373 129 * Synacor Inc. 90,342 122 * TSR Inc. 27,043 118 * LightPath Technologies Inc. Class A 76,638 113 * Luna Innovations Inc. 117,791 111 *,^ Remark Media Inc. 23,604 104 * Selectica Inc. 26,243 103 * Iteris Inc. 40,217 99 *,^ Solar3D Inc. 35,087 97 RF Industries Ltd. 20,988 96 Bel Fuse Inc. Class A 5,719 94 * Speed Commerce Inc. 468,340 91 *,^ NXT-ID Inc. 92,774 87 * MRV Communications Inc. 5,700 82 * Majesco Entertainment Co. 59,583 73 * ATRM Holdings Inc. 21,572 69 * Wave Systems Corp. Class A 395,991 66 * Document Security Systems Inc. 357,332 62 Wayside Technology Group Inc. 3,272 57 * inTEST Corp. 12,602 53 * Xplore Technologies Corp. 8,900 47 * Looksmart Ltd. 84,826 45 *,^ Net Element Inc. 267,714 43 * Upland Software Inc. 4,979 39 * Xactly Corp. 5,034 39 * Ascent Solar Technologies Inc. 204,392 39 *,^ 6D Global Technologies Inc. 12,565 36 * Bridgeline Digital Inc. 28,875 36 * Sevcon Inc. 3,344 33 * Intellicheck Mobilisa Inc. 35,937 33 *,^ Superconductor Technologies Inc. 49,119 30 * Network-1 Technologies Inc. 14,338 30 * Liquid Holdings Group Inc. 407,491 29 * RMG Networks Holding Corp. 34,785 29 * Sysorex Global Holdings Corp. 26,596 27 * ADDvantage Technologies Group Inc. 10,200 23 * Finjan Holdings Inc. 12,195 20 * Vicon Industries Inc. 12,700 20 * SigmaTron International Inc. 2,686 19 *,^ xG Technology Inc. 32,087 19 * Dataram Corp. 14,239 17 * Giga-tronics Inc. 18,200 17 * Daegis Inc. 31,670 12 * Code Rebel Corp. 1,700 12 * Qualstar Corp. 9,220 11 * Majesco 2,019 10 * IntriCon Corp. 1,104 9 * Aehr Test Systems 3,200 8 * TigerLogic Corp. 31,880 6 * Interphase Corp. 36,447 6 * Inventergy Global Inc. 14,967 6 *,^ WPCS International Inc. 2,914 4 * SITO Mobile Ltd. 800 3 * Cartesian Inc. 1,281 3 * Technical Communications Corp. 958 3 * Professional Diversity Network Inc. 3,750 3 * LGL GROUP INC WARRANTS EXP 6/8/18 238,900 2 * MAM Software Group Inc. 200 1 * Glowpoint Inc. 1,550 1 SMTP Inc. 100 — * Blonder Tongue Laboratories Inc. 180 — * Qorvo Inc. 2 — Materials (4.4%) Celanese Corp. Class A 1,556,286 92,085 Ashland Inc. 686,347 69,060 * WR Grace & Co. 734,121 68,310 * Crown Holdings Inc. 1,414,794 64,727 Packaging Corp. of America 991,809 59,667 RPM International Inc. 1,354,250 56,730 Valspar Corp. 750,283 53,930 Cytec Industries Inc. 725,331 53,566 Albemarle Corp. 1,138,709 50,217 Graphic Packaging Holding Co. 3,375,127 43,168 Steel Dynamics Inc. 2,503,464 43,010 AptarGroup Inc. 649,942 42,870 Reliance Steel & Aluminum Co. 745,684 40,274 Bemis Co. Inc. 1,003,244 39,698 Sonoco Products Co. 1,044,525 39,420 NewMarket Corp. 105,888 37,802 * Berry Plastics Group Inc. 1,236,555 37,183 Eagle Materials Inc. 520,744 35,629 * Axalta Coating Systems Ltd. 1,381,373 35,004 Royal Gold Inc. 677,127 31,811 Sensient Technologies Corp. 465,162 28,514 Scotts Miracle-Gro Co. Class A 465,966 28,340 Compass Minerals International Inc. 349,115 27,360 PolyOne Corp. 904,058 26,525 Domtar Corp. 637,715 22,798 Silgan Holdings Inc. 410,573 21,366 * Louisiana-Pacific Corp. 1,476,339 21,023 Westlake Chemical Corp. 401,739 20,846 Cabot Corp. 658,448 20,781 Huntsman Corp. 2,110,329 20,449 * Chemtura Corp. 696,556 19,935 Balchem Corp. 324,531 19,722 * Platform Specialty Products Corp. 1,412,457 17,868 HB Fuller Co. 523,728 17,775 Minerals Technologies Inc. 359,827 17,329 Commercial Metals Co. 1,199,963 16,260 Allegheny Technologies Inc. 1,133,716 16,076 ^ United States Steel Corp. 1,509,713 15,731 Carpenter Technology Corp. 523,119 15,573 KapStone Paper and Packaging Corp. 878,708 14,508 Kaiser Aluminum Corp. 180,206 14,462 * Headwaters Inc. 764,923 14,381 ^ Olin Corp. 803,293 13,503 Worthington Industries Inc. 506,659 13,416 * Stillwater Mining Co. 1,259,245 13,008 Chemours Co. 1,882,448 12,179 Innospec Inc. 251,675 11,705 Axiall Corp. 729,789 11,450 Greif Inc. Class A 352,008 11,233 Schweitzer-Mauduit International Inc. 316,688 10,888 Quaker Chemical Corp. 138,471 10,673 OM Group Inc. 314,998 10,360 * Boise Cascade Co. 409,967 10,339 Neenah Paper Inc. 174,537 10,172 A Schulman Inc. 307,048 9,970 * Ferro Corp. 905,510 9,915 * Clearwater Paper Corp. 197,880 9,348 * Flotek Industries Inc. 518,495 8,659 Calgon Carbon Corp. 554,421 8,638 Stepan Co. 201,553 8,387 * Resolute Forest Products Inc. 999,408 8,305 * Summit Materials Inc. Class A 441,323 8,284 Globe Specialty Metals Inc. 668,523 8,109 Innophos Holdings Inc. 204,261 8,097 PH Glatfelter Co. 462,927 7,972 Hecla Mining Co. 3,916,713 7,716 Materion Corp. 248,613 7,463 Deltic Timber Corp. 122,757 7,342 * Kraton Performance Polymers Inc. 348,608 6,240 * US Concrete Inc. 124,391 5,945 SunCoke Energy Inc. 695,291 5,409 Haynes International Inc. 142,002 5,373 Myers Industries Inc. 352,988 4,730 Koppers Holdings Inc. 225,465 4,548 *,^ AK Steel Holding Corp. 1,837,685 4,429 Mercer International Inc. 437,875 4,392 Hawkins Inc. 103,032 3,967 TimkenSteel Corp. 391,193 3,959 * Coeur Mining Inc. 1,386,751 3,911 ^ Cliffs Natural Resources Inc. 1,599,216 3,902 Wausau Paper Corp. 604,853 3,871 Schnitzer Steel Industries Inc. 280,410 3,797 Tredegar Corp. 278,433 3,642 * LSB Industries Inc. 217,988 3,340 * Intrepid Potash Inc. 587,829 3,257 American Vanguard Corp. 280,839 3,247 *,^ Senomyx Inc. 654,288 2,918 * OMNOVA Solutions Inc. 521,371 2,888 Tronox Ltd. Class A 642,877 2,809 Rayonier Advanced Materials Inc. 452,302 2,768 *,^ Trinseo SA 104,264 2,633 ^ McEwen Mining Inc. 2,939,963 2,572 * AEP Industries Inc. 43,696 2,505 * Century Aluminum Co. 535,187 2,462 FutureFuel Corp. 233,709 2,309 * Horsehead Holding Corp. 580,085 1,763 * Real Industry Inc. 190,115 1,677 Chase Corp. 41,199 1,623 * Handy & Harman Ltd. 67,552 1,620 Kronos Worldwide Inc. 259,104 1,609 * Trecora Resources 118,147 1,467 Rentech Inc. 258,539 1,448 Olympic Steel Inc. 144,631 1,439 * Core Molding Technologies Inc. 71,984 1,328 Gold Resource Corp. 520,320 1,316 Ampco-Pittsburgh Corp. 113,482 1,238 KMG Chemicals Inc. 57,459 1,108 * Codexis Inc. 288,031 976 United States Lime & Minerals Inc. 19,206 877 * Universal Stainless & Alloy Products Inc. 73,200 774 Synalloy Corp. 81,626 748 * UFP Technologies Inc. 23,121 528 *,^ AM Castle & Co. 182,650 406 *,^ BioAmber Inc. 70,561 378 * Ryerson Holding Corp. 60,451 317 * TOR Minerals International Inc. 59,129 302 * General Moly Inc. 816,518 236 * Marrone Bio Innovations Inc. 111,158 235 *,^ Comstock Mining Inc. 375,990 233 * Noranda Aluminum Holding Corp. 116,288 191 * AgroFresh Solutions Inc. 22,000 175 * Solitario Exploration & Royalty Corp. 381,460 172 *,^ Paramount Gold Nevada Corp. 61,524 71 * US Antimony Corp. 181,971 64 * Mines Management Inc. 201,878 52 * Golden Minerals Co. 176,026 47 * Tecnoglass Inc. 2,777 38 * Timberline Resources Corp. 30,567 15 * Northern Technologies International Corp. 700 11 * Metabolix Inc. 7,416 10 Friedman Industries Inc. 763 5 Other (0.0%) 2 * Leap Wireless International Inc CVR 524,960 1,323 * Furiex Pharmaceuticals Inc. CVR 77,743 760 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Camco Financial Corp. Warrants Expire 11/06/17 45,300 280 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 912,063 100 * Cubist Pharmaceuticals, Inc. CVR 178,549 23 * Ambit Biosciences Corp. CVR Rights 22,388 14 * Clinical Data Contingent Value Rights 131,308 — * Gerber Scientific Inc. CVR 161,151 — * Trubion Pharmaceuticals Inc. CVR 49,686 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 143,287 — *,^ Biosante Pharmaceutical Inc CVR 44,795 — * Kaiser Ventures LLC 36,800 — * American Medical Alert Corp. 17,992 — Telecommunication Services (1.1%) * SBA Communications Corp. Class A 1,296,158 135,760 * T-Mobile US Inc. 2,811,945 111,944 * Sprint Corp. 8,052,663 30,922 Telephone & Data Systems Inc. 956,810 23,882 Cogent Communications Holdings Inc. 439,137 11,927 * Vonage Holdings Corp. 1,870,264 10,997 * Zayo Group Holdings Inc. 429,848 10,901 Shenandoah Telecommunications Co. 251,373 10,761 Consolidated Communications Holdings Inc. 486,258 9,370 Atlantic Tele-Network Inc. 116,522 8,614 Inteliquent Inc. 378,082 8,443 * Premiere Global Services Inc. 557,039 7,654 * 8x8 Inc. 916,187 7,577 * Cincinnati Bell Inc. 2,322,390 7,246 * General Communication Inc. Class A 405,819 7,004 ^ Windstream Holdings Inc. 1,039,627 6,383 * United States Cellular Corp. 166,414 5,896 * NII Holdings Inc. 854,733 5,564 Spok Holdings Inc. 312,427 5,143 *,^ Iridium Communications Inc. 785,205 4,829 * inContact Inc. 622,963 4,678 * FairPoint Communications Inc. 293,928 4,529 *,^ Globalstar Inc. 2,712,474 4,259 *,^ Straight Path Communications Inc. Class B 92,982 3,757 IDT Corp. Class B 201,704 2,884 * ORBCOMM Inc. 507,615 2,833 *,^ Pacific DataVision Inc. 94,564 2,827 Lumos Networks Corp. 211,573 2,573 * Boingo Wireless Inc. 227,431 1,883 * NTELOS Holdings Corp. 181,674 1,641 * Alaska Communications Systems Group Inc. 597,548 1,309 * Hawaiian Telcom Holdco Inc. 58,183 1,209 *,^ Intelsat SA 180,279 1,159 *,^ Towerstream Corp. 588,198 629 Alteva Inc. 67,435 297 * Elephant Talk Communications Corp. 687,554 289 *,^ One Horizon Group Inc. 36,964 43 Utilities (3.4%) American Water Works Co. Inc. 1,829,487 100,768 Alliant Energy Corp. 1,149,612 67,241 UGI Corp. 1,753,564 61,059 Atmos Energy Corp. 1,028,845 59,858 OGE Energy Corp. 2,026,682 55,450 Westar Energy Inc. Class A 1,433,701 55,111 ITC Holdings Corp. 1,608,306 53,621 * Calpine Corp. 3,362,331 49,090 Aqua America Inc. 1,794,423 47,498 National Fuel Gas Co. 858,280 42,897 Great Plains Energy Inc. 1,566,353 42,323 Vectren Corp. 856,016 35,961 Questar Corp. 1,820,751 35,341 MDU Resources Group Inc. 2,024,908 34,828 Portland General Electric Co. 920,066 34,015 Cleco Corp. 627,023 33,383 IDACORP Inc. 510,953 33,064 Piedmont Natural Gas Co. Inc. 803,901 32,212 Hawaiian Electric Industries Inc. 1,090,606 31,289 WGL Holdings Inc. 520,066 29,992 UIL Holdings Corp. 574,383 28,874 Southwest Gas Corp. 492,027 28,695 NorthWestern Corp. 488,146 26,277 New Jersey Resources Corp. 867,835 26,061 ONE Gas Inc. 548,755 24,875 * Dynegy Inc. 1,196,637 24,734 Laclede Group Inc. 452,419 24,670 ALLETE Inc. 470,969 23,779 PNM Resources Inc. 825,572 23,157 Avista Corp. 606,160 20,155 Black Hills Corp. 464,524 19,203 South Jersey Industries Inc. 716,572 18,093 American States Water Co. 392,245 16,239 El Paso Electric Co. 410,275 15,106 MGE Energy Inc. 365,406 15,051 Northwest Natural Gas Co. 294,686 13,508 Ormat Technologies Inc. 369,287 12,567 Pattern Energy Group Inc. Class A 588,141 11,228 California Water Service Group 499,172 11,042 TerraForm Power Inc. Class A 762,355 10,841 Otter Tail Corp. 406,278 10,588 Empire District Electric Co. 473,434 10,430 Chesapeake Utilities Corp. 174,489 9,262 * Talen Energy Corp. 788,045 7,959 NRG Yield Inc. 614,890 7,139 Unitil Corp. 157,826 5,821 SJW Corp. 177,546 5,460 Middlesex Water Co. 187,736 4,476 ^ NRG Yield Inc. Class A 353,026 3,936 Connecticut Water Service Inc. 101,823 3,719 York Water Co. 124,908 2,626 * Vivint Solar Inc. 227,553 2,385 Artesian Resources Corp. Class A 85,830 2,072 * TerraForm Global Inc. Class A 306,100 2,039 Genie Energy Ltd. Class B 192,332 1,583 Delta Natural Gas Co. Inc. 76,795 1,571 *,^ Cadiz Inc. 150,584 1,093 * Pure Cycle Corp. 173,146 861 Gas Natural Inc. 45,568 407 * US Geothermal Inc. 644,066 399 Spark Energy Inc. Class A 15,319 254 * American DG Energy Inc. 65,246 24 Total Common Stocks (Cost $34,733,389) Coupon Temporary Cash Investments (2.2%) 1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.189% 876,199,687 876,200 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.090% 10/5/15 5,000 5,000 5,6 Federal Home Loan Bank Discount Notes 0.100% 10/23/15 9,400 9,399 Total Temporary Cash Investments (Cost $890,599) Total Investments (101.8%) (Cost $35,623,988) Other Asset and Liabilities-Net (-1.8%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $731,283,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.8%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $769,145,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $7,200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Extended Market Index Fund The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 41,220,698 280 2,679 Temporary Cash Investments 876,200 14,399 — Futures Contracts—Assets 1 2,173 — — Swap Contracts—Liabilities — (226) — Total 42,099,071 14,453 2,679 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index December 2015 797 87,343 (4,125) E-mini S&P Mid-Cap 400 Index December 2015 403 54,925 (1,461) (5,586) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives Extended Market Index Fund the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 9/8/15 GSCM 1,991 (.604%) (226) GSCM—Goldman Sachs Bank USA. E. At September 30, 2015, the cost of investment securities for tax purposes was $35,630,228,000. Net unrealized appreciation of investment securities for tax purposes was $6,484,028,000, consisting of unrealized gains of $10,695,444,000 on securities that had risen in value since their purchase and $4,211,416,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.4%) 1 Basic Materials (2.3%) Dow Chemical Co. 20,636,243 874,977 EI du Pont de Nemours & Co. 16,123,456 777,151 LyondellBasell Industries NV Class A 6,640,730 553,571 Praxair Inc. 5,101,728 519,662 Ecolab Inc. 4,733,034 519,308 Air Products & Chemicals Inc. 3,447,751 439,864 PPG Industries Inc. 4,823,219 422,948 Sigma-Aldrich Corp. 2,161,603 300,290 International Paper Co. 7,441,609 281,218 Alcoa Inc. 23,313,787 225,211 Nucor Corp. 5,689,634 213,646 CF Industries Holdings Inc. 4,150,941 186,377 Freeport-McMoRan Inc. 18,529,227 179,548 Mosaic Co. 5,745,233 178,734 Eastman Chemical Co. 2,557,125 165,497 Celanese Corp. Class A 2,730,854 161,585 Newmont Mining Corp. 9,419,839 151,377 International Flavors & Fragrances Inc. 1,431,599 147,827 Ashland Inc. 1,200,689 120,813 * WR Grace & Co. 1,281,340 119,229 Airgas Inc. 1,199,167 107,122 RPM International Inc. 2,358,653 98,804 Cytec Industries Inc. 1,270,411 93,820 Avery Dennison Corp. 1,624,354 91,890 Albemarle Corp. 1,992,621 87,875 FMC Corp. 2,371,330 80,412 Steel Dynamics Inc. 4,081,516 70,120 Reliance Steel & Aluminum Co. 1,254,108 67,734 NewMarket Corp. 187,497 66,936 * Axalta Coating Systems Ltd. 2,509,552 63,592 Royal Gold Inc. 1,196,488 56,211 Sensient Technologies Corp. 836,039 51,249 Compass Minerals International Inc. 595,413 46,663 PolyOne Corp. 1,584,524 46,490 Domtar Corp. 1,125,608 40,240 ^ CONSOL Energy Inc. 4,064,729 39,834 Westlake Chemical Corp. 701,276 36,389 Huntsman Corp. 3,708,869 35,939 * Chemtura Corp. 1,224,344 35,041 Balchem Corp. 556,537 33,821 Cabot Corp. 1,005,581 31,736 HB Fuller Co. 874,512 29,681 Minerals Technologies Inc. 613,786 29,560 Commercial Metals Co. 2,042,868 27,681 * Platform Specialty Products Corp. 2,180,528 27,584 Allegheny Technologies Inc. 1,935,389 27,444 ^ United States Steel Corp. 2,600,873 27,101 Carpenter Technology Corp. 879,829 26,193 KapStone Paper and Packaging Corp. 1,524,266 25,166 Kaiser Aluminum Corp. 299,028 23,997 ^ Olin Corp. 1,359,621 22,855 * Cambrex Corp. 556,983 22,101 * Stillwater Mining Co. 2,138,038 22,086 Worthington Industries Inc. 821,157 21,744 Chemours Co. 3,222,088 20,847 Axiall Corp. 1,249,559 19,606 Innospec Inc. 411,426 19,135 OM Group Inc. 539,930 17,758 Neenah Paper Inc. 297,472 17,337 Quaker Chemical Corp. 224,792 17,327 * Ferro Corp. 1,541,680 16,881 A Schulman Inc. 488,803 15,871 * Clearwater Paper Corp. 327,381 15,465 Calgon Carbon Corp. 943,025 14,692 Stepan Co. 351,650 14,632 Globe Specialty Metals Inc. 1,167,737 14,165 Innophos Holdings Inc. 340,580 13,501 Aceto Corp. 489,451 13,435 Hecla Mining Co. 6,818,530 13,433 PH Glatfelter Co. 776,013 13,363 ^ US Silica Holdings Inc. 946,093 13,330 Deltic Timber Corp. 200,921 12,017 * Univar Inc. 610,820 11,086 * Resolute Forest Products Inc. 1,171,255 9,733 SunCoke Energy Inc. 1,126,356 8,763 * Kraton Performance Polymers Inc. 487,112 8,719 Haynes International Inc. 218,357 8,263 *,^ AK Steel Holding Corp. 3,028,688 7,299 Koppers Holdings Inc. 340,761 6,873 ^ Peabody Energy Corp. 4,953,308 6,836 * Coeur Mining Inc. 2,410,086 6,796 Tredegar Corp. 454,448 5,944 Hawkins Inc. 151,862 5,847 ^ Cliffs Natural Resources Inc. 2,340,663 5,711 American Vanguard Corp. 484,761 5,604 * Intrepid Potash Inc. 1,001,334 5,547 * Veritiv Corp. 146,119 5,441 * LSB Industries Inc. 340,485 5,216 Wausau Paper Corp. 768,720 4,920 *,^ AgroFresh Solutions Inc. 598,300 4,751 Tronox Ltd. Class A 1,063,072 4,646 Rayonier Advanced Materials Inc. 756,011 4,627 * OMNOVA Solutions Inc. 758,640 4,203 * Real Industry Inc. 460,162 4,059 *,^ Westmoreland Coal Co. 284,715 4,012 * Century Aluminum Co. 861,083 3,961 Chase Corp. 100,230 3,948 FutureFuel Corp. 397,056 3,923 *,^ Senomyx Inc. 780,100 3,479 *,^ Horsehead Holding Corp. 989,542 3,008 *,^ Cloud Peak Energy Inc. 1,104,456 2,905 KMG Chemicals Inc. 148,750 2,869 Kronos Worldwide Inc. 453,713 2,818 Rentech Inc. 401,469 2,248 Gold Resource Corp. 829,570 2,099 Olympic Steel Inc. 171,066 1,702 Ampco-Pittsburgh Corp. 148,604 1,621 *,^ Uranium Energy Corp. 1,603,541 1,604 Synalloy Corp. 162,094 1,485 * Fairmount Santrol Holdings Inc. 535,534 1,446 ^ Hallador Energy Co. 206,031 1,432 * Codexis Inc. 413,306 1,401 ^ Arch Coal Inc. 379,939 1,254 * Universal Stainless & Alloy Products Inc. 113,899 1,205 * Northern Technologies International Corp. 62,556 975 * Ryerson Holding Corp. 128,702 676 *,^ Comstock Mining Inc. 1,073,793 666 *,^ Marrone Bio Innovations Inc. 288,282 608 Friedman Industries Inc. 86,825 521 United-Guardian Inc. 22,724 409 *,^ Uranium Resources Inc. 420,646 337 * General Moly Inc. 1,063,551 307 * Dynasil Corp. of America 158,073 307 Empire Resources Inc. 78,065 304 * Noranda Aluminum Holding Corp. 175,056 287 * NL Industries Inc. 92,843 278 * Solitario Exploration & Royalty Corp. 537,224 242 *,^ Uni-Pixel Inc. 197,660 210 *,^ Golden Minerals Co. 688,429 184 *,^ Paramount Gold Nevada Corp. 114,323 131 *,^ Metabolix Inc. 83,374 115 * Centrus Energy Corp. Class A 32,192 99 * Ikonics Corp. 6,410 76 * Mines Management Inc. 186,423 48 * Pershing Gold Corp. 6,447 25 * TOR Minerals International Inc. 2,580 13 * Finjan Holdings Inc. 6,800 11 Consumer Goods (10.2%) Procter & Gamble Co. 48,343,816 3,477,854 Coca-Cola Co. 69,794,460 2,800,154 PepsiCo Inc. 26,188,893 2,469,613 Philip Morris International Inc. 27,609,146 2,190,234 Altria Group Inc. 34,945,437 1,901,032 NIKE Inc. Class B 12,078,581 1,485,303 Mondelez International Inc. Class A 27,272,234 1,141,888 Colgate-Palmolive Co. 16,038,115 1,017,779 Ford Motor Co. 69,441,460 942,321 Kraft Heinz Co. 10,807,505 762,794 General Motors Co. 25,400,286 762,517 Monsanto Co. 8,337,237 711,500 Kimberly-Clark Corp. 6,488,807 707,540 Reynolds American Inc. 15,277,753 676,346 General Mills Inc. 10,650,972 597,839 Johnson Controls Inc. 11,661,746 482,330 Archer-Daniels-Midland Co. 10,846,528 449,589 *,^ Tesla Motors Inc. 1,740,366 432,307 VF Corp. 6,062,002 413,489 Delphi Automotive plc 5,067,443 385,328 * Monster Beverage Corp. 2,727,709 368,623 Constellation Brands Inc. Class A 2,907,418 364,038 * Electronic Arts Inc. 5,274,191 357,326 Estee Lauder Cos. Inc. Class A 4,021,643 324,466 ConAgra Foods Inc. 7,685,984 311,359 * Under Armour Inc. Class A 3,204,448 310,127 Kellogg Co. 4,385,636 291,864 Activision Blizzard Inc. 9,089,035 280,760 Dr Pepper Snapple Group Inc. 3,382,646 267,398 Clorox Co. 2,298,854 265,587 Stanley Black & Decker Inc. 2,727,007 264,465 Mead Johnson Nutrition Co. 3,606,663 253,909 Tyson Foods Inc. Class A 5,414,743 233,375 Hershey Co. 2,538,628 233,249 JM Smucker Co. 2,038,996 232,629 Molson Coors Brewing Co. Class B 2,607,770 216,497 Genuine Parts Co. 2,561,446 212,318 Hanesbrands Inc. 7,164,080 207,328 Whirlpool Corp. 1,397,159 205,746 * Mohawk Industries Inc. 1,119,770 203,563 Harley-Davidson Inc. 3,665,344 201,227 Church & Dwight Co. Inc. 2,327,351 195,265 Newell Rubbermaid Inc. 4,771,951 189,494 DR Horton Inc. 6,200,479 182,046 Brown-Forman Corp. Class B 1,875,165 181,704 Bunge Ltd. 2,429,700 178,097 Coca-Cola Enterprises Inc. 3,663,909 177,150 * Jarden Corp. 3,573,106 174,653 Campbell Soup Co. 3,331,759 168,854 BorgWarner Inc. 4,026,604 167,466 McCormick & Co. Inc. 1,943,620 159,727 Snap-on Inc. 1,031,867 155,750 PVH Corp. 1,469,462 149,797 Lear Corp. 1,369,739 149,000 Hormel Foods Corp. 2,345,622 148,501 Hasbro Inc. 2,003,750 144,551 Lennar Corp. Class A 2,990,700 143,942 Coach Inc. 4,912,845 142,129 Goodyear Tire & Rubber Co. 4,795,192 140,643 * LKQ Corp. 4,883,252 138,489 * Michael Kors Holdings Ltd. 3,273,045 138,253 Polaris Industries Inc. 1,120,662 134,334 Mattel Inc. 6,034,962 127,096 Ralph Lauren Corp. Class A 1,072,572 126,735 * WhiteWave Foods Co. Class A 3,134,436 125,848 Harman International Industries Inc. 1,267,701 121,687 Leucadia National Corp. 5,508,913 111,611 Ingredion Inc. 1,264,068 110,366 * Middleby Corp. 1,019,584 107,250 Keurig Green Mountain Inc. 2,056,165 107,208 PulteGroup Inc. 5,673,773 107,064 * WABCO Holdings Inc. 983,835 103,135 * Skechers U.S.A. Inc. Class A 759,508 101,835 * NVR Inc. 64,719 98,711 * Toll Brothers Inc. 2,813,823 96,345 Leggett & Platt Inc. 2,316,975 95,575 * Hain Celestial Group Inc. 1,819,623 93,893 * Edgewell Personal Care Co. 1,104,292 90,110 * lululemon athletica Inc. 1,753,285 88,804 Pinnacle Foods Inc. 2,067,849 86,602 Carter's Inc. 885,375 80,250 * Tempur Sealy International Inc. 1,103,010 78,788 Brunswick Corp. 1,637,757 78,432 Flowers Foods Inc. 3,161,688 78,220 Gentex Corp. 4,920,193 76,263 * Visteon Corp. 715,057 72,392 * Post Holdings Inc. 1,079,771 63,814 *,^ Herbalife Ltd. 1,152,536 62,813 * TreeHouse Foods Inc. 724,857 56,387 Pool Corp. 719,616 52,028 * Vista Outdoor Inc. 1,124,263 49,951 Scotts Miracle-Gro Co. Class A 812,279 49,403 Dana Holding Corp. 2,918,075 46,339 * Tenneco Inc. 1,018,917 45,617 * Helen of Troy Ltd. 507,886 45,354 Thor Industries Inc. 852,774 44,174 * Kate Spade & Co. 2,263,738 43,260 *,^ GoPro Inc. Class A 1,385,537 43,256 Energizer Holdings Inc. 1,108,074 42,894 Nu Skin Enterprises Inc. Class A 1,037,277 42,819 Snyder's-Lance Inc. 1,256,099 42,368 * G-III Apparel Group Ltd. 675,459 41,649 * Fossil Group Inc. 736,762 41,170 * Take-Two Interactive Software Inc. 1,432,489 41,155 Cooper Tire & Rubber Co. 1,030,404 40,711 Spectrum Brands Holdings Inc. 418,471 38,294 Wolverine World Wide Inc. 1,733,889 37,521 B&G Foods Inc. 1,023,467 37,305 Tupperware Brands Corp. 750,624 37,148 Vector Group Ltd. 1,639,447 37,068 * Steven Madden Ltd. 1,011,178 37,029 Lancaster Colony Corp. 348,216 33,944 HNI Corp. 786,163 33,726 * TRI Pointe Group Inc. 2,554,374 33,437 Coty Inc. Class A 1,234,732 33,412 * Deckers Outdoor Corp. 574,499 33,355 * Darling Ingredients Inc. 2,923,144 32,856 Ryland Group Inc. 799,816 32,657 * Boston Beer Co. Inc. Class A 153,599 32,350 J&J Snack Foods Corp. 267,844 30,443 * Zynga Inc. Class A 13,274,540 30,266 Herman Miller Inc. 1,044,491 30,123 Columbia Sportswear Co. 501,832 29,503 *,^ Fitbit Inc. 759,991 28,644 * Gentherm Inc. 636,623 28,597 Dean Foods Co. 1,673,997 27,654 ^ Cal-Maine Foods Inc. 502,558 27,445 *,^ Dorman Products Inc. 533,591 27,154 * Meritage Homes Corp. 711,562 25,986 Steelcase Inc. Class A 1,409,519 25,949 * American Axle & Manufacturing Holdings Inc. 1,278,018 25,484 Avon Products Inc. 7,744,429 25,169 Interface Inc. Class A 1,116,972 25,065 Fresh Del Monte Produce Inc. 632,175 24,977 La-Z-Boy Inc. 913,849 24,272 ^ Pilgrim's Pride Corp. 1,147,389 23,843 Sanderson Farms Inc. 339,132 23,254 WD-40 Co. 248,130 22,101 Drew Industries Inc. 402,858 22,000 KB Home 1,603,000 21,721 * Standard Pacific Corp. 2,686,245 21,490 * Select Comfort Corp. 911,367 19,941 Oxford Industries Inc. 260,570 19,251 Universal Corp. 380,570 18,865 Schweitzer-Mauduit International Inc. 529,222 18,195 Knoll Inc. 810,394 17,812 * Tumi Holdings Inc. 1,010,138 17,799 MDC Holdings Inc. 671,580 17,582 * Crocs Inc. 1,320,088 17,062 Andersons Inc. 480,129 16,353 Coca-Cola Bottling Co. Consolidated 82,726 15,998 * Seaboard Corp. 5,134 15,808 *,^ Wayfair Inc. 438,319 15,367 Remy International Inc. 516,171 15,098 * TiVo Inc. 1,740,563 15,073 * Cooper-Standard Holding Inc. 258,028 14,966 * Diamond Foods Inc. 483,710 14,927 Briggs & Stratton Corp. 747,396 14,432 * iRobot Corp. 489,444 14,262 * ACCO Brands Corp. 1,980,908 14,005 * USANA Health Sciences Inc. 101,889 13,656 Nutrisystem Inc. 512,121 13,581 * Blue Buffalo Pet Products Inc. 691,804 12,390 Ethan Allen Interiors Inc. 460,209 12,154 Standard Motor Products Inc. 344,987 12,033 Libbey Inc. 365,542 11,920 Callaway Golf Co. 1,372,265 11,458 ^ Tootsie Roll Industries Inc. 357,958 11,201 * Universal Electronics Inc. 265,058 11,140 * Iconix Brand Group Inc. 811,821 10,976 * Taylor Morrison Home Corp. Class A 586,912 10,952 Calavo Growers Inc. 244,744 10,925 Lennar Corp. Class B 270,198 10,700 * Cavco Industries Inc. 154,960 10,551 * Motorcar Parts of America Inc. 318,369 9,978 * M/I Homes Inc. 417,578 9,847 * Beazer Homes USA Inc. 712,102 9,492 Winnebago Industries Inc. 471,633 9,032 Phibro Animal Health Corp. Class A 279,720 8,848 * DTS Inc. 327,606 8,747 *,^ Boulder Brands Inc. 1,026,090 8,404 * Tower International Inc. 348,461 8,279 * Glu Mobile Inc. 1,880,352 8,217 * Unifi Inc. 272,402 8,120 Movado Group Inc. 310,748 8,027 National Presto Industries Inc. 94,028 7,923 * Nautilus Inc. 526,721 7,901 Superior Industries International Inc. 419,432 7,835 Inter Parfums Inc. 313,326 7,774 John B Sanfilippo & Son Inc. 150,542 7,717 *,^ LGI Homes Inc. 283,214 7,701 * RealD Inc. 800,897 7,697 * William Lyon Homes Class A 364,318 7,505 * Central Garden & Pet Co. Class A 450,283 7,254 * WCI Communities Inc. 307,837 6,966 *,^ Eastman Kodak Co. 444,483 6,943 * Modine Manufacturing Co. 854,773 6,727 * Revlon Inc. Class A 214,270 6,310 * Omega Protein Corp. 368,871 6,260 * Century Communities Inc. 315,352 6,260 *,^ Sequential Brands Group Inc. 418,365 6,054 * National Beverage Corp. 192,857 5,927 * Fox Factory Holding Corp. 336,731 5,677 * Medifast Inc. 197,637 5,309 Titan International Inc. 795,454 5,258 Culp Inc. 161,373 5,175 * Stoneridge Inc. 419,204 5,173 * Central Garden & Pet Co. 333,932 5,166 Arctic Cat Inc. 225,505 5,002 *,^ Elizabeth Arden Inc. 427,797 5,001 Bassett Furniture Industries Inc. 177,901 4,955 * Blount International Inc. 865,771 4,822 Kimball International Inc. Class B 493,538 4,669 * Perry Ellis International Inc. 208,575 4,580 Metaldyne Performance Group Inc. 214,812 4,513 * Vera Bradley Inc. 357,670 4,510 Hooker Furniture Corp. 185,294 4,362 * Malibu Boats Inc. Class A 309,834 4,332 *,^ Jamba Inc. 293,398 4,181 * Federal-Mogul Holdings Corp. 587,232 4,011 Strattec Security Corp. 60,661 3,825 Orchids Paper Products Co. 146,324 3,819 *,^ Freshpet Inc. 352,343 3,700 *,^ Hovnanian Enterprises Inc. Class A 2,033,036 3,598 * Nutraceutical International Corp. 147,820 3,490 Flexsteel Industries Inc. 110,679 3,459 *,^ JAKKS Pacific Inc. 401,411 3,420 * ZAGG Inc. 500,070 3,395 * Lipocine Inc. 272,848 3,228 Superior Uniform Group Inc. 178,068 3,193 *,^ Amplify Snack Brands Inc. 285,696 3,060 Weyco Group Inc. 112,378 3,039 ^ Limoneira Co. 179,488 3,003 * Alliance One International Inc. 146,469 2,985 * Inventure Foods Inc. 329,041 2,922 MGP Ingredients Inc. 176,835 2,831 * Black Diamond Inc. 443,664 2,786 * Seneca Foods Corp. Class A 99,386 2,619 * Farmer Bros Co. 94,199 2,567 * Cherokee Inc. 159,726 2,479 * Core Molding Technologies Inc. 125,796 2,321 * Primo Water Corp. 302,815 2,286 Escalade Inc. 141,344 2,233 Rocky Brands Inc. 154,882 2,198 Oil-Dri Corp. of America 95,357 2,184 * Dixie Group Inc. 252,380 2,110 Lifetime Brands Inc. 148,347 2,074 * New Home Co. Inc. 157,021 2,033 Alico Inc. 47,911 1,945 Nature's Sunshine Products Inc. 160,581 1,924 * Delta Apparel Inc. 107,552 1,896 * Skullcandy Inc. 334,901 1,852 * Fenix Parts Inc. 243,497 1,627 A-Mark Precious Metals Inc. 135,994 1,572 * Lakeland Industries Inc. 111,042 1,542 Johnson Outdoors Inc. Class A 69,364 1,464 * MCBC Holdings Inc. 111,786 1,449 Crown Crafts Inc. 176,379 1,448 *,^ Vuzix Corp. 279,152 1,304 * Lifevantage Corp. 1,529,892 1,255 LS Starrett Co. Class A 95,823 1,158 Marine Products Corp. 166,467 1,155 * Fuel Systems Solutions Inc. 239,103 1,155 * Craft Brew Alliance Inc. 143,568 1,144 * Shiloh Industries Inc. 128,722 1,043 * Lifeway Foods Inc. 95,840 1,004 * Vince Holding Corp. 287,634 987 * Castle Brands Inc. 720,660 951 * LeapFrog Enterprises Inc. 1,202,231 858 * Blyth Inc. 141,026 842 * LoJack Corp. 276,852 803 Rocky Mountain Chocolate Factory Inc. 65,992 742 * Stanley Furniture Co. Inc. 230,972 681 *,^ Reed's Inc. 146,919 671 *,^ S&W Seed Co. 145,557 670 *,^ Female Health Co. 415,043 656 * Tandy Leather Factory Inc. 77,119 574 * Mannatech Inc. 30,000 569 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 469,988 517 Kewaunee Scientific Corp. 28,882 472 * US Auto Parts Network Inc. 236,188 444 *,^ Nova Lifestyle Inc. 171,576 391 * Coffee Holding Co. Inc. 96,178 378 Acme United Corp. 20,357 345 *,^ Alpha Pro Tech Ltd. 169,806 338 *,^ DS Healthcare Group Inc. 134,057 335 * Charles & Colvard Ltd. 233,777 304 * Joe's Jeans Inc. 839,567 302 * Summer Infant Inc. 163,915 282 *,^ Clean Diesel Technologies Inc. 174,532 267 * RiceBran Technologies 114,553 255 Emerson Radio Corp. 183,685 224 *,^ American Apparel Inc. 1,996,100 222 * Skyline Corp. 72,991 210 * P&F Industries Inc. Class A 16,709 162 * Tofutti Brands Inc. 34,800 161 Griffin Industrial Realty Inc. 5,822 144 * Cyanotech Corp. 23,066 138 *,^ Comstock Holding Cos. Inc. Class A 32,469 115 * Natural Alternatives International Inc. 17,720 111 * Reliv International Inc. 134,178 97 *,^ Rock Creek Pharmaceuticals Inc. 101,436 83 * CCA Industries Inc. 27,573 79 * Willamette Valley Vineyards Inc. 11,015 74 Compx International Inc. 5,846 64 *,^ Ceres Inc. 55,918 61 * CTI Industries Corp. 11,946 45 Golden Enterprises Inc. 9,731 40 * Crystal Rock Holdings Inc. 60,150 37 * Unique Fabricating Inc. 3,223 36 * Hovnanian Enterprises Inc. Class B 19,300 34 * Koss Corp. 12,072 27 * Ocean Bio-Chem Inc. 9,942 26 * Virco Manufacturing Corp. 1,791 5 Consumer Services (14.0%) * Amazon.com Inc. 6,667,227 3,412,887 Walt Disney Co. 27,069,460 2,766,499 Home Depot Inc. 22,892,828 2,643,893 Comcast Corp. Class A 39,126,385 2,225,509 CVS Health Corp. 19,863,472 1,916,428 Wal-Mart Stores Inc. 25,832,914 1,675,006 McDonald's Corp. 16,779,982 1,653,332 Starbucks Corp. 25,123,843 1,428,039 Walgreens Boots Alliance Inc. 15,573,181 1,294,131 Lowe's Cos. Inc. 16,621,327 1,145,542 Costco Wholesale Corp. 7,831,257 1,132,165 * Priceline Group Inc. 903,358 1,117,327 Time Warner Inc. 13,804,143 949,035 Time Warner Cable Inc. 5,041,697 904,329 Target Corp. 11,201,962 881,146 TJX Cos. Inc. 11,519,279 822,707 Twenty-First Century Fox Inc. Class A 29,348,958 791,835 McKesson Corp. 4,141,387 766,281 * Netflix Inc. 7,183,134 741,730 Delta Air Lines Inc. 14,179,772 636,246 Yum! Brands Inc. 7,680,921 614,090 Kroger Co. 16,434,884 592,806 * eBay Inc. 19,537,312 477,492 American Airlines Group Inc. 11,971,470 464,852 Cardinal Health Inc. 5,831,934 448,009 Southwest Airlines Co. 11,747,444 446,873 * O'Reilly Automotive Inc. 1,681,575 420,394 * Chipotle Mexican Grill Inc. Class A 554,371 399,286 L Brands Inc. 4,419,711 398,349 * AutoZone Inc. 549,379 397,657 Sysco Corp. 9,923,440 386,716 Carnival Corp. 7,394,491 367,506 * United Continental Holdings Inc. 6,805,770 361,046 Dollar General Corp. 4,982,525 360,934 Ross Stores Inc. 7,328,446 355,210 AmerisourceBergen Corp. Class A 3,657,476 347,424 Macy's Inc. 5,993,624 307,593 CBS Corp. Class B 7,661,317 305,687 Omnicom Group Inc. 4,320,719 284,735 Royal Caribbean Cruises Ltd. 3,132,496 279,074 Viacom Inc. Class B 6,365,433 274,668 Comcast Corp. Special Class A 4,790,927 274,233 Las Vegas Sands Corp. 7,103,939 269,737 * Dollar Tree Inc. 3,969,776 264,625 * Nielsen Holdings plc 5,898,339 262,299 Advance Auto Parts Inc. 1,303,439 247,041 *,^ Charter Communications Inc. Class A 1,296,391 227,970 Hilton Worldwide Holdings Inc. 9,663,581 221,683 * DISH Network Corp. Class A 3,799,024 221,635 * CarMax Inc. 3,702,449 219,629 Marriott International Inc. Class A 3,093,821 210,999 Expedia Inc. 1,760,389 207,163 Tractor Supply Co. 2,415,569 203,681 * Liberty Interactive Corp. QVC Group Class A 7,686,588 201,619 Whole Foods Market Inc. 6,368,109 201,551 Starwood Hotels & Resorts Worldwide Inc. 3,029,708 201,415 Best Buy Co. Inc. 5,339,848 198,215 Signet Jewelers Ltd. 1,427,100 194,271 Nordstrom Inc. 2,542,544 182,326 Alaska Air Group Inc. 2,265,424 179,988 Foot Locker Inc. 2,477,278 178,290 ^ H&R Block Inc. 4,905,616 177,583 * Ulta Salon Cosmetics & Fragrance Inc. 1,082,579 176,839 * Bed Bath & Beyond Inc. 2,862,708 163,232 Kohl's Corp. 3,346,790 154,990 * Norwegian Cruise Line Holdings Ltd. 2,648,342 151,750 Wyndham Worldwide Corp. 2,096,493 150,738 Tiffany & Co. 1,950,533 150,620 * MGM Resorts International 8,020,372 147,976 * JetBlue Airways Corp. 5,594,787 144,178 * Sirius XM Holdings Inc. 37,797,814 141,364 Darden Restaurants Inc. 2,034,763 139,463 Interpublic Group of Cos. Inc. 7,272,795 139,129 * IHS Inc. Class A 1,158,637 134,402 Staples Inc. 11,441,644 134,210 * TripAdvisor Inc. 1,985,748 125,142 * Hertz Global Holdings Inc. 7,314,450 122,371 Cablevision Systems Corp. Class A 3,756,668 121,979 Aramark 4,025,256 119,309 * Liberty Media Corp. 3,385,132 116,652 Gap Inc. 4,089,714 116,557 * Discovery Communications Inc. 4,723,190 114,726 Williams-Sonoma Inc. 1,462,251 111,643 FactSet Research Systems Inc. 696,459 111,301 * Rite Aid Corp. 18,068,567 109,676 News Corp. Class A 8,543,921 107,824 Domino's Pizza Inc. 974,162 105,122 Service Corp. International 3,420,593 92,698 TEGNA Inc. 4,019,200 89,990 KAR Auction Services Inc. 2,504,518 88,910 * Panera Bread Co. Class A 432,647 83,678 Dunkin' Brands Group Inc. 1,706,779 83,632 Dick's Sporting Goods Inc. 1,670,391 82,868 * AutoNation Inc. 1,407,512 81,889 * Avis Budget Group Inc. 1,838,585 80,309 * Madison Square Garden Co. Class A 1,109,587 80,046 * AMC Networks Inc. Class A 1,076,697 78,782 ^ GameStop Corp. Class A 1,895,502 78,114 Wynn Resorts Ltd. 1,445,490 76,784 * Pandora Media Inc. 3,585,630 76,517 * VCA Inc. 1,380,912 72,705 Casey's General Stores Inc. 689,487 70,962 Dun & Bradstreet Corp. 641,182 67,324 Vail Resorts Inc. 640,158 67,012 * Discovery Communications Inc. Class A 2,571,193 66,928 * Copart Inc. 2,022,794 66,550 * Sally Beauty Holdings Inc. 2,787,238 66,197 Sabre Corp. 2,430,202 66,053 Scripps Networks Interactive Inc. Class A 1,342,020 66,014 * Buffalo Wild Wings Inc. 336,831 65,153 * Burlington Stores Inc. 1,273,284 64,988 * ServiceMaster Global Holdings Inc. 1,909,429 64,061 * Restoration Hardware Holdings Inc. 676,037 63,081 Lions Gate Entertainment Corp. 1,707,817 62,848 * Office Depot Inc. 9,712,940 62,357 ^ Cracker Barrel Old Country Store Inc. 419,604 61,799 GNC Holdings Inc. Class A 1,528,489 61,782 * Spirit Airlines Inc. 1,295,195 61,263 * Live Nation Entertainment Inc. 2,500,183 60,104 Cinemark Holdings Inc. 1,839,512 59,766 * Liberty Media Corp. Class A 1,651,506 58,992 * Starz 1,549,065 57,842 Brinker International Inc. 1,093,977 57,620 Six Flags Entertainment Corp. 1,246,463 57,063 Allegiant Travel Co. Class A 243,546 52,667 Tribune Media Co. Class A 1,442,695 51,360 Jack in the Box Inc. 665,606 51,278 * Urban Outfitters Inc. 1,660,252 48,778 American Eagle Outfitters Inc. 3,111,721 48,636 Rollins Inc. 1,785,375 47,973 Aaron's Inc. 1,307,527 47,215 Graham Holdings Co. Class B 81,658 47,117 John Wiley & Sons Inc. Class A 941,767 47,117 * Sprouts Farmers Market Inc. 2,179,051 45,978 *,^ JC Penney Co. Inc. 4,871,412 45,255 * Bright Horizons Family Solutions Inc. 696,955 44,772 * Murphy USA Inc. 808,236 44,413 *,^ SolarCity Corp. 1,036,527 44,270 Big Lots Inc. 919,968 44,085 CST Brands Inc. 1,279,368 43,064 Lithia Motors Inc. Class A 396,108 42,823 Cheesecake Factory Inc. 782,859 42,243 * Houghton Mifflin Harcourt Co. 2,077,570 42,195 AMERCO 106,962 42,086 * United Natural Foods Inc. 841,255 40,809 Texas Roadhouse Inc. Class A 1,095,938 40,769 * Ascena Retail Group Inc. 2,928,794 40,740 * HomeAway Inc. 1,532,325 40,668 * Cabela's Inc. 880,171 40,136 Chico's FAS Inc. 2,479,096 38,996 * Cable One Inc. 90,772 38,072 Chemed Corp. 283,124 37,789 Bloomin' Brands Inc. 2,053,097 37,325 Dillard's Inc. Class A 426,661 37,286 Wendy's Co. 4,272,989 36,961 Men's Wearhouse Inc. 853,861 36,306 Papa John's International Inc. 528,733 36,208 Monro Muffler Brake Inc. 531,591 35,909 * Asbury Automotive Group Inc. 436,542 35,425 Sotheby's 1,095,110 35,022 Penske Automotive Group Inc. 721,727 34,960 * Pinnacle Entertainment Inc. 1,010,316 34,189 DSW Inc. Class A 1,335,479 33,801 * SUPERVALU Inc. 4,695,029 33,710 Time Inc. 1,731,979 32,994 Group 1 Automotive Inc. 380,773 32,423 HSN Inc. 557,880 31,933 Churchill Downs Inc. 236,148 31,599 * Grand Canyon Education Inc. 820,810 31,183 * Five Below Inc. 921,825 30,955 Sinclair Broadcast Group Inc. Class A 1,209,888 30,634 Gannett Co. Inc. 2,038,660 30,029 * Michaels Cos. Inc. 1,294,282 29,898 Choice Hotels International Inc. 618,463 29,470 DeVry Education Group Inc. 1,076,952 29,304 * Beacon Roofing Supply Inc. 875,879 28,457 Dolby Laboratories Inc. Class A 866,217 28,239 Meredith Corp. 660,200 28,111 New York Times Co. Class A 2,360,506 27,878 * comScore Inc. 603,311 27,843 DineEquity Inc. 299,405 27,443 Matthews International Corp. Class A 559,669 27,407 Morningstar Inc. 340,195 27,304 * Hyatt Hotels Corp. Class A 577,057 27,179 *,^ Groupon Inc. Class A 8,280,242 26,994 PriceSmart Inc. 345,669 26,734 Abercrombie & Fitch Co. 1,249,546 26,478 Hillenbrand Inc. 1,006,037 26,167 * Express Inc. 1,449,199 25,897 * Acxiom Corp. 1,307,614 25,838 Regal Entertainment Group Class A 1,374,317 25,686 Core-Mark Holding Co. Inc. 389,833 25,515 * GrubHub Inc. 1,048,203 25,513 * La Quinta Holdings Inc. 1,607,451 25,366 Marriott Vacations Worldwide Corp. 372,098 25,355 *,^ Yelp Inc. Class A 1,167,239 25,282 * WebMD Health Corp. 631,266 25,150 Nexstar Broadcasting Group Inc. Class A 526,632 24,936 * Popeyes Louisiana Kitchen Inc. 405,715 22,866 * Genesco Inc. 398,758 22,757 Caleres Inc. 739,740 22,584 Guess? Inc. 1,054,912 22,533 * Media General Inc. 1,602,373 22,417 SeaWorld Entertainment Inc. 1,236,367 22,020 * Fiesta Restaurant Group Inc. 482,800 21,905 *,^ DreamWorks Animation SKG Inc. Class A 1,254,154 21,885 Extended Stay America Inc. 1,303,478 21,872 * Boyd Gaming Corp. 1,339,720 21,837 Rent-A-Center Inc. 888,772 21,553 * Shutterfly Inc. 584,660 20,902 * Penn National Gaming Inc. 1,236,998 20,757 ClubCorp Holdings Inc. 965,946 20,729 Children's Place Inc. 354,085 20,420 * Hawaiian Holdings Inc. 820,819 20,258 Sonic Corp. 880,481 20,207 * Stamps.com Inc. 262,645 19,438 ^ Buckle Inc. 509,319 18,830 * Red Robin Gourmet Burgers Inc. 247,330 18,733 * Diplomat Pharmacy Inc. 641,793 18,439 * Diamond Resorts International Inc. 787,234 18,413 EW Scripps Co. Class A 1,013,553 17,909 * Apollo Education Group Inc. 1,593,984 17,629 * zulily Inc. Class A 1,008,376 17,546 * Vitamin Shoppe Inc. 534,576 17,449 * Fresh Market Inc. 770,786 17,412 Scholastic Corp. 442,834 17,253 Bob Evans Farms Inc. 386,213 16,742 SpartanNash Co. 646,734 16,718 * Dave & Buster's Entertainment Inc. 439,295 16,619 * Krispy Kreme Doughnuts Inc. 1,134,906 16,604 * Denny's Corp. 1,501,625 16,563 Finish Line Inc. Class A 844,899 16,307 * Rush Enterprises Inc. Class A 665,873 16,114 * Belmond Ltd. Class A 1,552,267 15,693 Cato Corp. Class A 454,332 15,461 * Hibbett Sports Inc. 437,014 15,300 International Speedway Corp. Class A 475,001 15,067 SkyWest Inc. 867,321 14,467 *,^ Mattress Firm Holding Corp. 342,006 14,282 * Gray Television Inc. 1,106,767 14,122 Barnes & Noble Inc. 1,154,605 13,982 * Steiner Leisure Ltd. 221,003 13,963 MDC Partners Inc. Class A 756,921 13,950 * BJ's Restaurants Inc. 322,067 13,859 * Constant Contact Inc. 566,234 13,726 National CineMedia Inc. 1,017,570 13,656 *,^ Zoe's Kitchen Inc. 345,619 13,649 * Caesars Acquisition Co. Class A 1,867,305 13,258 Interval Leisure Group Inc. 689,338 12,656 New Media Investment Group Inc. 792,690 12,255 Sonic Automotive Inc. Class A 586,768 11,982 Ingles Markets Inc. Class A 241,920 11,571 * Pep Boys-Manny Moe & Jack 920,952 11,226 *,^ Virgin America Inc. 318,317 10,896 * Bankrate Inc. 1,045,421 10,820 *,^ Conn's Inc. 448,679 10,786 *,^ Sears Holdings Corp. 471,011 10,645 Pier 1 Imports Inc. 1,542,514 10,643 * Regis Corp. 788,557 10,330 * FTD Cos. Inc. 342,200 10,198 * Strayer Education Inc. 181,526 9,978 * Providence Service Corp. 225,623 9,833 *,^ Scientific Games Corp. Class A 927,620 9,694 Ruth's Hospitality Group Inc. 592,146 9,616 Capella Education Co. 192,574 9,536 AMC Entertainment Holdings Inc. 372,794 9,391 ^ World Wrestling Entertainment Inc. Class A 555,022 9,380 *,^ Lands' End Inc. 346,610 9,362 * Global Eagle Entertainment Inc. 797,366 9,154 * Francesca's Holdings Corp. 742,037 9,075 *,^ Coupons.com Inc. 991,467 8,923 Weis Markets Inc. 210,928 8,806 * American Public Education Inc. 363,048 8,513 *,^ Shake Shack Inc. Class A 175,805 8,333 * Carmike Cinemas Inc. 409,147 8,220 * Barnes & Noble Education Inc. 628,896 7,993 * Smart & Final Stores Inc. 505,061 7,935 Haverty Furniture Cos. Inc. 334,701 7,859 * Rubicon Project Inc. 531,979 7,730 * Chuy's Holdings Inc. 270,215 7,674 Fred's Inc. Class A 633,031 7,501 * Isle of Capri Casinos Inc. 425,720 7,425 *,^ Tile Shop Holdings Inc. 614,875 7,366 * Biglari Holdings Inc. 19,966 7,302 Entravision Communications Corp. Class A 1,072,276 7,120 * Blue Nile Inc. 211,426 7,091 * Carrols Restaurant Group Inc. 580,909 6,913 * Lindblad Expeditions Holdings Inc. 701,800 6,857 * K12 Inc. 541,834 6,740 * Party City Holdco Inc. 421,038 6,724 Carriage Services Inc. Class A 310,852 6,711 * Ruby Tuesday Inc. 1,014,933 6,303 * MarineMax Inc. 445,688 6,298 Citi Trends Inc. 268,452 6,276 * SP Plus Corp. 267,762 6,199 Shoe Carnival Inc. 257,837 6,137 * Zumiez Inc. 392,083 6,128 * Ascent Capital Group Inc. Class A 223,581 6,122 *,^ Caesars Entertainment Corp. 1,031,296 6,074 Marcus Corp. 311,052 6,016 Twenty-First Century Fox Inc. 218,046 5,903 * XO Group Inc. 416,060 5,879 *,^ Lumber Liquidators Holdings Inc. 446,290 5,864 *,^ Chegg Inc. 812,223 5,856 * Del Frisco's Restaurant Group Inc. 414,753 5,761 Kirkland's Inc. 266,190 5,734 *,^ Clean Energy Fuels Corp. 1,230,533 5,537 *,^ Etsy Inc. 396,899 5,434 * Avid Technology Inc. 681,928 5,428 PetMed Express Inc. 336,217 5,413 Stage Stores Inc. 535,584 5,270 * Republic Airways Holdings Inc. 900,020 5,202 Stein Mart Inc. 523,440 5,067 *,^ Sportsman's Warehouse Holdings Inc. 408,919 5,038 * Chefs' Warehouse Inc. 354,144 5,015 * RetailMeNot Inc. 608,172 5,011 * Planet Fitness Inc. Class A 290,732 4,983 *,^ TrueCar Inc. 940,693 4,901 * Clear Channel Outdoor Holdings Inc. Class A 680,697 4,853 * Build-A-Bear Workshop Inc. 246,547 4,657 News Corp. Class B 361,818 4,639 * America's Car-Mart Inc. 139,832 4,627 * Overstock.com Inc. 268,778 4,612 Winmark Corp. 44,738 4,604 ^ Natural Health Trends Corp. 132,597 4,333 * Eldorado Resorts Inc. 471,674 4,255 *,^ Container Store Group Inc. 298,928 4,209 * Boot Barn Holdings Inc. 227,062 4,185 * Tuesday Morning Corp. 764,058 4,134 * 1-800-Flowers.com Inc. Class A 453,821 4,130 * Career Education Corp. 1,091,634 4,105 Journal Media Group Inc. 540,261 4,052 Village Super Market Inc. Class A 169,481 4,001 * Destination XL Group Inc. 687,306 3,993 Speedway Motorsports Inc. 219,771 3,967 *,^ Angie's List Inc. 782,007 3,941 *,^ Habit Restaurants Inc. Class A 181,507 3,886 *,^ El Pollo Loco Holdings Inc. 357,116 3,850 * Natural Grocers by Vitamin Cottage Inc. 167,179 3,793 * Entercom Communications Corp. Class A 366,864 3,727 * Daily Journal Corp. 19,399 3,612 CSS Industries Inc. 135,894 3,579 * Potbelly Corp. 324,379 3,571 *,^ Titan Machinery Inc. 310,341 3,563 ^ Tribune Publishing Co. 454,395 3,562 * Bravo Brio Restaurant Group Inc. 306,073 3,449 Big 5 Sporting Goods Corp. 329,666 3,422 * Reading International Inc. Class A 257,620 3,264 Harte-Hanks Inc. 914,956 3,230 * Autobytel Inc. 192,349 3,226 *,^ Weight Watchers International Inc. 498,331 3,179 * Liquidity Services Inc. 428,471 3,166 * Martha Stewart Living Omnimedia Inc. Class A 524,024 3,123 * QuinStreet Inc. 543,218 3,015 *,^ TubeMogul Inc. 276,033 2,904 * Wingstop Inc. 120,831 2,898 Liberty Tax Inc. 121,848 2,838 * Everyday Health Inc. 302,270 2,763 * Monarch Casino & Resort Inc. 153,321 2,755 * Intrawest Resorts Holdings Inc. 312,628 2,707 *,^ Papa Murphy's Holdings Inc. 183,322 2,691 * Sizmek Inc. 422,373 2,530 *,^ Trupanion Inc. 333,826 2,520 *,^ Noodles & Co. Class A 177,981 2,520 * Ollie's Bargain Outlet Holdings Inc. 154,924 2,505 *,^ Bojangles' Inc. 148,014 2,501 * TechTarget Inc. 283,276 2,414 Saga Communications Inc. Class A 70,337 2,364 * West Marine Inc. 262,221 2,302 * Red Lion Hotels Corp. 266,079 2,262 * Kona Grill Inc. 143,064 2,253 * Century Casinos Inc. 365,454 2,248 * Bridgepoint Education Inc. 294,656 2,245 Marchex Inc. Class B 550,813 2,220 Destination Maternity Corp. 225,470 2,079 * RCI Hospitality Holdings Inc. 189,648 1,976 * Cumulus Media Inc. Class A 2,759,359 1,942 Nathan's Famous Inc. 50,301 1,912 * EVINE Live Inc. 726,523 1,903 * Tilly's Inc. Class A 246,934 1,817 * Sears Hometown and Outlet Stores Inc. 224,008 1,794 * Lee Enterprises Inc. 827,248 1,721 * Gaiam Inc. Class A 279,174 1,717 Collectors Universe Inc. 113,601 1,713 *,^ Gordmans Stores Inc. 477,553 1,671 * Townsquare Media Inc. Class A 169,934 1,660 * Roundy's Inc. 692,704 1,607 * PCM Inc. 177,713 1,607 A H Belo Corp. Class A 322,464 1,590 * RealNetworks Inc. 372,913 1,525 * Luby's Inc. 296,431 1,473 * Golden Entertainment Inc. 153,126 1,386 * Morgans Hotel Group Co. 405,137 1,345 * Famous Dave's of America Inc. 102,790 1,327 *,^ ITT Educational Services Inc. 384,143 1,318 * Fogo De Chao Inc. 82,777 1,291 Liberator Medical Holdings Inc. 519,440 1,221 * Envivio Inc. 286,561 1,172 * Cambium Learning Group Inc. 244,281 1,165 *,^ Empire Resorts Inc. 273,322 1,151 * Radio One Inc. 538,531 1,147 * Travelzoo Inc. 137,824 1,140 *,^ Digital Turbine Inc. 624,668 1,131 *,^ hhgregg Inc. 229,551 1,118 Town Sports International Holdings Inc. 423,943 1,115 * Rave Restaurant Group Inc. 127,880 1,091 *,^ Spark Networks Inc. 370,435 1,067 * New York & Co. Inc. 425,060 1,054 Wayside Technology Group Inc. 60,180 1,047 * McClatchy Co. Class A 991,888 962 Salem Media Group Inc. Class A 154,673 947 * Care.com Inc. 181,196 931 * Good Times Restaurants Inc. 146,243 914 * Trans World Entertainment Corp. 221,396 835 ^ Bon-Ton Stores Inc. 260,323 817 TheStreet Inc. 477,535 797 *,^ Aeropostale Inc. 1,268,354 786 * Christopher & Banks Corp. 655,885 728 * Ignite Restaurant Group Inc. 132,916 643 *,^ YOU On Demand Holdings Inc. 325,761 629 * Demand Media Inc. 147,814 616 * Emmis Communications Corp. Class A 477,909 593 * YuMe Inc. 212,988 552 * Ambassadors Group Inc. 199,965 544 bebe stores inc 566,914 533 * CafePress Inc. 121,365 524 *,^ Cosi Inc. 495,609 506 * MaxPoint Interactive Inc. 120,696 492 National American University Holdings Inc. 175,287 491 * Gaming Partners International Corp. 42,177 421 *,^ SFX Entertainment Inc. 806,457 411 * ReachLocal Inc. 193,721 409 * Diversified Restaurant Holdings Inc. 148,684 406 *,^ Fairway Group Holdings Corp. 340,880 358 *,^ Profire Energy Inc. 361,619 347 * Books-A-Million Inc. 105,377 338 * Dover Downs Gaming & Entertainment Inc. 339,612 338 * PDI Inc. 177,317 317 Peak Resorts Inc. 44,116 304 * Spanish Broadcasting System Inc. 51,140 269 * Pacific Sunwear of California Inc. 804,550 257 Ark Restaurants Corp. 11,138 256 Beasley Broadcast Group Inc. Class A 59,500 246 * Insignia Systems Inc. 95,048 240 *,^ Remark Media Inc. 53,743 236 * Full House Resorts Inc. 160,784 235 *,^ Viggle Inc. 203,922 167 * Speed Commerce Inc. 811,944 158 *,^ LiveDeal Inc. 87,299 147 Value Line Inc. 9,438 146 Flanigan's Enterprises Inc. 5,074 142 * Perfumania Holdings Inc. 31,251 132 * NTN Buzztime Inc. 354,386 114 Educational Development Corp. 12,460 94 * Nevada Gold & Casinos Inc. 53,190 80 * Premier Exhibitions Inc. 36,324 69 Canterbury Park Holding Corp. 4,200 42 *,^ Dex Media Inc. 255,353 34 Haverty Furniture Cos. Inc. Class A 1,375 32 * SPAR Group Inc. 19,446 29 *,^ Net Element Inc. 174,274 28 * Universal Travel Group 42,843 7 * ONE Group Hospitality Inc. 200 1 Financials (19.4%) * Berkshire Hathaway Inc. Class B 32,846,560 4,283,191 Wells Fargo & Co. 82,419,751 4,232,254 JPMorgan Chase & Co. 65,942,237 4,020,498 Bank of America Corp. 186,051,438 2,898,681 Citigroup Inc. 50,967,687 2,528,507 Visa Inc. Class A 34,780,007 2,422,775 MasterCard Inc. Class A 17,794,890 1,603,675 American International Group Inc. 21,941,194 1,246,699 US Bancorp 29,829,054 1,223,290 Goldman Sachs Group Inc. 6,944,484 1,206,674 American Express Co. 15,158,397 1,123,692 Simon Property Group Inc. 5,516,833 1,013,553 Morgan Stanley 26,119,131 822,753 PNC Financial Services Group Inc. 9,157,511 816,850 MetLife Inc. 15,928,320 751,020 Bank of New York Mellon Corp. 18,734,113 733,441 Capital One Financial Corp. 9,661,367 700,642 American Tower Corporation 7,545,715 663,872 Prudential Financial Inc. 8,038,101 612,584 Charles Schwab Corp. 21,096,692 602,522 ACE Ltd. 5,477,962 566,421 BlackRock Inc. 1,895,844 563,957 Public Storage 2,620,806 554,641 Travelers Cos. Inc. 5,541,848 551,580 CME Group Inc. 5,712,914 529,816 Chubb Corp. 4,044,051 496,003 BB&T Corp. 13,885,614 494,328 Marsh & McLennan Cos. Inc. 9,441,761 493,049 Equity Residential 6,486,936 487,299 Crown Castle International Corp. 5,946,555 469,005 State Street Corp. 6,906,880 464,211 Intercontinental Exchange Inc. 1,967,106 462,250 Aon plc 4,989,310 442,103 Welltower Inc. 6,243,544 422,813 McGraw Hill Financial Inc. 4,852,732 419,761 Allstate Corp. 7,131,828 415,358 AvalonBay Communities Inc. 2,365,181 413,481 Discover Financial Services 7,730,406 401,904 Aflac Inc. 6,905,072 401,392 Prologis Inc. 9,332,150 363,021 SunTrust Banks Inc. 9,172,464 350,755 Ameriprise Financial Inc. 3,174,491 346,432 Hartford Financial Services Group Inc. 7,386,130 338,137 Ventas Inc. 5,916,296 331,668 Boston Properties Inc. 2,733,079 323,597 HCP Inc. 8,234,008 306,717 Progressive Corp. 9,897,202 303,250 T. Rowe Price Group Inc. 4,330,845 300,994 Moody's Corp. 3,037,212 298,254 Equinix Inc. 1,013,955 277,215 Vornado Realty Trust 3,024,701 273,493 Fifth Third Bancorp 14,438,375 273,030 Northern Trust Corp. 3,937,360 268,370 Franklin Resources Inc. 7,121,728 265,356 Essex Property Trust Inc. 1,168,742 261,120 M&T Bank Corp. 2,131,378 259,922 Weyerhaeuser Co. 9,155,459 250,310 Principal Financial Group Inc. 5,247,520 248,418 General Growth Properties Inc. 9,461,720 245,721 Invesco Ltd. 7,621,209 238,010 Macerich Co. 2,818,651 216,529 Lincoln National Corp. 4,473,129 212,295 Regions Financial Corp. 23,557,208 212,250 Host Hotels & Resorts Inc. 13,376,428 211,481 Equifax Inc. 2,108,636 204,917 Realty Income Corp. 4,158,284 197,061 KeyCorp 15,123,043 196,751 XL Group plc Class A 5,371,577 195,096 SL Green Realty Corp. 1,765,823 190,991 * Markel Corp. 235,784 189,066 Loews Corp. 5,203,114 188,041 Citizens Financial Group Inc. 7,563,413 180,463 Kimco Realty Corp. 6,959,290 170,015 Federal Realty Investment Trust 1,236,978 168,786 * Berkshire Hathaway Inc. Class A 863 168,492 Western Union Co. 9,118,175 167,410 FNF Group 4,676,964 165,892 Annaly Capital Management Inc. 16,806,572 165,881 * Affiliated Managers Group Inc. 966,409 165,246 * CBRE Group Inc. Class A 5,026,870 160,860 UDR Inc. 4,639,406 159,967 Extra Space Storage Inc. 2,070,172 159,734 First Republic Bank 2,507,466 157,394 Digital Realty Trust Inc. 2,409,421 157,383 * Ally Financial Inc. 7,670,715 156,329 Voya Financial Inc. 4,029,005 156,205 * Arch Capital Group Ltd. 2,062,831 151,556 Huntington Bancshares Inc. 14,231,587 150,855 Cincinnati Financial Corp. 2,759,756 148,475 CIT Group Inc. 3,588,645 143,653 Unum Group 4,395,155 140,997 TD Ameritrade Holding Corp. 4,350,136 138,508 * E*TRADE Financial Corp. 5,158,467 135,822 New York Community Bancorp Inc. 7,462,972 134,781 HCC Insurance Holdings Inc. 1,698,659 131,595 Comerica Inc. 3,155,702 129,699 SEI Investments Co. 2,652,500 127,930 * Alleghany Corp. 267,886 125,400 VEREIT Inc. 16,066,287 124,032 Plum Creek Timber Co. Inc. 3,098,617 122,426 Torchmark Corp. 2,150,378 121,281 Arthur J Gallagher & Co. 2,928,632 120,894 Duke Realty Corp. 6,189,282 117,906 Willis Group Holdings plc 2,857,764 117,083 * Signature Bank 845,602 116,321 American Capital Agency Corp. 6,215,185 116,224 Jones Lang LaSalle Inc. 797,116 114,601 Omega Healthcare Investors Inc. 3,256,477 114,465 Raymond James Financial Inc. 2,294,804 113,891 Camden Property Trust 1,529,752 113,049 Nasdaq Inc. 2,084,118 111,146 MSCI Inc. Class A 1,866,119 110,959 Mid-America Apartment Communities Inc. 1,337,222 109,478 Reinsurance Group of America Inc. Class A 1,190,468 107,845 Alexandria Real Estate Equities Inc. 1,272,915 107,778 Kilroy Realty Corp. 1,648,838 107,438 PartnerRe Ltd. 763,720 106,065 * SVB Financial Group 915,510 105,778 Regency Centers Corp. 1,691,843 105,148 Everest Re Group Ltd. 595,619 103,245 Apartment Investment & Management Co. 2,753,035 101,917 WP Carey Inc. 1,734,556 100,275 Lazard Ltd. Class A 2,308,790 99,971 Zions Bancorporation 3,611,258 99,454 Iron Mountain Inc. 3,181,325 98,685 CBOE Holdings Inc. 1,467,032 98,409 * Realogy Holdings Corp. 2,602,196 97,921 East West Bancorp Inc. 2,546,739 97,846 * Liberty Ventures Class A 2,385,670 96,262 Assurant Inc. 1,184,021 93,550 WR Berkley Corp. 1,681,083 91,400 Axis Capital Holdings Ltd. 1,696,983 91,162 StanCorp Financial Group Inc. 752,036 85,883 National Retail Properties Inc. 2,360,426 85,613 Hudson City Bancorp Inc. 8,417,555 85,607 People's United Financial Inc. 5,441,403 85,593 * Forest City Enterprises Inc. Class A 4,211,532 84,778 Equity LifeStyle Properties Inc. 1,446,859 84,743 RenaissanceRe Holdings Ltd. 795,376 84,564 American Financial Group Inc. 1,218,170 83,944 Liberty Property Trust 2,638,724 83,146 DDR Corp. 5,376,939 82,697 Starwood Property Trust Inc. 3,996,357 82,005 Legg Mason Inc. 1,967,624 81,873 NorthStar Realty Finance Corp. 6,490,503 80,158 CubeSmart 2,834,195 77,118 Home Properties Inc. 1,028,171 76,856 Brixmor Property Group Inc. 3,236,219 75,986 Lamar Advertising Co. Class A 1,452,446 75,789 Navient Corp. 6,704,062 75,354 First American Financial Corp. 1,924,059 75,173 City National Corp. 845,580 74,462 Investors Bancorp Inc. 5,946,940 73,385 PacWest Bancorp 1,699,558 72,758 Douglas Emmett Inc. 2,514,919 72,228 BioMed Realty Trust Inc. 3,608,322 72,094 American Campus Communities Inc. 1,974,113 71,542 Taubman Centers Inc. 1,035,494 71,532 Hospitality Properties Trust 2,791,127 71,397 * Synchrony Financial 2,227,635 69,725 * Howard Hughes Corp. 597,858 68,598 Senior Housing Properties Trust 4,168,897 67,536 Endurance Specialty Holdings Ltd. 1,105,944 67,496 Spirit Realty Capital Inc. 7,369,192 67,354 * Liberty Broadband Corp. 1,315,738 67,326 Commerce Bancshares Inc. 1,467,170 66,844 Synovus Financial Corp. 2,253,568 66,706 Highwoods Properties Inc. 1,697,186 65,766 Eaton Vance Corp. 1,962,210 65,577 Assured Guaranty Ltd. 2,601,451 65,036 Validus Holdings Ltd. 1,437,187 64,774 * Strategic Hotels & Resorts Inc. 4,683,713 64,588 Old Republic International Corp. 4,117,270 64,394 First Niagara Financial Group Inc. 6,295,691 64,279 Weingarten Realty Investors 1,940,605 64,253 CNO Financial Group Inc. 3,401,659 63,985 Brown & Brown Inc. 2,061,200 63,835 Cullen/Frost Bankers Inc. 998,630 63,493 Umpqua Holdings Corp. 3,849,239 62,743 * Equity Commonwealth 2,281,593 62,151 Corrections Corp. of America 2,067,289 61,068 BankUnited Inc. 1,699,227 60,747 Sovran Self Storage Inc. 640,182 60,369 Bank of the Ozarks Inc. 1,376,558 60,238 White Mountains Insurance Group Ltd. 80,497 60,155 Hanover Insurance Group Inc. 772,856 60,051 Allied World Assurance Co. Holdings AG 1,545,664 58,998 Retail Properties of America Inc. 4,165,284 58,689 Post Properties Inc. 998,700 58,214 MarketAxess Holdings Inc. 626,499 58,189 Radian Group Inc. 3,656,449 58,174 RLJ Lodging Trust 2,296,310 58,028 ^ LPL Financial Holdings Inc. 1,455,323 57,878 Prosperity Bancshares Inc. 1,174,402 57,675 *,^ Zillow Group Inc. 2,131,582 57,553 First Horizon National Corp. 4,052,700 57,467 Webster Financial Corp. 1,600,284 57,018 LaSalle Hotel Properties 2,004,070 56,896 American Homes 4 Rent Class A 3,534,604 56,836 Two Harbors Investment Corp. 6,431,196 56,723 Tanger Factory Outlet Centers Inc. 1,703,610 56,168 Popular Inc. 1,835,946 55,501 * MGIC Investment Corp. 5,990,338 55,471 ^ Apple Hospitality REIT Inc. 2,964,711 55,055 Healthcare Trust of America Inc. Class A 2,220,037 54,413 Sun Communities Inc. 801,905 54,337 * LendingClub Corp. 4,042,850 53,487 New Residential Investment Corp. 4,079,250 53,438 DCT Industrial Trust Inc. 1,558,435 52,457 FirstMerit Corp. 2,925,483 51,693 EPR Properties 993,798 51,250 Aspen Insurance Holdings Ltd. 1,095,486 50,907 Columbia Property Trust Inc. 2,194,270 50,907 Outfront Media Inc. 2,436,780 50,685 PrivateBancorp Inc. 1,303,679 49,970 Paramount Group Inc. 2,973,455 49,954 * Western Alliance Bancorp 1,622,783 49,836 Bank of Hawaii Corp. 783,103 49,719 Rayonier Inc. 2,224,028 49,084 ProAssurance Corp. 998,513 48,997 Waddell & Reed Financial Inc. Class A 1,404,382 48,830 Sunstone Hotel Investors Inc. 3,679,696 48,682 * Stifel Financial Corp. 1,153,790 48,575 Associated Banc-Corp 2,690,846 48,355 Gaming and Leisure Properties Inc. 1,625,568 48,279 Care Capital Properties Inc. 1,465,659 48,264 Piedmont Office Realty Trust Inc. Class A 2,681,870 47,979 Chimera Investment Corp. 3,582,127 47,893 Federated Investors Inc. Class B 1,651,317 47,723 NorthStar Asset Management Group Inc. 3,268,761 46,939 Hudson Pacific Properties Inc. 1,626,411 46,824 Medical Properties Trust Inc. 4,188,567 46,326 AmTrust Financial Services Inc. 730,292 45,994 * PRA Group Inc. 865,495 45,802 Wintrust Financial Corp. 853,824 45,620 Pebblebrook Hotel Trust 1,267,324 44,927 First Industrial Realty Trust Inc. 2,118,625 44,385 MFA Financial Inc. 6,453,001 43,945 United Bankshares Inc. 1,138,302 43,244 * Springleaf Holdings Inc. Class A 987,095 43,156 Interactive Brokers Group Inc. 1,088,384 42,959 Symetra Financial Corp. 1,350,796 42,739 Blackstone Mortgage Trust Inc. Class A 1,551,816 42,582 Healthcare Realty Trust Inc. 1,706,512 42,407 * Texas Capital Bancshares Inc. 803,748 42,132 MB Financial Inc. 1,283,545 41,895 IBERIABANK Corp. 719,339 41,873 GEO Group Inc. 1,396,944 41,545 CBL & Associates Properties Inc. 3,009,711 41,384 Home BancShares Inc. 1,011,034 40,947 * Blackhawk Network Holdings Inc. 965,123 40,912 * Genworth Financial Inc. Class A 8,842,389 40,852 FNB Corp. 3,132,505 40,566 TCF Financial Corp. 2,668,409 40,453 Fulton Financial Corp. 3,303,884 39,977 Cathay General Bancorp 1,333,450 39,950 Primerica Inc. 876,389 39,499 Washington Federal Inc. 1,732,732 39,420 Valley National Bancorp 4,005,904 39,418 DiamondRock Hospitality Co. 3,519,994 38,896 Ryman Hospitality Properties Inc. 787,769 38,782 Hancock Holding Co. 1,430,279 38,689 * Santander Consumer USA Holdings Inc. 1,885,892 38,510 Communications Sales & Leasing Inc. 2,143,246 38,364 Brandywine Realty Trust 3,099,830 38,190 WP GLIMCHER Inc. 3,252,835 37,928 Urban Edge Properties 1,754,543 37,881 Corporate Office Properties Trust 1,778,073 37,393 UMB Financial Corp. 730,248 37,104 Kennedy-Wilson Holdings Inc. 1,669,927 37,022 RLI Corp. 688,280 36,844 Colony Capital Inc. Class A 1,876,332 36,701 CyrusOne Inc. 1,114,343 36,394 BancorpSouth Inc. 1,531,073 36,394 Janus Capital Group Inc. 2,612,214 35,526 Acadia Realty Trust 1,174,465 35,316 American Equity Investment Life Holding Co. 1,505,705 35,098 Erie Indemnity Co. Class A 420,210 34,852 ^ First Financial Bankshares Inc. 1,095,754 34,823 Kite Realty Group Trust 1,451,408 34,558 WisdomTree Investments Inc. 2,110,462 34,042 EverBank Financial Corp. 1,743,805 33,655 Glacier Bancorp Inc. 1,272,464 33,580 Cousins Properties Inc. 3,619,523 33,372 Xenia Hotels & Resorts Inc. 1,869,789 32,647 South State Corp. 419,242 32,227 American Assets Trust Inc. 784,081 32,038 National Health Investors Inc. 552,040 31,737 Sterling Bancorp 2,102,142 31,259 Pinnacle Financial Partners Inc. 626,114 30,936 Columbia Banking System Inc. 990,532 30,915 Education Realty Trust Inc. 926,142 30,516 Equity One Inc. 1,230,869 29,959 * BofI Holding Inc. 231,588 29,835 Selective Insurance Group Inc. 956,795 29,718 DuPont Fabros Technology Inc. 1,145,406 29,643 Washington REIT 1,184,279 29,524 First Citizens BancShares Inc. Class A 130,364 29,462 Old National Bancorp 2,107,911 29,363 National Penn Bancshares Inc. 2,470,209 29,025 New York REIT Inc. 2,865,437 28,826 CVB Financial Corp. 1,724,916 28,806 Retail Opportunity Investments Corp. 1,741,010 28,796 * Credit Acceptance Corp. 145,186 28,583 EastGroup Properties Inc. 526,390 28,520 Capitol Federal Financial Inc. 2,333,856 28,286 Evercore Partners Inc. Class A 562,559 28,263 Argo Group International Holdings Ltd. 494,745 27,998 BGC Partners Inc. Class A 3,400,111 27,949 * Hilltop Holdings Inc. 1,398,293 27,700 Alexander & Baldwin Inc. 804,495 27,618 Trustmark Corp. 1,185,230 27,462 Community Bank System Inc. 732,141 27,214 Chambers Street Properties 4,184,737 27,159 Chesapeake Lodging Trust 1,040,953 27,127 QTS Realty Trust Inc. Class A 619,776 27,078 Astoria Financial Corp. 1,678,890 27,030 * Enstar Group Ltd. 179,833 26,975 ^ Financial Engines Inc. 914,148 26,940 * Liberty TripAdvisor Holdings Inc. Class A 1,208,272 26,787 Sabra Health Care REIT Inc. 1,155,236 26,778 PS Business Parks Inc. 335,424 26,626 Mack-Cali Realty Corp. 1,401,327 26,457 Monogram Residential Trust Inc. 2,835,734 26,401 Great Western Bancorp Inc. 1,036,464 26,295 Invesco Mortgage Capital Inc. 2,139,789 26,191 ^ Lexington Realty Trust 3,207,705 25,982 LTC Properties Inc. 608,871 25,981 Kemper Corp. 720,601 25,488 International Bancshares Corp. 1,017,880 25,478 Hatteras Financial Corp. 1,670,720 25,311 S&T Bancorp Inc. 766,088 24,990 * Essent Group Ltd. 1,003,565 24,939 Mercury General Corp. 481,309 24,311 * Liberty Broadband Corp. Class A 468,735 24,112 *,^ Zillow Group Inc. Class A 836,926 24,045 BOK Financial Corp. 371,105 24,014 First Midwest Bancorp Inc. 1,366,491 23,968 LegacyTexas Financial Group Inc. 781,767 23,828 *,^ St. Joe Co. 1,238,112 23,685 Horace Mann Educators Corp. 712,958 23,684 Renasant Corp. 718,297 23,596 * SLM Corp. 3,176,871 23,509 Simmons First National Corp. Class A 486,544 23,320 * Eagle Bancorp Inc. 508,648 23,143 Artisan Partners Asset Management Inc. Class A 649,633 22,887 Pennsylvania REIT 1,150,188 22,808 Parkway Properties Inc. 1,459,882 22,716 CoreSite Realty Corp. 441,360 22,704 Select Income REIT 1,183,897 22,506 STAG Industrial Inc. 1,187,674 21,628 Ramco-Gershenson Properties Trust 1,440,769 21,626 HFF Inc. Class A 640,064 21,609 Chemical Financial Corp. 667,846 21,605 * FCB Financial Holdings Inc. Class A 648,838 21,165 Independent Bank Corp. 456,496 21,044 Westamerica Bancorporation 467,856 20,792 NBT Bancorp Inc. 771,630 20,788 CYS Investments Inc. 2,818,479 20,462 BBCN Bancorp Inc. 1,361,066 20,443 Northwest Bancshares Inc. 1,572,024 20,436 Potlatch Corp. 708,303 20,392 Redwood Trust Inc. 1,470,986 20,358 ^ Global Net Lease Inc. 2,206,063 20,296 PennyMac Mortgage Investment Trust 1,304,654 20,183 TFS Financial Corp. 1,169,935 20,181 * Beneficial Bancorp Inc. 1,513,560 20,070 Empire State Realty Trust Inc. 1,160,860 19,769 * HRG Group Inc. 1,685,143 19,767 Park National Corp. 218,267 19,692 WesBanco Inc. 625,017 19,657 Gramercy Property Trust Inc. 941,710 19,559 Provident Financial Services Inc. 1,001,974 19,539 First Financial Bancorp 1,023,382 19,526 * iStar Inc. 1,526,614 19,205 National General Holdings Corp. 986,409 19,028 Physicians Realty Trust 1,253,247 18,912 Government Properties Income Trust 1,179,032 18,865 STORE Capital Corp. 897,303 18,538 Hersha Hospitality Trust Class A 816,225 18,496 * First Cash Financial Services Inc. 459,979 18,427 Talmer Bancorp Inc. Class A 1,101,203 18,335 Union Bankshares Corp. 763,490 18,324 First Merchants Corp. 680,174 17,834 United Community Banks Inc. 863,404 17,648 Franklin Street Properties Corp. 1,636,175 17,589 * MBIA Inc. 2,839,296 17,263 Rexford Industrial Realty Inc. 1,229,149 16,950 Summit Hotel Properties Inc. 1,435,823 16,756 * FNFV Group 1,408,932 16,513 Investors Real Estate Trust 2,130,348 16,489 BNC Bancorp 741,277 16,479 * HealthEquity Inc. 556,844 16,455 Capstead Mortgage Corp. 1,652,867 16,347 Banner Corp. 341,681 16,322 Boston Private Financial Holdings Inc. 1,394,480 16,315 * Seritage Growth Properties Class A 435,524 16,223 AMERISAFE Inc. 325,810 16,203 * Navigators Group Inc. 205,638 16,036 FelCor Lodging Trust Inc. 2,256,044 15,950 *,^ Encore Capital Group Inc. 430,140 15,915 New Senior Investment Group Inc. 1,513,705 15,833 Universal Insurance Holdings Inc. 531,460 15,699 ARMOUR Residential REIT Inc. 782,181 15,675 InfraREIT Inc. 660,598 15,643 Apollo Commercial Real Estate Finance Inc. 993,698 15,611 Infinity Property & Casualty Corp. 193,111 15,553 ServisFirst Bancshares Inc. 372,928 15,488 Starwood Waypoint Residential Trust 647,963 15,441 Virtus Investment Partners Inc. 150,402 15,115 First Commonwealth Financial Corp. 1,660,161 15,091 Terreno Realty Corp. 765,536 15,035 Stewart Information Services Corp. 361,485 14,788 * Third Point Reinsurance Ltd. 1,094,220 14,717 National Bank Holdings Corp. Class A 714,297 14,665 Lakeland Financial Corp. 319,641 14,432 * Capital Bank Financial Corp. 471,736 14,261 Chatham Lodging Trust 662,483 14,230 Tier REIT Inc. 964,914 14,204 Hanmi Financial Corp. 560,242 14,118 City Holding Co. 284,614 14,031 * Green Dot Corp. Class A 795,882 14,008 Berkshire Hills Bancorp Inc. 507,373 13,973 Alexander's Inc. 37,078 13,867 Ameris Bancorp 481,499 13,843 Heartland Financial USA Inc. 378,210 13,725 Cash America International Inc. 489,775 13,699 Towne Bank 726,624 13,697 Tompkins Financial Corp. 255,689 13,644 Greenhill & Co. Inc. 477,407 13,592 Wilshire Bancorp Inc. 1,276,478 13,416 Altisource Residential Corp. 957,546 13,329 Nelnet Inc. Class A 384,571 13,310 Northfield Bancorp Inc. 865,447 13,163 Safety Insurance Group Inc. 242,923 13,154 Cardinal Financial Corp. 570,564 13,129 Maiden Holdings Ltd. 940,956 13,060 American Capital Mortgage Investment Corp. 879,153 12,959 NRG Yield Inc. 1,081,919 12,561 Inland Real Estate Corp. 1,543,585 12,503 Meridian Bancorp Inc. 910,989 12,453 * Marcus & Millichap Inc. 270,304 12,431 State Bank Financial Corp. 597,411 12,354 WSFS Financial Corp. 427,735 12,323 * Walker & Dunlop Inc. 470,826 12,279 Brookline Bancorp Inc. 1,210,183 12,271 * Greenlight Capital Re Ltd. Class A 537,893 11,984 *,^ Ocwen Financial Corp. 1,769,253 11,872 * Pacific Premier Bancorp Inc. 582,678 11,840 Employers Holdings Inc. 527,843 11,766 Universal Health Realty Income Trust 246,177 11,556 FBL Financial Group Inc. Class A 185,357 11,403 Saul Centers Inc. 219,473 11,358 * LendingTree Inc. 122,027 11,352 CenterState Banks Inc. 771,611 11,343 United Financial Bancorp Inc. 868,611 11,335 United Fire Group Inc. 321,720 11,276 * Customers Bancorp Inc. 437,200 11,236 Southside Bancshares Inc. 407,257 11,220 First Potomac Realty Trust 1,016,079 11,177 * KCG Holdings Inc. Class A 1,015,309 11,138 Sandy Spring Bancorp Inc. 424,301 11,108 * Xoom Corp. 445,038 11,073 Central Pacific Financial Corp. 526,059 11,031 Diamond Hill Investment Group Inc. 58,828 10,944 Anworth Mortgage Asset Corp. 2,213,554 10,935 MainSource Financial Group Inc. 535,289 10,898 1st Source Corp. 353,182 10,878 Oritani Financial Corp. 692,426 10,816 *,^ Walter Investment Management Corp. 634,485 10,310 ^ New York Mortgage Trust Inc. 1,866,090 10,245 First Interstate BancSystem Inc. Class A 367,426 10,229 Community Trust Bancorp Inc. 285,586 10,141 Ashford Hospitality Trust Inc. 1,644,892 10,034 * Piper Jaffray Cos. 276,583 10,004 Silver Bay Realty Trust Corp. 622,026 9,959 Rouse Properties Inc. 629,244 9,804 * Black Knight Financial Services Inc. Class A 299,892 9,761 Urstadt Biddle Properties Inc. Class A 520,127 9,747 Flushing Financial Corp. 483,689 9,683 ^ United Development Funding IV 547,767 9,641 American Residential Properties Inc. 556,618 9,613 Cohen & Steers Inc. 349,133 9,584 TrustCo Bank Corp. NY 1,604,538 9,371 *,^ Nationstar Mortgage Holdings Inc. 672,307 9,325 Hannon Armstrong Sustainable Infrastructure Capital Inc. 541,511 9,325 *,^ Del Taco Restaurants Inc. 660,600 9,248 ^ Western Asset Mortgage Capital Corp. 729,446 9,198 Monmouth Real Estate Investment Corp. 932,403 9,091 ConnectOne Bancorp Inc. 469,930 9,070 Heritage Financial Corp. 477,677 8,990 CareTrust REIT Inc. 789,800 8,964 * Square 1 Financial Inc. Class A 348,606 8,950 Washington Trust Bancorp Inc. 229,873 8,839 Dime Community Bancshares Inc. 519,929 8,787 * HomeStreet Inc. 380,015 8,778 TriCo Bancshares 356,178 8,751 * First NBC Bank Holding Co. 247,857 8,685 Agree Realty Corp. 290,383 8,668 Yadkin Financial Corp. 399,847 8,593 Heritage Commerce Corp. 748,625 8,489 Winthrop Realty Trust 588,711 8,454 Moelis & Co. Class A 320,704 8,422 Bridge Bancorp Inc. 312,959 8,359 Cedar Realty Trust Inc. 1,341,141 8,328 * Heritage Insurance Holdings Inc. 421,872 8,324 National Western Life Insurance Co. Class A 37,156 8,275 RAIT Financial Trust 1,652,619 8,197 * Ambac Financial Group Inc. 564,694 8,171 BancFirst Corp. 129,068 8,144 Ladder Capital Corp. 553,944 7,932 CoBiz Financial Inc. 598,577 7,787 * First Busey Corp. 391,851 7,786 Investment Technology Group Inc. 581,600 7,759 * NMI Holdings Inc. Class A 1,019,255 7,746 Stock Yards Bancorp Inc. 211,894 7,702 * Forestar Group Inc. 583,496 7,673 * Cowen Group Inc. Class A 1,667,032 7,602 Virtu Financial Inc. Class A 329,276 7,547 Bank Mutual Corp. 965,348 7,414 RE/MAX Holdings Inc. 205,595 7,397 * Flagstar Bancorp Inc. 358,569 7,372 GAMCO Investors Inc. 134,010 7,357 AG Mortgage Investment Trust Inc. 482,053 7,337 Getty Realty Corp. 460,793 7,281 CatchMark Timber Trust Inc. Class A 698,864 7,184 * Tejon Ranch Co. 328,059 7,155 Apollo Residential Mortgage Inc. 560,981 7,102 Great Southern Bancorp Inc. 162,946 7,056 Westwood Holdings Group Inc. 128,165 6,966 * First BanCorp 1,952,925 6,952 Banc of California Inc. 565,922 6,944 Enterprise Financial Services Corp. 271,901 6,844 OFG Bancorp 783,644 6,841 First Financial Corp. 208,940 6,759 NRG Yield Inc. Class A 602,919 6,723 Ashford Hospitality Prime Inc. 474,198 6,653 Bryn Mawr Bank Corp. 212,822 6,612 Independent Bank Group Inc. 171,732 6,600 * First Foundation Inc. 288,580 6,571 Campus Crest Communities Inc. 1,210,310 6,439 Stonegate Bank 200,981 6,393 *,^ On Deck Capital Inc. 643,493 6,371 Waterstone Financial Inc. 471,058 6,350 * INTL. FCStone Inc. 257,091 6,348 * Anchor BanCorp Wisconsin Inc. 148,499 6,325 Preferred Apartment Communities Inc. Class A 571,338 6,216 Resource Capital Corp. 556,460 6,216 * HomeTrust Bancshares Inc. 330,722 6,135 James River Group Holdings Ltd. 227,490 6,117 Armada Hoffler Properties Inc. 625,383 6,110 * Triumph Bancorp Inc. 362,549 6,091 State National Cos. Inc. 650,765 6,085 Preferred Bank 189,249 5,980 HCI Group Inc. 153,852 5,965 Peoples Bancorp Inc. 284,566 5,916 Metro Bancorp Inc. 199,537 5,864 Dynex Capital Inc. 890,813 5,844 Independence Realty Trust Inc. 806,075 5,812 * Seacoast Banking Corp. of Florida 395,664 5,808 Arlington Asset Investment Corp. Class A 413,395 5,808 * CU Bancorp 258,319 5,802 Independent Bank Corp. 392,292 5,790 One Liberty Properties Inc. 265,789 5,669 Fidelity Southern Corp. 267,150 5,648 Fidelity & Guaranty Life 229,012 5,620 NexPoint Residential Trust Inc. 418,055 5,585 Lakeland Bancorp Inc. 500,486 5,560 Financial Institutions Inc. 224,097 5,553 * Altisource Portfolio Solutions SA 232,688 5,547 West Bancorporation Inc. 295,741 5,545 Southwest Bancorp Inc. 335,700 5,509 State Auto Financial Corp. 241,376 5,506 * Safeguard Scientifics Inc. 353,585 5,495 OneBeacon Insurance Group Ltd. Class A 388,427 5,454 Ares Commercial Real Estate Corp. 449,212 5,386 Federated National Holding Co. 222,595 5,347 * Ezcorp Inc. Class A 866,206 5,345 CorEnergy Infrastructure Trust Inc. 1,207,122 5,335 First Connecticut Bancorp Inc. 330,963 5,335 Prudential Bancorp Inc. 368,690 5,313 National Storage Affiliates Trust 388,553 5,265 Whitestone REIT 454,416 5,239 QCR Holdings Inc. 239,488 5,238 * PennyMac Financial Services Inc. Class A 325,965 5,215 Blue Hills Bancorp Inc. 375,232 5,197 Arrow Financial Corp. 190,991 5,099 Newcastle Investment Corp. 1,159,643 5,091 United Community Financial Corp. 1,013,343 5,067 Meta Financial Group Inc. 120,767 5,044 German American Bancorp Inc. 170,859 5,001 First Defiance Financial Corp. 136,719 4,998 Kearny Financial Corp. 424,483 4,869 * Enova International Inc. 468,830 4,791 First Bancorp 279,699 4,755 EMC Insurance Group Inc. 204,854 4,755 * Bancorp Inc. 623,605 4,752 Charter Financial Corp. 371,930 4,716 First of Long Island Corp. 172,214 4,655 Mercantile Bank Corp. 223,978 4,654 * TriState Capital Holdings Inc. 370,744 4,623 Peapack Gladstone Financial Corp. 216,221 4,577 *,^ Citizens Inc. Class A 606,383 4,499 Easterly Government Properties Inc. 280,435 4,473 Suffolk Bancorp 162,526 4,440 Camden National Corp. 109,690 4,431 Univest Corp. of Pennsylvania 229,656 4,414 First Community Bancshares Inc. 245,292 4,391 * MoneyGram International Inc. 547,471 4,391 Consolidated-Tomoka Land Co. 87,122 4,339 Gladstone Commercial Corp. 306,523 4,325 Opus Bank 112,842 4,315 ^ Peoples Financial Services Corp. 121,669 4,250 UMH Properties Inc. 446,383 4,151 Park Sterling Corp. 600,468 4,083 * PICO Holdings Inc. 414,379 4,011 United Insurance Holdings Corp. 304,051 3,998 Tiptree Financial Inc. Class A 622,227 3,982 GAIN Capital Holdings Inc. 546,632 3,979 Cherry Hill Mortgage Investment Corp. 258,992 3,944 Bank of Marin Bancorp 80,364 3,857 NewBridge Bancorp 445,911 3,804 Guaranty Bancorp 230,124 3,790 * eHealth Inc. 295,368 3,784 Arbor Realty Trust Inc. 591,307 3,761 * Ladenburg Thalmann Financial Services Inc. 1,773,604 3,742 * First Northwest Bancorp 301,846 3,737 * Franklin Financial Network Inc. 166,949 3,731 Bluerock Residential Growth REIT Inc. Class A 303,137 3,632 Heritage Oaks Bancorp 451,347 3,593 Clifton Bancorp Inc. 257,794 3,578 Baldwin & Lyons Inc. 161,081 3,495 OceanFirst Financial Corp. 201,519 3,470 Republic Bancorp Inc. Class A 141,050 3,463 CNB Financial Corp. 189,417 3,442 Live Oak Bancshares Inc. 171,500 3,368 ^ Orchid Island Capital Inc. 363,928 3,366 Territorial Bancorp Inc. 128,669 3,351 Federal Agricultural Mortgage Corp. 129,190 3,350 * Phoenix Cos. Inc. 101,501 3,349 ZAIS Financial Corp. 248,945 3,336 ESSA Bancorp Inc. 252,258 3,289 National Interstate Corp. 122,886 3,279 ^ Great Ajax Corp. 262,672 3,249 * Global Indemnity plc 122,407 3,203 Owens Realty Mortgage Inc. 231,509 3,188 Ellington Residential Mortgage REIT 262,094 3,184 Westfield Financial Inc. 415,733 3,180 *,^ World Acceptance Corp. 117,751 3,160 Citizens & Northern Corp. 161,906 3,160 Pacific Continental Corp. 237,114 3,156 Investar Holding Corp. 203,221 3,148 Calamos Asset Management Inc. Class A 330,422 3,132 * NewStar Financial Inc. 380,250 3,118 * Regional Management Corp. 200,718 3,111 BankFinancial Corp. 249,742 3,104 * Sun Bancorp Inc. 160,401 3,078 City Office REIT Inc. 267,545 3,039 * Veritex Holdings Inc. 193,928 3,029 Oppenheimer Holdings Inc. Class A 148,322 2,968 * Cascade Bancorp 545,291 2,950 Resource America Inc. Class A 438,423 2,916 National Bankshares Inc. 91,093 2,834 * Southern First Bancshares Inc. 137,887 2,827 Kansas City Life Insurance Co. 60,143 2,826 * Farmers Capital Bank Corp. 111,552 2,772 * FRP Holdings Inc. 90,221 2,719 Donegal Group Inc. Class A 191,748 2,696 MidWestOne Financial Group Inc. 91,437 2,675 Reis Inc. 117,904 2,671 Jernigan Capital Inc. 151,774 2,650 Horizon Bancorp 111,082 2,638 *,^ Hemisphere Media Group Inc. Class A 193,265 2,628 * Nicholas Financial Inc. 201,002 2,609 Pzena Investment Management Inc. Class A 292,258 2,601 Sierra Bancorp 162,405 2,592 Ames National Corp. 112,988 2,591 FBR & Co. 125,966 2,572 * Old Second Bancorp Inc. 412,781 2,572 * BSB Bancorp Inc. 120,857 2,555 * Atlas Financial Holdings Inc. 137,757 2,549 First Bancorp Inc. 131,912 2,520 * Emergent Capital Inc. 459,330 2,503 Provident Financial Holdings Inc. 148,682 2,495 * Entegra Financial Corp. 143,422 2,487 Northrim BanCorp Inc. 85,717 2,480 Macatawa Bank Corp. 476,968 2,471 American National Bankshares Inc. 103,500 2,427 * J Alexander's Holdings Inc. 243,350 2,426 * C1 Financial Inc. 127,238 2,424 * Steel Excel Inc. 121,400 2,422 First Financial Northwest Inc. 199,551 2,413 JAVELIN Mortgage Investment Corp. 399,714 2,410 Marlin Business Services Corp. 155,534 2,394 * CommunityOne Bancorp 219,784 2,389 Penns Woods Bancorp Inc. 58,050 2,375 Bar Harbor Bankshares 74,164 2,373 First Business Financial Services Inc. 100,666 2,368 Fox Chase Bancorp Inc. 133,131 2,311 Capital City Bank Group Inc. 153,843 2,295 Silvercrest Asset Management Group Inc. Class A 211,866 2,290 Home Bancorp Inc. 86,917 2,244 Cape Bancorp Inc. 179,168 2,223 ^ Farmland Partners Inc. 209,920 2,204 * BRT Realty Trust 310,752 2,203 * First Security Group Inc. 881,994 2,196 LCNB Corp. 133,563 2,162 * Hallmark Financial Services Inc. 184,502 2,120 Community Healthcare Trust Inc. 131,921 2,098 Manning & Napier Inc. 284,254 2,092 Hingham Institution for Savings 17,894 2,076 * AV Homes Inc. 149,431 2,020 Farmers National Banc Corp. 244,171 2,007 Merchants Bancshares Inc. 68,100 2,002 C&F Financial Corp. 54,312 1,988 * Republic First Bancorp Inc. 534,080 1,987 Alliance Bancorp Inc. of Pennsylvania 81,643 1,957 First Internet Bancorp 61,051 1,951 County Bancorp Inc. 100,841 1,930 Central Valley Community Bancorp 158,873 1,921 *,^ Stonegate Mortgage Corp. 267,994 1,905 MutualFirst Financial Inc. 79,243 1,874 Blue Capital Reinsurance Holdings Ltd. 107,626 1,853 * Hampton Roads Bankshares Inc. 974,850 1,852 Enterprise Bancorp Inc. 86,568 1,815 Century Bancorp Inc. Class A 44,025 1,794 Sotherly Hotels Inc. 263,834 1,794 SI Financial Group Inc. 147,248 1,752 Access National Corp. 85,934 1,750 Pulaski Financial Corp. 128,630 1,743 Old Line Bancshares Inc. 105,897 1,722 *,^ Impac Mortgage Holdings Inc. 103,773 1,697 * Consumer Portfolio Services Inc. 340,560 1,696 * Jason Industries Inc. 381,213 1,670 * Ashford Inc. 26,084 1,655 ^ Wheeler REIT Inc. 863,556 1,641 * Green Bancorp Inc. 142,974 1,638 * Malvern Bancorp Inc. 103,588 1,616 Ameriana Bancorp 68,169 1,574 Investors Title Co. 20,745 1,503 MidSouth Bancorp Inc. 128,274 1,501 ^ Fifth Street Asset Management Inc. 199,952 1,494 * Hamilton Bancorp Inc. 105,571 1,478 Middleburg Financial Corp. 83,787 1,475 * Performant Financial Corp. 607,474 1,470 * ASB Bancorp Inc. 58,307 1,453 * JG Wentworth Co. Class A 291,315 1,436 Monarch Financial Holdings Inc. 115,674 1,433 * Asta Funding Inc. 161,546 1,378 Chemung Financial Corp. 47,586 1,356 Independence Holding Co. 103,421 1,340 Five Oaks Investment Corp. 201,408 1,273 * Howard Bancorp Inc. 89,136 1,266 * Westbury Bancorp Inc. 69,724 1,243 Premier Financial Bancorp Inc. 85,497 1,217 Gladstone Land Corp. 126,909 1,165 * Southcoast Financial Corp. 86,243 1,150 * Connecture Inc. 250,120 1,141 HopFed Bancorp Inc. 95,055 1,136 Urstadt Biddle Properties Inc. 63,312 1,130 Cheviot Financial Corp. 78,989 1,091 Northeast Bancorp 99,071 1,070 Medley Management Inc. Class A 159,760 1,058 * UCP Inc. 156,732 1,052 Federal Agricultural Mortgage Corp. Class A 38,986 1,033 * Naugatuck Valley Financial Corp. 94,177 1,023 FS Bancorp Inc. 42,803 1,021 * First Acceptance Corp. 371,196 1,002 *,^ Ohr Pharmaceutical Inc. 360,690 996 * American River Bankshares 102,892 993 * Atlantic Coast Financial Corp. 172,500 959 * Maui Land & Pineapple Co. Inc. 183,834 956 AmeriServ Financial Inc. 260,540 844 Timberland Bancorp Inc. 73,350 797 Eastern Virginia Bankshares Inc. 117,274 792 * Bear State Financial Inc. 86,686 772 * Security National Financial Corp. Class A 113,312 767 * Coastway Bancorp Inc. 69,446 767 Baylake Corp. 54,069 765 ^ FXCM Inc. Class A 838,293 729 * Bankwell Financial Group Inc. 38,361 701 *,^ RCS Capital Corp. Class A 841,419 682 First Bancshares Inc. 37,481 655 * 1347 Property Insurance Holdings Inc. 86,788 634 * Avenue Financial Holdings Inc. 46,782 618 *,^ Health Insurance Innovations Inc. Class A 119,568 598 *,^ 22nd Century Group Inc. 669,515 562 * Polonia Bancorp Inc. 41,525 556 * First United Corp. 66,348 545 Chicopee Bancorp Inc. 33,800 542 * First Bank 82,347 514 Kingstone Cos. Inc. 55,974 485 * Altisource Asset Management Corp. 19,157 459 Hennessy Advisors Inc. 19,156 458 United Bancorp Inc. 46,010 423 * First Marblehead Corp. 120,617 415 Community West Bancshares 59,145 413 River Valley Bancorp 18,324 410 US Global Investors Inc. Class A 231,835 401 * Carolina Bank Holdings Inc. 30,713 399 * Atlanticus Holdings Corp. 108,373 399 California First National Bancorp 28,965 387 * Royal Bancshares of Pennsylvania Inc. 180,190 377 CB Financial Services Inc. 16,032 345 United Community Bancorp 22,954 343 CIFC Corp. 47,737 341 * National Commerce Corp. 13,792 331 Salisbury Bancorp Inc. 11,231 324 * People's Utah Bancorp 19,791 323 *,^ Intersections Inc. 137,800 287 Eagle Bancorp Montana Inc. 24,838 283 Landmark Bancorp Inc. 10,672 276 Manhattan Bridge Capital Inc. 65,755 270 * HMN Financial Inc. 22,731 265 First Savings Financial Group Inc. 7,388 252 IF Bancorp Inc. 13,647 234 Madison County Financial Inc. 10,488 221 Civista Bancshares Inc. 20,949 214 * Transcontinental Realty Investors Inc. 16,644 211 Institutional Financial Markets Inc. 124,173 186 Summit State Bank 13,701 179 * InterGroup Corp. 6,184 171 Parke Bancorp Inc. 13,012 163 QC Holdings Inc. 83,632 141 WVS Financial Corp. 11,313 123 * Jacksonville Bancorp Inc. 8,610 122 First Capital Bancorp Inc. 21,437 102 * Income Opportunity Realty Investors Inc. 12,550 102 Northeast Community Bancorp Inc. 12,716 95 * Provident Bancorp Inc. 5,990 74 Athens Bancshares Corp. 2,613 74 * CVSL Inc. 38,463 64 * Sunshine Bancorp Inc. 4,500 62 Atlantic American Corp. 11,780 48 * Citizens First Corp. 3,499 45 * Vestin Realty Mortgage II Inc. 13,710 44 * National Holdings Corp. 15,689 43 * RMG Networks Holding Corp. 50,792 43 Ocean Shore Holding Co. 2,564 41 HF Financial Corp. 2,300 37 Pathfinder Bancorp Inc. 3,000 33 First Federal of Northern Michigan Bancorp Inc. 4,800 30 * Prism Technologies Group Inc. 8,626 24 United Bancshares Inc. 1,400 22 * Cordia Bancorp Inc. 5,680 21 * ZAIS Group Holdings Inc. 2,192 21 Two River Bancorp 2,200 20 Southwest Georgia Financial Corp. 1,200 19 Home Federal Bancorp Inc. 780 17 * Melrose Bancorp Inc. 1,100 16 First Community Corp. 1,174 15 * Anchor Bancorp Inc. 600 13 * Unico American Corp. 1,100 12 HMG/Courtland Properties Inc. 945 11 Unity Bancorp Inc. 718 7 First West Virginia Bancorp Inc. 290 6 * JW Mays Inc. 100 6 * Tejon Ranch Co. Warrants Exp. 08/31/2016 33,339 5 Sussex Bancorp 200 3 Health Care (13.6%) Johnson & Johnson 49,345,093 4,606,364 Pfizer Inc. 109,907,019 3,452,179 Gilead Sciences Inc. 26,149,251 2,567,595 Merck & Co. Inc. 50,191,632 2,478,965 UnitedHealth Group Inc. 16,995,391 1,971,635 * Allergan plc 7,014,209 1,906,532 Amgen Inc. 13,509,117 1,868,581 Bristol-Myers Squibb Co. 29,711,735 1,758,935 Medtronic plc 25,212,008 1,687,692 AbbVie Inc. 28,020,351 1,524,587 * Celgene Corp. 14,084,331 1,523,502 Eli Lilly & Co. 17,776,611 1,487,725 * Biogen Inc. 4,189,855 1,222,642 Abbott Laboratories 26,576,016 1,068,887 * Express Scripts Holding Co. 12,196,407 987,421 Thermo Fisher Scientific Inc. 7,106,640 869,000 Aetna Inc. 6,211,704 679,623 Anthem Inc. 4,660,168 652,424 * Regeneron Pharmaceuticals Inc. 1,358,885 632,072 Cigna Corp. 4,588,136 619,490 * Alexion Pharmaceuticals Inc. 3,826,575 598,438 Stryker Corp. 5,390,608 507,256 Becton Dickinson and Co. 3,746,415 496,999 Humana Inc. 2,639,706 472,507 * HCA Holdings Inc. 5,918,677 457,869 * Vertex Pharmaceuticals Inc. 4,358,091 453,852 * Illumina Inc. 2,578,639 453,376 * Boston Scientific Corp. 23,947,011 392,970 Perrigo Co. plc 2,475,482 389,319 Zoetis Inc. 7,996,970 329,315 Baxter International Inc. 9,718,744 319,261 * Incyte Corp. 2,892,334 319,111 St. Jude Medical Inc. 5,020,033 316,714 Baxalta Inc. 9,646,610 303,965 * Intuitive Surgical Inc. 659,425 303,059 * BioMarin Pharmaceutical Inc. 2,866,922 301,944 Zimmer Biomet Holdings Inc. 3,082,395 289,529 * Mylan NV 7,005,073 282,024 * Edwards Lifesciences Corp. 1,914,133 272,132 * Endo International plc 3,718,254 257,601 CR Bard Inc. 1,320,658 246,052 * DaVita HealthCare Partners Inc. 3,065,230 221,708 Universal Health Services Inc. Class B 1,633,501 203,877 * Henry Schein Inc. 1,482,998 196,823 * Laboratory Corp. of America Holdings 1,795,179 194,723 * Hologic Inc. 4,512,183 176,562 * Waters Corp. 1,390,962 164,426 Quest Diagnostics Inc. 2,553,547 156,967 * Alkermes plc 2,673,907 156,878 * Jazz Pharmaceuticals plc 1,036,498 137,657 * Mallinckrodt plc 2,089,345 133,593 * Varian Medical Systems Inc. 1,758,468 129,740 Cooper Cos. Inc. 863,479 128,537 * MEDNAX Inc. 1,669,647 128,212 ResMed Inc. 2,500,738 127,438 DENTSPLY International Inc. 2,481,728 125,501 * Medivation Inc. 2,922,340 124,199 * IDEXX Laboratories Inc. 1,637,904 121,614 * Envision Healthcare Holdings Inc. 3,304,941 121,589 * DexCom Inc. 1,353,877 116,244 * Centene Corp. 1,907,820 103,461 * United Therapeutics Corp. 775,238 101,742 * Quintiles Transnational Holdings Inc. 1,419,258 98,738 * Alnylam Pharmaceuticals Inc. 1,203,440 96,708 * Sirona Dental Systems Inc. 1,003,413 93,659 Teleflex Inc. 736,946 91,536 * Isis Pharmaceuticals Inc. 2,128,078 86,017 * Community Health Systems Inc. 1,997,270 85,423 * Health Net Inc. 1,303,432 78,493 * Anacor Pharmaceuticals Inc. 666,576 78,463 * Brookdale Senior Living Inc. 3,271,742 75,119 * Alere Inc. 1,558,804 75,056 STERIS Corp. 1,112,512 72,280 * Seattle Genetics Inc. 1,823,891 70,329 * Team Health Holdings Inc. 1,285,342 69,447 * Align Technology Inc. 1,206,555 68,484 * WellCare Health Plans Inc. 783,414 67,515 * Acadia Healthcare Co. Inc. 1,017,960 67,460 Patterson Cos. Inc. 1,548,500 66,973 * Amsurg Corp. 860,395 66,861 West Pharmaceutical Services Inc. 1,219,831 66,017 * Tenet Healthcare Corp. 1,770,131 65,353 * ABIOMED Inc. 673,391 62,464 * Thoratec Corp. 974,126 61,623 * PAREXEL International Corp. 983,188 60,879 Bio-Techne Corp. 657,321 60,776 * Neurocrine Biosciences Inc. 1,523,103 60,604 HealthSouth Corp. 1,540,633 59,114 * Cepheid 1,276,498 57,698 * LifePoint Health Inc. 786,544 55,766 * Ultragenyx Pharmaceutical Inc. 554,894 53,442 * Charles River Laboratories International Inc. 829,917 52,716 Hill-Rom Holdings Inc. 1,002,084 52,098 * Molina Healthcare Inc. 751,465 51,738 *,^ Juno Therapeutics Inc. 1,259,476 51,248 * Clovis Oncology Inc. 550,172 50,594 * Bluebird Bio Inc. 583,680 49,934 * Dyax Corp. 2,588,171 49,408 *,^ OPKO Health Inc. 5,755,984 48,408 * Bio-Rad Laboratories Inc. Class A 360,354 48,399 * Horizon Pharma plc 2,417,044 47,906 * ACADIA Pharmaceuticals Inc. 1,425,572 47,144 * Intercept Pharmaceuticals Inc. 278,625 46,213 *,^ Myriad Genetics Inc. 1,212,903 45,460 * Medicines Co. 1,186,285 45,031 * Impax Laboratories Inc. 1,243,304 43,777 * NuVasive Inc. 867,359 41,824 * Prestige Brands Holdings Inc. 921,460 41,613 Healthcare Services Group Inc. 1,203,642 40,563 * Akorn Inc. 1,416,529 40,378 * Catalent Inc. 1,651,156 40,123 * Puma Biotechnology Inc. 488,019 36,777 Owens & Minor Inc. 1,119,474 35,756 *,^ Agios Pharmaceuticals Inc. 496,993 35,083 Cantel Medical Corp. 595,124 33,744 * Portola Pharmaceuticals Inc. Class A 787,460 33,562 * Novavax Inc. 4,552,360 32,185 * Bruker Corp. 1,941,513 31,899 * Masimo Corp. 821,633 31,682 * Radius Health Inc. 454,657 31,512 *,^ Kite Pharma Inc. 555,009 30,903 * Integra LifeSciences Holdings Corp. 515,651 30,707 *,^ Exact Sciences Corp. 1,702,572 30,629 * Chimerix Inc. 782,055 29,874 * Haemonetics Corp. 904,985 29,249 *,^ Intrexon Corp. 916,246 29,137 * Cyberonics Inc. 469,589 28,542 * Neogen Corp. 627,023 28,210 * Amicus Therapeutics Inc. 1,990,367 27,845 * KYTHERA Biopharmaceuticals Inc. 370,864 27,807 * ICU Medical Inc. 252,425 27,641 * Magellan Health Inc. 485,596 26,917 * Ligand Pharmaceuticals Inc. 313,013 26,810 * Insulet Corp. 1,007,208 26,097 * Nektar Therapeutics 2,347,165 25,725 * Pacira Pharmaceuticals Inc. 618,427 25,417 * Globus Medical Inc. 1,225,153 25,312 * Halozyme Therapeutics Inc. 1,808,233 24,285 * IPC Healthcare Inc. 307,824 23,915 * AMAG Pharmaceuticals Inc. 600,701 23,866 * Halyard Health Inc. 823,122 23,410 * Ironwood Pharmaceuticals Inc. Class A 2,210,576 23,034 *,^ Exelixis Inc. 3,994,117 22,407 Kindred Healthcare Inc. 1,416,434 22,309 * Natus Medical Inc. 551,785 21,768 * Air Methods Corp. 626,065 21,343 * TESARO Inc. 528,795 21,205 *,^ Sarepta Therapeutics Inc. 659,173 21,166 CONMED Corp. 441,962 21,099 * VWR Corp. 813,085 20,888 *,^ Lannett Co. Inc. 498,066 20,680 * Depomed Inc. 1,070,644 20,182 Select Medical Holdings Corp. 1,857,693 20,045 * Ophthotech Corp. 489,232 19,824 * Acorda Therapeutics Inc. 737,797 19,559 * ZS Pharma Inc. 296,882 19,493 *,^ ZIOPHARM Oncology Inc. 2,153,015 19,399 * Momenta Pharmaceuticals Inc. 1,169,893 19,198 * Wright Medical Group Inc. 900,906 18,937 * INC Research Holdings Inc. Class A 471,995 18,880 * FibroGen Inc. 858,214 18,812 * Omnicell Inc. 595,989 18,535 * Celldex Therapeutics Inc. 1,742,682 18,368 * Amedisys Inc. 477,779 18,141 * Insmed Inc. 967,248 17,962 * Zeltiq Aesthetics Inc. 553,156 17,718 Analogic Corp. 215,094 17,646 * Dynavax Technologies Corp. 717,922 17,618 * Merit Medical Systems Inc. 735,828 17,594 *,^ ARIAD Pharmaceuticals Inc. 2,992,996 17,479 * Surgical Care Affiliates Inc. 531,336 17,369 Ensign Group Inc. 398,943 17,007 *,^ Adeptus Health Inc. Class A 209,137 16,890 Abaxis Inc. 381,081 16,764 * Alder Biopharmaceuticals Inc. 499,524 16,364 * Cempra Inc. 580,608 16,164 *,^ MiMedx Group Inc. 1,642,499 15,850 * NxStage Medical Inc. 1,004,902 15,847 * Inogen Inc. 319,069 15,491 *,^ MannKind Corp. 4,770,049 15,312 * Repligen Corp. 548,869 15,286 * Emergent BioSolutions Inc. 534,317 15,223 * HeartWare International Inc. 290,134 15,177 * PharMerica Corp. 530,568 15,105 *,^ Merrimack Pharmaceuticals Inc. 1,762,033 14,995 * PRA Health Sciences Inc. 385,804 14,981 * ImmunoGen Inc. 1,539,612 14,780 * Sage Therapeutics Inc. 347,494 14,706 PDL BioPharma Inc. 2,896,267 14,568 *,^ NewLink Genetics Corp. 405,503 14,533 * PTC Therapeutics Inc. 542,778 14,492 *,^ Insys Therapeutics Inc. 503,302 14,324 * LDR Holding Corp. 405,991 14,019 * TherapeuticsMD Inc. 2,383,887 13,970 * BioCryst Pharmaceuticals Inc. 1,221,241 13,922 *,^ Endologix Inc. 1,129,826 13,852 * Nevro Corp. 295,596 13,713 * HMS Holdings Corp. 1,557,486 13,659 *,^ Heron Therapeutics Inc. 552,841 13,489 * Tornier NV 656,269 13,381 * Achillion Pharmaceuticals Inc. 1,919,129 13,261 * Eagle Pharmaceuticals Inc. 172,434 12,765 * Retrophin Inc. 601,669 12,190 Meridian Bioscience Inc. 695,481 11,893 * Zafgen Inc. 371,128 11,858 * Affymetrix Inc. 1,369,254 11,693 * Luminex Corp. 685,064 11,584 * Array BioPharma Inc. 2,525,998 11,519 * Cynosure Inc. Class A 376,066 11,297 * Acceleron Pharma Inc. 437,644 10,897 * LHC Group Inc. 235,439 10,541 * HealthStream Inc. 481,863 10,509 * Orthofix International NV 311,377 10,509 ^ Theravance Inc. 1,446,667 10,387 *,^ Synergy Pharmaceuticals Inc. 1,893,207 10,034 * AtriCure Inc. 451,838 9,900 * Quidel Corp. 520,616 9,829 *,^ Spark Therapeutics Inc. 235,346 9,821 * Capital Senior Living Corp. 489,461 9,814 * Enanta Pharmaceuticals Inc. 270,949 9,792 * MacroGenics Inc. 446,923 9,573 Atrion Corp. 25,068 9,399 * Vascular Solutions Inc. 285,088 9,240 National HealthCare Corp. 147,726 8,995 * Supernus Pharmaceuticals Inc. 638,008 8,951 US Physical Therapy Inc. 199,203 8,942 *,^ Spectranetics Corp. 745,770 8,793 * Atara Biotherapeutics Inc. 277,763 8,733 * Relypsa Inc. 448,897 8,309 * Raptor Pharmaceutical Corp. 1,364,744 8,257 * Hanger Inc. 598,929 8,169 * Cardiovascular Systems Inc. 513,204 8,129 *,^ Amphastar Pharmaceuticals Inc. 695,030 8,125 *,^ Vanda Pharmaceuticals Inc. 719,827 8,120 * Arena Pharmaceuticals Inc. 4,230,895 8,081 * K2M Group Holdings Inc. 431,293 8,022 * Anika Therapeutics Inc. 250,309 7,967 * Mirati Therapeutics Inc. 231,144 7,956 *,^ Albany Molecular Research Inc. 445,836 7,766 *,^ Lexicon Pharmaceuticals Inc. 721,020 7,744 *,^ Geron Corp. 2,774,301 7,657 *,^ Cerus Corp. 1,682,404 7,638 Invacare Corp. 523,281 7,572 * Revance Therapeutics Inc. 253,087 7,532 * Intersect ENT Inc. 316,477 7,406 * Triple-S Management Corp. Class B 414,116 7,375 *,^ Spectrum Pharmaceuticals Inc. 1,211,425 7,244 * Infinity Pharmaceuticals Inc. 854,893 7,224 * Sucampo Pharmaceuticals Inc. Class A 362,266 7,198 * Progenics Pharmaceuticals Inc. 1,241,009 7,099 *,^ Accelerate Diagnostics Inc. 438,168 7,090 *,^ Omeros Corp. 636,621 6,977 * CorVel Corp. 211,601 6,835 *,^ La Jolla Pharmaceutical Co. 244,938 6,807 * Sangamo BioSciences Inc. 1,198,912 6,762 * Coherus Biosciences Inc. 337,012 6,754 * Universal American Corp. 978,330 6,692 *,^ Accuray Inc. 1,306,202 6,524 *,^ Inovio Pharmaceuticals Inc. 1,118,108 6,463 * Xencor Inc. 528,420 6,463 *,^ Keryx Biopharmaceuticals Inc. 1,814,246 6,386 * Trevena Inc. 612,601 6,340 *,^ Aegerion Pharmaceuticals Inc. 465,552 6,331 * Genomic Health Inc. 293,990 6,221 * Sagent Pharmaceuticals Inc. 402,242 6,166 *,^ Rockwell Medical Inc. 798,762 6,158 * AngioDynamics Inc. 463,977 6,120 * Healthways Inc. 543,445 6,043 * Esperion Therapeutics Inc. 255,912 6,037 * Bellicum Pharmaceuticals Inc. 415,337 6,035 * Aerie Pharmaceuticals Inc. 338,593 6,007 * Dermira Inc. 256,982 5,998 *,^ TG Therapeutics Inc. 591,177 5,959 *,^ Northwest Biotherapeutics Inc. 952,868 5,955 *,^ Arrowhead Research Corp. 1,031,487 5,941 *,^ Idera Pharmaceuticals Inc. 1,731,485 5,800 * Almost Family Inc. 144,434 5,785 * Agenus Inc. 1,243,252 5,719 * Aimmune Therapeutics Inc. 223,819 5,667 * ANI Pharmaceuticals Inc. 142,494 5,630 *,^ Epizyme Inc. 436,436 5,613 * BioTelemetry Inc. 452,839 5,543 * Civitas Solutions Inc. 240,789 5,519 * GenMark Diagnostics Inc. 699,385 5,504 * SciClone Pharmaceuticals Inc. 784,881 5,447 *,^ Navidea Biopharmaceuticals Inc. 2,347,470 5,352 *,^ Osiris Therapeutics Inc. 288,347 5,326 * SurModics Inc. 243,117 5,310 * RTI Surgical Inc. 934,525 5,308 * Corcept Therapeutics Inc. 1,399,672 5,263 * Zogenix Inc. 386,267 5,215 * STAAR Surgical Co. 654,148 5,076 *,^ Advaxis Inc. 494,738 5,061 *,^ Nobilis Health Corp. 966,224 5,044 * Paratek Pharmaceuticals Inc. 260,630 4,952 * Concert Pharmaceuticals Inc. 262,150 4,921 * Oncothyreon Inc. 1,783,153 4,886 *,^ IGI Laboratories Inc. 734,216 4,802 * Five Prime Therapeutics Inc. 311,658 4,796 * NeoGenomics Inc. 832,720 4,771 * KemPharm Inc. 245,552 4,759 *,^ Theravance Biopharma Inc. 432,800 4,756 *,^ Seres Therapeutics Inc. 160,462 4,756 * Aratana Therapeutics Inc. 550,950 4,661 *,^ Teladoc Inc. 204,400 4,556 * Pfenex Inc. 302,792 4,545 *,^ BioDelivery Sciences International Inc. 810,597 4,507 CryoLife Inc. 459,695 4,473 * Otonomy Inc. 249,061 4,436 * Threshold Pharmaceuticals Inc. 1,081,368 4,401 *,^ Galena Biopharma Inc. 2,779,985 4,392 * Cara Therapeutics Inc. 305,478 4,365 *,^ InVivo Therapeutics Holdings Corp. 504,254 4,347 * OraSure Technologies Inc. 957,901 4,253 *,^ Foundation Medicine Inc. 226,696 4,183 *,^ Antares Pharma Inc. 2,456,843 4,177 *,^ Orexigen Therapeutics Inc. 1,950,821 4,116 * Fluidigm Corp. 499,608 4,052 * Curis Inc. 1,969,173 3,978 * Lion Biotechnologies Inc. 680,350 3,919 * Flexion Therapeutics Inc. 263,415 3,914 * Cytokinetics Inc. 584,972 3,913 *,^ Ardelyx Inc. 225,130 3,890 * Rigel Pharmaceuticals Inc. 1,565,724 3,867 *,^ Tetraphase Pharmaceuticals Inc. 508,682 3,795 * Pernix Therapeutics Holdings Inc. 1,175,001 3,713 *,^ Organovo Holdings Inc. 1,378,405 3,694 *,^ Pacific Biosciences of California Inc. 1,003,162 3,672 * Ocular Therapeutix Inc. 257,036 3,614 * Catalyst Pharmaceuticals Inc. 1,199,800 3,599 *,^ Sequenom Inc. 2,046,799 3,582 * Anthera Pharmaceuticals Inc. 587,914 3,580 * Durect Corp. 1,827,261 3,563 * BioSpecifics Technologies Corp. 81,260 3,538 *,^ Karyopharm Therapeutics Inc. 334,828 3,526 *,^ AAC Holdings Inc. 158,125 3,518 *,^ Regulus Therapeutics Inc. 535,462 3,502 * XenoPort Inc. 1,007,627 3,496 *,^ CTI BioPharma Corp. 2,393,864 3,495 *,^ Versartis Inc. 301,866 3,481 * Invitae Corp. 478,321 3,453 * Ignyta Inc. 391,853 3,440 * Egalet Corp. 258,605 3,408 * Glaukos Corp. 140,422 3,397 * Cutera Inc. 256,696 3,358 * Akebia Therapeutics Inc. 342,665 3,310 *,^ Synthetic Biologics Inc. 1,455,012 3,303 *,^ OvaScience Inc. 387,815 3,293 *,^ Peregrine Pharmaceuticals Inc. 3,173,233 3,237 * RadNet Inc. 579,039 3,214 *,^ ConforMIS Inc. 176,988 3,196 *,^ NanoString Technologies Inc. 197,077 3,153 *,^ Ocata Therapeutics Inc. 738,783 3,088 * OncoMed Pharmaceuticals Inc. 186,062 3,087 * Addus HomeCare Corp. 97,595 3,040 *,^ Repros Therapeutics Inc. 408,054 3,032 * Blueprint Medicines Corp. 141,365 3,017 * Sorrento Therapeutics Inc. 357,565 3,000 *,^ XBiotech Inc. 198,310 2,963 * POZEN Inc. 497,055 2,900 *,^ ChemoCentryx Inc. 473,107 2,862 *,^ Synta Pharmaceuticals Corp. 1,618,854 2,817 * Exactech Inc. 156,674 2,731 * Heska Corp. 89,555 2,730 * SeaSpine Holdings Corp. 168,394 2,728 * Inotek Pharmaceuticals Corp. 287,359 2,701 LeMaitre Vascular Inc. 220,830 2,692 *,^ T2 Biosystems Inc. 307,270 2,692 * Avalanche Biotechnologies Inc. 326,258 2,688 * Assembly Biosciences Inc. 280,974 2,686 Utah Medical Products Inc. 49,349 2,658 *,^ Collegium Pharmaceutical Inc. 119,774 2,648 *,^ VIVUS Inc. 1,605,168 2,632 *,^ Medgenics Inc. 332,207 2,598 *,^ Endocyte Inc. 566,005 2,592 *,^ Trovagene Inc. 453,633 2,581 * Synergetics USA Inc. 388,058 2,550 *,^ Tobira Therapeutics Inc. 263,795 2,548 *,^ Immunomedics Inc. 1,474,830 2,537 * Adamas Pharmaceuticals Inc. 150,759 2,524 * Tandem Diabetes Care Inc. 284,831 2,509 *,^ Avinger Inc. 166,290 2,446 *,^ Ampio Pharmaceuticals Inc. 839,379 2,426 * Genesis Healthcare Inc. 393,482 2,412 *,^ CytRx Corp. 974,643 2,310 *,^ Tenax Therapeutics Inc. 761,068 2,306 * Chiasma Inc. 115,872 2,304 * Vitae Pharmaceuticals Inc. 207,565 2,285 * Stemline Therapeutics Inc. 257,682 2,275 * Enzo Biochem Inc. 710,691 2,253 * Corindus Vascular Robotics Inc. 718,290 2,220 * Applied Genetic Technologies Corp. 166,190 2,184 *,^ Immune Design Corp. 176,984 2,159 *,^ BioTime Inc. 713,544 2,141 *,^ BioScrip Inc. 1,136,638 2,126 * Sientra Inc. 206,868 2,100 * Nivalis Therapeutics Inc. 161,630 2,096 *,^ CytoSorbents Corp. 328,449 2,073 * Corium International Inc. 220,335 2,060 * iRadimed Corp. 84,538 2,059 * Five Star Quality Care Inc. 663,749 2,051 * Genocea Biosciences Inc. 296,791 2,033 *,^ Unilife Corp. 2,046,607 2,005 * Juniper Pharmaceuticals Inc. 170,056 2,003 * Entellus Medical Inc. 108,082 1,948 * OncoSec Medical Inc. 370,200 1,907 * Symmetry Surgical Inc. 209,681 1,866 *,^ Natera Inc. 171,100 1,856 * Dicerna Pharmaceuticals Inc. 218,946 1,798 *,^ Neuralstem Inc. 1,453,583 1,773 * Harvard Bioscience Inc. 468,415 1,771 * ArQule Inc. 938,858 1,756 * Loxo Oncology Inc. 99,357 1,737 * Provectus Biopharmaceuticals Inc. Class A 2,997,819 1,724 * Derma Sciences Inc. 361,878 1,704 *,^ Fibrocell Science Inc. 439,139 1,691 * Fate Therapeutics Inc. 307,538 1,639 * pSivida Corp. 447,326 1,633 * Proteon Therapeutics Inc. 111,423 1,550 *,^ AcelRx Pharmaceuticals Inc. 499,644 1,524 *,^ Tokai Pharmaceuticals Inc. 145,408 1,505 * Tonix Pharmaceuticals Holding Corp. 280,564 1,484 *,^ Rexahn Pharmaceuticals Inc. 2,845,469 1,480 Digirad Corp. 384,321 1,437 *,^ Flex Pharma Inc. 119,152 1,431 * FONAR Corp. 106,594 1,429 *,^ XOMA Corp. 1,890,520 1,421 *,^ ContraFect Corp. 316,601 1,409 * Alliance HealthCare Services Inc. 140,174 1,368 *,^ Fortress Biotech Inc. 526,032 1,368 *,^ Abeona Therapeutics Inc. 336,817 1,364 *,^ Athersys Inc. 1,239,225 1,363 *,^ Mast Therapeutics Inc. 2,339,086 1,357 *,^ Bio-Path Holdings Inc. 1,168,261 1,332 *,^ Asterias Biotherapeutics Inc. 338,059 1,308 * Kindred Biosciences Inc. 250,725 1,304 * Wright Medical Group Inc. CVR Exp. 12/31/2049 288,011 1,302 *,^ IsoRay Inc. 924,245 1,294 * AxoGen Inc. 297,858 1,227 *,^ Vital Therapies Inc. 303,251 1,225 * EPIRUS Biopharmaceuticals Inc. 276,873 1,224 *,^ Caladrius Biosciences Inc. 803,356 1,197 * EndoChoice Holdings Inc. 105,116 1,194 * Pain Therapeutics Inc. 648,731 1,187 Psychemedics Corp. 113,707 1,145 * AVEO Pharmaceuticals Inc. 939,983 1,137 * SCYNEXIS Inc. 152,100 1,107 * PharmAthene Inc. 827,001 1,100 *,^ CorMedix Inc. 547,062 1,089 *,^ aTyr Pharma Inc. 106,067 1,088 *,^ Apricus Biosciences Inc. 729,018 1,064 * Alliqua BioMedical Inc. 334,973 1,062 * Tracon Pharmaceuticals Inc. 108,495 1,060 * ContraVir Pharmaceuticals Inc. 498,249 1,041 *,^ Cancer Genetics Inc. 132,185 1,034 * Vericel Corp. 381,091 1,033 * Dipexium Pharmaceuticals Inc. 72,682 1,018 *,^ Calithera Biosciences Inc. 183,125 994 AdCare Health Systems Inc. 298,748 992 *,^ Conatus Pharmaceuticals Inc. 219,865 978 *,^ OncoGenex Pharmaceuticals Inc. 436,526 973 * Neos Therapeutics Inc. 45,636 959 * Cidara Therapeutics Inc. 75,332 958 *,^ Alimera Sciences Inc. 430,569 952 * Sunesis Pharmaceuticals Inc. 1,161,564 941 *,^ Actinium Pharmaceuticals Inc. 530,360 939 * Cumberland Pharmaceuticals Inc. 162,395 937 * Verastem Inc. 523,212 937 *,^ TearLab Corp. 459,841 924 *,^ NanoViricides Inc. 765,867 911 * Achaogen Inc. 150,172 865 *,^ Ocera Therapeutics Inc. 264,414 836 * InfuSystems Holdings Inc. 303,633 829 * IRIDEX Corp. 107,001 826 *,^ BIND Therapeutics Inc. 183,435 818 *,^ Galectin Therapeutics Inc. 345,606 809 * Recro Pharma Inc. 67,102 807 * MediciNova Inc. 284,112 807 * Global Blood Therapeutics Inc. 18,700 788 * MEI Pharma Inc. 482,002 757 *,^ CEL-SCI Corp. 1,233,606 750 * Carbylan Therapeutics Inc. 208,131 743 *,^ StemCells Inc. 1,769,454 743 * Adamis Pharmaceuticals Corp. 175,999 695 * GlycoMimetics Inc. 122,530 686 * Misonix Inc. 59,525 654 * ImmunoCellular Therapeutics Ltd. 1,547,621 650 * Cerulean Pharma Inc. 175,992 644 * Retractable Technologies Inc. 175,484 635 *,^ Biolase Inc. 687,575 619 * Cymabay Therapeutics Inc. 317,847 617 *,^ Cytori Therapeutics Inc. 1,796,704 611 * vTv Therapeutics Inc. Class A 93,692 611 Enzon Pharmaceuticals Inc. 624,707 606 *,^ Corbus Pharmaceuticals Holdings Inc. 381,789 599 * Veracyte Inc. 127,777 599 * Vical Inc. 1,299,653 598 * Catalyst Biosciences Inc. 127,556 594 * Aldeyra Therapeutics Inc. 101,870 594 Daxor Corp. 66,668 580 * Argos Therapeutics Inc. 119,485 579 *,^ Sunshine Heart Inc. 258,495 569 * Brainstorm Cell Therapeutics Inc. 244,224 559 * Neothetics Inc. 68,038 549 *,^ Alexza Pharmaceuticals Inc. 425,033 540 *,^ Celator Pharmaceuticals Inc. 322,916 536 * Aradigm Corp. 76,576 536 * Second Sight Medical Products Inc. 90,104 534 *,^ Hansen Medical Inc. 142,105 534 *,^ TriVascular Technologies Inc. 101,441 507 * Catabasis Pharmaceuticals Inc. 62,599 506 * Chembio Diagnostics Inc. 123,989 501 * HTG Molecular Diagnostics Inc. 65,650 500 * CAS Medical Systems Inc. 400,050 500 *,^ Biocept Inc. 215,365 495 * Imprimis Pharmaceuticals Inc. 76,279 493 * Hemispherx Biopharma Inc. 2,858,987 487 * Lantheus Holdings Inc. 110,898 477 *,^ EnteroMedics Inc. 1,825,754 475 * Alphatec Holdings Inc. 1,416,564 467 * Bovie Medical Corp. 235,448 466 *,^ iBio Inc. 683,611 465 *,^ Palatin Technologies Inc. 562,490 456 *,^ Bellerophon Therapeutics Inc. 87,474 454 Span-America Medical Systems Inc. 25,343 447 *,^ Vermillion Inc. 219,782 444 * Discovery Laboratories Inc. 1,479,737 444 * Invuity Inc. 31,432 441 * Celsion Corp. 262,411 438 *,^ Heat Biologics Inc. 88,564 410 * Cardica Inc. 1,355,279 390 *,^ Oragenics Inc. 227,875 367 * Cogentix Medical Inc. 289,122 359 * REGENXBIO Inc. 16,030 353 * Zosano Pharma Corp. 88,338 350 * Zynerba Pharmaceuticals Inc. 24,359 349 Diversicare Healthcare Services Inc. 33,583 346 *,^ Joint Corp. 50,675 328 *,^ GTx Inc. 426,478 324 *,^ OXiGENE Inc. 343,666 320 *,^ Oculus Innovative Sciences Inc. 246,641 318 * Marinus Pharmaceuticals Inc. 37,068 309 * MGC Diagnostics Corp. 46,575 307 * Biodel Inc. 698,555 307 * Eleven Biotherapeutics Inc. 126,551 305 * CareDx Inc. 68,415 285 *,^ PhotoMedex Inc. 542,154 282 * Agile Therapeutics Inc. 41,068 277 * Opexa Therapeutics Inc. 88,089 276 *,^ Amedica Corp. 863,324 269 * Echo Therapeutics Inc. 170,831 265 * Onconova Therapeutics Inc. 191,299 260 * CASI Pharmaceuticals Inc. 241,336 258 *,^ Celladon Corp. 243,153 255 *,^ ARCA biopharma Inc. 50,021 249 *,^ Stereotaxis Inc. 261,780 243 *,^ Cyclacel Pharmaceuticals Inc. 465,134 237 *,^ TetraLogic Pharmaceuticals Corp. 126,006 237 * Aethlon Medical Inc. 32,892 235 * Cesca Therapeutics Inc. 438,429 232 *,^ Atossa Genetics Inc. 295,017 227 *,^ NephroGenex Inc. 64,091 217 * Akers Biosciences Inc. 60,354 190 * ERBA Diagnostics Inc. 92,345 183 *,^ Cleveland BioLabs Inc. 40,540 176 *,^ Venaxis Inc. 540,580 173 * ADMA Biologics Inc. 20,635 173 * Penumbra Inc. 4,253 171 * Acura Pharmaceuticals Inc. 67,640 159 * RXi Pharmaceuticals Corp. 396,875 149 * CombiMatrix Corp. 129,015 148 * NovaBay Pharmaceuticals Inc. 525,932 147 *,^ Presbia plc 26,900 147 * CoLucid Pharmaceuticals Inc. 38,043 147 * Nanosphere Inc. 82,523 135 * Minerva Neurosciences Inc. 25,332 133 * Harvard Apparatus Regenerative Technology Inc. 149,545 127 * Bioanalytical Systems Inc. 65,847 119 * Evoke Pharma Inc. 39,971 118 * Ritter Pharmaceuticals Inc. 55,031 113 * Hooper Holmes Inc. 943,091 107 *,^ Viking Therapeutics Inc. 18,275 106 * Allied Healthcare Products Inc. 87,500 101 *,^ BioLife Solutions Inc. 44,586 95 * GenVec Inc. 38,974 90 * ProPhase Labs Inc. 56,433 89 * Arrhythmia Research Technology Inc. 12,440 78 *,^ Signal Genetics Inc. 70,186 65 *,^ Arcadia Biosciences Inc. 19,953 61 * Capricor Therapeutics Inc. 12,671 51 * Escalon Medical Corp. 46,489 51 *,^ Transgenomic Inc. 53,000 50 * ImmuCell Corp. 7,633 47 * USMD Holdings Inc. 5,047 37 * Sophiris Bio Inc. 41,179 35 * Immune Pharmaceuticals Inc. 22,953 27 * Roka Bioscience Inc. 13,614 26 Birner Dental Management Services Inc. 1,710 22 * Pulmatrix Inc. 4,241 21 * Jaguar Animal Health Inc. 4,425 14 * Histogenics Corp. 3,570 14 * Electromed Inc. 7,600 14 * VBI Vaccines Inc. 3,463 9 * BioPharmX Corp. 8,800 9 * Semler Scientific Inc. 3,107 9 * GlobeImmune Inc. 2,318 6 * Cellectar Biosciences Inc. 1,700 3 * Milestone Scientific Inc. 280 1 * Delcath Systems Inc. 642 — Industrials (12.3%) General Electric Co. 179,919,477 4,537,569 3M Co. 11,135,657 1,578,702 Boeing Co. 11,504,942 1,506,572 Union Pacific Corp. 15,464,928 1,367,254 United Technologies Corp. 15,076,987 1,341,701 Honeywell International Inc. 13,241,139 1,253,803 United Parcel Service Inc. Class B 12,449,969 1,228,687 Accenture plc Class A 11,128,657 1,093,502 Lockheed Martin Corp. 4,703,669 975,118 Danaher Corp. 10,356,944 882,515 Caterpillar Inc. 10,737,924 701,831 FedEx Corp. 4,782,340 688,561 General Dynamics Corp. 4,887,657 674,252 Automatic Data Processing Inc. 8,304,312 667,335 * PayPal Holdings Inc. 20,633,169 640,454 Raytheon Co. 5,406,633 590,729 Northrop Grumman Corp. 3,336,860 553,752 Precision Castparts Corp. 2,327,134 534,566 Emerson Electric Co. 11,714,651 517,436 CSX Corp. 17,528,620 471,520 Illinois Tool Works Inc. 5,545,110 456,418 TE Connectivity Ltd. 7,170,757 429,457 Eaton Corp. plc 8,326,937 427,172 Deere & Co. 5,553,743 410,977 Norfolk Southern Corp. 5,370,188 410,282 Waste Management Inc. 8,064,931 401,714 * LinkedIn Corp. Class A 2,043,514 388,533 * Fiserv Inc. 4,179,007 361,944 Cummins Inc. 3,181,547 345,452 Fidelity National Information Services Inc. 5,016,600 336,514 PACCAR Inc. 6,325,328 329,992 Sherwin-Williams Co. 1,411,247 314,398 Roper Technologies Inc. 1,792,227 280,842 Amphenol Corp. Class A 5,508,208 280,698 Paychex Inc. 5,784,264 275,504 * Alliance Data Systems Corp. 1,039,201 269,132 Tyco International plc 7,518,989 251,585 Rockwell Automation Inc. 2,386,469 242,155 WestRock Co. 4,668,815 240,164 Ingersoll-Rand plc 4,723,674 239,821 Parker-Hannifin Corp. 2,462,289 239,581 WW Grainger Inc. 1,057,444 227,361 AMETEK Inc. 4,307,079 225,346 * FleetCor Technologies Inc. 1,557,943 214,404 Vulcan Materials Co. 2,373,594 211,725 * Stericycle Inc. 1,510,292 210,399 Agilent Technologies Inc. 5,935,217 203,756 * Verisk Analytics Inc. Class A 2,702,969 199,776 * TransDigm Group Inc. 912,133 193,746 Rockwell Collins Inc. 2,334,958 191,093 Republic Services Inc. Class A 4,362,643 179,741 Kansas City Southern 1,962,729 178,373 Xerox Corp. 18,160,647 176,703 Sealed Air Corp. 3,680,438 172,539 Martin Marietta Materials Inc. 1,134,335 172,362 CH Robinson Worldwide Inc. 2,533,127 171,695 Fastenal Co. 4,650,922 170,270 Textron Inc. 4,419,723 166,358 Pentair plc 3,205,108 163,589 Dover Corp. 2,799,766 160,091 Expeditors International of Washington Inc. 3,364,101 158,281 Masco Corp. 6,119,968 154,101 Ball Corp. 2,447,205 152,216 Towers Watson & Co. Class A 1,233,703 144,812 Wabtec Corp. 1,634,525 143,920 * Mettler-Toledo International Inc. 495,250 141,017 Acuity Brands Inc. 774,157 135,926 L-3 Communications Holdings Inc. 1,291,636 135,002 Fortune Brands Home & Security Inc. 2,840,624 134,844 Cintas Corp. 1,568,875 134,531 * Sensata Technologies Holding NV 3,022,059 133,998 Total System Services Inc. 2,939,442 133,539 Global Payments Inc. 1,156,693 132,707 * Spirit AeroSystems Holdings Inc. Class A 2,504,835 121,084 JB Hunt Transport Services Inc. 1,651,319 117,904 Broadridge Financial Solutions Inc. 2,108,168 116,687 * Vantiv Inc. Class A 2,591,491 116,410 Robert Half International Inc. 2,274,334 116,355 * Crown Holdings Inc. 2,481,534 113,530 ManpowerGroup Inc. 1,378,903 112,918 Fluor Corp. 2,594,148 109,862 Waste Connections Inc. 2,196,202 106,691 * Flextronics International Ltd. 10,047,929 105,905 Xylem Inc. 3,207,175 105,356 Packaging Corp. of America 1,739,692 104,660 Avnet Inc. 2,388,078 101,923 * United Rentals Inc. 1,697,271 101,921 * HD Supply Holdings Inc. 3,543,776 101,423 Carlisle Cos. Inc. 1,160,043 101,365 Jack Henry & Associates Inc. 1,429,367 99,498 IDEX Corp. 1,384,309 98,701 Allegion plc 1,697,752 97,892 Flowserve Corp. 2,364,748 97,286 Macquarie Infrastructure Corp. 1,271,854 94,957 * CoStar Group Inc. 547,943 94,827 * Arrow Electronics Inc. 1,682,121 92,988 * Keysight Technologies Inc. 3,012,347 92,901 PerkinElmer Inc. 2,012,817 92,509 Valspar Corp. 1,280,117 92,015 Huntington Ingalls Industries Inc. 855,390 91,655 ADT Corp. 3,026,860 90,503 AO Smith Corp. 1,344,993 87,680 Lennox International Inc. 758,261 85,934 * Quanta Services Inc. 3,532,554 85,523 Owens Corning 1,984,978 83,190 B/E Aerospace Inc. 1,885,554 82,776 * Jacobs Engineering Group Inc. 2,199,364 82,322 Allison Transmission Holdings Inc. 2,859,310 76,315 Hexcel Corp. 1,700,215 76,272 Hubbell Inc. Class B 897,281 76,224 Orbital ATK Inc. 1,048,083 75,326 * Trimble Navigation Ltd. 4,581,011 75,220 Graphic Packaging Holding Co. 5,836,441 74,648 * AECOM 2,680,960 73,753 AptarGroup Inc. 1,116,207 73,625 * Zebra Technologies Corp. 926,364 70,913 * Old Dominion Freight Line Inc. 1,156,883 70,570 MAXIMUS Inc. 1,171,139 69,753 Graco Inc. 1,037,151 69,520 FLIR Systems Inc. 2,477,933 69,357 Ryder System Inc. 936,181 69,315 Jabil Circuit Inc. 3,097,943 69,301 Bemis Co. Inc. 1,724,653 68,245 Donaldson Co. Inc. 2,419,476 67,939 * Genpact Ltd. 2,871,928 67,806 ^ Chicago Bridge & Iron Co. NV 1,706,124 67,665 Sonoco Products Co. 1,782,060 67,255 Toro Co. 952,142 67,164 * Euronet Worldwide Inc. 887,054 65,722 Lincoln Electric Holdings Inc. 1,221,604 64,049 * Berry Plastics Group Inc. 2,129,664 64,039 Trinity Industries Inc. 2,748,524 62,309 AGCO Corp. 1,325,662 61,816 Nordson Corp. 979,242 61,633 MDU Resources Group Inc. 3,495,257 60,118 * CoreLogic Inc. 1,596,624 59,442 * WEX Inc. 684,305 59,425 * Owens-Illinois Inc. 2,854,260 59,140 Eagle Materials Inc. 849,758 58,140 * Kirby Corp. 935,284 57,941 National Instruments Corp. 2,061,442 57,287 * Genesee & Wyoming Inc. Class A 945,315 55,849 RR Donnelley & Sons Co. 3,702,441 53,908 FEI Co. 737,803 53,889 Watsco Inc. 450,650 53,393 Air Lease Corp. Class A 1,725,836 53,363 ITT Corp. 1,588,023 53,088 MSC Industrial Direct Co. Inc. Class A 857,060 52,306 * Teledyne Technologies Inc. 573,071 51,748 Oshkosh Corp. 1,389,444 50,479 Cognex Corp. 1,467,235 50,429 Landstar System Inc. 787,326 49,972 Deluxe Corp. 885,056 49,333 Con-way Inc. 1,011,789 48,009 Booz Allen Hamilton Holding Corp. Class A 1,824,749 47,827 Curtiss-Wright Corp. 754,488 47,095 BWX Technologies Inc. 1,781,976 46,973 EMCOR Group Inc. 1,049,618 46,446 * IPG Photonics Corp. 609,171 46,279 EnerSys 863,524 46,268 * Colfax Corp. 1,540,845 46,087 World Fuel Services Corp. 1,273,814 45,603 Regal Beloit Corp. 784,772 44,300 KBR Inc. 2,558,040 42,617 CLARCOR Inc. 887,225 42,303 Woodward Inc. 1,031,790 41,994 * USG Corp. 1,558,213 41,480 * Esterline Technologies Corp. 569,954 40,974 CEB Inc. 594,686 40,641 Silgan Holdings Inc. 778,109 40,493 * Clean Harbors Inc. 894,039 39,311 Heartland Payment Systems Inc. 613,741 38,672 Crane Co. 817,022 38,081 Timken Co. 1,376,480 37,839 * Generac Holdings Inc. 1,228,462 36,964 *,^ XPO Logistics Inc. 1,548,509 36,901 * Armstrong World Industries Inc. 772,215 36,866 Triumph Group Inc. 874,986 36,819 Convergys Corp. 1,590,514 36,757 Valmont Industries Inc. 385,132 36,545 Littelfuse Inc. 395,995 36,095 * WESCO International Inc. 775,205 36,024 * Louisiana-Pacific Corp. 2,521,365 35,904 Covanta Holding Corp. 2,033,372 35,482 Belden Inc. 755,652 35,281 Kennametal Inc. 1,397,336 34,780 HEICO Corp. Class A 759,115 34,471 * Advisory Board Co. 754,840 34,375 GATX Corp. 770,570 34,021 * Moog Inc. Class A 624,808 33,783 * KLX Inc. 932,685 33,334 *,^ Cimpress NV 435,368 33,136 Terex Corp. 1,830,961 32,847 ^ Manitowoc Co. Inc. 2,176,449 32,647 * Imperva Inc. 484,142 31,702 * Sanmina Corp. 1,457,189 31,140 * On Assignment Inc. 840,314 31,008 Barnes Group Inc. 859,861 30,998 * Masonite International Corp. 504,568 30,567 *,^ Ambarella Inc. 528,583 30,547 * FTI Consulting Inc. 735,098 30,514 Korn/Ferry International 905,078 29,931 Mueller Industries Inc. 1,008,722 29,838 Matson Inc. 760,828 29,284 UniFirst Corp. 271,243 28,971 *,^ Knowles Corp. 1,564,779 28,839 * WageWorks Inc. 636,660 28,701 * Anixter International Inc. 492,504 28,457 * Proto Labs Inc. 415,836 27,861 *,^ NeuStar Inc. Class A 967,743 26,332 Joy Global Inc. 1,719,314 25,669 * Cardtronics Inc. 784,123 25,641 Knight Transportation Inc. 1,067,546 25,621 ABM Industries Inc. 934,422 25,519 * OSI Systems Inc. 331,259 25,494 * Greatbatch Inc. 451,169 25,455 * Huron Consulting Group Inc. 405,396 25,349 * AMN Healthcare Services Inc. 842,768 25,291 * Universal Display Corp. 739,865 25,081 Watts Water Technologies Inc. Class A 473,732 25,023 Applied Industrial Technologies Inc. 652,825 24,905 Simpson Manufacturing Co. Inc. 741,746 24,841 Mobile Mini Inc. 806,150 24,821 Tetra Tech Inc. 1,013,314 24,634 * DigitalGlobe Inc. 1,270,228 24,160 * Rexnord Corp. 1,416,403 24,051 * Coherent Inc. 437,896 23,953 * Headwaters Inc. 1,260,569 23,699 * RBC Bearings Inc. 395,106 23,600 Brink's Co. 865,007 23,364 * Plexus Corp. 600,906 23,183 Heartland Express Inc. 1,154,501 23,021 * Swift Transportation Co. 1,532,170 23,013 Vishay Intertechnology Inc. 2,357,063 22,840 MSA Safety Inc. 564,075 22,546 * SPX FLOW Inc. 650,549 22,398 Forward Air Corp. 539,572 22,387 * Hub Group Inc. Class A 612,064 22,285 G&K Services Inc. Class A 333,609 22,225 Aircastle Ltd. 1,071,161 22,077 Essendant Inc. 680,156 22,057 Apogee Enterprises Inc. 491,354 21,939 AZZ Inc. 437,262 21,290 * TopBuild Corp. 680,459 21,074 * TASER International Inc. 953,373 20,998 * Benchmark Electronics Inc. 949,202 20,655 Methode Electronics Inc. 645,781 20,600 * ExlService Holdings Inc. 557,773 20,599 Mueller Water Products Inc. Class A 2,665,796 20,420 * ExamWorks Group Inc. 696,605 20,369 EVERTEC Inc. 1,118,475 20,211 Otter Tail Corp. 759,686 19,797 Universal Forest Products Inc. 342,781 19,772 Sturm Ruger & Co. Inc. 336,839 19,769 Exponent Inc. 441,675 19,681 Franklin Electric Co. Inc. 720,008 19,606 * Itron Inc. 613,104 19,564 * Trex Co. Inc. 571,131 19,036 Werner Enterprises Inc. 751,970 18,874 Actuant Corp. Class A 1,013,726 18,642 Granite Construction Inc. 628,097 18,636 John Bean Technologies Corp. 485,598 18,574 * Meritor Inc. 1,736,237 18,456 ^ Outerwall Inc. 324,060 18,449 Tennant Co. 323,530 18,176 * MasTec Inc. 1,132,225 17,923 Kaman Corp. 497,051 17,819 * Sykes Enterprises Inc. 698,234 17,805 * Boise Cascade Co. 697,114 17,581 * Rogers Corp. 325,845 17,328 Comfort Systems USA Inc. 635,161 17,314 Standex International Corp. 226,036 17,032 Multi-Color Corp. 221,939 16,976 Advanced Drainage Systems Inc. 581,323 16,818 EnPro Industries Inc. 425,376 16,662 * TrueBlue Inc. 741,473 16,661 ESCO Technologies Inc. 458,335 16,454 * TransUnion 647,201 16,258 * Smith & Wesson Holding Corp. 958,182 16,165 MTS Systems Corp. 268,905 16,164 US Ecology Inc. 365,678 15,962 ^ Greenbrier Cos. Inc. 495,210 15,901 * Babcock & Wilcox Enterprises Inc. 943,348 15,848 Brady Corp. Class A 804,101 15,809 * II-VI Inc. 981,674 15,785 * American Woodmark Corp. 241,206 15,647 * Aerojet Rocketdyne Holdings Inc. 964,582 15,607 * PHH Corp. 1,095,019 15,462 Cubic Corp. 368,101 15,438 * Continental Building Products Inc. 746,326 15,330 Insperity Inc. 346,305 15,213 * Atlas Air Worldwide Holdings Inc. 438,797 15,165 Albany International Corp. 513,575 14,693 Federal Signal Corp. 1,071,683 14,693 * Summit Materials Inc. Class A 771,298 14,477 * Veeco Instruments Inc. 704,145 14,442 Greif Inc. Class A 440,615 14,060 * Navigant Consulting Inc. 881,448 14,024 Badger Meter Inc. 238,044 13,821 ^ Lindsay Corp. 203,608 13,803 AAON Inc. 706,343 13,689 * Saia Inc. 438,473 13,571 * Builders FirstSource Inc. 1,058,451 13,421 * Rofin-Sinar Technologies Inc. 506,909 13,144 * TriMas Corp. 800,110 13,082 Harsco Corp. 1,416,812 12,850 * Wabash National Corp. 1,209,344 12,807 Kforce Inc. 477,263 12,542 * TriNet Group Inc. 745,392 12,523 CIRCOR International Inc. 310,455 12,455 * Astronics Corp. 307,978 12,452 * RPX Corp. 906,658 12,439 * Wesco Aircraft Holdings Inc. 1,011,662 12,342 *,^ LifeLock Inc. 1,401,486 12,277 * M/A-COM Technology Solutions Holdings Inc. 420,861 12,201 Primoris Services Corp. 678,079 12,144 * Nortek Inc. 188,885 11,958 Griffon Corp. 756,094 11,924 McGrath RentCorp 441,858 11,793 Quanex Building Products Corp. 649,003 11,792 * Tutor Perini Corp. 705,462 11,612 Raven Industries Inc. 679,006 11,509 AAR Corp. 606,050 11,497 * Team Inc. 355,685 11,425 ManTech International Corp. Class A 437,240 11,237 * Thermon Group Holdings Inc. 545,499 11,210 Sun Hydraulics Corp. 405,567 11,141 * US Concrete Inc. 231,580 11,067 Astec Industries Inc. 328,223 10,999 AVX Corp. 837,638 10,965 * Aegion Corp. Class A 664,260 10,947 *,^ Navistar International Corp. 860,338 10,943 Encore Wire Corp. 332,368 10,858 Materion Corp. 358,754 10,770 * Paylocity Holding Corp. 359,081 10,769 ArcBest Corp. 414,972 10,694 * FARO Technologies Inc. 304,451 10,656 * Fabrinet 573,958 10,521 Altra Industrial Motion Corp. 448,660 10,373 CTS Corp. 558,910 10,345 * ICF International Inc. 335,143 10,185 * Roadrunner Transportation Systems Inc. 542,100 9,975 * PGT Inc. 810,188 9,949 Viad Corp. 342,619 9,933 * Monster Worldwide Inc. 1,530,290 9,824 Resources Connection Inc. 651,003 9,811 * Echo Global Logistics Inc. 499,850 9,797 General Cable Corp. 812,481 9,669 * MYR Group Inc. 367,787 9,636 * Inovalon Holdings Inc. Class A 458,778 9,556 H&E Equipment Services Inc. 560,801 9,377 * Gibraltar Industries Inc. 508,759 9,336 Cass Information Systems Inc. 186,902 9,182 * Newport Corp. 665,926 9,156 HEICO Corp. 183,907 8,989 TeleTech Holdings Inc. 328,780 8,808 *,^ Rentrak Corp. 159,825 8,642 Hyster-Yale Materials Handling Inc. 146,599 8,478 * Patrick Industries Inc. 214,277 8,462 * Engility Holdings Inc. 322,147 8,305 NN Inc. 448,772 8,302 * Installed Building Products Inc. 326,886 8,264 * Lydall Inc. 287,286 8,185 TAL International Group Inc. 585,753 8,007 Global Brass & Copper Holdings Inc. 387,534 7,948 SPX Corp. 650,549 7,755 * CBIZ Inc. 788,112 7,739 * Air Transport Services Group Inc. 899,819 7,693 Acacia Research Corp. 845,377 7,676 Alamo Group Inc. 163,256 7,632 Gorman-Rupp Co. 318,260 7,629 Ennis Inc. 436,851 7,584 * DXP Enterprises Inc. 276,276 7,537 Douglas Dynamics Inc. 378,881 7,525 Argan Inc. 215,947 7,489 Celadon Group Inc. 463,960 7,433 * TTM Technologies Inc. 1,192,003 7,426 Kadant Inc. 188,546 7,355 Kelly Services Inc. Class A 518,062 7,325 * YRC Worldwide Inc. 548,050 7,267 * Aerovironment Inc. 361,726 7,249 * UTi Worldwide Inc. 1,568,993 7,202 Marten Transport Ltd. 426,631 6,899 Myers Industries Inc. 508,799 6,818 ^ Textainer Group Holdings Ltd. 408,298 6,733 * Kimball Electronics Inc. 557,228 6,648 TimkenSteel Corp. 652,333 6,602 * Cross Country Healthcare Inc. 484,149 6,589 * GSI Group Inc. 492,032 6,264 Landauer Inc. 168,878 6,247 Park Electrochemical Corp. 351,447 6,182 ^ American Railcar Industries Inc. 169,298 6,122 Columbus McKinnon Corp. 334,935 6,082 Schnitzer Steel Industries Inc. 442,990 5,998 * Everi Holdings Inc. 1,149,609 5,897 Heidrick & Struggles International Inc. 301,298 5,860 Quad/Graphics Inc. 481,421 5,825 * Yodlee Inc. 356,201 5,746 * Press Ganey Holdings Inc. 189,493 5,607 * NCI Building Systems Inc. 527,977 5,581 Mesa Laboratories Inc. 49,780 5,545 * DHI Group Inc. 750,857 5,489 Daktronics Inc. 618,583 5,363 * GP Strategies Corp. 233,269 5,323 Barrett Business Services Inc. 121,174 5,202 Checkpoint Systems Inc. 715,192 5,185 * Milacron Holdings Corp. 294,439 5,167 * Great Lakes Dredge & Dock Corp. 1,021,756 5,150 * Landec Corp. 439,138 5,125 * Era Group Inc. 340,079 5,091 American Science & Engineering Inc. 140,124 4,983 Powell Industries Inc. 164,271 4,945 * Lionbridge Technologies Inc. 981,649 4,849 Insteel Industries Inc. 297,269 4,780 * Bazaarvoice Inc. 1,043,098 4,704 Park-Ohio Holdings Corp. 155,700 4,494 * PowerSecure International Inc. 381,734 4,398 * Stock Building Supply Holdings Inc. 243,883 4,295 * Ply Gem Holdings Inc. 365,798 4,280 * InnerWorkings Inc. 661,185 4,132 * ServiceSource International Inc. 1,007,856 4,031 * ARC Document Solutions Inc. 672,458 4,001 CECO Environmental Corp. 486,802 3,987 NVE Corp. 81,436 3,953 * AEP Industries Inc. 68,682 3,938 Black Box Corp. 265,951 3,920 * Furmanite Corp. 643,065 3,910 * Mistras Group Inc. 302,673 3,889 ^ Eagle Bulk Shipping Inc. 649,789 3,853 FreightCar America Inc. 219,111 3,760 * Covenant Transportation Group Inc. Class A 204,730 3,679 * Ducommun Inc. 182,482 3,662 * EnerNOC Inc. 452,884 3,578 * Evolent Health Inc. Class A 219,720 3,507 * Casella Waste Systems Inc. Class A 602,790 3,496 * CRA International Inc. 160,733 3,469 * Kratos Defense & Security Solutions Inc. 819,552 3,459 * TRC Cos. Inc. 291,232 3,445 NACCO Industries Inc. Class A 71,825 3,415 * Patriot National Inc. 212,461 3,363 * Heritage-Crystal Clean Inc. 325,168 3,339 Electro Rent Corp. 304,296 3,159 Bel Fuse Inc. Class B 161,985 3,149 * Sparton Corp. 145,783 3,120 Graham Corp. 174,711 3,084 LSI Industries Inc. 364,005 3,072 * Franklin Covey Co. 189,805 3,048 * CAI International Inc. 300,803 3,032 Miller Industries Inc. 154,675 3,022 * Orion Marine Group Inc. 490,153 2,931 VSE Corp. 72,692 2,913 * PFSweb Inc. 204,482 2,908 * Multi-Fineline Electronix Inc. 168,651 2,816 * Vicor Corp. 272,529 2,780 *,^ Maxwell Technologies Inc. 512,729 2,779 *,^ MINDBODY Inc. Class A 176,177 2,754 * UFP Technologies Inc. 120,128 2,745 * Adept Technology Inc. 210,872 2,733 * Horizon Global Corp. 308,518 2,721 Hurco Cos. Inc. 103,360 2,712 * USA Truck Inc. 157,251 2,709 Hardinge Inc. 288,250 2,646 * Sharps Compliance Corp. 293,931 2,575 LB Foster Co. Class A 208,250 2,557 *,^ MicroVision Inc. 788,205 2,514 Universal Truckload Services Inc. 155,946 2,428 *,^ Control4 Corp. 291,399 2,378 * Volt Information Sciences Inc. 255,569 2,326 * Xerium Technologies Inc. 176,654 2,293 ^ Dynamic Materials Corp. 238,569 2,276 * Planar Systems Inc. 390,734 2,266 * Layne Christensen Co. 338,951 2,203 * Northwest Pipe Co. 167,280 2,185 * Vishay Precision Group Inc. 187,891 2,178 Electro Scientific Industries Inc. 452,298 2,099 * PAM Transportation Services Inc. 61,693 2,039 * Hill International Inc. 616,720 2,023 Twin Disc Inc. 161,862 2,009 * Willis Lease Finance Corp. 122,389 1,990 *,^ Capstone Turbine Corp. 5,841,342 1,986 *,^ Power Solutions International Inc. 87,093 1,978 Supreme Industries Inc. Class A 235,580 1,962 CDI Corp. 227,000 1,941 Allied Motion Technologies Inc. 108,637 1,930 Spartan Motors Inc. 465,280 1,922 * Lawson Products Inc. 87,113 1,886 * Intevac Inc. 405,839 1,867 *,^ CUI Global Inc. 361,057 1,867 *,^ Cenveo Inc. 980,168 1,843 * Commercial Vehicle Group Inc. 456,466 1,840 * SL Industries Inc. 53,878 1,832 *,^ Energy Focus Inc. 152,400 1,800 ModusLink Global Solutions Inc. 627,988 1,796 * PRGX Global Inc. 470,499 1,774 Houston Wire & Cable Co. 276,548 1,753 * LMI Aerospace Inc. 170,345 1,751 * Accuride Corp. 632,113 1,751 * Ameresco Inc. Class A 288,977 1,699 * Aspen Aerogels Inc. 225,000 1,688 *,^ NV5 Holdings Inc. 90,895 1,687 Information Services Group Inc. 419,236 1,639 *,^ Blue Bird Corp. 161,939 1,613 * Planet Payment Inc. 568,961 1,610 Richardson Electronics Ltd. 271,503 1,599 Eastern Co. 95,710 1,551 * Mattersight Corp. 196,394 1,514 Omega Flex Inc. 44,518 1,487 *,^ Research Frontiers Inc. 291,119 1,476 United States Lime & Minerals Inc. 31,038 1,417 * Willdan Group Inc. 139,617 1,416 *,^ Manitex International Inc. 251,721 1,415 *,^ Energy Recovery Inc. 618,428 1,323 * Kemet Corp. 718,687 1,322 National Research Corp. Class A 109,976 1,313 * Hudson Technologies Inc. 435,701 1,294 * Perceptron Inc. 168,972 1,282 Crawford & Co. Class B 219,434 1,231 * Higher One Holdings Inc. 618,084 1,218 *,^ Energous Corp. 176,351 1,217 * Sterling Construction Co. Inc. 295,987 1,217 Crawford & Co. Class A 217,594 1,216 * Hudson Global Inc. 479,777 1,195 * API Technologies Corp. 524,668 1,139 Universal Technical Institute Inc. 321,805 1,130 * Napco Security Technologies Inc. 181,227 1,096 *,^ ClearSign Combustion Corp. 175,508 1,086 * CPI Aerostructures Inc. 120,673 1,063 *,^ Synthesis Energy Systems Inc. 1,086,647 1,063 Global Power Equipment Group Inc. 287,839 1,056 * Neff Corp. Class A 185,510 1,037 *,^ ExOne Co. 153,900 1,033 * Iteris Inc. 418,953 1,031 *,^ American Superconductor Corp. 216,686 938 * Frequency Electronics Inc. 88,389 917 *,^ Applied DNA Sciences Inc. 177,953 911 * Patriot Transportation Holding Inc. 34,273 824 *,^ AM Castle & Co. 370,719 823 Hubbell Inc. Class A 7,600 822 * Orion Energy Systems Inc. 453,341 816 * General Finance Corp. 220,467 816 * Rand Logistics Inc. 380,273 814 * Key Technology Inc. 67,325 812 *,^ Revolution Lighting Technologies Inc. 820,317 779 * Ultralife Corp. 131,013 772 * Ballantyne Strong Inc. 163,571 769 Espey Manufacturing & Electronics Corp. 30,766 762 MOCON Inc. 55,414 748 * CyberOptics Corp. 116,386 736 * Gencor Industries Inc. 78,153 707 * Radiant Logistics Inc. 152,139 679 * Breeze-Eastern Corp. 47,816 668 *,^ Vertex Energy Inc. 307,194 657 * Innovative Solutions & Support Inc. 238,921 647 * Transcat Inc. 64,149 624 National Research Corp. Class B 18,869 623 * StarTek Inc. 181,371 613 * Perma-Fix Environmental Services 144,397 586 * Versar Inc. 164,937 572 Air Industries Group 63,766 555 * Integrated Electrical Services Inc. 70,864 547 RF Industries Ltd. 116,048 531 * Goldfield Corp. 317,141 530 * eMagin Corp. 209,760 518 *,^ Odyssey Marine Exploration Inc. 1,346,953 485 * Fuel Tech Inc. 249,091 476 *,^ Rubicon Technology Inc. 456,333 470 *,^ Turtle Beach Corp. 191,477 465 * Broadwind Energy Inc. 220,680 457 * Arotech Corp. 334,820 445 * MFRI Inc. 85,003 435 International Shipholding Corp. 110,522 423 * BlueLinx Holdings Inc. 597,002 418 *,^ Nuverra Environmental Solutions Inc. 304,361 414 * Active Power Inc. 244,883 399 * Astrotech Corp. 192,745 399 *,^ Erickson Inc. 123,800 387 *,^ UQM Technologies Inc. 574,458 365 * Air T Inc. 19,070 339 SIFCO Industries Inc. 29,538 327 *,^ Image Sensing Systems Inc. 88,473 325 AMCON Distributing Co. 3,912 315 * Wireless Telecom Group Inc. 205,351 310 * IEC Electronics Corp. 78,991 310 * Echelon Corp. 494,283 297 *,^ Digital Ally Inc. 46,450 289 Chicago Rivet & Machine Co. 11,046 276 * ENGlobal Corp. 236,848 246 * Asure Software Inc. 38,646 219 * Sevcon Inc. 21,782 215 * Swisher Hygiene Inc. 175,315 214 * SigmaTron International Inc. 30,172 212 * AMREP Corp. 41,386 203 * American Electric Technologies Inc. 72,950 193 EnviroStar Inc. 47,800 190 * Onvia Inc. 44,738 184 * LightPath Technologies Inc. Class A 122,799 182 Bel Fuse Inc. Class A 10,580 174 *,^ Marathon Patent Group Inc. 93,652 173 * Quest Resource Holding Corp. 301,550 172 Sypris Solutions Inc. 141,883 172 * Industrial Services of America Inc. 48,993 170 *,^ Lightbridge Corp. 203,945 169 Lincoln Educational Services Corp. 330,578 169 Ecology and Environment Inc. 13,280 155 * CTPartners Executive Search Inc. 100,659 137 * DLH Holdings Corp. 47,352 134 *,^ Spherix Inc. 391,700 133 * Luna Innovations Inc. 127,530 120 * American DG Energy Inc. 324,240 117 * Continental Materials Corp. 7,139 105 * Pioneer Power Solutions Inc. 26,639 103 * Essex Rental Corp. 267,252 99 * Overseas Shipholding Group Inc. Class B 28,360 96 * Cartesian Inc. 33,694 83 * Nortech Systems Inc. 17,942 76 *,^ Document Security Systems Inc. 356,259 61 *,^ EnSync Inc. 110,494 59 * CryoPort Inc. 23,613 56 * Micronet Enertec Technologies Inc. 19,850 54 * IntriCon Corp. 6,000 49 * Vicon Industries Inc. 29,860 46 * AeroCentury Corp. 3,772 38 * Appliance Recycling Centers of America Inc. 30,068 35 Servotronics Inc. 4,914 34 WSI Industries Inc. 6,300 32 Art's-Way Manufacturing Co. Inc. 7,669 28 * Professional Diversity Network Inc. 36,596 27 * Command Security Corp. 9,727 18 * Cemtrex Inc. 3,552 12 * Aqua Metals Inc. 2,299 12 * Tecogen Inc. 3,129 11 * Tel-Instrument Electronics Corp. 1,900 9 * Electro-Sensors Inc. 1,300 5 Providence and Worcester Railroad Co. 304 5 * JetPay Corp. 729 2 * LGL GROUP INC WARRANTS EXP 6/8/18 3,000 — Oil & Gas (6.3%) Exxon Mobil Corp. 74,299,970 5,524,203 Chevron Corp. 33,531,814 2,644,989 Schlumberger Ltd. 22,549,196 1,555,218 ConocoPhillips 21,971,606 1,053,758 Kinder Morgan Inc. 33,197,061 918,895 Occidental Petroleum Corp. 13,605,988 900,036 Phillips 66 9,577,862 735,963 EOG Resources Inc. 9,781,143 712,067 Anadarko Petroleum Corp. 9,047,167 546,358 Valero Energy Corp. 8,855,138 532,194 Halliburton Co. 14,464,950 511,336 Williams Cos. Inc. 12,021,613 442,996 Marathon Petroleum Corp. 9,550,786 442,488 Baker Hughes Inc. 7,764,039 404,041 Pioneer Natural Resources Co. 2,656,400 323,124 Spectra Energy Corp. 11,934,882 313,529 Apache Corp. 6,725,551 263,373 Devon Energy Corp. 6,938,524 257,350 National Oilwell Varco Inc. 6,831,009 257,187 Noble Energy Inc. 7,618,365 229,922 Hess Corp. 4,339,551 217,238 Tesoro Corp. 2,191,287 213,081 * Concho Resources Inc. 2,139,855 210,348 * Cameron International Corp. 3,411,140 209,171 * Cheniere Energy Inc. 4,001,369 193,266 Marathon Oil Corp. 12,050,520 185,578 EQT Corp. 2,708,426 175,425 Cimarex Energy Co. 1,678,357 171,998 HollyFrontier Corp. 3,355,664 163,891 Cabot Oil & Gas Corp. 7,358,369 160,854 * FMC Technologies Inc. 4,080,531 126,496 * Weatherford International plc 12,414,600 105,276 Columbia Pipeline Group Inc. 5,649,411 103,328 OGE Energy Corp. 3,520,787 96,329 * Newfield Exploration Co. 2,895,872 95,274 Range Resources Corp. 2,859,906 91,860 * Southwestern Energy Co. 6,827,964 86,647 Helmerich & Payne Inc. 1,812,939 85,680 ^ Transocean Ltd. 6,515,565 84,181 ^ Core Laboratories NV 800,851 79,925 ^ Chesapeake Energy Corp. 10,656,561 78,113 * Diamondback Energy Inc. 1,205,824 77,896 Murphy Oil Corp. 2,973,249 71,953 Energen Corp. 1,394,976 69,554 Oceaneering International Inc. 1,744,848 68,538 Ensco plc Class A 4,178,281 58,830 * Gulfport Energy Corp. 1,981,240 58,803 * First Solar Inc. 1,347,039 57,586 Western Refining Inc. 1,272,757 56,154 * Whiting Petroleum Corp. 3,624,584 55,347 Nabors Industries Ltd. 5,577,374 52,706 Targa Resources Corp. 978,031 50,388 * Continental Resources Inc. 1,654,712 47,937 ^ Noble Corp. plc 4,277,904 46,672 * Cobalt International Energy Inc. 6,251,629 44,262 PBF Energy Inc. Class A 1,523,412 43,006 * Dril-Quip Inc. 693,868 40,397 QEP Resources Inc. 3,135,945 39,293 SM Energy Co. 1,205,245 38,616 * PDC Energy Inc. 709,217 37,596 Rowan Cos. plc Class A 2,201,219 35,550 SemGroup Corp. Class A 789,393 34,133 * WPX Energy Inc. 5,057,547 33,481 Superior Energy Services Inc. 2,648,962 33,456 Patterson-UTI Energy Inc. 2,466,491 32,410 * Memorial Resource Development Corp. 1,800,627 31,655 Delek US Holdings Inc. 991,299 27,459 *,^ NOW Inc. 1,803,827 26,697 * Matador Resources Co. 1,285,143 26,654 * Carrizo Oil & Gas Inc. 871,037 26,601 *,^ Antero Resources Corp. 1,221,804 25,853 * Parsley Energy Inc. Class A 1,615,783 24,350 * Oil States International Inc. 921,293 24,073 * Rice Energy Inc. 1,321,134 21,350 Exterran Holdings Inc. 1,164,045 20,953 *,^ Laredo Petroleum Inc. 2,100,412 19,807 * SunPower Corp. Class A 967,026 19,379 * RSP Permian Inc. 952,141 19,281 ^ Diamond Offshore Drilling Inc. 1,105,940 19,133 * MRC Global Inc. 1,713,436 19,105 Pattern Energy Group Inc. Class A 987,959 18,860 * McDermott International Inc. 4,236,045 18,215 *,^ Oasis Petroleum Inc. 2,081,334 18,066 * SEACOR Holdings Inc. 298,951 17,880 *,^ Ultra Petroleum Corp. 2,574,614 16,452 Atwood Oceanics Inc. 1,070,813 15,859 * Synergy Resources Corp. 1,596,701 15,648 Denbury Resources Inc. 6,305,132 15,385 Bristow Group Inc. 582,307 15,233 *,^ Flotek Industries Inc. 905,659 15,125 California Resources Corp. 5,483,367 14,257 CVR Energy Inc. 320,582 13,160 * Forum Energy Technologies Inc. 1,045,631 12,767 ^ Tidewater Inc. 842,606 11,072 Green Plains Inc. 567,548 11,044 RPC Inc. 1,216,507 10,766 * Matrix Service Co. 468,476 10,527 * Chart Industries Inc. 537,115 10,318 Alon USA Energy Inc. 566,290 10,233 * Par Petroleum Corp. 485,628 10,116 * Unit Corp. 878,499 9,892 * TETRA Technologies Inc. 1,426,526 8,431 * Helix Energy Solutions Group Inc. 1,674,419 8,020 * Callon Petroleum Co. 1,098,132 8,005 *,^ Hornbeck Offshore Services Inc. 572,563 7,747 * Newpark Resources Inc. 1,394,395 7,139 ^ CARBO Ceramics Inc. 346,440 6,579 * Pacific Ethanol Inc. 958,004 6,217 * REX American Resources Corp. 122,176 6,185 *,^ Sanchez Energy Corp. 959,738 5,902 * Parker Drilling Co. 2,121,729 5,580 *,^ Plug Power Inc. 2,909,352 5,324 * Green Brick Partners Inc. 466,828 5,056 * Stone Energy Corp. 963,839 4,781 * Renewable Energy Group Inc. 551,301 4,565 * Ring Energy Inc. 456,180 4,502 Tesco Corp. 616,709 4,403 *,^ Northern Oil and Gas Inc. 993,936 4,393 Panhandle Oil and Gas Inc. Class A 258,414 4,176 * Clayton Williams Energy Inc. 107,278 4,163 * Natural Gas Services Group Inc. 204,356 3,944 * PHI Inc. Non-Voting Shares 199,995 3,776 *,^ C&J Energy Services Ltd. 1,046,720 3,684 *,^ FuelCell Energy Inc. 4,943,597 3,633 *,^ Halcon Resources Corp. 6,767,944 3,587 *,^ EP Energy Corp. Class A 687,560 3,541 * Trecora Resources 272,819 3,388 Gulf Island Fabrication Inc. 294,520 3,101 * Geospace Technologies Corp. 218,714 3,020 *,^ Solazyme Inc. 1,111,745 2,891 * Bill Barrett Corp. 870,213 2,872 * Bonanza Creek Energy Inc. 705,561 2,872 ^ Gulfmark Offshore Inc. 416,054 2,542 * Jones Energy Inc. Class A 510,685 2,446 * Pioneer Energy Services Corp. 1,138,463 2,391 *,^ SandRidge Energy Inc. 8,662,549 2,339 *,^ Basic Energy Services Inc. 707,513 2,335 * Abraxas Petroleum Corp. 1,784,569 2,284 * Contango Oil & Gas Co. 282,542 2,147 *,^ EXCO Resources Inc. 2,718,453 2,039 Evolution Petroleum Corp. 361,379 2,006 *,^ Triangle Petroleum Corp. 1,400,254 1,988 ^ Energy XXI Ltd. 1,790,757 1,880 *,^ Rex Energy Corp. 899,663 1,862 ^ W&T Offshore Inc. 595,719 1,787 * VAALCO Energy Inc. 1,042,041 1,771 *,^ Enphase Energy Inc. 436,510 1,615 *,^ Eclipse Resources Corp. 806,406 1,572 * Gastar Exploration Inc. 1,309,506 1,506 ^ Comstock Resources Inc. 760,452 1,452 Dawson Geophysical Co. 378,690 1,443 *,^ Seventy Seven Energy Inc. 1,029,609 1,421 Adams Resources & Energy Inc. 32,683 1,340 * Independence Contract Drilling Inc. 265,900 1,324 *,^ Approach Resources Inc. 681,824 1,275 *,^ Magnum Hunter Resources Corp. 3,733,991 1,270 * Willbros Group Inc. 977,494 1,232 * PetroQuest Energy Inc. 1,014,050 1,186 * Key Energy Services Inc. 2,438,335 1,146 * Dakota Plains Holdings Inc. 1,276,479 1,021 * Harvest Natural Resources Inc. 708,487 985 *,^ Amyris Inc. 471,488 948 * ION Geophysical Corp. 2,259,892 881 * Mitcham Industries Inc. 217,080 821 *,^ FX Energy Inc. 858,886 816 * Ideal Power Inc. 119,901 793 * 8Point3 Energy Partners LP 72,088 765 * Aemetis Inc. 269,539 741 *,^ Warren Resources Inc. 1,371,765 671 *,^ Penn Virginia Corp. 1,260,560 668 *,^ Zion Oil & Gas Inc. 425,949 609 *,^ Goodrich Petroleum Corp. 887,364 515 *,^ Resolute Energy Corp. 1,323,820 514 ^ Paragon Offshore plc 1,674,777 402 *,^ Midstates Petroleum Co. Inc. 61,659 379 *,^ MagneGas Corp. 375,922 376 *,^ Gevo Inc. 216,070 372 *,^ Isramco Inc. 3,633 361 *,^ Glori Energy Inc. 472,092 349 * PrimeEnergy Corp. 4,540 336 * Civeo Corp. 221,890 328 *,^ Swift Energy Co. 777,788 293 *,^ Torchlight Energy Resources Inc. 169,273 284 * Enservco Corp. 363,771 262 * Eco-Stim Energy Solutions Inc. 76,012 252 * US Energy Corp. Wyoming 410,538 218 * SAExploration Holdings Inc. 65,685 176 *,^ Emerald Oil Inc. 93,180 171 * Royale Energy Inc. 207,408 147 * Superior Drilling Products Inc. 97,596 132 * Forbes Energy Services Ltd. 233,570 128 * Yuma Energy Inc. 215,013 103 *,^ PEDEVCO Corp. 382,260 88 *,^ GreenHunter Resources Inc. 290,400 87 *,^ Real Goods Solar Inc. Class A 57,084 67 * Blue Earth Inc. 67,958 46 * PHI Inc. 2,185 44 * Lilis Energy Inc. 72,233 43 * Tengasco Inc. 177,040 39 *,^ Ascent Solar Technologies Inc. 190,380 36 * Magellan Petroleum Corp. 35,577 22 *,^ ZaZa Energy Corp. 39,719 14 Amec Foster Wheeler plc ADR 803 9 * FieldPoint Petroleum Corp. 2,872 3 Other (0.0%) 2 * Leap Wireless International Inc CVR 872,848 2,200 * Furiex Pharmaceuticals Inc. CVR 119,591 1,168 * Adolor Corp. Rights Exp. 07/01/2019 592,629 308 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 1,157,305 127 * Ambit Biosciences Corp. CVR Rights 201,330 121 * NuPathe Inc. CVR 158,681 95 * Omthera Pharmaceuticals Inc. CVR 121,311 73 *,^ Cubist Pharmaceuticals, Inc. CVR 511,822 67 * Clinical Data Contingent Value Rights 216,285 — * Gerber Scientific Inc. CVR 388,581 — *,^ Biosante Pharmaceutical Inc CVR 253,823 — *,^ Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 224,250 — * Allen Organ Co. Escrow Shares 11,462 — * Trubion Pharmaceuticals Inc. CVR 104 — Technology (15.9%) Apple Inc. 101,616,823 11,208,336 Microsoft Corp. 128,272,561 5,677,344 * Facebook Inc. Class A 38,254,883 3,439,114 * Google Inc. Class A 5,169,035 3,299,757 * Google Inc. Class C 5,205,377 3,167,055 Intel Corp. 84,730,348 2,553,773 Cisco Systems Inc. 90,629,850 2,379,034 International Business Machines Corp. 15,712,987 2,277,912 Oracle Corp. 57,959,193 2,093,486 QUALCOMM Inc. 27,997,889 1,504,327 Texas Instruments Inc. 18,294,439 905,941 EMC Corp. 34,289,342 828,430 Hewlett-Packard Co. 32,179,110 824,107 * salesforce.com inc 11,171,704 775,651 * Adobe Systems Inc. 8,423,841 692,608 * Cognizant Technology Solutions Corp. Class A 10,863,566 680,168 Avago Technologies Ltd. Class A 4,397,204 549,694 Broadcom Corp. Class A 9,961,137 512,301 * Yahoo! Inc. 15,094,531 436,383 Intuit Inc. 4,666,132 414,119 Corning Inc. 21,858,063 374,210 * Cerner Corp. 5,523,092 331,165 Analog Devices Inc. 5,588,334 315,238 Applied Materials Inc. 21,388,949 314,204 Western Digital Corp. 3,897,749 309,637 * Micron Technology Inc. 19,302,930 289,158 Skyworks Solutions Inc. 3,397,186 286,077 * Twitter Inc. 10,240,957 275,891 Altera Corp. 5,394,514 270,157 Seagate Technology plc 5,375,273 240,812 Symantec Corp. 12,178,010 237,106 * Red Hat Inc. 3,262,012 234,473 * Palo Alto Networks Inc. 1,339,676 230,424 Motorola Solutions Inc. 3,308,271 226,220 NVIDIA Corp. 9,119,675 224,800 * Akamai Technologies Inc. 3,018,724 208,473 SanDisk Corp. 3,639,993 197,761 Xilinx Inc. 4,599,604 195,023 * Citrix Systems Inc. 2,717,722 188,284 * ServiceNow Inc. 2,650,124 184,051 Lam Research Corp. 2,816,700 184,015 * Autodesk Inc. 4,050,005 178,767 Linear Technology Corp. 4,256,398 171,746 Maxim Integrated Products Inc. 5,062,680 169,093 Juniper Networks Inc. 6,496,653 167,029 Harris Corp. 2,189,063 160,130 NetApp Inc. 5,374,938 159,098 Microchip Technology Inc. 3,565,187 153,624 Computer Sciences Corp. 2,458,312 150,891 CA Inc. 5,483,796 149,708 * F5 Networks Inc. 1,260,143 145,925 * ANSYS Inc. 1,606,433 141,591 KLA-Tencor Corp. 2,798,820 139,941 CDK Global Inc. 2,847,973 136,076 * Workday Inc. Class A 1,923,480 132,451 * Synopsys Inc. 2,761,527 127,527 * VeriSign Inc. 1,730,922 122,134 * Qorvo Inc. 2,663,873 120,007 * Gartner Inc. 1,416,804 118,912 * Splunk Inc. 2,123,349 117,527 * VMware Inc. Class A 1,410,863 111,162 * Fortinet Inc. 2,590,464 110,043 * Cadence Design Systems Inc. 5,176,817 107,057 SS&C Technologies Holdings Inc. 1,465,801 102,665 CDW Corp. 2,411,616 98,539 * athenahealth Inc. 685,683 91,436 IAC/InterActiveCorp 1,367,328 89,245 * Ultimate Software Group Inc. 481,217 86,143 * Tyler Technologies Inc. 571,521 85,334 * FireEye Inc. 2,555,873 81,328 * Manhattan Associates Inc. 1,303,070 81,181 Brocade Communications Systems Inc. 7,483,656 77,680 Garmin Ltd. 2,039,164 73,165 * Nuance Communications Inc. 4,462,412 73,050 * Tableau Software Inc. Class A 914,018 72,920 * Teradata Corp. 2,516,846 72,888 Pitney Bowes Inc. 3,576,095 70,985 * Freescale Semiconductor Ltd. 1,935,650 70,806 * ON Semiconductor Corp. 7,399,642 69,557 Ingram Micro Inc. 2,508,160 68,322 Teradyne Inc. 3,792,343 68,300 * IMS Health Holdings Inc. 2,308,146 67,167 Marvell Technology Group Ltd. 7,381,435 66,802 * Guidewire Software Inc. 1,251,006 65,778 * CommScope Holding Co. Inc. 2,190,342 65,776 * NCR Corp. 2,866,159 65,205 * PTC Inc. 2,035,940 64,621 Solera Holdings Inc. 1,193,079 64,426 DST Systems Inc. 581,309 61,119 * ARRIS Group Inc. 2,337,823 60,713 * Qlik Technologies Inc. 1,636,591 59,654 * Dealertrack Technologies Inc. 932,172 58,876 * Cavium Inc. 939,097 57,632 j2 Global Inc. 812,398 57,558 Atmel Corp. 7,068,620 57,044 * Aspen Technology Inc. 1,488,117 56,415 * NetScout Systems Inc. 1,587,404 56,146 * EPAM Systems Inc. 749,700 55,868 * Microsemi Corp. 1,690,508 55,482 * NetSuite Inc. 655,425 54,990 Leidos Holdings Inc. 1,300,701 53,732 * Synaptics Inc. 647,327 53,379 * Integrated Device Technology Inc. 2,627,793 53,344 * VeriFone Systems Inc. 1,920,527 53,256 * Rackspace Hosting Inc. 2,151,381 53,096 Mentor Graphics Corp. 2,097,486 51,661 * ViaSat Inc. 759,102 48,803 * Ciena Corp. 2,328,316 48,243 Cypress Semiconductor Corp. 5,642,479 48,074 Fair Isaac Corp. 557,787 47,133 * Verint Systems Inc. 1,083,198 46,740 Blackbaud Inc. 828,976 46,522 * Infinera Corp. 2,326,445 45,505 *,^ Cree Inc. 1,871,419 45,344 * SolarWinds Inc. 1,150,917 45,162 SYNNEX Corp. 525,512 44,700 * ACI Worldwide Inc. 2,074,826 43,820 * Tech Data Corp. 631,837 43,281 * Allscripts Healthcare Solutions Inc. 3,389,813 42,034 * Dycom Industries Inc. 575,457 41,640 *,^ Arista Networks Inc. 678,295 41,505 * Proofpoint Inc. 670,194 40,426 * Medidata Solutions Inc. 927,439 39,054 * SunEdison Inc. 5,335,075 38,306 * Electronics For Imaging Inc. 825,065 35,709 * Cirrus Logic Inc. 1,126,868 35,508 Plantronics Inc. 681,016 34,630 * EchoStar Corp. Class A 780,709 33,594 * Ellie Mae Inc. 498,162 33,163 * Entegris Inc. 2,485,729 32,787 InterDigital Inc. 647,683 32,773 Monolithic Power Systems Inc. 637,909 32,661 * MicroStrategy Inc. Class A 164,780 32,374 MKS Instruments Inc. 959,149 32,160 Lexmark International Inc. Class A 1,086,124 31,476 * Demandware Inc. 599,310 30,972 * CACI International Inc. Class A 417,412 30,876 Diebold Inc. 1,021,771 30,418 Tessera Technologies Inc. 916,906 29,717 * Fairchild Semiconductor International Inc. Class A 2,058,403 28,900 * Syntel Inc. 637,406 28,881 * Fleetmatics Group plc 581,466 28,544 * LogMeIn Inc. 417,156 28,433 * Cornerstone OnDemand Inc. 859,669 28,369 * Silicon Laboratories Inc. 680,369 28,263 Science Applications International Corp. 697,170 28,033 * OmniVision Technologies Inc. 1,043,957 27,414 Intersil Corp. Class A 2,301,764 26,931 * Veeva Systems Inc. Class A 1,132,261 26,506 * Polycom Inc. 2,383,980 24,984 * Rambus Inc. 2,107,180 24,865 * Virtusa Corp. 477,735 24,513 * CommVault Systems Inc. 719,206 24,424 * PMC-Sierra Inc. 3,588,502 24,294 * Zendesk Inc. 1,166,417 22,990 * Premier Inc. Class A 657,849 22,610 * Progress Software Corp. 872,643 22,540 * Viavi Solutions Inc. 4,100,190 22,018 *,^ 3D Systems Corp. 1,883,819 21,758 *,^ Nimble Storage Inc. 891,213 21,496 * Finisar Corp. 1,871,157 20,826 * Paycom Software Inc. 575,029 20,649 Power Integrations Inc. 488,607 20,605 * Synchronoss Technologies Inc. 620,768 20,361 * MedAssets Inc. 1,010,833 20,277 * Ixia 1,381,593 20,019 West Corp. 885,742 19,841 Cogent Communications Holdings Inc. 728,674 19,791 * SPS Commerce Inc. 290,757 19,739 * Marketo Inc. 686,772 19,518 * Intra-Cellular Therapies Inc. Class A 485,311 19,432 NIC Inc. 1,093,172 19,360 * HubSpot Inc. 413,635 19,180 *,^ Advanced Micro Devices Inc. 11,039,641 18,988 ^ Ubiquiti Networks Inc. 554,814 18,803 * Web.com Group Inc. 877,550 18,499 * Advanced Energy Industries Inc. 698,105 18,360 * Insight Enterprises Inc. 709,836 18,349 * Super Micro Computer Inc. 667,462 18,195 * Envestnet Inc. 606,889 18,188 * ScanSource Inc. 510,595 18,106 CSG Systems International Inc. 578,815 17,827 * Semtech Corp. 1,176,168 17,760 * Bottomline Technologies de Inc. 703,324 17,590 * Cvent Inc. 517,753 17,428 * Ruckus Wireless Inc. 1,459,609 17,340 * 2U Inc. 476,236 17,097 * NETGEAR Inc. 569,399 16,609 * Rovi Corp. 1,572,947 16,500 * QLogic Corp. 1,551,621 15,904 * Cabot Microelectronics Corp. 408,887 15,840 * Callidus Software Inc. 927,037 15,750 * BroadSoft Inc. 515,857 15,455 * RingCentral Inc. Class A 846,222 15,359 * RealPage Inc. 909,753 15,120 Pegasystems Inc. 614,335 15,119 Monotype Imaging Holdings Inc. 692,667 15,114 * Inphi Corp. 623,450 14,988 * Infoblox Inc. 901,440 14,405 *,^ Endurance International Group Holdings Inc. 1,061,477 14,181 * Diodes Inc. 661,708 14,141 * Lumentum Holdings Inc. 824,349 13,973 *,^ Gogo Inc. 903,766 13,810 ADTRAN Inc. 945,798 13,809 Brooks Automation Inc. 1,170,461 13,706 * Cray Inc. 691,688 13,702 * Qualys Inc. 451,270 12,843 * Kulicke & Soffa Industries Inc. 1,374,639 12,619 Inteliquent Inc. 560,986 12,527 Quality Systems Inc. 1,003,645 12,525 Integrated Silicon Solution Inc. 553,791 11,901 *,^ InvenSense Inc. 1,280,824 11,899 ^ Ebix Inc. 466,853 11,653 *,^ GoDaddy Inc. Class A 457,425 11,532 * New Relic Inc. 291,675 11,116 * MaxLinear Inc. 890,048 11,072 * Premiere Global Services Inc. 771,461 10,600 * Dot Hill Systems Corp. 1,089,036 10,596 * Unisys Corp. 880,560 10,479 * Photronics Inc. 1,155,714 10,471 * Loral Space & Communications Inc. 221,876 10,446 * Q2 Holdings Inc. 405,523 10,025 * PROS Holdings Inc. 438,546 9,709 *,^ Shutterstock Inc. 319,294 9,655 * CalAmp Corp. 595,749 9,586 * Mercury Systems Inc. 584,371 9,297 * Harmonic Inc. 1,599,675 9,278 * Blucora Inc. 669,606 9,220 * Hortonworks Inc. 413,028 9,041 * Perficient Inc. 581,292 8,969 * Gigamon Inc. 446,188 8,928 *,^ VASCO Data Security International Inc. 523,703 8,924 * Interactive Intelligence Group Inc. 299,152 8,888 * Xura Inc. 392,027 8,774 * Merge Healthcare Inc. 1,202,412 8,537 * ePlus Inc. 107,726 8,518 * ShoreTel Inc. 1,137,209 8,495 *,^ Textura Corp. 317,165 8,196 * Lattice Semiconductor Corp. 2,110,572 8,126 * Workiva Inc. 527,197 8,008 * Amkor Technology Inc. 1,782,906 8,005 * SunEdison Semiconductor Ltd. 744,694 7,849 * RigNet Inc. 306,214 7,808 Computer Programs & Systems Inc. 184,347 7,767 * Ultratech Inc. 479,096 7,675 * Actua Corp. 645,857 7,595 * Applied Micro Circuits Corp. 1,428,348 7,585 * Intralinks Holdings Inc. 870,585 7,217 * Rudolph Technologies Inc. 558,224 6,950 * FormFactor Inc. 1,004,150 6,808 * CEVA Inc. 366,543 6,807 * LivePerson Inc. 895,695 6,771 Forrester Research Inc. 207,949 6,538 Epiq Systems Inc. 505,851 6,536 Pericom Semiconductor Corp. 357,372 6,522 * Barracuda Networks Inc. 413,441 6,441 *,^ Benefitfocus Inc. 205,513 6,422 * Applied Optoelectronics Inc. 336,095 6,312 * Xcerra Corp. 936,675 5,882 * Calix Inc. 741,257 5,774 Comtech Telecommunications Corp. 275,755 5,683 * Internap Corp. 924,955 5,670 Hackett Group Inc. 409,589 5,632 * Extreme Networks Inc. 1,651,257 5,548 * Immersion Corp. 482,837 5,422 * Axcelis Technologies Inc. 1,989,098 5,311 * Silver Spring Networks Inc. 404,858 5,215 * Exar Corp. 853,076 5,076 IXYS Corp. 445,327 4,970 * Nanometrics Inc. 407,597 4,948 * Sonus Networks Inc. 832,833 4,764 * A10 Networks Inc. 791,080 4,739 * Boingo Wireless Inc. 568,061 4,704 * SciQuest Inc. 464,915 4,649 PC Connection Inc. 223,682 4,637 * Tangoe Inc. 629,218 4,530 * Digi International Inc. 380,442 4,485 * PDF Solutions Inc. 446,342 4,463 * Imprivata Inc. 242,686 4,313 *,^ Box Inc. 337,037 4,240 * Zix Corp. 996,774 4,196 *,^ Digimarc Corp. 134,068 4,096 * Vectrus Inc. 185,703 4,093 * Sigma Designs Inc. 591,539 4,076 Alliance Fiber Optic Products Inc. 237,539 4,060 * Vocera Communications Inc. 355,464 4,056 Cohu Inc. 399,660 3,941 * Telenav Inc. 483,246 3,774 * ChannelAdvisor Corp. 375,418 3,732 *,^ Oclaro Inc. 1,606,787 3,696 *,^ OPOWER Inc. 409,059 3,645 * Ciber Inc. 1,138,523 3,620 *,^ KEYW Holding Corp. 570,610 3,509 * Seachange International Inc. 554,590 3,494 QAD Inc. Class A 134,030 3,431 * Jive Software Inc. 718,314 3,355 * NeoPhotonics Corp. 486,282 3,312 American Software Inc. Class A 349,984 3,297 * Carbonite Inc. 293,969 3,272 * DSP Group Inc. 358,994 3,270 * Agilysys Inc. 292,386 3,251 *,^ Rapid7 Inc. 135,173 3,075 * EMCORE Corp. 449,964 3,060 * TeleCommunication Systems Inc. Class A 875,672 3,012 * Kopin Corp. 922,852 2,898 * Mattson Technology Inc. 1,243,226 2,897 *,^ VirnetX Holding Corp. 799,806 2,847 * Ultra Clean Holdings Inc. 490,321 2,814 * Quantum Corp. 4,016,008 2,800 * Brightcove Inc. 545,638 2,685 * VOXX International Corp. Class A 356,358 2,644 * United Online Inc. 263,385 2,634 *,^ Clearfield Inc. 194,605 2,614 *,^ Castlight Health Inc. Class B 617,188 2,592 * Model N Inc. 258,359 2,586 * Cascade Microtech Inc. 181,006 2,559 * Varonis Systems Inc. 163,288 2,544 * Millennial Media Inc. 1,409,522 2,467 * Alpha & Omega Semiconductor Ltd. 314,662 2,451 * Silicon Graphics International Corp. 610,070 2,398 * KVH Industries Inc. 238,592 2,386 *,^ MobileIron Inc. 761,763 2,361 PC-Tel Inc. 357,424 2,148 * Rosetta Stone Inc. 306,547 2,054 Simulations Plus Inc. 217,569 2,054 * Datalink Corp. 337,974 2,018 * Exa Corp. 191,587 1,979 *,^ Violin Memory Inc. 1,403,247 1,936 *,^ Rocket Fuel Inc. 414,057 1,934 *,^ TransEnterix Inc. 852,369 1,926 TESSCO Technologies Inc. 91,391 1,923 *,^ Park City Group Inc. 167,676 1,772 * Radisys Corp. 650,551 1,756 * Guidance Software Inc. 287,426 1,730 NCI Inc. Class A 129,203 1,715 TransAct Technologies Inc. 187,361 1,707 * Limelight Networks Inc. 893,306 1,706 * Key Tronic Corp. 168,860 1,692 *,^ Mitek Systems Inc. 529,293 1,688 *,^ Pixelworks Inc. 452,111 1,632 * Pendrell Corp. 2,263,162 1,629 * BSQUARE Corp. 246,253 1,628 Preformed Line Products Co. 43,037 1,599 *,^ QuickLogic Corp. 999,202 1,589 *,^ USA Technologies Inc. 634,629 1,580 *,^ Aerohive Networks Inc. 262,882 1,572 * Covisint Corp. 707,709 1,522 * Numerex Corp. Class A 169,515 1,476 * Systemax Inc. 194,630 1,458 Computer Task Group Inc. 229,673 1,422 * Alarm.com Holdings Inc. 120,300 1,403 *,^ Neonode Inc. 566,821 1,383 *,^ Rightside Group Ltd. 179,340 1,376 * Unwired Planet Inc. 1,896,706 1,375 * Imation Corp. 592,364 1,262 * GSI Technology Inc. 309,641 1,257 * MoSys Inc. 827,045 1,232 * Appfolio Inc. 70,210 1,183 * Support.com Inc. 1,053,784 1,180 * Edgewater Technology Inc. 159,087 1,165 * GigOptix Inc. 657,984 1,151 * Marin Software Inc. 364,803 1,142 *,^ Apigee Corp. 107,437 1,133 Concurrent Computer Corp. 233,786 1,106 Evolving Systems Inc. 182,615 1,096 * WidePoint Corp. 1,239,470 1,091 * Aware Inc. 322,917 1,082 * MRV Communications Inc. 72,174 1,033 * AXT Inc. 531,224 1,020 * Aviat Networks Inc. 980,603 1,020 *,^ Novatel Wireless Inc. 453,032 1,001 ClearOne Inc. 84,662 997 * FalconStor Software Inc. 484,579 964 * Inuvo Inc. 327,964 951 * Amber Road Inc. 218,372 922 * eGain Corp. 227,199 909 * Five9 Inc. 243,702 902 * PAR Technology Corp. 170,416 901 * MeetMe Inc. 568,043 897 * Datawatch Corp. 150,385 884 * Amtech Systems Inc. 199,131 856 * CVD Equipment Corp. 76,824 850 * iPass Inc. 869,631 844 * ARI Network Services Inc. 212,114 802 * Westell Technologies Inc. Class A 696,943 795 *,^ Vringo Inc. 1,391,600 779 * Hutchinson Technology Inc. 468,995 750 * LRAD Corp. 448,300 749 * Innodata Inc. 306,490 714 * Icad Inc. 209,738 713 * Tremor Video Inc. 381,479 710 * NetSol Technologies Inc. 139,797 705 * Ooma Inc. 99,701 693 *,^ SITO Mobile Ltd. 172,148 689 *,^ Code Rebel Corp. 91,855 654 * ID Systems Inc. 199,990 642 *,^ Cinedigm Corp. Class A 1,115,699 625 Communications Systems Inc. 74,329 620 * Intermolecular Inc. 325,885 616 * Identiv Inc. 172,117 601 * Qumu Corp. 152,829 599 * Zhone Technologies Inc. 414,475 576 * RELM Wireless Corp. 126,563 557 *,^ InterCloud Systems Inc. 312,215 556 * Upland Software Inc. 61,982 490 GlobalSCAPE Inc. 145,417 477 Astro-Med Inc. 33,759 469 * Streamline Health Solutions Inc. 203,637 466 * Smith Micro Software Inc. 492,957 429 *,^ Resonant Inc. 90,940 422 * GSE Systems Inc. 274,729 409 RCM Technologies Inc. 80,270 396 QAD Inc. Class B 17,950 385 * Xplore Technologies Corp. 65,650 350 *,^ Solar3D Inc. 125,448 346 *,^ Netlist Inc. 768,374 323 * inTEST Corp. 75,035 317 *,^ Sysorex Global Holdings Corp. 288,616 297 * ANADIGICS Inc. 1,348,405 297 *,^ ParkerVision Inc. 1,494,998 280 * Synacor Inc. 201,945 273 * Xactly Corp. 33,187 259 *,^ Crossroads Systems Inc. 193,362 251 * Xcel Brands Inc. 26,885 231 * BroadVision Inc. 38,059 225 * Aehr Test Systems 93,715 219 * ARC Group Worldwide Inc. 109,790 198 * Selectica Inc. 49,569 195 * Data I/O Corp. 78,543 183 *,^ Infosonics Corp. 140,874 176 * Lantronix Inc. 138,633 173 SMTP Inc. 34,445 162 * Sonic Foundry Inc. 17,228 145 *,^ Superconductor Technologies Inc. 215,029 133 * Intellicheck Mobilisa Inc. 141,245 129 * Mastech Holdings Inc. 15,394 117 Optical Cable Corp. 27,126 94 * ADDvantage Technologies Group Inc. 29,519 66 *,^ NXT-ID Inc. 58,739 55 CSP Inc. 9,402 50 * Qualstar Corp. 34,975 43 * Trio Tech International 16,445 40 * Wave Systems Corp. Class A 86,141 14 * Network-1 Technologies Inc. 4,271 9 * Glowpoint Inc. 12,965 8 * ITUS Corp. 337 2 Telecommunications (2.2%) AT&T Inc. 109,615,835 3,571,284 Verizon Communications Inc. 72,463,661 3,152,894 CenturyLink Inc. 10,009,594 251,441 * SBA Communications Corp. Class A 2,274,363 238,217 * Level 3 Communications Inc. 5,063,190 221,211 * T-Mobile US Inc. 5,083,246 202,364 Frontier Communications Corp. 20,879,996 99,180 * Sprint Corp. 14,141,140 54,302 Telephone & Data Systems Inc. 1,611,521 40,224 * Zayo Group Holdings Inc. 957,316 24,278 * Vonage Holdings Corp. 3,181,184 18,705 Shenandoah Telecommunications Co. 405,418 17,356 Consolidated Communications Holdings Inc. 849,355 16,367 EarthLink Holdings Corp. 1,828,123 14,223 Atlantic Tele-Network Inc. 181,361 13,408 * 8x8 Inc. 1,511,741 12,502 * Cincinnati Bell Inc. 3,682,064 11,488 ^ Windstream Holdings Inc. 1,833,443 11,257 *,^ Globalstar Inc. 7,154,575 11,233 * GTT Communications Inc. 425,813 9,904 *,^ Iridium Communications Inc. 1,438,561 8,847 * United States Cellular Corp. 238,333 8,444 * inContact Inc. 1,020,080 7,661 *,^ Straight Path Communications Inc. Class B 175,611 7,097 *,^ Pacific DataVision Inc. 237,028 7,087 * General Communication Inc. Class A 404,067 6,974 * FairPoint Communications Inc. 412,021 6,349 * ORBCOMM Inc. 1,133,391 6,324 Spok Holdings Inc. 361,260 5,946 IDT Corp. Class B 316,639 4,528 Lumos Networks Corp. 366,597 4,458 * Hawaiian Telcom Holdco Inc. 164,693 3,422 *,^ Intelsat SA 450,383 2,896 * HC2 Holdings Inc. 405,909 2,845 * NTELOS Holdings Corp. 310,065 2,800 * Alaska Communications Systems Group Inc. 826,767 1,811 *,^ Towerstream Corp. 1,074,829 1,150 * Elephant Talk Communications Corp. 1,050,107 441 Alteva Inc. 91,123 402 * NII Holdings Inc. 27,478 179 * Otelco Inc. Class A 2,454 14 Utilities (3.2%) Duke Energy Corp. 12,263,670 882,248 NextEra Energy Inc. 8,053,759 785,644 Dominion Resources Inc. 10,603,098 746,246 Southern Co. 16,172,143 722,895 American Electric Power Co. Inc. 8,715,159 495,544 PG&E Corp. 8,708,279 459,797 Exelon Corp. 15,344,550 455,733 Sempra Energy 4,190,078 405,264 PPL Corp. 11,885,667 390,920 Public Service Enterprise Group Inc. 9,004,918 379,647 Edison International 5,790,596 365,213 Consolidated Edison Inc. 5,206,609 348,062 Xcel Energy Inc. 8,963,228 317,388 WEC Energy Group Inc. 5,607,140 292,805 Eversource Energy 5,606,259 283,789 DTE Energy Co. 3,180,541 255,620 FirstEnergy Corp. 7,495,230 234,676 Entergy Corp. 3,181,316 207,104 Ameren Corp. 4,285,422 181,145 American Water Works Co. Inc. 3,188,333 175,613 CMS Energy Corp. 4,882,375 172,445 CenterPoint Energy Inc. 7,259,027 130,953 AGL Resources Inc. 2,138,248 130,519 Pinnacle West Capital Corp. 1,992,872 127,823 SCANA Corp. 2,254,012 126,811 ONEOK Inc. 3,715,519 119,640 AES Corp. 12,097,324 118,433 Alliant Energy Corp. 1,999,043 116,924 TECO Energy Inc. 4,187,737 109,970 Pepco Holdings Inc. 4,496,816 108,913 UGI Corp. 3,068,436 106,843 NiSource Inc. 5,636,494 104,557 Atmos Energy Corp. 1,755,337 102,125 Westar Energy Inc. Class A 2,617,318 100,610 ITC Holdings Corp. 2,838,951 94,651 * Calpine Corp. 6,397,834 93,408 NRG Energy Inc. 5,869,013 87,155 Aqua America Inc. 3,134,716 82,976 Great Plains Energy Inc. 2,660,462 71,886 National Fuel Gas Co. 1,419,816 70,962 Vectren Corp. 1,502,955 63,139 Portland General Electric Co. 1,655,383 61,199 Questar Corp. 3,076,006 59,705 Cleco Corp. 1,084,444 57,736 Hawaiian Electric Industries Inc. 1,989,506 57,079 IDACORP Inc. 878,246 56,831 Piedmont Natural Gas Co. Inc. 1,368,619 54,841 WGL Holdings Inc. 893,533 51,530 UIL Holdings Corp. 996,883 50,113 New Jersey Resources Corp. 1,664,844 49,995 ALLETE Inc. 917,565 46,328 Southwest Gas Corp. 790,528 46,104 NorthWestern Corp. 851,458 45,834 * Dynegy Inc. 2,153,309 44,509 ONE Gas Inc. 957,470 43,402 PNM Resources Inc. 1,392,006 39,046 Laclede Group Inc. 701,060 38,229 Black Hills Corp. 863,169 35,683 Avista Corp. 1,058,864 35,207 South Jersey Industries Inc. 1,196,014 30,199 American States Water Co. 681,607 28,218 El Paso Electric Co. 764,870 28,162 MGE Energy Inc. 632,763 26,063 Northwest Natural Gas Co. 490,637 22,491 Ormat Technologies Inc. 654,152 22,261 TerraForm Power Inc. Class A 1,400,405 19,914 Empire District Electric Co. 871,490 19,199 California Water Service Group 824,501 18,238 * Talen Energy Corp. 1,465,642 14,803 Chesapeake Utilities Corp. 269,108 14,284 Unitil Corp. 322,455 11,892 SJW Corp. 295,969 9,101 Connecticut Water Service Inc. 176,144 6,433 York Water Co. 280,678 5,900 Middlesex Water Co. 244,947 5,840 * Sunrun Inc. 410,894 4,261 Atlantic Power Corp. 2,208,448 4,108 * Vivint Solar Inc. 383,653 4,021 Delta Natural Gas Co. Inc. 191,073 3,909 Artesian Resources Corp. Class A 106,284 2,566 Genie Energy Ltd. Class B 285,014 2,346 Gas Natural Inc. 234,253 2,094 *,^ Cadiz Inc. 267,937 1,945 * Pure Cycle Corp. 239,540 1,190 Spark Energy Inc. Class A 58,582 970 * US Geothermal Inc. 1,409,978 874 Total Common Stocks (Cost $275,761,268) Coupon Temporary Cash Investments (1.3%) 1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.189% 4,781,398,897 4,781,399 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.093% 10/2/15 7,000 7,000 5,6 Federal Home Loan Bank Discount Notes 0.095% 10/7/15 10,000 10,000 5 Federal Home Loan Bank Discount Notes 0.100% 10/23/15 8,100 8,099 5,6, 7 Federal Home Loan Bank Discount Notes 0.170% 11/12/15 20,000 19,997 5,7 Federal Home Loan Bank Discount Notes 0.150%-0.175% 11/13/15 60,000 59,992 5,7 Federal Home Loan Bank Discount Notes 0.180% 11/17/15 40,000 39,993 5,7 Federal Home Loan Bank Discount Notes 0.192% 11/27/15 10,400 10,398 5,6, 7 Federal Home Loan Bank Discount Notes 0.197% 12/4/15 10,000 9,997 7,8 Freddie Mac Discount Notes 0.160% 11/13/15 15,000 14,997 Total Temporary Cash Investments (Cost $4,961,863) Total Investments (100.7%) (Cost $280,723,131) Other Asset and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,529,251,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.7%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,603,173,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $3,128,000 have been segregated as collateral for open swap contracts. 7 Securities with a value of $119,380,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 369,224,822 34 4,303 Temporary Cash Investments 4,781,399 180,473 — Futures Contracts—Assets 1 45,578 — — Futures Contracts—Liabilities 1 (3,335) — — Swap Contracts—Assets — 63 — Swap Contracts—Liabilities — (3,943) — Total 374,048,464 176,627 4,303 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing Total Stock Market Index Fund transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index December 2015 4,306 2,054,716 (38,110) E-mini Russell 2000 Index December 2015 957 104,878 (5,075) E-mini S&P MidCap 400 Index December 2015 240 32,710 (870) (44,055) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of Total Stock Market Index Fund prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) SLM Corp. 8/17/15 GSI 35,206 (0.616%) (3,518) Empire State Realty Trust Inc. 9/15/15 GSCM 11,795 (0.563%) 63 Ambac Financial Group Inc. 9/8/15 GSCM 3,737 (0.604%) (425) (3,880) GSCM—Goldman Sachs Bank USA. GSI—Goldman Sachs International. E. At September 30, 2015, the cost of investment securities for tax purposes was $280,732,608,000. Net unrealized appreciation of investment securities for tax purposes was $93,458,423,000, consisting of unrealized gains of $110,171,999,000 on securities that had risen in value since their purchase and $16,713,576,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (3.1%) ^ Dow Chemical Co. 4,287,695 181,798 EI du Pont de Nemours & Co. 3,348,511 161,398 LyondellBasell Industries NV Class A 1,378,257 114,892 Air Products & Chemicals Inc. 715,695 91,308 PPG Industries Inc. 1,001,144 87,790 International Paper Co. 1,544,878 58,381 Alcoa Inc. 4,860,021 46,948 Nucor Corp. 1,183,666 44,447 CF Industries Holdings Inc. 861,767 38,693 Freeport-McMoRan Inc. 3,861,681 37,420 Mosaic Co. 1,187,716 36,950 Celanese Corp. Class A 568,218 33,621 Newmont Mining Corp. 1,955,662 31,428 Ashland Inc. 250,753 25,231 Avery Dennison Corp. 338,090 19,126 Albemarle Corp. 415,006 18,302 Eastman Chemical Co. 261,094 16,898 Reliance Steel & Aluminum Co. 257,728 13,920 FMC Corp. 251,525 8,529 Huntsman Corp. 780,171 7,560 CONSOL Energy Inc. 214,130 2,098 Consumer Goods (11.3%) Procter & Gamble Co. 10,043,949 722,562 PepsiCo Inc. 5,432,456 512,280 Altria Group Inc. 7,251,427 394,478 Mondelez International Inc. Class A 5,671,144 237,451 Ford Motor Co. 14,430,751 195,825 General Motors Co. 5,286,402 158,698 Kraft Heinz Co. 2,242,511 158,276 Kimberly-Clark Corp. 1,347,449 146,926 General Mills Inc. 2,214,171 124,281 Johnson Controls Inc. 2,421,268 100,144 Archer-Daniels-Midland Co. 2,256,017 93,512 Delphi Automotive plc 1,051,515 79,957 Reynolds American Inc. 1,585,449 70,188 ConAgra Foods Inc. 1,603,656 64,964 Kellogg Co. 915,383 60,919 Activision Blizzard Inc. 1,889,922 58,380 Dr Pepper Snapple Group Inc. 705,885 55,800 Clorox Co. 475,804 54,970 Tyson Foods Inc. Class A 1,126,950 48,571 JM Smucker Co. 423,902 48,363 Molson Coors Brewing Co. Class B 544,777 45,227 Genuine Parts Co. 532,557 44,144 Whirlpool Corp. 291,122 42,871 Newell Rubbermaid Inc. 990,960 39,351 Bunge Ltd. 505,286 37,037 Coca-Cola Enterprises Inc. 762,463 36,865 Campbell Soup Co. 689,307 34,934 Lear Corp. 283,685 30,859 Hasbro Inc. 415,788 29,995 Coach Inc. 1,025,237 29,660 Stanley Black & Decker Inc. 283,316 27,476 Mattel Inc. 1,252,098 26,369 PulteGroup Inc. 1,177,364 22,217 DR Horton Inc. 646,012 18,967 * Edgewell Personal Care Co. 230,239 18,787 Lennar Corp. Class A 338,390 16,287 PVH Corp. 153,361 15,634 ^ Pilgrim's Pride Corp. 240,603 5,000 Lennar Corp. Class B 1,431 57 Consumer Services (7.0%) CVS Health Corp. 4,121,846 397,676 Wal-Mart Stores Inc. 5,365,062 347,871 Target Corp. 2,329,539 183,242 McKesson Corp. 859,363 159,008 Walgreens Boots Alliance Inc. 1,617,432 134,409 Delta Air Lines Inc. 2,941,441 131,982 Kroger Co. 3,412,797 123,100 Time Warner Inc. 1,437,073 98,799 Cardinal Health Inc. 1,210,694 93,005 Sysco Corp. 2,063,431 80,412 * United Continental Holdings Inc. 1,412,646 74,941 AmerisourceBergen Corp. Class A 759,490 72,144 Macy's Inc. 1,244,553 63,870 Omnicom Group Inc. 898,365 59,202 Viacom Inc. Class B 1,322,151 57,051 * eBay Inc. 2,027,308 49,547 Best Buy Co. Inc. 1,109,481 41,184 Carnival Corp. 769,513 38,245 Kohl's Corp. 695,840 32,224 Darden Restaurants Inc. 425,586 29,170 Interpublic Group of Cos. Inc. 1,517,644 29,032 Staples Inc. 2,374,289 27,850 Aramark 841,804 24,951 * Liberty Media Corp. 701,986 24,190 News Corp. Class A 1,836,504 23,177 * Hertz Global Holdings Inc. 759,628 12,709 * Liberty Media Corp. Class A 337,965 12,072 * Rite Aid Corp. 1,888,761 11,465 Tribune Media Co. Class A 149,645 5,327 News Corp. Class B 12,704 163 Financials (23.3%) * Berkshire Hathaway Inc. Class B 7,071,321 922,100 Wells Fargo & Co. 17,104,466 878,314 JPMorgan Chase & Co. 13,692,310 834,820 Bank of America Corp. 38,647,081 602,122 Citigroup Inc. 10,588,483 525,295 American International Group Inc. 4,599,597 261,349 US Bancorp 6,194,412 254,033 Goldman Sachs Group Inc. 1,443,270 250,783 Morgan Stanley 5,425,187 170,893 PNC Financial Services Group Inc. 1,901,414 169,606 MetLife Inc. 3,307,688 155,958 Bank of New York Mellon Corp. 3,895,384 152,504 Capital One Financial Corp. 2,008,175 145,633 Prudential Financial Inc. 1,669,733 127,250 ACE Ltd. 1,138,747 117,746 American Express Co. 1,575,362 116,782 Travelers Cos. Inc. 1,151,995 114,658 CME Group Inc. 1,188,061 110,181 Chubb Corp. 840,186 103,049 BB&T Corp. 2,886,857 102,772 State Street Corp. 1,437,628 96,623 Allstate Corp. 1,482,224 86,325 Discover Financial Services 1,611,437 83,779 Aflac Inc. 1,434,923 83,412 SunTrust Banks Inc. 1,903,243 72,780 Ameriprise Financial Inc. 659,154 71,933 Hartford Financial Services Group Inc. 1,535,679 70,303 Progressive Corp. 2,060,639 63,138 Fifth Third Bancorp 2,996,528 56,664 Northern Trust Corp. 818,785 55,808 Franklin Resources Inc. 1,480,335 55,157 M&T Bank Corp. 443,675 54,106 Principal Financial Group Inc. 1,091,165 51,656 Regions Financial Corp. 4,903,811 44,183 Lincoln National Corp. 928,765 44,079 XL Group plc Class A 1,119,070 40,645 KeyCorp 3,113,028 40,501 Loews Corp. 1,074,159 38,820 Citizens Financial Group Inc. 1,569,757 37,454 Western Union Co. 1,891,311 34,724 Annaly Capital Management Inc. 3,501,974 34,565 FNF Group 973,319 34,524 First Republic Bank 523,594 32,866 * Ally Financial Inc. 1,600,692 32,622 Voya Financial Inc. 837,887 32,485 HCP Inc. 854,818 31,842 * Arch Capital Group Ltd. 429,948 31,588 Huntington Bancshares Inc. 2,969,616 31,478 Cincinnati Financial Corp. 576,651 31,024 CIT Group Inc. 749,301 29,995 Unum Group 911,470 29,240 New York Community Bancorp Inc. 1,562,537 28,219 Comerica Inc. 657,400 27,019 Torchmark Corp. 438,932 24,756 Willis Group Holdings plc 597,888 24,495 American Capital Agency Corp. 1,288,360 24,092 Nasdaq Inc. 437,161 23,314 Reinsurance Group of America Inc. Class A 245,748 22,262 PartnerRe Ltd. 158,935 22,073 Everest Re Group Ltd. 122,233 21,188 Zions Bancorporation 752,109 20,713 Axis Capital Holdings Ltd. 353,173 18,972 WR Berkley Corp. 341,155 18,549 People's United Financial Inc. 1,145,539 18,019 Hudson City Bancorp Inc. 1,759,276 17,892 Kimco Realty Corp. 723,479 17,675 Legg Mason Inc. 408,283 16,989 Navient Corp. 1,378,878 15,499 * Synchrony Financial 459,922 14,396 * Alleghany Corp. 27,978 13,097 Assurant Inc. 122,456 9,675 * Santander Consumer USA Holdings Inc. 388,967 7,943 * Berkshire Hathaway Inc. Class A 14 2,733 Communications Sales & Leasing Inc. 78 1 Health Care (14.3%) Johnson & Johnson 10,252,374 957,059 Pfizer Inc. 22,836,804 717,304 Merck & Co. Inc. 10,428,534 515,065 UnitedHealth Group Inc. 3,526,606 409,122 Bristol-Myers Squibb Co. 6,166,635 365,065 Medtronic plc 5,239,698 350,745 Eli Lilly & Co. 3,689,549 308,778 Abbott Laboratories 5,519,174 221,981 Aetna Inc. 1,290,435 141,187 Anthem Inc. 968,401 135,576 Cigna Corp. 952,234 128,571 Humana Inc. 547,901 98,074 * HCA Holdings Inc. 1,232,104 95,316 * Boston Scientific Corp. 4,983,053 81,772 Baxter International Inc. 2,018,353 66,303 St. Jude Medical Inc. 1,042,437 65,767 Baxalta Inc. 2,003,724 63,137 Zimmer Biomet Holdings Inc. 641,935 60,297 * Endo International plc 770,747 53,397 * Hologic Inc. 937,897 36,700 Quest Diagnostics Inc. 533,060 32,767 Universal Health Services Inc. Class B 169,510 21,157 Patterson Cos. Inc. 326,969 14,142 Industrials (10.9%) General Electric Co. 37,385,943 942,873 United Technologies Corp. 3,132,818 278,789 Honeywell International Inc. 2,746,491 260,065 Lockheed Martin Corp. 976,508 202,440 Boeing Co. 1,193,600 156,302 Caterpillar Inc. 2,231,071 145,823 General Dynamics Corp. 1,015,451 140,081 Raytheon Co. 1,123,786 122,785 Northrop Grumman Corp. 693,586 115,101 Emerson Electric Co. 2,431,210 107,387 CSX Corp. 3,641,527 97,957 Illinois Tool Works Inc. 1,150,754 94,719 TE Connectivity Ltd. 1,488,023 89,118 Eaton Corp. plc 1,731,067 88,804 Deere & Co. 1,154,169 85,409 Norfolk Southern Corp. 1,117,671 85,390 Waste Management Inc. 1,676,595 83,511 FedEx Corp. 497,075 71,569 Tyco International plc 1,559,007 52,164 WestRock Co. 972,721 50,037 Ingersoll-Rand plc 985,375 50,027 Parker-Hannifin Corp. 512,181 49,835 Rockwell Collins Inc. 487,206 39,873 Republic Services Inc. Class A 903,812 37,237 Xerox Corp. 3,759,751 36,582 Dover Corp. 580,133 33,172 Ball Corp. 508,303 31,616 L-3 Communications Holdings Inc. 267,556 27,965 * Crown Holdings Inc. 520,093 23,794 ManpowerGroup Inc. 284,146 23,269 Fluor Corp. 536,076 22,703 Xylem Inc. 668,885 21,973 Avnet Inc. 496,776 21,202 * Arrow Electronics Inc. 350,086 19,353 ADT Corp. 628,319 18,787 * Jacobs Engineering Group Inc. 456,257 17,078 Flowserve Corp. 249,151 10,250 Owens Corning 207,232 8,685 AGCO Corp. 136,193 6,351 MDU Resources Group Inc. 260 4 Joy Global Inc. 130 2 Oil & Gas (9.5%) Exxon Mobil Corp. 15,437,686 1,147,792 Chevron Corp. 6,967,672 549,610 ConocoPhillips 4,567,186 219,042 Occidental Petroleum Corp. 2,831,356 187,294 Phillips 66 1,990,516 152,951 Valero Energy Corp. 1,841,211 110,657 Halliburton Co. 3,006,011 106,262 Marathon Petroleum Corp. 1,987,351 92,074 Baker Hughes Inc. 1,613,952 83,990 Spectra Energy Corp. 2,488,364 65,369 Apache Corp. 1,401,957 54,901 Devon Energy Corp. 1,445,816 53,625 National Oilwell Varco Inc. 1,422,860 53,571 Hess Corp. 905,971 45,353 Tesoro Corp. 455,705 44,313 * Cameron International Corp. 709,108 43,482 Marathon Oil Corp. 2,505,245 38,581 HollyFrontier Corp. 698,505 34,115 * Weatherford International plc 2,588,466 21,950 Columbia Pipeline Group Inc. 1,176,317 21,515 OGE Energy Corp. 739,005 20,219 * Southwestern Energy Co. 1,426,835 18,107 Helmerich & Payne Inc. 378,855 17,905 ^ Transocean Ltd. 1,344,375 17,369 ^ Chesapeake Energy Corp. 2,219,591 16,270 Murphy Oil Corp. 608,539 14,727 Energen Corp. 291,522 14,535 * FMC Technologies Inc. 424,503 13,160 Ensco plc Class A 868,044 12,222 Noble Corp. plc 452,643 4,938 Diamond Offshore Drilling Inc. 78 1 Other (0.0%) 2 * Safeway Inc. CVR (Casa Ley) Exp. 1/30/2018 376 — * Safeway Inc. CVR (PDC) Exp. 1/30/2017 376 — — Technology (10.3%) Microsoft Corp. 26,637,046 1,178,956 Intel Corp. 17,602,610 530,543 Cisco Systems Inc. 18,831,795 494,335 International Business Machines Corp. 3,262,127 472,911 Hewlett-Packard Co. 6,689,297 171,313 Broadcom Corp. Class A 2,072,657 106,597 Corning Inc. 4,546,047 77,828 Western Digital Corp. 811,578 64,472 Seagate Technology plc 1,116,917 50,038 Symantec Corp. 2,532,324 49,304 Motorola Solutions Inc. 688,171 47,057 SanDisk Corp. 751,031 40,803 Harris Corp. 459,385 33,604 NetApp Inc. 1,118,013 33,093 Applied Materials Inc. 2,232,623 32,797 Computer Sciences Corp. 511,503 31,396 CA Inc. 1,140,219 31,128 * Synopsys Inc. 575,748 26,588 Juniper Networks Inc. 673,104 17,305 Garmin Ltd. 423,464 15,194 * Nuance Communications Inc. 916,199 14,998 * IMS Health Holdings Inc. 485,696 14,134 Marvell Technology Group Ltd. 1,522,524 13,779 * Teradata Corp. 264,748 7,667 Telecommunications (4.4%) AT&T Inc. 22,772,723 741,935 Verizon Communications Inc. 15,036,811 654,252 CenturyLink Inc. 2,089,930 52,499 * T-Mobile US Inc. 1,053,602 41,944 Frontier Communications Corp. 4,276,311 20,313 * Sprint Corp. 2,943,057 11,301 Utilities (5.8%) Duke Energy Corp. 2,548,499 183,339 NextEra Energy Inc. 1,674,473 163,345 Dominion Resources Inc. 2,202,503 155,012 Southern Co. 3,363,599 150,353 American Electric Power Co. Inc. 1,816,427 103,282 PG&E Corp. 1,811,844 95,665 Exelon Corp. 3,190,614 94,761 Sempra Energy 870,634 84,208 PPL Corp. 2,480,824 81,594 Public Service Enterprise Group Inc. 1,873,131 78,971 Edison International 1,206,355 76,085 Consolidated Edison Inc. 1,084,409 72,493 Xcel Energy Inc. 1,878,065 66,502 WEC Energy Group Inc. 1,168,540 61,021 Eversource Energy 1,174,315 59,444 DTE Energy Co. 663,833 53,352 FirstEnergy Corp. 1,562,037 48,907 Entergy Corp. 664,741 43,275 Ameren Corp. 898,338 37,973 American Water Works Co. Inc. 666,371 36,704 CMS Energy Corp. 1,022,695 36,122 CenterPoint Energy Inc. 1,509,196 27,226 SCANA Corp. 474,911 26,719 Pinnacle West Capital Corp. 408,941 26,229 ONEOK Inc. 780,004 25,116 AES Corp. 2,529,488 24,764 Alliant Energy Corp. 417,971 24,447 Pepco Holdings Inc. 936,449 22,681 NiSource Inc. 1,174,417 21,785 NRG Energy Inc. 1,226,227 18,209 National Fuel Gas Co. 297,452 14,867 Total Common Stocks (Cost $31,334,446) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 3,4 Vanguard Market Liquidity Fund 0.189% 62,894,796 62,895 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes 0.120% 10/30/15 600 600 Total Temporary Cash Investments (Cost $68,494) Total Investments (100.1%) (Cost $31,402,940) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $63,801,000. Non-income-producing security. The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. “Other” represents securities that are not classified by the fund’s benchmark index. Includes $62,895,000 of collateral received for securities on loan. The fund received additional collateral of $4,516,000 on the next business day. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that Value Index Fund fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsAssets 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the funds performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Futures Contracts Expiration Number of Aggregate Unrealized) Value Index Fund Long (Short) Settlement Appreciation Contracts Value Long (Depreciation) (Short) E-mini S&P 500 Index December 2015 373 35,597 176 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $31,402,940,000. Net unrealized appreciation of investment securities for tax purposes was $3,226,129,000, consisting of unrealized gains of $5,257,421,000 on securities that had risen in value since their purchase and $2,031,292,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (1.3%) Praxair Inc. 1,559,869 158,888 Ecolab Inc. 1,447,466 158,816 Sigma-Aldrich Corp. 652,085 90,588 International Flavors & Fragrances Inc. 438,796 45,310 * WR Grace & Co. 393,842 36,647 Airgas Inc. 365,698 32,668 Eastman Chemical Co. 386,317 25,003 * Axalta Coating Systems Ltd. 769,458 19,498 FMC Corp. 363,749 12,335 Westlake Chemical Corp. 215,397 11,177 CONSOL Energy Inc. 314,534 3,082 Consumer Goods (10.0%) Coca-Cola Co. 21,320,019 855,359 Philip Morris International Inc. 8,433,548 669,033 NIKE Inc. Class B 3,691,767 453,977 Colgate-Palmolive Co. 4,901,479 311,048 Monsanto Co. 2,547,700 217,421 *,^ Tesla Motors Inc. 532,348 132,235 VF Corp. 1,854,252 126,479 * Monster Beverage Corp. 833,955 112,701 Constellation Brands Inc. Class A 890,596 111,512 * Electronic Arts Inc. 1,613,185 109,293 Reynolds American Inc. 2,332,049 103,240 Estee Lauder Cos. Inc. Class A 1,231,569 99,363 * Under Armour Inc. Class A 980,017 94,846 Mead Johnson Nutrition Co. 1,104,035 77,724 Hershey Co. 778,087 71,491 Hanesbrands Inc. 2,191,706 63,428 * Mohawk Industries Inc. 340,502 61,900 Harley-Davidson Inc. 1,121,293 61,559 Church & Dwight Co. Inc. 713,072 59,827 Brown-Forman Corp. Class B 564,353 54,686 * Jarden Corp. 1,083,306 52,952 BorgWarner Inc. 1,232,424 51,256 McCormick & Co. Inc. 601,230 49,409 Snap-on Inc. 317,030 47,852 Hormel Foods Corp. 719,578 45,556 * LKQ Corp. 1,495,691 42,418 * Michael Kors Holdings Ltd. 1,000,735 42,271 Polaris Industries Inc. 342,136 41,012 Stanley Black & Decker Inc. 416,984 40,439 Ralph Lauren Corp. Class A 325,218 38,428 Harman International Industries Inc. 388,596 37,301 Leucadia National Corp. 1,695,938 34,360 Keurig Green Mountain Inc. 630,809 32,890 * WABCO Holdings Inc. 299,726 31,420 * NVR Inc. 20,165 30,756 DR Horton Inc. 951,085 27,924 * lululemon athletica Inc. 537,554 27,227 Lennar Corp. Class A 500,379 24,083 PVH Corp. 224,997 22,936 * WhiteWave Foods Co. Class A 478,007 19,192 Coty Inc. Class A 376,593 10,191 *,^ Fitbit Inc. 231,045 8,708 *,^ GoPro Inc. Class A 211,401 6,600 Lennar Corp. Class B 180 7 * Fossil Group Inc. 60 3 Consumer Services (22.2%) * Amazon.com Inc. 2,037,564 1,043,009 Walt Disney Co. 8,271,336 845,331 Home Depot Inc. 6,992,894 807,609 Comcast Corp. Class A 11,690,398 664,950 McDonald's Corp. 5,128,896 505,350 Starbucks Corp. 7,680,516 436,561 Lowe's Cos. Inc. 5,079,202 350,059 Costco Wholesale Corp. 2,393,260 345,994 * Priceline Group Inc. 276,100 341,497 Time Warner Cable Inc. 1,540,950 276,400 TJX Cos. Inc. 3,521,229 251,486 * Netflix Inc. 2,196,121 226,771 Walgreens Boots Alliance Inc. 2,378,196 197,628 Twenty-First Century Fox Inc. Class A 7,084,286 191,134 Yum! Brands Inc. 2,349,897 187,874 Time Warner Inc. 2,109,733 145,044 American Airlines Group Inc. 3,660,505 142,137 Southwest Airlines Co. 3,592,988 136,677 * O'Reilly Automotive Inc. 514,377 128,594 * Chipotle Mexican Grill Inc. Class A 169,756 122,267 L Brands Inc. 1,351,378 121,800 * AutoZone Inc. 168,227 121,768 Dollar General Corp. 1,524,569 110,440 Ross Stores Inc. 2,241,684 108,654 Comcast Corp. Special Class A 1,730,206 99,037 CBS Corp. Class B 2,336,678 93,233 Royal Caribbean Cruises Ltd. 957,555 85,309 Las Vegas Sands Corp. 2,171,143 82,438 * Dollar Tree Inc. 1,213,859 80,916 * Nielsen Holdings plc 1,797,710 79,944 Advance Auto Parts Inc. 398,697 75,565 * eBay Inc. 2,985,106 72,956 *,^ Charter Communications Inc. Class A 396,764 69,771 Hilton Worldwide Holdings Inc. 2,960,772 67,920 * DISH Network Corp. Class A 1,162,298 67,808 * CarMax Inc. 1,134,371 67,291 Marriott International Inc. Class A 940,638 64,152 Expedia Inc. 533,126 62,738 Tractor Supply Co. 739,580 62,361 Starwood Hotels & Resorts Worldwide Inc. 927,787 61,679 Whole Foods Market Inc. 1,948,673 61,676 * Liberty Interactive Corp. QVC Group Class A 2,350,154 61,645 Signet Jewelers Ltd. 436,255 59,387 Carnival Corp. 1,130,287 56,175 Nordstrom Inc. 778,190 55,804 Alaska Air Group Inc. 693,623 55,108 Foot Locker Inc. 758,483 54,588 ^ H&R Block Inc. 1,506,333 54,529 * Ulta Salon Cosmetics & Fragrance Inc. 332,271 54,277 Twenty-First Century Fox Inc. 1,954,482 52,908 * Bed Bath & Beyond Inc. 877,610 50,041 * Norwegian Cruise Line Holdings Ltd. 810,996 46,470 Wyndham Worldwide Corp. 643,593 46,274 Tiffany & Co. 596,763 46,082 * MGM Resorts International 2,451,573 45,232 * Sirius XM Holdings Inc. 11,597,513 43,375 * IHS Inc. Class A 353,922 41,055 * TripAdvisor Inc. 608,118 38,324 Gap Inc. 1,249,980 35,624 * Discovery Communications Inc. 1,418,920 34,466 Williams-Sonoma Inc. 448,663 34,255 FactSet Research Systems Inc. 214,228 34,236 * AutoNation Inc. 432,385 25,156 Wynn Resorts Ltd. 443,935 23,582 * Discovery Communications Inc. Class A 817,241 21,273 Scripps Networks Interactive Inc. Class A 411,111 20,223 * Hertz Global Holdings Inc. 1,126,052 18,839 * Hyatt Hotels Corp. Class A 172,961 8,146 * Urban Outfitters Inc. 255,478 7,506 * Sprouts Farmers Market Inc. 334,483 7,058 CBS Corp. Class A 2,760 124 Viacom Inc. Class B 510 22 Financials (12.5%) Visa Inc. Class A 10,626,724 740,258 MasterCard Inc. Class A 5,434,804 489,785 Simon Property Group Inc. 1,684,939 309,557 American Tower Corporation 2,305,048 202,798 Charles Schwab Corp. 6,446,719 184,118 BlackRock Inc. 578,977 172,228 American Express Co. 2,316,459 171,719 Public Storage 800,581 169,427 Marsh & McLennan Cos. Inc. 2,885,395 150,675 Equity Residential 1,981,322 148,837 Crown Castle International Corp. 1,817,519 143,348 Intercontinental Exchange Inc. 601,425 141,329 Aon plc 1,526,027 135,221 Welltower Inc. 1,915,531 129,720 McGraw Hill Financial Inc. 1,485,035 128,456 AvalonBay Communities Inc. 723,193 126,429 Prologis Inc. 2,851,919 110,940 Ventas Inc. 1,809,476 101,439 Boston Properties Inc. 836,230 99,010 T. Rowe Price Group Inc. 1,325,740 92,139 Moody's Corp. 927,545 91,085 Equinix Inc. 310,172 84,801 Vornado Realty Trust 923,172 83,473 Essex Property Trust Inc. 357,781 79,935 Weyerhaeuser Co. 2,798,423 76,509 General Growth Properties Inc. 2,891,822 75,101 Invesco Ltd. 2,333,329 72,870 Macerich Co. 861,562 66,185 Host Hotels & Resorts Inc. 4,087,674 64,626 Equifax Inc. 644,673 62,649 Realty Income Corp. 1,278,262 60,577 SL Green Realty Corp. 542,529 58,680 * Markel Corp. 72,139 57,845 Federal Realty Investment Trust 375,787 51,276 * Affiliated Managers Group Inc. 296,072 50,625 * CBRE Group Inc. Class A 1,542,200 49,350 UDR Inc. 1,427,711 49,227 Digital Realty Trust Inc. 739,462 48,302 HCP Inc. 1,258,722 46,887 TD Ameritrade Holding Corp. 1,331,037 42,380 SEI Investments Co. 812,914 39,207 VEREIT Inc. 4,925,146 38,022 Plum Creek Timber Co. Inc. 951,117 37,579 Jones Lang LaSalle Inc. 244,807 35,196 Raymond James Financial Inc. 705,230 35,001 Camden Property Trust 472,613 34,926 MSCI Inc. Class A 567,415 33,739 Alexandria Real Estate Equities Inc. 393,416 33,311 Lazard Ltd. Class A 706,638 30,597 Iron Mountain Inc. 975,475 30,259 * Realogy Holdings Corp. 797,607 30,014 Kimco Realty Corp. 1,067,909 26,089 Extra Space Storage Inc. 317,393 24,490 Brixmor Property Group Inc. 974,586 22,883 * E*TRADE Financial Corp. 789,913 20,798 * LendingClub Corp. 1,209,348 16,000 ^ LPL Financial Holdings Inc. 220,419 8,766 Franklin Resources Inc. 600 22 Communications Sales & Leasing Inc. 90 2 Health Care (13.7%) Gilead Sciences Inc. 7,992,169 784,751 * Allergan plc 2,142,841 582,446 Amgen Inc. 4,129,186 571,149 AbbVie Inc. 8,563,683 465,950 * Celgene Corp. 4,305,042 465,676 * Biogen Inc. 1,280,657 373,709 * Express Scripts Holding Co. 3,730,079 301,987 Thermo Fisher Scientific Inc. 2,169,024 265,228 * Regeneron Pharmaceuticals Inc. 415,609 193,316 * Alexion Pharmaceuticals Inc. 1,170,858 183,110 Stryker Corp. 1,639,948 154,319 Becton Dickinson and Co. 1,145,600 151,975 * Vertex Pharmaceuticals Inc. 1,333,076 138,827 * Illumina Inc. 788,114 138,566 Perrigo Co. plc 756,283 118,941 Zoetis Inc. 2,446,562 100,749 * Incyte Corp. 881,777 97,286 * Intuitive Surgical Inc. 201,635 92,667 * BioMarin Pharmaceutical Inc. 877,149 92,381 * Mylan NV 2,141,287 86,208 * Edwards Lifesciences Corp. 585,423 83,230 CR Bard Inc. 403,988 75,267 * DaVita HealthCare Partners Inc. 938,369 67,872 * Henry Schein Inc. 454,074 60,265 * Laboratory Corp. of America Holdings 550,235 59,684 * Waters Corp. 425,552 50,305 * Alkermes plc 814,445 47,783 * Jazz Pharmaceuticals plc 317,237 42,132 * Mallinckrodt plc 638,690 40,838 * Varian Medical Systems Inc. 538,232 39,711 Cooper Cos. Inc. 265,423 39,511 ResMed Inc. 765,167 38,993 DENTSPLY International Inc. 760,917 38,480 * Medivation Inc. 890,866 37,862 * IDEXX Laboratories Inc. 501,304 37,222 * Envision Healthcare Holdings Inc. 1,011,376 37,209 Universal Health Services Inc. Class B 249,676 31,162 * Quintiles Transnational Holdings Inc. 434,330 30,216 * Alnylam Pharmaceuticals Inc. 369,109 29,662 * Centene Corp. 292,510 15,863 * Bluebird Bio Inc. 87,945 7,524 * Intercept Pharmaceuticals Inc. 42,484 7,046 Industrials (11.9%) 3M Co. 3,402,153 482,323 Union Pacific Corp. 4,725,139 417,750 United Parcel Service Inc. Class B 3,803,504 375,368 Accenture plc Class A 3,398,868 333,973 Danaher Corp. 3,162,015 269,435 Boeing Co. 1,756,574 230,023 Automatic Data Processing Inc. 2,536,273 203,815 * PayPal Holdings Inc. 6,307,382 195,781 Precision Castparts Corp. 710,956 163,314 * LinkedIn Corp. Class A 624,635 118,762 * Fiserv Inc. 1,278,284 110,712 Cummins Inc. 972,687 105,614 FedEx Corp. 730,601 105,192 Fidelity National Information Services Inc. 1,532,827 102,822 PACCAR Inc. 1,932,882 100,838 Sherwin-Williams Co. 431,464 96,122 Roper Technologies Inc. 547,887 85,854 Amphenol Corp. Class A 1,683,524 85,792 Paychex Inc. 1,770,106 84,310 * Alliance Data Systems Corp. 317,900 82,330 Rockwell Automation Inc. 730,260 74,100 WW Grainger Inc. 323,288 69,510 AMETEK Inc. 1,318,681 68,993 * FleetCor Technologies Inc. 476,584 65,588 Vulcan Materials Co. 724,780 64,650 * Stericycle Inc. 461,918 64,350 Agilent Technologies Inc. 1,813,256 62,249 * Verisk Analytics Inc. Class A 826,100 61,057 * TransDigm Group Inc. 276,944 58,826 Kansas City Southern 600,584 54,581 Martin Marietta Materials Inc. 346,428 52,640 Sealed Air Corp. 1,121,575 52,579 CH Robinson Worldwide Inc. 772,603 52,367 Fastenal Co. 1,421,775 52,051 Textron Inc. 1,354,059 50,967 Pentair plc 979,846 50,011 Expeditors International of Washington Inc. 1,030,826 48,500 Masco Corp. 1,874,252 47,194 Towers Watson & Co. Class A 377,089 44,263 Wabtec Corp. 500,099 44,034 * Mettler-Toledo International Inc. 150,830 42,947 Cintas Corp. 480,120 41,170 * Sensata Technologies Holding NV 925,754 41,048 JB Hunt Transport Services Inc. 506,447 36,160 Robert Half International Inc. 695,816 35,598 * United Rentals Inc. 519,885 31,219 Macquarie Infrastructure Corp. 389,733 29,097 * Quanta Services Inc. 1,071,241 25,935 B/E Aerospace Inc. 580,067 25,465 Hubbell Inc. Class B 275,937 23,441 Allison Transmission Holdings Inc. 864,374 23,070 * Trimble Navigation Ltd. 1,398,882 22,970 FLIR Systems Inc. 763,486 21,370 Acuity Brands Inc. 118,412 20,791 Donaldson Co. Inc. 740,232 20,786 Fortune Brands Home & Security Inc. 437,628 20,774 ^ Chicago Bridge & Iron Co. NV 521,185 20,670 Total System Services Inc. 450,266 20,456 * Vantiv Inc. Class A 397,567 17,859 Flowserve Corp. 363,712 14,963 * Colfax Corp. 473,158 14,152 Owens Corning 303,874 12,735 WestRock Co. 18 1 Oil & Gas (4.0%) Schlumberger Ltd. 6,887,192 475,010 Kinder Morgan Inc. 10,139,392 280,658 EOG Resources Inc. 2,988,822 217,586 Anadarko Petroleum Corp. 2,764,609 166,955 Williams Cos. Inc. 3,674,636 135,410 Pioneer Natural Resources Co. 812,508 98,833 Noble Energy Inc. 2,329,310 70,299 * Concho Resources Inc. 654,679 64,355 * Cheniere Energy Inc. 1,223,058 59,074 EQT Corp. 829,324 53,715 Cimarex Energy Co. 513,994 52,674 Cabot Oil & Gas Corp. 2,253,457 49,261 Range Resources Corp. 875,602 28,124 ^ Core Laboratories NV 241,264 24,078 Oceaneering International Inc. 532,536 20,918 * FMC Technologies Inc. 624,771 19,368 * Continental Resources Inc. 507,716 14,708 * Whiting Petroleum Corp. 560,761 8,563 *,^ Antero Resources Corp. 379,811 8,037 * Weatherford International plc 1,040 9 * Cobalt International Energy Inc. 530 4 Technology (23.9%) Apple Inc. 31,055,676 3,425,441 * Facebook Inc. Class A 11,690,667 1,050,991 * Google Inc. Class A 1,578,627 1,007,748 * Google Inc. Class C 1,591,996 968,602 Oracle Corp. 17,704,844 639,499 QUALCOMM Inc. 8,551,461 459,470 Texas Instruments Inc. 5,589,394 276,787 EMC Corp. 10,475,115 253,079 * salesforce.com inc 3,407,945 236,614 * Adobe Systems Inc. 2,575,282 211,740 * Cognizant Technology Solutions Corp. Class A 3,319,313 207,822 Avago Technologies Ltd. Class A 1,344,300 168,051 * Yahoo! Inc. 4,610,809 133,299 Intuit Inc. 1,426,108 126,567 * Cerner Corp. 1,691,198 101,404 Analog Devices Inc. 1,708,063 96,352 * Micron Technology Inc. 5,896,411 88,328 Skyworks Solutions Inc. 1,038,647 87,465 * Twitter Inc. 3,133,337 84,412 Altera Corp. 1,648,378 82,551 * Red Hat Inc. 999,186 71,822 * Palo Alto Networks Inc. 409,977 70,516 NVIDIA Corp. 2,786,572 68,689 * Akamai Technologies Inc. 923,949 63,808 Xilinx Inc. 1,407,773 59,690 * Citrix Systems Inc. 831,702 57,620 Lam Research Corp. 861,198 56,262 * ServiceNow Inc. 799,023 55,492 * Autodesk Inc. 1,239,520 54,712 Linear Technology Corp. 1,305,560 52,679 Maxim Integrated Products Inc. 1,547,766 51,695 Applied Materials Inc. 3,267,122 47,994 Microchip Technology Inc. 1,092,097 47,058 * F5 Networks Inc. 386,866 44,799 * ANSYS Inc. 490,609 43,242 KLA-Tencor Corp. 858,370 42,919 * Workday Inc. Class A 585,547 40,321 * VeriSign Inc. 525,438 37,075 * Qorvo Inc. 814,269 36,683 * Splunk Inc. 651,589 36,065 * Gartner Inc. 429,585 36,055 * VMware Inc. Class A 432,576 34,083 Juniper Networks Inc. 993,899 25,553 * FireEye Inc. 782,127 24,887 * Freescale Semiconductor Ltd. 591,250 21,628 CDK Global Inc. 437,610 20,909 * Rackspace Hosting Inc. 658,796 16,259 * NetSuite Inc. 190,141 15,953 * Teradata Corp. 385,444 11,162 * Tableau Software Inc. Class A 135,595 10,818 * Premier Inc. Class A 206,993 7,114 SanDisk Corp. 310 17 * SunEdison Inc. 450 3 Telecommunications (0.3%) * SBA Communications Corp. Class A 695,211 72,817 * Level 3 Communications Inc. 1,549,309 67,689 * Zayo Group Holdings Inc. 264,480 6,707 Utilities (0.1%) * Calpine Corp. 1,959,792 28,613 Total Common Stocks (Cost $32,031,675) Coupon Temporary Cash Investments (0.5%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.189% 190,220,301 190,220 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 3,000 3,000 4 Federal Home Loan Bank Discount Notes 0.120% 10/30/15 500 500 4,5 Federal Home Loan Bank Discount Notes 0.145% 12/11/15 5,000 4,998 Total Temporary Cash Investments (Cost $198,719) Total Investments (100.4%) (Cost $32,230,394) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $120,908,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Includes $120,540,000 of collateral received for securities on loan. The fund received additional collateral of $3,370,000 on the next business day. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,000,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Growth Index Fund Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 45,840,318 — — Temporary Cash Investments 190,220 8,498 — Futures Contracts—Assets 1 868 — — Futures Contracts—Liabilities 1 (205) — — Total 46,031,201 8,498 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index December 2015 265 25,290 481 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $32,230,394,000. Net unrealized appreciation of investment securities for tax purposes was $13,808,642,000, Growth Index Fund consisting of unrealized gains of $14,895,814,000 on securities that had risen in value since their purchase and $1,087,172,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.6%) 1 Basic Materials (3.0%) RPM International Inc. 2,584,455 108,263 Cytec Industries Inc. 1,383,867 102,199 Steel Dynamics Inc. 4,453,595 76,513 NewMarket Corp. 204,520 73,014 Royal Gold Inc. 1,262,530 59,314 Sensient Technologies Corp. 887,599 54,410 Compass Minerals International Inc. 652,592 51,144 PolyOne Corp. 1,722,584 50,541 Domtar Corp. 1,216,881 43,503 * Chemtura Corp. 1,313,330 37,587 Balchem Corp. 609,475 37,038 Cabot Corp. 1,096,624 34,609 HB Fuller Co. 978,327 33,204 Minerals Technologies Inc. 673,022 32,413 Commercial Metals Co. 2,239,148 30,340 Allegheny Technologies Inc. 2,115,205 29,994 ^ United States Steel Corp. 2,832,693 29,517 Carpenter Technology Corp. 959,736 28,571 * Platform Specialty Products Corp. 2,246,166 28,414 KapStone Paper and Packaging Corp. 1,679,118 27,722 Kaiser Aluminum Corp. 316,705 25,416 ^ Olin Corp. 1,501,491 25,240 * Stillwater Mining Co. 2,341,519 24,188 Worthington Industries Inc. 885,904 23,459 Chemours Co. 3,504,749 22,676 CONSOL Energy Inc. 2,218,111 21,737 Axiall Corp. 1,365,551 21,425 Innospec Inc. 444,040 20,652 OM Group Inc. 592,659 19,493 Quaker Chemical Corp. 245,254 18,904 * Ferro Corp. 1,690,130 18,507 A Schulman Inc. 538,926 17,499 * Clearwater Paper Corp. 350,601 16,562 Stepan Co. 387,337 16,117 Calgon Carbon Corp. 1,014,192 15,801 Globe Specialty Metals Inc. 1,285,502 15,593 ^ US Silica Holdings Inc. 1,034,197 14,572 Innophos Holdings Inc. 367,369 14,563 PH Glatfelter Co. 839,888 14,463 Hecla Mining Co. 7,316,741 14,414 Deltic Timber Corp. 220,062 13,162 * Univar Inc. 666,982 12,106 * Cambrex Corp. 303,412 12,039 * Resolute Forest Products Inc. 1,235,118 10,264 * Kraton Performance Polymers Inc. 545,161 9,758 SunCoke Energy Inc. 1,198,148 9,322 Haynes International Inc. 241,420 9,135 *,^ AK Steel Holding Corp. 3,264,575 7,868 Koppers Holdings Inc. 377,205 7,608 * Coeur Mining Inc. 2,649,479 7,472 ^ Peabody Energy Corp. 5,375,770 7,419 Tredegar Corp. 505,075 6,606 American Vanguard Corp. 536,017 6,196 ^ Cliffs Natural Resources Inc. 2,519,630 6,148 * Intrepid Potash Inc. 1,103,850 6,115 * LSB Industries Inc. 374,280 5,734 ^ Tronox Ltd. Class A 1,200,962 5,248 Rayonier Advanced Materials Inc. 828,648 5,071 FutureFuel Corp. 464,615 4,590 * Century Aluminum Co. 923,470 4,248 *,^ Horsehead Holding Corp. 1,094,870 3,328 *,^ Cloud Peak Energy Inc. 1,179,314 3,102 Kronos Worldwide Inc. 447,766 2,781 *,^ Fairmount Santrol Holdings Inc. 623,813 1,684 Rentech Inc. 86,478 484 * NL Industries Inc. 47,179 141 * Alpha Natural Resources Inc. 864 — * Allied Nevada Gold Corp. 193 — Consumer Goods (7.9%) Goodyear Tire & Rubber Co. 5,217,346 153,025 Ingredion Inc. 1,382,284 120,687 * Middleby Corp. 1,110,327 116,795 * Skechers U.S.A. Inc. Class A 826,772 110,854 * Toll Brothers Inc. 3,069,490 105,099 Leggett & Platt Inc. 2,517,425 103,844 * Hain Celestial Group Inc. 1,987,291 102,544 Pinnacle Foods Inc. 2,257,924 94,562 Carter's Inc. 961,232 87,126 * Tempur Sealy International Inc. 1,198,677 85,622 Flowers Foods Inc. 3,459,999 85,600 Brunswick Corp. 1,780,788 85,282 Gentex Corp. 5,388,187 83,517 * Visteon Corp. 783,007 79,272 * Post Holdings Inc. 1,175,626 69,479 * WhiteWave Foods Co. Class A 1,703,110 68,380 *,^ Herbalife Ltd. 1,253,798 68,332 * TreeHouse Foods Inc. 792,382 61,639 Pool Corp. 789,913 57,111 * Vista Outdoor Inc. 1,223,745 54,371 Scotts Miracle-Gro Co. Class A 889,879 54,122 * Tenneco Inc. 1,118,608 50,080 * Helen of Troy Ltd. 554,237 49,493 Dana Holding Corp. 3,104,145 49,294 Thor Industries Inc. 913,304 47,309 * Kate Spade & Co. 2,472,777 47,255 Energizer Holdings Inc. 1,204,513 46,627 Nu Skin Enterprises Inc. Class A 1,118,957 46,191 * G-III Apparel Group Ltd. 740,538 45,662 * Take-Two Interactive Software Inc. 1,571,298 45,143 * Fossil Group Inc. 792,604 44,291 Cooper Tire & Rubber Co. 1,100,090 43,465 Spectrum Brands Holdings Inc. 461,078 42,193 Wolverine World Wide Inc. 1,896,878 41,048 B&G Foods Inc. 1,122,799 40,926 Tupperware Brands Corp. 821,264 40,644 * Steven Madden Ltd. 1,100,981 40,318 Vector Group Ltd. 1,781,867 40,288 Snyder's-Lance Inc. 1,163,434 39,243 * TRI Pointe Group Inc. 2,819,103 36,902 HNI Corp. 858,990 36,851 Lancaster Colony Corp. 370,903 36,156 * Darling Ingredients Inc. 3,199,590 35,963 * Boston Beer Co. Inc. Class A 169,115 35,617 Ryland Group Inc. 860,865 35,149 * Deckers Outdoor Corp. 601,344 34,914 Herman Miller Inc. 1,158,926 33,423 * Zynga Inc. Class A 14,529,802 33,128 J&J Snack Foods Corp. 289,775 32,936 Columbia Sportswear Co. 544,665 32,021 * Gentherm Inc. 698,379 31,371 Dean Foods Co. 1,828,822 30,212 ^ Cal-Maine Foods Inc. 550,215 30,047 * Dorman Products Inc. 586,351 29,839 Steelcase Inc. Class A 1,572,478 28,949 * American Axle & Manufacturing Holdings Inc. 1,399,245 27,901 Avon Products Inc. 8,432,126 27,404 Interface Inc. Class A 1,212,141 27,200 * Meritage Homes Corp. 729,951 26,658 Fresh Del Monte Produce Inc. 660,698 26,104 La-Z-Boy Inc. 979,754 26,022 ^ Sanderson Farms Inc. 368,685 25,281 Drew Industries Inc. 443,857 24,239 KB Home 1,780,602 24,127 WD-40 Co. 266,289 23,718 * Standard Pacific Corp. 2,958,315 23,667 *,^ GoPro Inc. Class A 752,418 23,490 * Select Comfort Corp. 995,704 21,786 Oxford Industries Inc. 289,051 21,355 Universal Corp. 417,063 20,674 Schweitzer-Mauduit International Inc. 590,296 20,294 MDC Holdings Inc. 757,408 19,829 Knoll Inc. 897,627 19,730 * Tumi Holdings Inc. 1,117,459 19,690 * Crocs Inc. 1,374,113 17,760 Andersons Inc. 515,226 17,549 * Seaboard Corp. 5,649 17,393 * Cooper-Standard Holding Inc. 284,501 16,501 Remy International Inc. 554,324 16,214 *,^ Wayfair Inc. 460,986 16,162 * iRobot Corp. 549,474 16,012 * Diamond Foods Inc. 518,153 15,990 Briggs & Stratton Corp. 809,312 15,628 * TiVo Inc. 1,790,198 15,503 * USANA Health Sciences Inc. 111,627 14,961 * ACCO Brands Corp. 2,094,589 14,809 * Blue Buffalo Pet Products Inc. 758,491 13,585 Ethan Allen Interiors Inc. 495,454 13,085 * Iconix Brand Group Inc. 888,581 12,014 * Taylor Morrison Home Corp. Class A 641,050 11,962 ^ Tootsie Roll Industries Inc. 368,581 11,533 * Central Garden & Pet Co. Class A 632,877 10,196 Phibro Animal Health Corp. Class A 304,281 9,624 *,^ Boulder Brands Inc. 1,127,591 9,235 * DTS Inc. 333,271 8,898 Coca-Cola Bottling Co. Consolidated 44,939 8,690 * RealD Inc. 888,112 8,535 National Presto Industries Inc. 100,879 8,500 Inter Parfums Inc. 329,473 8,174 Superior Industries International Inc. 436,614 8,156 Movado Group Inc. 303,859 7,849 * Modine Manufacturing Co. 929,139 7,312 *,^ Eastman Kodak Co. 445,493 6,959 * National Beverage Corp. 224,121 6,887 * Revlon Inc. Class A 202,604 5,967 Titan International Inc. 831,701 5,498 * Blount International Inc. 932,355 5,193 * Vera Bradley Inc. 381,135 4,806 *,^ Elizabeth Arden Inc. 403,247 4,714 * Federal-Mogul Holdings Corp. 653,225 4,462 Metaldyne Performance Group Inc. 194,658 4,090 *,^ Hovnanian Enterprises Inc. Class A 2,285,759 4,046 * Central Garden & Pet Co. 196,375 3,038 *,^ Amplify Snack Brands Inc. 216,798 2,322 * Vince Holding Corp. 322,634 1,107 Consumer Services (13.4%) * JetBlue Airways Corp. 6,096,883 157,117 Cablevision Systems Corp. Class A 4,090,687 132,825 Domino's Pizza Inc. 1,063,504 114,763 Service Corp. International 3,686,657 99,908 TEGNA Inc. 4,386,013 98,203 KAR Auction Services Inc. 2,745,777 97,475 * Panera Bread Co. Class A 472,741 91,433 Dunkin' Brands Group Inc. 1,844,546 90,383 Dick's Sporting Goods Inc. 1,813,992 89,992 * Avis Budget Group Inc. 2,003,805 87,526 * Madison Square Garden Co. Class A 1,205,210 86,944 * AMC Networks Inc. Class A 1,178,997 86,267 ^ GameStop Corp. Class A 2,066,782 85,172 * Pandora Media Inc. 3,905,619 83,346 * VCA Inc. 1,493,151 78,614 Casey's General Stores Inc. 755,065 77,711 Vail Resorts Inc. 704,204 73,716 Dun & Bradstreet Corp. 699,367 73,434 * Copart Inc. 2,205,341 72,556 * Sally Beauty Holdings Inc. 3,045,905 72,340 Sabre Corp. 2,650,666 72,045 * Buffalo Wild Wings Inc. 368,242 71,229 * Burlington Stores Inc. 1,386,549 70,769 * ServiceMaster Global Holdings Inc. 2,094,637 70,275 Lions Gate Entertainment Corp. 1,866,929 68,703 * Restoration Hardware Holdings Inc. 735,177 68,599 ^ Cracker Barrel Old Country Store Inc. 464,041 68,344 * Office Depot Inc. 10,615,625 68,152 * Spirit Airlines Inc. 1,412,075 66,791 GNC Holdings Inc. Class A 1,645,789 66,523 * Live Nation Entertainment Inc. 2,743,401 65,951 Cinemark Holdings Inc. 2,020,728 65,653 * Starz 1,696,755 63,357 Six Flags Entertainment Corp. 1,376,601 63,021 Brinker International Inc. 1,164,111 61,314 * Rite Aid Corp. 9,833,315 59,688 Allegiant Travel Co. Class A 263,078 56,891 Jack in the Box Inc. 708,452 54,579 American Eagle Outfitters Inc. 3,406,336 53,241 Graham Holdings Co. Class B 89,715 51,766 Rollins Inc. 1,912,223 51,381 Aaron's Inc. 1,405,616 50,757 *,^ JC Penney Co. Inc. 5,323,619 49,456 * Bright Horizons Family Solutions Inc. 764,007 49,080 *,^ SolarCity Corp. 1,129,469 48,240 Big Lots Inc. 1,004,793 48,150 John Wiley & Sons Inc. Class A 952,268 47,642 * Murphy USA Inc. 860,460 47,282 Lithia Motors Inc. Class A 436,769 47,219 CST Brands Inc. 1,391,203 46,828 Cheesecake Factory Inc. 855,485 46,162 Texas Roadhouse Inc. Class A 1,221,298 45,432 * Houghton Mifflin Harcourt Co. 2,233,411 45,361 AMERCO 113,920 44,824 * United Natural Foods Inc. 921,571 44,705 * Ascena Retail Group Inc. 3,198,891 44,497 * HomeAway Inc. 1,672,528 44,389 * Cabela's Inc. 953,376 43,474 Chemed Corp. 311,304 41,550 Chico's FAS Inc. 2,637,520 41,488 Bloomin' Brands Inc. 2,256,363 41,021 * Cable One Inc. 96,218 40,356 Dillard's Inc. Class A 457,355 39,968 Men's Wearhouse Inc. 935,880 39,794 Monro Muffler Brake Inc. 587,858 39,710 ^ Wendy's Co. 4,568,299 39,516 Papa John's International Inc. 573,202 39,253 Sotheby's 1,211,361 38,739 Penske Automotive Group Inc. 785,033 38,027 * Pinnacle Entertainment Inc. 1,116,913 37,796 * Asbury Automotive Group Inc. 464,305 37,678 * SUPERVALU Inc. 5,130,396 36,836 Time Inc. 1,912,846 36,440 Group 1 Automotive Inc. 420,470 35,803 DSW Inc. Class A 1,410,908 35,710 HSN Inc. 614,653 35,183 * Grand Canyon Education Inc. 912,946 34,683 Churchill Downs Inc. 255,381 34,173 Sinclair Broadcast Group Inc. Class A 1,347,315 34,114 * Five Below Inc. 1,002,336 33,658 Gannett Co. Inc. 2,227,858 32,816 * Michaels Cos. Inc. 1,409,793 32,566 Choice Hotels International Inc. 669,512 31,902 * Beacon Roofing Supply Inc. 962,839 31,283 Dolby Laboratories Inc. Class A 955,632 31,154 Meredith Corp. 729,410 31,058 New York Times Co. Class A 2,559,693 30,230 DineEquity Inc. 328,976 30,154 DeVry Education Group Inc. 1,107,047 30,123 * comScore Inc. 644,861 29,760 Matthews International Corp. Class A 606,644 29,707 PriceSmart Inc. 379,994 29,389 Regal Entertainment Group Class A 1,543,235 28,843 *,^ Groupon Inc. Class A 8,839,714 28,817 Abercrombie & Fitch Co. 1,347,552 28,555 Hillenbrand Inc. 1,097,087 28,535 * Acxiom Corp. 1,434,357 28,343 * La Quinta Holdings Inc. 1,772,571 27,971 * GrubHub Inc. 1,147,540 27,931 * Express Inc. 1,557,408 27,831 * WebMD Health Corp. 698,146 27,814 *,^ Yelp Inc. Class A 1,274,695 27,610 Tribune Media Co. Class A 774,835 27,584 Nexstar Broadcasting Group Inc. Class A 581,900 27,553 Morningstar Inc. 342,840 27,516 Marriott Vacations Worldwide Corp. 396,555 27,021 * Urban Outfitters Inc. 908,749 26,699 * Genesco Inc. 441,937 25,221 * Sprouts Farmers Market Inc. 1,189,784 25,104 * Popeyes Louisiana Kitchen Inc. 443,158 24,976 Guess? Inc. 1,160,760 24,794 Caleres Inc. 804,132 24,550 * Boyd Gaming Corp. 1,504,021 24,516 * Media General Inc. 1,732,079 24,232 *,^ DreamWorks Animation SKG Inc. Class A 1,359,347 23,721 Rent-A-Center Inc. 976,125 23,671 * Fiesta Restaurant Group Inc. 519,244 23,558 * Penn National Gaming Inc. 1,397,665 23,453 SeaWorld Entertainment Inc. 1,310,338 23,337 Children's Place Inc. 399,290 23,027 ClubCorp Holdings Inc. 1,065,858 22,873 * Shutterfly Inc. 631,752 22,585 Sonic Corp. 955,252 21,923 ^ Buckle Inc. 564,010 20,851 Extended Stay America Inc. 1,188,352 19,941 * Diamond Resorts International Inc. 849,573 19,872 EW Scripps Co. Class A 1,120,390 19,797 * Diplomat Pharmacy Inc. 677,308 19,459 * Fresh Market Inc. 847,209 19,138 Scholastic Corp. 482,157 18,785 * Vitamin Shoppe Inc. 571,123 18,641 * Apollo Education Group Inc. 1,661,563 18,377 * zulily Inc. Class A 1,048,163 18,238 * Krispy Kreme Doughnuts Inc. 1,239,212 18,130 * Dave & Buster's Entertainment Inc. 477,892 18,079 * Belmond Ltd. Class A 1,693,472 17,121 Finish Line Inc. Class A 869,032 16,772 Bob Evans Farms Inc. 386,148 16,740 * Hibbett Sports Inc. 476,799 16,693 Cato Corp. Class A 484,228 16,478 International Speedway Corp. Class A 517,535 16,416 *,^ Mattress Firm Holding Corp. 374,870 15,655 SkyWest Inc. 931,157 15,532 National CineMedia Inc. 1,131,085 15,179 * Constant Contact Inc. 623,475 15,113 * Caesars Acquisition Co. Class A 2,111,803 14,994 * BJ's Restaurants Inc. 347,118 14,936 * Rush Enterprises Inc. Class A 595,563 14,413 Interval Leisure Group Inc. 779,330 14,309 Barnes & Noble Inc. 1,181,072 14,303 * Steiner Leisure Ltd. 223,685 14,132 Core-Mark Holding Co. Inc. 212,055 13,879 New Media Investment Group Inc. 822,633 12,718 Sonic Automotive Inc. Class A 599,879 12,250 * Pep Boys-Manny Moe & Jack 991,861 12,091 *,^ Conn's Inc. 493,981 11,875 *,^ Sears Holdings Corp. 516,603 11,675 *,^ Virgin America Inc. 336,588 11,521 * Bankrate Inc. 1,108,152 11,469 Pier 1 Imports Inc. 1,627,507 11,230 * Strayer Education Inc. 203,128 11,166 * Regis Corp. 846,458 11,089 Capella Education Co. 222,163 11,002 * FTD Cos. Inc. 361,174 10,763 AMC Entertainment Holdings Inc. 418,337 10,538 *,^ Scientific Games Corp. Class A 1,001,596 10,467 * Global Eagle Entertainment Inc. 894,439 10,268 * Francesca's Holdings Corp. 817,711 10,001 ^ World Wrestling Entertainment Inc. Class A 585,515 9,895 *,^ Coupons.com Inc. 1,045,454 9,409 *,^ Lands' End Inc. 339,984 9,183 *,^ Shake Shack Inc. Class A 191,809 9,092 * Smart & Final Stores Inc. 570,032 8,955 * Barnes & Noble Education Inc. 701,069 8,911 Weis Markets Inc. 208,706 8,713 Fred's Inc. Class A 682,147 8,083 *,^ Tile Shop Holdings Inc. 644,487 7,721 * K12 Inc. 592,098 7,366 * Party City Holdco Inc. 460,810 7,359 * Biglari Holdings Inc. 19,985 7,309 * Blue Nile Inc. 211,265 7,086 * Ruby Tuesday Inc. 1,137,358 7,063 * American Public Education Inc. 288,217 6,759 * Zumiez Inc. 423,213 6,615 *,^ Caesars Entertainment Corp. 1,120,767 6,601 *,^ Lumber Liquidators Holdings Inc. 497,172 6,533 * Ascent Capital Group Inc. Class A 237,106 6,492 *,^ Etsy Inc. 432,369 5,919 *,^ Clean Energy Fuels Corp. 1,312,379 5,906 Stage Stores Inc. 586,450 5,771 * RetailMeNot Inc. 673,571 5,550 *,^ TrueCar Inc. 1,034,489 5,390 * Clear Channel Outdoor Holdings Inc. Class A 670,800 4,783 * Planet Fitness Inc. Class A 273,566 4,689 *,^ Container Store Group Inc. 324,447 4,568 *,^ El Pollo Loco Holdings Inc. 406,547 4,383 Speedway Motorsports Inc. 239,268 4,319 *,^ Angie's List Inc. 848,016 4,274 * Potbelly Corp. 379,429 4,178 *,^ Habit Restaurants Inc. Class A 186,037 3,983 *,^ Weight Watchers International Inc. 552,662 3,526 * Rush Enterprises Inc. Class B 146,991 3,426 * Wingstop Inc. 137,765 3,304 *,^ Noodles & Co. Class A 207,632 2,940 * Ollie's Bargain Outlet Holdings Inc. 168,978 2,732 * Bridgepoint Education Inc. 353,328 2,692 * Bojangles' Inc. 139,757 2,362 Harte-Hanks Inc. 487,933 1,722 * Liquidity Services Inc. 218,150 1,612 * Cumulus Media Inc. Class A 1,476,189 1,039 *,^ SFX Entertainment Inc. 567,065 289 Financials (27.0%) HCC Insurance Holdings Inc. 1,849,518 143,282 Arthur J Gallagher & Co. 3,211,375 132,566 Duke Realty Corp. 6,686,443 127,377 * Signature Bank 925,718 127,342 Omega Healthcare Investors Inc. 3,559,911 125,131 Mid-America Apartment Communities Inc. 1,459,786 119,513 Kilroy Realty Corp. 1,785,808 116,363 * SVB Financial Group 996,940 115,186 Regency Centers Corp. 1,823,486 113,330 Apartment Investment & Management Co. 3,026,655 112,047 CBOE Holdings Inc. 1,603,279 107,548 East West Bancorp Inc. 2,785,957 107,036 * Liberty Ventures Class A 2,608,742 105,263 WP Carey Inc. 1,819,658 105,194 RenaissanceRe Holdings Ltd. 889,854 94,609 National Retail Properties Inc. 2,603,562 94,431 StanCorp Financial Group Inc. 819,273 93,561 American Financial Group Inc. 1,357,401 93,539 * Forest City Enterprises Inc. Class A 4,644,111 93,486 DDR Corp. 5,961,140 91,682 Liberty Property Trust 2,902,366 91,454 Equity LifeStyle Properties Inc. 1,550,698 90,824 Starwood Property Trust Inc. 4,389,499 90,073 NorthStar Realty Finance Corp. 7,066,064 87,266 Extra Space Storage Inc. 1,130,526 87,231 CubeSmart 3,112,955 84,704 Home Properties Inc. 1,124,215 84,035 Lamar Advertising Co. Class A 1,586,529 82,785 First American Financial Corp. 2,104,080 82,206 City National Corp. 917,832 80,824 PacWest Bancorp 1,877,807 80,389 American Campus Communities Inc. 2,175,248 78,831 BioMed Realty Trust Inc. 3,942,450 78,770 Investors Bancorp Inc. 6,356,695 78,442 Taubman Centers Inc. 1,119,751 77,352 Douglas Emmett Inc. 2,691,533 77,301 Hospitality Properties Trust 2,933,775 75,046 * Howard Hughes Corp. 653,787 75,016 Senior Housing Properties Trust 4,597,660 74,482 Spirit Realty Capital Inc. 8,123,259 74,247 * E*TRADE Financial Corp. 2,811,149 74,018 Endurance Specialty Holdings Ltd. 1,211,619 73,945 * Liberty Broadband Corp. 1,444,711 73,926 Eaton Vance Corp. 2,162,006 72,254 Synovus Financial Corp. 2,428,495 71,883 Weingarten Realty Investors 2,160,322 71,528 Old Republic International Corp. 4,554,617 71,234 Assured Guaranty Ltd. 2,837,400 70,935 Highwoods Properties Inc. 1,822,810 70,634 First Niagara Financial Group Inc. 6,871,699 70,160 Cullen/Frost Bankers Inc. 1,101,437 70,029 CNO Financial Group Inc. 3,722,674 70,023 Commerce Bancshares Inc. 1,536,543 70,005 * Strategic Hotels & Resorts Inc. 5,068,664 69,897 Umpqua Holdings Corp. 4,267,513 69,560 * Alleghany Corp. 146,877 68,755 Validus Holdings Ltd. 1,522,634 68,625 * Equity Commonwealth 2,513,006 68,454 BankUnited Inc. 1,903,767 68,060 Brown & Brown Inc. 2,182,628 67,596 Corrections Corp. of America 2,268,286 67,005 Hanover Insurance Group Inc. 855,907 66,504 Bank of the Ozarks Inc. 1,513,134 66,215 Sovran Self Storage Inc. 694,039 65,448 Retail Properties of America Inc. 4,594,259 64,733 White Mountains Insurance Group Ltd. 86,570 64,694 Radian Group Inc. 4,041,039 64,293 First Horizon National Corp. 4,532,178 64,266 Allied World Assurance Co. Holdings AG 1,670,499 63,763 MarketAxess Holdings Inc. 686,268 63,741 Webster Financial Corp. 1,780,293 63,432 Prosperity Bancshares Inc. 1,288,662 63,286 Two Harbors Investment Corp. 7,118,060 62,781 American Homes 4 Rent Class A 3,879,371 62,380 LaSalle Hotel Properties 2,190,645 62,192 *,^ Zillow Group Inc. 2,284,916 61,693 Post Properties Inc. 1,057,474 61,640 Tanger Factory Outlet Centers Inc. 1,856,156 61,197 * MGIC Investment Corp. 6,577,683 60,909 RLJ Lodging Trust 2,405,993 60,799 Popular Inc. 2,005,138 60,615 Healthcare Trust of America Inc. Class A 2,460,399 60,304 Sun Communities Inc. 885,362 59,992 ^ Apple Hospitality REIT Inc. 3,205,813 59,532 New Residential Investment Corp. 4,463,278 58,469 EPR Properties 1,119,408 57,728 DCT Industrial Trust Inc. 1,710,588 57,578 FirstMerit Corp. 3,210,378 56,727 Columbia Property Trust Inc. 2,422,373 56,199 PrivateBancorp Inc. 1,449,642 55,565 Outfront Media Inc. 2,665,118 55,434 Paramount Group Inc. 3,286,294 55,210 * Western Alliance Bancorp 1,783,507 54,772 Aspen Insurance Holdings Ltd. 1,177,091 54,699 Rayonier Inc. 2,439,098 53,831 * Stifel Financial Corp. 1,277,468 53,781 Waddell & Reed Financial Inc. Class A 1,540,747 53,572 Bank of Hawaii Corp. 842,467 53,488 Sunstone Hotel Investors Inc. 4,041,789 53,473 Chimera Investment Corp. 3,981,352 53,231 Care Capital Properties Inc. 1,609,932 53,015 Federated Investors Inc. Class B 1,823,779 52,707 Gaming and Leisure Properties Inc. 1,774,303 52,697 Piedmont Office Realty Trust Inc. Class A 2,930,515 52,427 Associated Banc-Corp 2,909,167 52,278 ProAssurance Corp. 1,051,125 51,579 NorthStar Asset Management Group Inc. 3,563,937 51,178 Assurant Inc. 647,106 51,128 Medical Properties Trust Inc. 4,602,741 50,906 AmTrust Financial Services Inc. 800,587 50,421 Wintrust Financial Corp. 934,140 49,911 * PRA Group Inc. 936,201 49,544 Pebblebrook Hotel Trust 1,391,583 49,332 MFA Financial Inc. 7,173,538 48,852 United Bankshares Inc. 1,279,393 48,604 Healthcare Realty Trust Inc. 1,944,764 48,327 Hudson Pacific Properties Inc. 1,646,520 47,403 Blackstone Mortgage Trust Inc. Class A 1,715,352 47,069 * Texas Capital Bancshares Inc. 887,363 46,516 IBERIABANK Corp. 796,580 46,369 Symetra Financial Corp. 1,462,003 46,258 Interactive Brokers Group Inc. 1,160,568 45,808 * Springleaf Holdings Inc. Class A 1,041,795 45,547 Cathay General Bancorp 1,519,873 45,535 CBL & Associates Properties Inc. 3,301,890 45,401 Home BancShares Inc. 1,115,725 45,187 MB Financial Inc. 1,381,465 45,091 First Industrial Realty Trust Inc. 2,144,771 44,933 * Blackhawk Network Holdings Inc. 1,057,432 44,825 TCF Financial Corp. 2,949,464 44,714 * Genworth Financial Inc. Class A 9,633,370 44,506 Valley National Bancorp 4,507,049 44,349 FNB Corp. 3,394,800 43,963 Primerica Inc. 960,570 43,293 GEO Group Inc. 1,446,092 43,007 DiamondRock Hospitality Co. 3,887,585 42,958 Brandywine Realty Trust 3,484,060 42,924 WP GLIMCHER Inc. 3,588,702 41,844 Communications Sales & Leasing Inc. 2,332,708 41,755 Ryman Hospitality Properties Inc. 844,235 41,562 Urban Edge Properties 1,922,870 41,515 Washington Federal Inc. 1,820,139 41,408 UMB Financial Corp. 811,843 41,250 Fulton Financial Corp. 3,388,086 40,996 Hancock Holding Co. 1,512,237 40,906 RLI Corp. 753,598 40,340 Colony Capital Inc. Class A 2,055,052 40,197 BancorpSouth Inc. 1,687,980 40,123 Acadia Realty Trust 1,333,052 40,085 CyrusOne Inc. 1,218,769 39,805 Janus Capital Group Inc. 2,891,461 39,324 Kennedy-Wilson Holdings Inc. 1,748,979 38,775 Corporate Office Properties Trust 1,830,701 38,500 Kite Realty Group Trust 1,613,881 38,427 ^ First Financial Bankshares Inc. 1,180,834 37,527 American Equity Investment Life Holding Co. 1,601,318 37,327 EverBank Financial Corp. 1,930,789 37,264 Erie Indemnity Co. Class A 447,264 37,096 Cousins Properties Inc. 3,986,637 36,757 Glacier Bancorp Inc. 1,389,681 36,674 ^ WisdomTree Investments Inc. 2,272,377 36,653 Xenia Hotels & Resorts Inc. 2,054,556 35,873 National Health Investors Inc. 618,435 35,554 Columbia Banking System Inc. 1,118,207 34,899 South State Corp. 445,285 34,229 Equity One Inc. 1,379,310 33,572 Washington REIT 1,320,111 32,910 DuPont Fabros Technology Inc. 1,266,358 32,773 Pinnacle Financial Partners Inc. 662,306 32,725 Selective Insurance Group Inc. 1,050,790 32,638 EastGroup Properties Inc. 594,618 32,216 National Penn Bancshares Inc. 2,715,348 31,905 New York REIT Inc. 3,147,594 31,665 Retail Opportunity Investments Corp. 1,912,744 31,637 *,^ Credit Acceptance Corp. 159,654 31,431 First Citizens BancShares Inc. Class A 138,537 31,309 ^ LPL Financial Holdings Inc. 784,154 31,186 Old National Bancorp 2,231,475 31,084 CVB Financial Corp. 1,853,635 30,956 Education Realty Trust Inc. 936,783 30,867 * Hilltop Holdings Inc. 1,542,059 30,548 American Assets Trust Inc. 739,379 30,211 Chesapeake Lodging Trust 1,155,454 30,111 * Enstar Group Ltd. 200,720 30,108 Evercore Partners Inc. Class A 597,444 30,016 Chambers Street Properties 4,587,521 29,773 ^ Lexington Realty Trust 3,662,071 29,663 Financial Engines Inc. 1,002,585 29,546 LTC Properties Inc. 689,129 29,405 Mack-Cali Realty Corp. 1,553,072 29,322 * Liberty TripAdvisor Holdings Inc. Class A 1,322,472 29,319 Capitol Federal Financial Inc. 2,413,208 29,248 Alexander & Baldwin Inc. 851,879 29,245 Sabra Health Care REIT Inc. 1,261,644 29,245 Invesco Mortgage Capital Inc. 2,385,113 29,194 BGC Partners Inc. Class A 3,546,993 29,156 Argo Group International Holdings Ltd. 514,019 29,088 PS Business Parks Inc. 365,730 29,032 Trustmark Corp. 1,243,277 28,807 Monogram Residential Trust Inc. 3,064,344 28,529 Hatteras Financial Corp. 1,867,777 28,297 Astoria Financial Corp. 1,757,160 28,290 Community Bank System Inc. 754,012 28,027 International Bancshares Corp. 1,094,680 27,400 Mercury General Corp. 534,313 26,988 * Essent Group Ltd. 1,076,700 26,756 * SLM Corp. 3,607,971 26,699 Great Western Bancorp Inc. 1,050,372 26,648 Kemper Corp. 752,722 26,624 First Midwest Bancorp Inc. 1,510,701 26,498 Horace Mann Educators Corp. 797,624 26,497 *,^ Zillow Group Inc. Class A 920,261 26,439 * Liberty Broadband Corp. Class A 506,478 26,053 BOK Financial Corp. 400,228 25,899 *,^ St. Joe Co. 1,336,064 25,559 Artisan Partners Asset Management Inc. Class A 722,052 25,438 LegacyTexas Financial Group Inc. 829,327 25,278 Pennsylvania REIT 1,272,612 25,236 Parkway Properties Inc. 1,619,028 25,192 QTS Realty Trust Inc. Class A 567,721 24,804 STAG Industrial Inc. 1,317,394 23,990 Empire State Realty Trust Inc. 1,405,756 23,940 Chemical Financial Corp. 738,464 23,889 BBCN Bancorp Inc. 1,540,706 23,141 Select Income REIT 1,211,042 23,022 Ramco-Gershenson Properties Trust 1,533,165 23,013 Park National Corp. 252,821 22,810 Potlatch Corp. 787,795 22,681 Redwood Trust Inc. 1,637,815 22,667 * FCB Financial Holdings Inc. Class A 689,228 22,483 PennyMac Mortgage Investment Trust 1,448,918 22,415 Provident Financial Services Inc. 1,144,822 22,324 WesBanco Inc. 708,839 22,293 HFF Inc. Class A 658,937 22,246 Independent Bank Corp. 481,756 22,209 CYS Investments Inc. 3,038,051 22,056 Government Properties Income Trust 1,376,675 22,027 NBT Bancorp Inc. 804,532 21,674 First Financial Bancorp 1,135,406 21,664 Northwest Bancshares Inc. 1,654,037 21,502 * Beneficial Bancorp Inc. 1,604,046 21,270 Westamerica Bancorporation 470,173 20,894 S&T Bancorp Inc. 640,517 20,894 * First Cash Financial Services Inc. 515,170 20,638 * HRG Group Inc. 1,753,424 20,568 ^ Global Net Lease Inc. 2,212,915 20,359 STORE Capital Corp. 982,771 20,304 Talmer Bancorp Inc. Class A 1,215,482 20,238 Hersha Hospitality Trust Class A 879,418 19,928 Franklin Street Properties Corp. 1,843,291 19,815 * iStar Inc. 1,574,333 19,805 TFS Financial Corp. 1,139,781 19,661 National General Holdings Corp. 1,003,617 19,360 * MBIA Inc. 3,105,748 18,883 Investors Real Estate Trust 2,430,969 18,816 Banner Corp. 385,733 18,426 Capstead Mortgage Corp. 1,855,860 18,354 * HealthEquity Inc. 609,527 18,012 Boston Private Financial Holdings Inc. 1,537,637 17,990 Sterling Bancorp 1,194,085 17,756 FelCor Lodging Trust Inc. 2,498,280 17,663 New Senior Investment Group Inc. 1,675,890 17,530 * Navigators Group Inc. 222,971 17,387 * FNFV Group 1,473,031 17,264 ARMOUR Residential REIT Inc. 847,957 16,993 *,^ Seritage Growth Properties Class A 456,070 16,989 Infinity Property & Casualty Corp. 209,526 16,875 Starwood Waypoint Residential Trust 697,412 16,619 Virtus Investment Partners Inc. 162,285 16,310 *,^ Encore Capital Group Inc. 439,927 16,277 InfraREIT Inc. 674,170 15,964 First Commonwealth Financial Corp. 1,722,922 15,661 Berkshire Hills Bancorp Inc. 568,462 15,655 Greenhill & Co. Inc. 539,505 15,360 * Capital Bank Financial Corp. 492,002 14,873 Maiden Holdings Ltd. 1,068,911 14,836 Alexander's Inc. 39,549 14,791 Altisource Residential Corp. 1,052,765 14,654 Nelnet Inc. Class A 422,663 14,628 American Capital Mortgage Investment Corp. 991,644 14,617 Safety Insurance Group Inc. 263,079 14,246 * Green Dot Corp. Class A 807,222 14,207 ^ NRG Yield Inc. 1,216,186 14,120 City Holding Co. 281,932 13,899 * Walker & Dunlop Inc. 531,691 13,867 * BofI Holding Inc. 106,565 13,729 Cash America International Inc. 489,398 13,688 State Bank Financial Corp. 658,264 13,613 Inland Real Estate Corp. 1,655,558 13,410 National Bank Holdings Corp. Class A 645,349 13,249 Employers Holdings Inc. 589,601 13,142 Brookline Bancorp Inc. 1,290,654 13,087 *,^ Ocwen Financial Corp. 1,943,278 13,039 * Greenlight Capital Re Ltd. Class A 568,268 12,661 First Potomac Realty Trust 1,138,558 12,524 Tompkins Financial Corp. 231,386 12,347 * Third Point Reinsurance Ltd. 916,486 12,327 Central Pacific Financial Corp. 576,856 12,097 * KCG Holdings Inc. Class A 1,091,527 11,974 United Fire Group Inc. 339,970 11,916 FBL Financial Group Inc. Class A 191,962 11,810 Saul Centers Inc. 225,943 11,693 * Marcus & Millichap Inc. 252,000 11,589 Northfield Bancorp Inc. 754,283 11,473 Rouse Properties Inc. 730,716 11,385 Oritani Financial Corp. 724,977 11,324 *,^ Walter Investment Management Corp. 696,053 11,311 Universal Health Realty Income Trust 232,205 10,900 Cohen & Steers Inc. 396,330 10,879 * Black Knight Financial Services Inc. Class A 328,704 10,699 Ashford Hospitality Trust Inc. 1,752,923 10,693 Silver Bay Realty Trust Corp. 664,363 10,636 * Piper Jaffray Cos. 286,437 10,360 *,^ Nationstar Mortgage Holdings Inc. 744,581 10,327 CareTrust REIT Inc. 886,843 10,066 Anworth Mortgage Asset Corp. 1,983,598 9,799 Moelis & Co. Class A 370,642 9,733 Dime Community Bancshares Inc. 574,865 9,715 National Western Life Insurance Co. Class A 43,215 9,624 * Ambac Financial Group Inc. 643,364 9,309 Ladder Capital Corp. 641,346 9,184 AG Mortgage Investment Trust Inc. 548,955 8,355 Virtu Financial Inc. Class A 364,502 8,354 Investment Technology Group Inc. 623,534 8,318 * Forestar Group Inc. 617,061 8,114 Urstadt Biddle Properties Inc. Class A 426,985 8,002 * Flagstar Bancorp Inc. 381,591 7,846 Getty Realty Corp. 484,359 7,653 BancFirst Corp. 120,354 7,594 OFG Bancorp 847,668 7,400 * First BanCorp. 2,074,457 7,385 Ashford Hospitality Prime Inc. 523,644 7,347 NRG Yield Inc. Class A 657,313 7,329 Resource Capital Corp. 615,809 6,879 State Auto Financial Corp. 278,713 6,357 *,^ On Deck Capital Inc. 615,747 6,096 * Tejon Ranch Co. 279,488 6,096 * PennyMac Financial Services Inc. Class A 378,985 6,064 OneBeacon Insurance Group Ltd. Class A 431,504 6,058 * Ezcorp Inc. Class A 951,484 5,871 * Altisource Portfolio Solutions SA 235,335 5,610 Fidelity & Guaranty Life 227,006 5,571 * Enova International Inc. 510,061 5,213 Newcastle Investment Corp. 1,156,639 5,078 GAMCO Investors Inc. 88,951 4,883 * PICO Holdings Inc. 444,711 4,305 Kearny Financial Corp. 363,317 4,167 * MoneyGram International Inc. 514,380 4,125 *,^ World Acceptance Corp. 112,708 3,025 * NewStar Financial Inc. 353,397 2,898 * J Alexander's Holdings Inc. 163,022 1,625 Urstadt Biddle Properties Inc. 60,433 1,079 * Altisource Asset Management Corp. 9,545 229 * Tejon Ranch Co. Warrants Exp. 08/31/2016 37,571 6 Health Care (10.5%) * MEDNAX Inc. 1,821,977 139,910 * DexCom Inc. 1,473,424 126,508 * United Therapeutics Corp. 837,878 109,963 * Sirona Dental Systems Inc. 1,081,805 100,976 Teleflex Inc. 805,576 100,061 * Isis Pharmaceuticals Inc. 2,323,346 93,910 * Community Health Systems Inc. 2,173,892 92,977 * Health Net Inc. 1,421,960 85,630 * Anacor Pharmaceuticals Inc. 724,686 85,303 * Brookdale Senior Living Inc. 3,573,489 82,047 * Alere Inc. 1,660,346 79,946 * Seattle Genetics Inc. 1,990,624 76,758 * Team Health Holdings Inc. 1,402,962 75,802 STERIS Corp. 1,160,369 75,389 * Align Technology Inc. 1,318,219 74,822 * WellCare Health Plans Inc. 853,593 73,563 * Acadia Healthcare Co. Inc. 1,109,913 73,554 * Amsurg Corp. 938,290 72,915 West Pharmaceutical Services Inc. 1,324,823 71,699 * Tenet Healthcare Corp. 1,928,289 71,192 * ABIOMED Inc. 733,084 68,001 * Thoratec Corp. 1,061,355 67,141 Bio-Techne Corp. 719,514 66,526 * PAREXEL International Corp. 1,071,760 66,363 * Neurocrine Biosciences Inc. 1,663,105 66,175 HealthSouth Corp. 1,682,539 64,559 * Cepheid 1,395,961 63,097 * LifePoint Health Inc. 860,096 60,981 * Ultragenyx Pharmaceutical Inc. 599,377 57,726 * Charles River Laboratories International Inc. 905,962 57,547 Hill-Rom Holdings Inc. 1,098,487 57,110 * Centene Corp. 1,037,883 56,284 * Molina Healthcare Inc. 814,279 56,063 *,^ Juno Therapeutics Inc. 1,363,219 55,469 * Clovis Oncology Inc. 591,944 54,435 * Dyax Corp. 2,834,506 54,111 * Bio-Rad Laboratories Inc. Class A 395,815 53,162 *,^ OPKO Health Inc. 6,276,643 52,787 * Horizon Pharma plc 2,620,766 51,944 * ACADIA Pharmaceuticals Inc. 1,560,463 51,605 *,^ Myriad Genetics Inc. 1,328,676 49,799 * Medicines Co. 1,293,106 49,086 * Impax Laboratories Inc. 1,330,279 46,839 * Prestige Brands Holdings Inc. 1,021,213 46,118 * NuVasive Inc. 947,860 45,706 Healthcare Services Group Inc. 1,322,920 44,582 * Akorn Inc. 1,544,427 44,024 * Catalent Inc. 1,805,242 43,867 * Puma Biotechnology Inc. 531,919 40,085 Owens & Minor Inc. 1,220,510 38,983 * Agios Pharmaceuticals Inc. 543,944 38,397 * Portola Pharmaceuticals Inc. Class A 865,345 36,881 Cantel Medical Corp. 643,771 36,502 * Novavax Inc. 4,960,929 35,074 * Bruker Corp. 2,116,757 34,778 * Radius Health Inc. 497,250 34,464 * Masimo Corp. 888,765 34,271 * Integra LifeSciences Holdings Corp. 565,017 33,647 *,^ Exact Sciences Corp. 1,860,938 33,478 *,^ Kite Pharma Inc. 592,924 33,014 * Haemonetics Corp. 985,564 31,853 *,^ Intrexon Corp. 999,088 31,771 * Neogen Corp. 685,638 30,847 * Chimerix Inc. 802,971 30,674 * Cyberonics Inc. 503,590 30,608 * ICU Medical Inc. 276,065 30,229 * Ligand Pharmaceuticals Inc. 346,117 29,645 * Magellan Health Inc. 523,342 29,009 * Insulet Corp. 1,102,056 28,554 * Nektar Therapeutics 2,564,183 28,103 * Pacira Pharmaceuticals Inc. 674,396 27,718 * Globus Medical Inc. 1,310,091 27,067 * Bluebird Bio Inc. 316,132 27,045 * Halozyme Therapeutics Inc. 1,980,008 26,592 * IPC Healthcare Inc. 336,975 26,180 * AMAG Pharmaceuticals Inc. 658,889 26,178 * Halyard Health Inc. 903,144 25,685 * Ironwood Pharmaceuticals Inc. Class A 2,451,178 25,541 * Intercept Pharmaceuticals Inc. 152,185 25,241 *,^ Exelixis Inc. 4,361,943 24,471 Kindred Healthcare Inc. 1,543,996 24,318 * Air Methods Corp. 684,324 23,329 *,^ Sarepta Therapeutics Inc. 722,923 23,213 CONMED Corp. 482,478 23,034 * VWR Corp. 890,468 22,876 *,^ Lannett Co. Inc. 530,122 22,011 * Acorda Therapeutics Inc. 829,164 21,981 * TESARO Inc. 542,109 21,739 * Wright Medical Group Inc. 995,867 20,933 *,^ ZS Pharma Inc. 316,196 20,761 * INC Research Holdings Inc. Class A 514,837 20,594 * FibroGen Inc. 938,374 20,569 Select Medical Holdings Corp. 1,904,080 20,545 * Ophthotech Corp. 504,697 20,450 * Celldex Therapeutics Inc. 1,909,482 20,126 * Amedisys Inc. 521,670 19,808 Analogic Corp. 240,805 19,756 * Momenta Pharmaceuticals Inc. 1,199,490 19,684 * Merit Medical Systems Inc. 812,535 19,428 * ARIAD Pharmaceuticals Inc. 3,292,504 19,228 Ensign Group Inc. 445,536 18,993 *,^ Adeptus Health Inc. Class A 228,282 18,436 Abaxis Inc. 418,004 18,388 * Alder Biopharmaceuticals Inc. 546,996 17,920 * Cempra Inc. 636,449 17,719 * Surgical Care Affiliates Inc. 534,881 17,485 * NxStage Medical Inc. 1,105,950 17,441 * Emergent BioSolutions Inc. 601,203 17,128 *,^ MannKind Corp. 5,211,986 16,730 * HeartWare International Inc. 318,319 16,651 *,^ Merrimack Pharmaceuticals Inc. 1,942,060 16,527 * ImmunoGen Inc. 1,684,143 16,168 PDL BioPharma Inc. 3,179,613 15,993 *,^ Insys Therapeutics Inc. 556,674 15,843 * PRA Health Sciences Inc. 407,830 15,836 * Sage Therapeutics Inc. 362,579 15,344 *,^ Endologix Inc. 1,247,193 15,291 * KYTHERA Biopharmaceuticals Inc. 203,502 15,259 * Amicus Therapeutics Inc. 1,089,651 15,244 * PTC Therapeutics Inc. 564,240 15,065 * HMS Holdings Corp. 1,715,019 15,041 * Nevro Corp. 324,090 15,035 * Achillion Pharmaceuticals Inc. 2,113,637 14,605 * Tornier NV 715,720 14,594 Meridian Bioscience Inc. 767,838 13,130 * Luminex Corp. 750,636 12,693 * Orthofix International NV 347,112 11,715 * LHC Group Inc. 261,100 11,689 ^ Theravance Inc. 1,589,478 11,412 * Depomed Inc. 583,142 10,992 National HealthCare Corp. 179,365 10,922 * HealthStream Inc. 489,600 10,678 * Quidel Corp. 553,976 10,459 *,^ Synergy Pharmaceuticals Inc. 1,962,115 10,399 * Insmed Inc. 537,500 9,981 *,^ Spark Therapeutics Inc. 237,990 9,931 * Arena Pharmaceuticals Inc. 4,680,924 8,941 * Relypsa Inc. 482,139 8,924 * Hanger Inc. 647,821 8,836 *,^ Lexicon Pharmaceuticals Inc. 800,810 8,601 Invacare Corp. 577,090 8,351 * Infinity Pharmaceuticals Inc. 950,449 8,031 * Genomic Health Inc. 345,099 7,302 *,^ Accuray Inc. 1,449,879 7,242 *,^ Keryx Biopharmaceuticals Inc. 2,039,551 7,179 *,^ Aegerion Pharmaceuticals Inc. 525,378 7,145 *,^ Spectrum Pharmaceuticals Inc. 1,170,601 7,000 * Sagent Pharmaceuticals Inc. 442,863 6,789 * Healthways Inc. 588,446 6,544 * Universal American Corp. 936,252 6,404 * CorVel Corp. 192,542 6,219 *,^ Epizyme Inc. 479,117 6,161 * Acceleron Pharma Inc. 207,623 5,170 *,^ Theravance Biopharma Inc. 459,021 5,045 * Aimmune Therapeutics Inc. 189,460 4,797 *,^ Seres Therapeutics Inc. 151,186 4,481 *,^ Tetraphase Pharmaceuticals Inc. 562,202 4,194 *,^ Teladoc Inc. 184,903 4,122 *,^ Sequenom Inc. 2,289,188 4,006 * Glaukos Corp. 154,218 3,731 *,^ ConforMIS Inc. 196,019 3,540 * Esperion Therapeutics Inc. 141,225 3,332 * Natera Inc. 188,768 2,048 * Penumbra Inc. 4,461 179 Industrials (18.8%) Global Payments Inc. 1,261,165 144,693 * Spirit AeroSystems Holdings Inc. Class A 2,736,333 132,274 Broadridge Financial Solutions Inc. 2,290,559 126,782 Waste Connections Inc. 2,390,117 116,112 * Flextronics International Ltd. 10,970,993 115,634 Packaging Corp. of America 1,892,618 113,860 * HD Supply Holdings Inc. 3,863,882 110,584 Carlisle Cos. Inc. 1,263,263 110,384 Jack Henry & Associates Inc. 1,568,576 109,189 Allegion plc 1,855,566 106,992 IDEX Corp. 1,498,889 106,871 * CoStar Group Inc. 597,429 103,391 * Keysight Technologies Inc. 3,279,554 101,141 PerkinElmer Inc. 2,195,891 100,923 Valspar Corp. 1,400,635 100,678 Huntington Ingalls Industries Inc. 926,171 99,239 AO Smith Corp. 1,466,745 95,617 Lennox International Inc. 828,541 93,899 Hexcel Corp. 1,867,189 83,762 Orbital ATK Inc. 1,144,667 82,267 Graphic Packaging Holding Co. 6,365,964 81,421 * AECOM 2,923,796 80,434 AptarGroup Inc. 1,216,144 80,217 * Zebra Technologies Corp. 1,008,561 77,205 Ryder System Inc. 1,033,749 76,539 MAXIMUS Inc. 1,277,302 76,076 * Old Dominion Freight Line Inc. 1,239,020 75,580 Jabil Circuit Inc. 3,378,498 75,577 Graco Inc. 1,118,029 74,942 Acuity Brands Inc. 421,908 74,079 Bemis Co. Inc. 1,868,386 73,932 * Genpact Ltd. 3,130,064 73,901 Sonoco Products Co. 1,954,728 73,771 Fortune Brands Home & Security Inc. 1,548,728 73,518 Total System Services Inc. 1,604,187 72,878 * Euronet Worldwide Inc. 969,985 71,866 Toro Co. 1,012,628 71,431 * Berry Plastics Group Inc. 2,320,113 69,766 Lincoln Electric Holdings Inc. 1,303,923 68,365 Trinity Industries Inc. 2,991,279 67,812 Nordson Corp. 1,060,343 66,738 * WEX Inc. 748,633 65,011 MDU Resources Group Inc. 3,777,737 64,977 * Owens-Illinois Inc. 3,113,553 64,513 * CoreLogic Inc. 1,725,302 64,233 * Vantiv Inc. Class A 1,416,473 63,628 Eagle Materials Inc. 927,054 63,429 * Kirby Corp. 1,007,909 62,440 National Instruments Corp. 2,246,054 62,418 * Genesee & Wyoming Inc. Class A 1,031,154 60,921 Watsco Inc. 497,752 58,974 RR Donnelley & Sons Co. 4,041,852 58,849 FEI Co. 805,531 58,836 Air Lease Corp. Class A 1,887,334 58,356 ITT Corp. 1,731,448 57,882 MSC Industrial Direct Co. Inc. Class A 937,664 57,226 * Teledyne Technologies Inc. 616,928 55,709 Oshkosh Corp. 1,516,808 55,106 Cognex Corp. 1,602,532 55,079 Deluxe Corp. 967,631 53,936 Landstar System Inc. 843,964 53,566 Con-way Inc. 1,108,423 52,595 Booz Allen Hamilton Holding Corp. Class A 1,985,840 52,049 EMCOR Group Inc. 1,155,374 51,125 Curtiss-Wright Corp. 817,914 51,054 * IPG Photonics Corp. 663,774 50,427 World Fuel Services Corp. 1,390,130 49,767 BWX Technologies Inc. 1,873,537 49,386 Regal Beloit Corp. 868,343 49,018 EnerSys 898,231 48,127 KBR Inc. 2,795,562 46,574 CLARCOR Inc. 970,233 46,261 Woodward Inc. 1,108,218 45,104 * USG Corp. 1,690,170 44,992 CEB Inc. 649,286 44,372 * Esterline Technologies Corp. 596,712 42,898 Heartland Payment Systems Inc. 676,176 42,606 Silgan Holdings Inc. 818,610 42,600 * Clean Harbors Inc. 961,888 42,294 Crane Co. 899,398 41,921 Valmont Industries Inc. 427,761 40,590 Timken Co. 1,473,521 40,507 *,^ Generac Holdings Inc. 1,341,116 40,354 Triumph Group Inc. 955,007 40,187 Littelfuse Inc. 438,678 39,986 *,^ XPO Logistics Inc. 1,662,134 39,609 Convergys Corp. 1,713,050 39,589 * Louisiana-Pacific Corp. 2,763,110 39,347 * WESCO International Inc. 843,426 39,194 Belden Inc. 826,402 38,585 * Armstrong World Industries Inc. 803,336 38,351 Kennametal Inc. 1,538,151 38,285 Covanta Holding Corp. 2,192,337 38,256 * Advisory Board Co. 824,220 37,535 GATX Corp. 836,637 36,938 * KLX Inc. 1,021,609 36,512 *,^ Cimpress NV 471,416 35,879 Terex Corp. 1,996,207 35,812 ^ Manitowoc Co. Inc. 2,380,771 35,712 * Moog Inc. Class A 656,526 35,498 Barnes Group Inc. 953,399 34,370 * On Assignment Inc. 917,545 33,857 * Masonite International Corp. 557,903 33,798 * Imperva Inc. 514,585 33,695 * FTI Consulting Inc. 810,323 33,637 AGCO Corp. 717,327 33,449 *,^ Ambarella Inc. 576,660 33,325 * Sanmina Corp. 1,558,186 33,298 Korn/Ferry International 998,848 33,032 Mueller Industries Inc. 1,103,687 32,647 Matson Inc. 843,039 32,449 UniFirst Corp. 295,348 31,546 *,^ Knowles Corp. 1,711,646 31,546 * Anixter International Inc. 542,794 31,363 * WageWorks Inc. 694,433 31,305 * Proto Labs Inc. 455,582 30,524 *,^ NeuStar Inc. Class A 1,053,768 28,673 * Cardtronics Inc. 869,416 28,430 Knight Transportation Inc. 1,181,495 28,356 ABM Industries Inc. 1,038,150 28,352 Joy Global Inc. 1,887,357 28,178 * Greatbatch Inc. 495,200 27,939 * Huron Consulting Group Inc. 444,439 27,791 * Universal Display Corp. 809,901 27,456 Watts Water Technologies Inc. Class A 519,562 27,443 Simpson Manufacturing Co. Inc. 808,923 27,091 Mobile Mini Inc. 879,657 27,085 Tetra Tech Inc. 1,108,150 26,939 * OSI Systems Inc. 345,054 26,555 * Rexnord Corp. 1,555,441 26,411 Applied Industrial Technologies Inc. 691,932 26,397 * Coherent Inc. 480,639 26,291 * DigitalGlobe Inc. 1,374,547 26,144 HEICO Corp. Class A 569,514 25,862 * RBC Bearings Inc. 432,319 25,822 Brink's Co. 946,495 25,565 Vishay Intertechnology Inc. 2,623,013 25,417 * Swift Transportation Co. 1,687,779 25,350 HEICO Corp. 517,270 25,284 * Plexus Corp. 651,491 25,135 Forward Air Corp. 600,579 24,918 * SPX FLOW Inc. 716,713 24,676 MSA Safety Inc. 614,346 24,555 G&K Services Inc. Class A 366,936 24,445 Aircastle Ltd. 1,179,207 24,303 * Hub Group Inc. Class A 661,691 24,092 Apogee Enterprises Inc. 537,394 23,995 Essendant Inc. 736,070 23,871 Heartland Express Inc. 1,191,128 23,751 AZZ Inc. 473,705 23,065 * TopBuild Corp. 741,002 22,949 Mueller Water Products Inc. Class A 2,950,424 22,600 * ExlService Holdings Inc. 610,014 22,528 Methode Electronics Inc. 705,663 22,511 * ExamWorks Group Inc. 764,445 22,352 EVERTEC Inc. 1,200,581 21,695 * Benchmark Electronics Inc. 990,474 21,553 Universal Forest Products Inc. 370,128 21,349 Franklin Electric Co. Inc. 783,691 21,340 Sturm Ruger & Co. Inc. 362,248 21,260 Exponent Inc. 477,013 21,256 * Itron Inc. 664,847 21,215 Werner Enterprises Inc. 835,384 20,968 * Trex Co. Inc. 620,799 20,691 John Bean Technologies Corp. 537,226 20,549 Granite Construction Inc. 686,391 20,365 ^ Outerwall Inc. 351,117 19,989 * Meritor Inc. 1,869,903 19,877 Tennant Co. 353,442 19,856 * MasTec Inc. 1,236,982 19,581 * Sykes Enterprises Inc. 758,569 19,344 * Rogers Corp. 361,320 19,215 * Boise Cascade Co. 758,965 19,141 Otter Tail Corp. 733,973 19,127 Actuant Corp. Class A 1,036,788 19,067 Kaman Corp. 526,427 18,872 Comfort Systems USA Inc. 690,900 18,834 Standex International Corp. 247,442 18,645 * TrueBlue Inc. 812,606 18,259 ^ Advanced Drainage Systems Inc. 618,865 17,904 * Smith & Wesson Holding Corp. 1,052,994 17,764 * TransUnion 706,252 17,741 * Babcock & Wilcox Enterprises Inc. 1,041,426 17,496 Cubic Corp. 416,592 17,472 MTS Systems Corp. 289,305 17,390 Brady Corp. Class A 879,087 17,283 ESCO Technologies Inc. 480,185 17,239 * II-VI Inc. 1,064,414 17,116 * Continental Building Products Inc. 818,572 16,813 * Atlas Air Worldwide Holdings Inc. 485,222 16,769 EnPro Industries Inc. 425,308 16,659 ^ Greenbrier Cos. Inc. 512,474 16,456 * PHH Corp. 1,157,525 16,344 * Veeco Instruments Inc. 789,945 16,202 Albany International Corp. 557,784 15,958 * Summit Materials Inc. Class A 847,881 15,915 Badger Meter Inc. 267,051 15,505 AAON Inc. 787,803 15,268 Insperity Inc. 336,065 14,763 * Navigant Consulting Inc. 927,807 14,761 * TriMas Corp. 879,718 14,383 ^ Lindsay Corp. 210,691 14,283 Harsco Corp. 1,551,643 14,073 * RPX Corp. 1,008,670 13,839 * AMN Healthcare Services Inc. 460,735 13,827 * TriNet Group Inc. 820,141 13,778 *,^ LifeLock Inc. 1,569,397 13,748 * Wabash National Corp. 1,290,051 13,662 * Rofin-Sinar Technologies Inc. 518,850 13,454 Primoris Services Corp. 750,926 13,449 Kforce Inc. 509,948 13,401 * M/A-COM Technology Solutions Holdings Inc. 461,621 13,382 CIRCOR International Inc. 319,214 12,807 * Thermon Group Holdings Inc. 622,364 12,790 * Headwaters Inc. 678,653 12,759 * Wesco Aircraft Holdings Inc. 1,040,662 12,696 McGrath RentCorp 475,270 12,685 * Tutor Perini Corp. 760,662 12,521 Raven Industries Inc. 732,484 12,416 * Team Inc. 384,894 12,363 AAR Corp. 651,100 12,351 Greif Inc. Class A 381,322 12,168 ManTech International Corp. Class A 472,117 12,133 * Nortek Inc. 190,979 12,091 Sun Hydraulics Corp. 439,695 12,078 *,^ Navistar International Corp. 947,690 12,055 Astec Industries Inc. 356,324 11,940 Quanex Building Products Corp. 656,419 11,927 Encore Wire Corp. 361,894 11,823 * FARO Technologies Inc. 337,177 11,801 * Paylocity Holding Corp. 393,276 11,794 Materion Corp. 390,027 11,709 ArcBest Corp. 452,503 11,661 * TASER International Inc. 522,224 11,502 Griffon Corp. 725,728 11,445 Altra Industrial Motion Corp. 484,506 11,202 * Aegion Corp. Class A 667,463 11,000 * Roadrunner Transportation Systems Inc. 593,448 10,919 * Monster Worldwide Inc. 1,679,770 10,784 General Cable Corp. 901,042 10,722 AVX Corp. 814,237 10,658 Resources Connection Inc. 688,758 10,380 H&E Equipment Services Inc. 615,203 10,286 * Inovalon Holdings Inc. Class A 491,501 10,238 * Newport Corp. 726,545 9,990 TAL International Group Inc. 642,559 8,784 TeleTech Holdings Inc. 326,559 8,749 * Air Transport Services Group Inc. 1,002,688 8,573 SPX Corp. 715,413 8,528 Gorman-Rupp Co. 355,205 8,514 Acacia Research Corp. 931,388 8,457 * TTM Technologies Inc. 1,340,288 8,350 Hyster-Yale Materials Handling Inc. 143,299 8,287 * UTi Worldwide Inc. 1,741,035 7,991 Kelly Services Inc. Class A 565,069 7,990 * Aerovironment Inc. 386,577 7,747 * Builders FirstSource Inc. 577,841 7,327 ^ Textainer Group Holdings Ltd. 440,453 7,263 Landauer Inc. 185,034 6,844 * Astronics Corp. 166,827 6,745 ^ American Railcar Industries Inc. 185,634 6,713 * DXP Enterprises Inc. 242,158 6,606 Schnitzer Steel Industries Inc. 486,849 6,592 Park Electrochemical Corp. 374,224 6,583 TimkenSteel Corp. 645,317 6,531 Quad/Graphics Inc. 513,079 6,208 * DHI Group Inc. 838,725 6,131 * Milacron Holdings Corp. 322,674 5,663 * Bazaarvoice Inc. 1,244,686 5,614 Checkpoint Systems Inc. 774,003 5,612 American Science & Engineering Inc. 138,064 4,910 * Ply Gem Holdings Inc. 394,054 4,610 * InnerWorkings Inc. 730,307 4,564 * Press Ganey Holdings Inc. 152,093 4,500 * Mistras Group Inc. 332,677 4,275 * Evolent Health Inc. Class A 239,703 3,826 Greif Inc. Class B 91,711 3,546 * CAI International Inc. 327,920 3,305 Black Box Corp. 148,944 2,195 * Horizon Global Corp. 180,453 1,592 * Overseas Shipholding Group Inc. Class B 126,596 429 Oil & Gas (3.3%) * Newfield Exploration Co. 3,156,594 103,852 * Diamondback Energy Inc. 1,281,719 82,799 * First Solar Inc. 1,465,635 62,656 * Gulfport Energy Corp. 2,095,668 62,199 Western Refining Inc. 1,388,355 61,254 Nabors Industries Ltd. 6,082,996 57,484 Targa Resources Corp. 1,030,921 53,113 * Cobalt International Energy Inc. 6,819,742 48,284 PBF Energy Inc. Class A 1,661,424 46,902 * Dril-Quip Inc. 749,619 43,643 QEP Resources Inc. 3,421,507 42,871 SM Energy Co. 1,316,030 42,166 * PDC Energy Inc. 776,630 41,169 Rowan Cos. plc Class A 2,416,832 39,032 SemGroup Corp. Class A 864,588 37,385 Superior Energy Services Inc. 2,919,422 36,872 Patterson-UTI Energy Inc. 2,708,248 35,586 * WPX Energy Inc. 5,329,405 35,281 * Memorial Resource Development Corp. 1,970,931 34,649 * Whiting Petroleum Corp. 1,976,789 30,186 * Carrizo Oil & Gas Inc. 956,244 29,204 *,^ NOW Inc. 1,972,184 29,188 * Matador Resources Co. 1,405,587 29,152 Delek US Holdings Inc. 1,045,047 28,948 *,^ Parsley Energy Inc. Class A 1,769,526 26,667 * Oil States International Inc. 993,644 25,964 Noble Corp. plc 2,343,093 25,563 * Rice Energy Inc. 1,451,462 23,456 Exterran Holdings Inc. 1,277,590 22,997 *,^ Laredo Petroleum Inc. 2,278,099 21,482 *,^ SunPower Corp. Class A 1,056,729 21,177 * MRC Global Inc. 1,879,944 20,961 Pattern Energy Group Inc. Class A 1,084,694 20,707 Diamond Offshore Drilling Inc. 1,195,585 20,684 * McDermott International Inc. 4,626,401 19,893 * RSP Permian Inc. 969,662 19,636 *,^ Oasis Petroleum Inc. 2,156,441 18,718 * SEACOR Holdings Inc. 312,098 18,667 *,^ Ultra Petroleum Corp. 2,819,490 18,017 Atwood Oceanics Inc. 1,189,550 17,617 ^ Bristow Group Inc. 642,543 16,809 ^ Denbury Resources Inc. 6,883,914 16,797 *,^ Flotek Industries Inc. 986,355 16,472 California Resources Corp. 5,987,226 15,567 * Forum Energy Technologies Inc. 1,136,710 13,879 CVR Energy Inc. 336,517 13,814 ^ Tidewater Inc. 910,220 11,960 * Chart Industries Inc. 592,123 11,375 RPC Inc. 1,261,903 11,168 Alon USA Energy Inc. 617,453 11,157 * Unit Corp. 977,240 11,004 * Helix Energy Solutions Group Inc. 1,842,692 8,826 * TETRA Technologies Inc. 1,472,051 8,700 *,^ Hornbeck Offshore Services Inc. 623,094 8,430 * Newpark Resources Inc. 1,544,594 7,908 ^ CARBO Ceramics Inc. 382,516 7,264 *,^ Sanchez Energy Corp. 1,076,100 6,618 Green Plains Inc. 312,757 6,086 * Parker Drilling Co. 2,271,188 5,973 * Stone Energy Corp. 1,050,902 5,212 Tesco Corp. 715,964 5,112 * Clayton Williams Energy Inc. 117,520 4,561 *,^ Northern Oil and Gas Inc. 1,011,744 4,472 *,^ Halcon Resources Corp. 7,412,732 3,929 *,^ EP Energy Corp. Class A 718,652 3,701 *,^ C&J Energy Services Ltd. 1,046,412 3,683 *,^ Bill Barrett Corp. 965,184 3,185 * Bonanza Creek Energy Inc. 768,958 3,130 * Jones Energy Inc. Class A 564,981 2,706 *,^ SandRidge Energy Inc. 9,511,159 2,568 *,^ Eclipse Resources Corp. 868,844 1,694 ^ Gulfmark Offshore Inc. 236,380 1,444 * Pioneer Energy Services Corp. 667,519 1,402 *,^ Basic Energy Services Inc. 371,734 1,227 *,^ EXCO Resources Inc. 1,477,139 1,108 ^ W&T Offshore Inc. 331,349 994 *,^ Rex Energy Corp. 464,055 961 ^ Energy XXI Ltd. 869,046 912 *,^ Magnum Hunter Resources Corp. 2,319,358 789 * Approach Resources Inc. 353,626 661 * 8Point3 Energy Partners LP 39,199 416 *,^ Penn Virginia Corp. 772,413 409 * Civeo Corp. 239,547 355 * ION Geophysical Corp. 163,038 64 Amec Foster Wheeler plc ADR 668 7 Other (0.0%) 2 * Leap Wireless International Inc CVR 938,827 2,366 *,^ Magnum Hunter Resources Corp. Warrants Exp. 4/15/2016 241,907 — * Clinical Data Contingent Value Rights 297,875 — Technology (11.3%) * Fortinet Inc. 2,817,474 119,686 * Cadence Design Systems Inc. 5,643,082 116,699 SS&C Technologies Holdings Inc. 1,591,880 111,495 CDW Corp. 2,627,487 107,359 *,^ athenahealth Inc. 748,292 99,785 IAC/InterActiveCorp 1,493,762 97,498 * Ultimate Software Group Inc. 526,021 94,163 * Tyler Technologies Inc. 623,046 93,027 * Manhattan Associates Inc. 1,421,829 88,580 Brocade Communications Systems Inc. 8,043,594 83,492 Pitney Bowes Inc. 3,910,557 77,625 * ON Semiconductor Corp. 7,995,781 75,160 CDK Global Inc. 1,549,986 74,058 Ingram Micro Inc. 2,716,028 73,985 Teradyne Inc. 4,083,207 73,539 * Guidewire Software Inc. 1,366,293 71,840 * CommScope Holding Co. Inc. 2,391,669 71,822 * NCR Corp. 3,124,113 71,074 Solera Holdings Inc. 1,299,875 70,193 * PTC Inc. 2,211,127 70,181 * ARRIS Group Inc. 2,555,064 66,355 DST Systems Inc. 624,795 65,691 * Qlik Technologies Inc. 1,788,741 65,200 * Dealertrack Technologies Inc. 1,018,295 64,316 j2 Global Inc. 891,214 63,143 * Cavium Inc. 1,023,922 62,838 Atmel Corp. 7,697,679 62,120 * Aspen Technology Inc. 1,627,157 61,686 * EPAM Systems Inc. 819,121 61,041 * Microsemi Corp. 1,848,481 60,667 * NetScout Systems Inc. 1,694,581 59,937 * VeriFone Systems Inc. 2,102,824 58,311 * Integrated Device Technology Inc. 2,871,506 58,292 * Synaptics Inc. 705,621 58,185 Leidos Holdings Inc. 1,395,710 57,657 Mentor Graphics Corp. 2,251,509 55,455 * ViaSat Inc. 837,248 53,827 Cypress Semiconductor Corp. 6,167,550 52,548 * Ciena Corp. 2,485,661 51,503 * Verint Systems Inc. 1,188,319 51,276 Fair Isaac Corp. 603,078 50,960 Blackbaud Inc. 907,855 50,949 * Infinera Corp. 2,541,187 49,706 * SolarWinds Inc. 1,261,015 49,482 SYNNEX Corp. 575,692 48,968 *,^ Cree Inc. 2,000,540 48,473 * ACI Worldwide Inc. 2,281,398 48,183 * Tech Data Corp. 676,048 46,309 * Dycom Industries Inc. 627,149 45,380 * Allscripts Healthcare Solutions Inc. 3,658,715 45,368 * Proofpoint Inc. 736,304 44,414 *,^ Arista Networks Inc. 718,234 43,949 * Medidata Solutions Inc. 1,017,346 42,840 * SunEdison Inc. 5,796,429 41,618 * Electronics For Imaging Inc. 916,274 39,656 * Tableau Software Inc. Class A 496,531 39,613 * Cirrus Logic Inc. 1,229,799 38,751 * EchoStar Corp. Class A 866,461 37,284 * Ellie Mae Inc. 544,463 36,245 * Entegris Inc. 2,722,069 35,904 * MicroStrategy Inc. Class A 180,753 35,513 Monolithic Power Systems Inc. 690,280 35,342 InterDigital Inc. 695,515 35,193 Plantronics Inc. 682,445 34,702 MKS Instruments Inc. 1,033,877 34,666 * CACI International Inc. Class A 468,631 34,665 Lexmark International Inc. Class A 1,193,238 34,580 * Demandware Inc. 655,931 33,899 Diebold Inc. 1,132,386 33,711 Tessera Technologies Inc. 1,009,420 32,715 * Fairchild Semiconductor International Inc. Class A 2,235,807 31,391 * LogMeIn Inc. 457,478 31,182 * Cornerstone OnDemand Inc. 944,777 31,178 * Silicon Laboratories Inc. 748,987 31,113 * Fleetmatics Group plc 633,388 31,093 Science Applications International Corp. 757,785 30,471 * OmniVision Technologies Inc. 1,154,144 30,308 Intersil Corp. Class A 2,559,188 29,942 * Syntel Inc. 649,213 29,416 * Veeva Systems Inc. Class A 1,253,480 29,344 * Polycom Inc. 2,582,748 27,067 * CommVault Systems Inc. 793,179 26,936 * Rambus Inc. 2,251,624 26,569 * Progress Software Corp. 967,528 24,991 * PMC-Sierra Inc. 3,656,946 24,758 * Viavi Solutions Inc. 4,553,626 24,453 *,^ 3D Systems Corp. 2,058,823 23,779 * Zendesk Inc. 1,193,419 23,522 * Finisar Corp. 2,063,425 22,966 * Paycom Software Inc. 629,234 22,596 Power Integrations Inc. 535,531 22,583 * Synchronoss Technologies Inc. 679,656 22,293 * MedAssets Inc. 1,104,024 22,147 *,^ Nimble Storage Inc. 904,505 21,817 Cogent Communications Holdings Inc. 794,776 21,586 West Corp. 962,856 21,568 NIC Inc. 1,207,280 21,381 * Ixia 1,465,778 21,239 *,^ Advanced Micro Devices Inc. 12,072,050 20,764 ^ Ubiquiti Networks Inc. 592,755 20,088 * Marketo Inc. 703,036 19,980 * Super Micro Computer Inc. 732,320 19,963 * Web.com Group Inc. 942,254 19,863 * Advanced Energy Industries Inc. 754,750 19,850 * HubSpot Inc. 425,214 19,717 * Envestnet Inc. 655,387 19,642 * Semtech Corp. 1,286,659 19,429 * Ruckus Wireless Inc. 1,611,676 19,147 * ScanSource Inc. 538,548 19,097 * Insight Enterprises Inc. 731,840 18,918 * Bottomline Technologies de Inc. 753,008 18,833 CSG Systems International Inc. 601,537 18,527 * NETGEAR Inc. 620,609 18,103 * Rovi Corp. 1,683,326 17,658 * Cvent Inc. 524,009 17,638 * Cabot Microelectronics Corp. 449,671 17,420 * QLogic Corp. 1,697,412 17,398 * BroadSoft Inc. 569,553 17,064 Monotype Imaging Holdings Inc. 769,923 16,800 * RingCentral Inc. Class A 923,011 16,753 * RealPage Inc. 996,896 16,568 Pegasystems Inc. 666,911 16,413 * Inphi Corp. 675,500 16,239 * Infoblox Inc. 1,002,705 16,023 *,^ Endurance International Group Holdings Inc. 1,160,842 15,509 * Lumentum Holdings Inc. 904,879 15,338 *,^ Gogo Inc. 997,265 15,238 * Diodes Inc. 706,023 15,088 Brooks Automation Inc. 1,242,062 14,545 ADTRAN Inc. 967,421 14,124 * Virtusa Corp. 258,336 13,255 *,^ InvenSense Inc. 1,421,533 13,206 * Kulicke & Soffa Industries Inc. 1,415,515 12,994 * GoDaddy Inc. Class A 503,782 12,700 ^ Ebix Inc. 500,955 12,504 Quality Systems Inc. 993,594 12,400 * Loral Space & Communications Inc. 249,209 11,733 * Unisys Corp. 967,789 11,517 * New Relic Inc. 277,576 10,578 *,^ Shutterstock Inc. 349,372 10,565 * Blucora Inc. 754,582 10,391 * Mercury Systems Inc. 634,243 10,091 * Interactive Intelligence Group Inc. 334,900 9,950 * Harmonic Inc. 1,702,877 9,877 * Xura Inc. 437,466 9,790 * Gigamon Inc. 485,680 9,718 * 2U Inc. 259,936 9,332 *,^ Hortonworks Inc. 420,359 9,202 *,^ Textura Corp. 349,704 9,036 * Lattice Semiconductor Corp. 2,272,656 8,750 * Applied Micro Circuits Corp. 1,575,372 8,365 * Actua Corp. 709,813 8,347 Computer Programs & Systems Inc. 196,549 8,281 * Amkor Technology Inc. 1,834,941 8,239 * Ultratech Inc. 502,256 8,046 * Intralinks Holdings Inc. 950,687 7,881 * FormFactor Inc. 1,122,050 7,607 * LivePerson Inc. 994,034 7,515 Epiq Systems Inc. 577,197 7,457 * Cray Inc. 374,489 7,419 *,^ Benefitfocus Inc. 222,325 6,948 * Barracuda Networks Inc. 412,776 6,431 * CEVA Inc. 337,361 6,265 * Calix Inc. 803,857 6,262 Comtech Telecommunications Corp. 295,826 6,097 Forrester Research Inc. 190,428 5,987 * Sonus Networks Inc. 910,199 5,206 * Tangoe Inc. 720,532 5,188 *,^ Box Inc. 322,178 4,053 *,^ OPOWER Inc. 449,999 4,009 * Jive Software Inc. 803,692 3,753 * Quantum Corp. 4,570,137 3,187 * Rapid7 Inc. 136,325 3,101 *,^ Castlight Health Inc. Class B 727,394 3,055 * MobileIron Inc. 765,457 2,373 * Pendrell Corp. 3,096,627 2,230 *,^ Rocket Fuel Inc. 453,098 2,116 * ChannelAdvisor Corp. 205,945 2,047 * Systemax Inc. 252,386 1,890 * Piksel Inc. 241 — Telecommunications (0.3%) Telephone & Data Systems Inc. 1,766,789 44,099 * Vonage Holdings Corp. 3,504,799 20,608 Consolidated Communications Holdings Inc. 929,346 17,909 EarthLink Holdings Corp. 2,008,289 15,624 Atlantic Tele-Network Inc. 206,641 15,277 * Cincinnati Bell Inc. 4,066,593 12,688 ^ Windstream Holdings Inc. 2,015,617 12,376 *,^ Globalstar Inc. 7,799,257 12,245 *,^ Iridium Communications Inc. 1,557,853 9,581 * United States Cellular Corp. 247,993 8,786 *,^ Intelsat SA 509,183 3,274 * NII Holdings Inc. 14,941 97 Utilities (4.1%) AGL Resources Inc. 2,325,758 141,964 TECO Energy Inc. 4,555,313 119,622 UGI Corp. 3,346,177 116,514 Atmos Energy Corp. 1,963,208 114,219 Westar Energy Inc. Class A 2,735,680 105,160 ITC Holdings Corp. 3,024,052 100,822 Aqua America Inc. 3,424,151 90,637 Great Plains Energy Inc. 2,988,919 80,761 Vectren Corp. 1,600,957 67,256 Questar Corp. 3,403,508 66,062 Portland General Electric Co. 1,719,151 63,557 IDACORP Inc. 974,942 63,088 Cleco Corp. 1,171,356 62,363 Piedmont Natural Gas Co. Inc. 1,529,959 61,305 Hawaiian Electric Industries Inc. 2,081,139 59,708 WGL Holdings Inc. 963,098 55,542 UIL Holdings Corp. 1,096,721 55,132 New Jersey Resources Corp. 1,655,963 49,729 NorthWestern Corp. 911,461 49,064 * Dynegy Inc. 2,358,230 48,745 Southwest Gas Corp. 820,195 47,834 ALLETE Inc. 946,155 47,771 ONE Gas Inc. 1,009,924 45,780 Laclede Group Inc. 797,143 43,468 PNM Resources Inc. 1,542,695 43,273 Avista Corp. 1,146,229 38,112 Black Hills Corp. 868,379 35,899 South Jersey Industries Inc. 1,327,517 33,520 American States Water Co. 721,392 29,866 El Paso Electric Co. 783,101 28,834 MGE Energy Inc. 671,638 27,665 Northwest Natural Gas Co. 529,479 24,271 Ormat Technologies Inc. 691,364 23,527 TerraForm Power Inc. Class A 1,468,706 20,885 California Water Service Group 927,262 20,511 Empire District Electric Co. 846,855 18,656 * Talen Energy Corp. 1,617,608 16,338 * Vivint Solar Inc. 411,420 4,312 Atlantic Power Corp. 2,122,177 3,947 * Sunrun Inc. 373,688 3,875 Total Common Stocks (Cost $44,168,703) Coupon Temporary Cash Investments (2.2%) 1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.189% 1,095,490,066 1,095,490 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.090% 10/2/15 600 600 5 Federal Home Loan Bank Discount Notes 0.095% 10/7/15 500 500 5 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 3,700 3,700 5,6, 7 Federal Home Loan Bank Discount Notes 0.114% 10/28/15 700 700 5,6, 7 Federal Home Loan Bank Discount Notes 0.182% 11/25/15 5,000 4,999 5,7 Federal Home Loan Bank Discount Notes 0.192% 11/27/15 1,000 1,000 5,7 Federal Home Loan Bank Discount Notes 0.140% 12/28/15 5,000 4,998 6,7, 8 Freddie Mac Discount Notes 0.160% 11/13/15 5,000 4,999 Total Temporary Cash Investments (Cost $1,116,985) Total Investments (101.8%) (Cost $45,285,688) Other Assets and Liabilities-Net (-1.8%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $778,755,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.8%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $813,753,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $3,013,000 have been segregated as initial margin for open swap contracts. 7 Securities with a value of $7,098,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Small-Cap Index Fund quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 51,352,957 — 2,366 Temporary Cash Investments 1,095,490 21,496 — Futures Contracts—Assets 1 2,212 — — Swap Contracts—Assets — 64 — Swap Contracts—Liabilities — (3,863) — Total 52,450,659 17,697 2,366 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Small-Cap Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index December 2015 1,125 123,289 (5,932) E-mini S&P MidCap 400 Index December 2015 126 17,172 (514) (6,446) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At September 30, 2015, the fund had the following open total return swap contracts: Small-Cap Index Fund Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) SLM Corp. 12/24/15 GSI (0.596%) Empire State Realty Trust Inc. 11/16/15 GSCM (0.563%) 64 Ambac Financial Group Inc. 10/09/15 GSCM (0.604%) GSIGoldman Sachs International. GSCMGoldman Sachs Bank USA. E. At September 30, 2015, the cost of investment securities for tax purposes was $45,294,489,000. Net unrealized appreciation of investment securities for tax purposes was $7,177,820,000, consisting of unrealized gains of $11,795,013,000 on securities that had risen in value since their purchase and $4,617,193,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Value Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (3.8%) RPM International Inc. 1,458,259 61,086 Steel Dynamics Inc. 2,512,882 43,171 Sensient Technologies Corp. 500,748 30,696 Compass Minerals International Inc. 368,394 28,871 PolyOne Corp. 972,845 28,543 Domtar Corp. 686,924 24,558 * Chemtura Corp. 741,542 21,223 Cabot Corp. 619,177 19,541 HB Fuller Co. 552,406 18,749 Commercial Metals Co. 1,264,420 17,133 Allegheny Technologies Inc. 1,194,397 16,937 ^ United States Steel Corp. 1,599,606 16,668 Carpenter Technology Corp. 541,883 16,132 Kaiser Aluminum Corp. 178,729 14,343 ^ Olin Corp. 848,141 14,257 Worthington Industries Inc. 499,508 13,227 Chemours Co. 1,976,192 12,786 ^ CONSOL Energy Inc. 1,251,347 12,263 Axiall Corp. 772,162 12,115 Innospec Inc. 250,490 11,650 OM Group Inc. 334,108 10,989 Quaker Chemical Corp. 138,320 10,662 A Schulman Inc. 303,937 9,869 * Clearwater Paper Corp. 197,616 9,335 Minerals Technologies Inc. 189,724 9,137 Stepan Co. 218,595 9,096 Innophos Holdings Inc. 207,130 8,211 PH Glatfelter Co. 473,509 8,154 ^ Hecla Mining Co. 4,125,038 8,126 * Univar Inc. 376,946 6,842 * Stillwater Mining Co. 660,228 6,820 * Resolute Forest Products Inc. 697,936 5,800 * Kraton Performance Polymers Inc. 308,111 5,515 SunCoke Energy Inc. 677,107 5,268 * Ferro Corp. 476,531 5,218 *,^ AK Steel Holding Corp. 1,845,063 4,447 Koppers Holdings Inc. 213,211 4,300 ^ Peabody Energy Corp. 3,038,351 4,193 Tredegar Corp. 285,400 3,733 ^ Cliffs Natural Resources Inc. 1,424,063 3,475 * Intrepid Potash Inc. 624,180 3,458 Tronox Ltd. Class A 682,816 2,984 Rayonier Advanced Materials Inc. 468,327 2,866 FutureFuel Corp. 262,593 2,594 Haynes International Inc. 68,004 2,573 * Century Aluminum Co. 521,947 2,401 * Cloud Peak Energy Inc. 666,560 1,753 * LSB Industries Inc. 105,742 1,620 Kronos Worldwide Inc. 253,073 1,572 * NL Industries Inc. 26,526 79 * Alpha Natural Resources Inc. 721 — Arch Coal Inc. 1 — Consumer Goods (7.2%) Goodyear Tire & Rubber Co. 2,943,870 86,344 Ingredion Inc. 779,853 68,089 Leggett & Platt Inc. 1,420,463 58,594 Pinnacle Foods Inc. 1,273,948 53,353 * Visteon Corp. 441,803 44,728 *,^ Herbalife Ltd. 707,403 38,553 * TreeHouse Foods Inc. 447,071 34,778 * Vista Outdoor Inc. 690,473 30,678 Scotts Miracle-Gro Co. Class A 502,113 30,538 * Tenneco Inc. 631,104 28,254 * Helen of Troy Ltd. 312,617 27,917 Dana Holding Corp. 1,751,429 27,813 Thor Industries Inc. 515,221 26,688 Energizer Holdings Inc. 679,495 26,303 Nu Skin Enterprises Inc. Class A 631,649 26,074 * Fossil Group Inc. 447,121 24,985 Cooper Tire & Rubber Co. 621,013 24,536 Spectrum Brands Holdings Inc. 260,064 23,798 Tupperware Brands Corp. 463,320 22,930 Snyder's-Lance Inc. 656,863 22,156 HNI Corp. 484,958 20,805 Herman Miller Inc. 654,429 18,874 Dean Foods Co. 1,032,800 17,062 ^ Cal-Maine Foods Inc. 310,638 16,964 Steelcase Inc. Class A 887,850 16,345 * American Axle & Manufacturing Holdings Inc. 790,008 15,753 Avon Products Inc. 4,761,263 15,474 Fresh Del Monte Produce Inc. 372,433 14,715 La-Z-Boy Inc. 553,145 14,692 ^ Sanderson Farms Inc. 208,413 14,291 KB Home 1,006,710 13,641 * Take-Two Interactive Software Inc. 443,021 12,728 Universal Corp. 235,089 11,653 Schweitzer-Mauduit International Inc. 332,810 11,442 Knoll Inc. 506,153 11,125 Lancaster Colony Corp. 104,535 10,190 * Darling Ingredients Inc. 902,727 10,147 * Crocs Inc. 774,962 10,016 Andersons Inc. 290,491 9,894 * Seaboard Corp. 3,189 9,819 * Cooper-Standard Holding Inc. 160,460 9,307 Remy International Inc. 312,497 9,141 Columbia Sportswear Co. 153,440 9,021 Briggs & Stratton Corp. 456,275 8,811 * ACCO Brands Corp. 1,180,843 8,349 Ethan Allen Interiors Inc. 279,164 7,373 * Iconix Brand Group Inc. 500,648 6,769 * Taylor Morrison Home Corp. Class A 361,181 6,740 Tootsie Roll Industries Inc. 207,610 6,496 * Central Garden & Pet Co. Class A 356,815 5,748 National Presto Industries Inc. 56,990 4,802 Inter Parfums Inc. 186,212 4,620 Superior Industries International Inc. 246,741 4,609 Movado Group Inc. 171,667 4,434 * Modine Manufacturing Co. 525,114 4,133 * Eastman Kodak Co. 251,731 3,932 Titan International Inc. 470,111 3,107 * Blount International Inc. 527,181 2,936 * Vera Bradley Inc. 215,548 2,718 *,^ Elizabeth Arden Inc. 227,879 2,664 * Federal-Mogul Holdings Corp. 369,171 2,521 *,^ Hovnanian Enterprises Inc. Class A 1,291,877 2,287 * Central Garden & Pet Co. 110,036 1,702 * Vince Holding Corp. 90,423 310 Consumer Services (12.3%) * JetBlue Airways Corp. 3,440,201 88,654 Cablevision Systems Corp. Class A 2,308,137 74,945 Service Corp. International 2,080,204 56,373 TEGNA Inc. 2,474,805 55,411 KAR Auction Services Inc. 1,549,298 55,000 * Avis Budget Group Inc. 1,130,605 49,385 ^ GameStop Corp. Class A 1,166,182 48,058 * VCA Inc. 842,436 44,354 Casey's General Stores Inc. 425,988 43,843 Dun & Bradstreet Corp. 394,587 41,432 ^ Cracker Barrel Old Country Store Inc. 261,792 38,557 * Office Depot Inc. 5,989,985 38,456 Cinemark Holdings Inc. 1,140,159 37,044 * Starz 957,307 35,746 Brinker International Inc. 656,805 34,594 * Rite Aid Corp. 5,545,431 33,661 American Eagle Outfitters Inc. 1,922,043 30,042 Graham Holdings Co. Class B 50,614 29,204 Aaron's Inc. 793,066 28,638 *,^ JC Penney Co. Inc. 3,003,875 27,906 Big Lots Inc. 566,932 27,167 John Wiley & Sons Inc. Class A 537,250 26,879 * Murphy USA Inc. 485,778 26,693 Lithia Motors Inc. Class A 246,544 26,654 CST Brands Inc. 784,876 26,419 * Houghton Mifflin Harcourt Co. 1,260,193 25,594 AMERCO 64,309 25,304 Chemed Corp. 175,755 23,458 * Cable One Inc. 54,274 22,764 Dillard's Inc. Class A 258,208 22,565 Men's Wearhouse Inc. 528,357 22,466 Wendy's Co. 2,580,493 22,321 Penske Automotive Group Inc. 443,217 21,469 * Asbury Automotive Group Inc. 261,776 21,243 * SUPERVALU Inc. 2,896,470 20,797 Time Inc. 1,080,002 20,574 Sabre Corp. 748,186 20,336 Group 1 Automotive Inc. 237,099 20,189 * ServiceMaster Global Holdings Inc. 591,391 19,841 Sinclair Broadcast Group Inc. Class A 760,713 19,261 Gannett Co. Inc. 1,258,137 18,532 Choice Hotels International Inc. 377,483 17,987 * Beacon Roofing Supply Inc. 543,709 17,665 Dolby Laboratories Inc. Class A 539,529 17,589 Meredith Corp. 411,806 17,535 New York Times Co. Class A 1,447,720 17,098 DineEquity Inc. 185,740 17,025 DeVry Education Group Inc. 625,238 17,013 Matthews International Corp. Class A 341,958 16,746 Regal Entertainment Group Class A 871,337 16,285 Abercrombie & Fitch Co. 760,948 16,124 Hillenbrand Inc. 619,529 16,114 * Acxiom Corp. 809,963 16,005 * Express Inc. 878,384 15,697 Tribune Media Co. Class A 437,126 15,562 Guess? Inc. 656,245 14,017 Caleres Inc. 454,582 13,878 * Boyd Gaming Corp. 848,155 13,825 Rent-A-Center Inc. 551,436 13,372 SeaWorld Entertainment Inc. 740,224 13,183 Children's Place Inc. 225,233 12,989 ^ Buckle Inc. 317,978 11,756 Bloomin' Brands Inc. 636,129 11,565 Scholastic Corp. 272,631 10,622 * Apollo Education Group Inc. 936,920 10,362 Bob Evans Farms Inc. 217,623 9,434 Cato Corp. Class A 272,985 9,290 International Speedway Corp. Class A 291,838 9,257 SkyWest Inc. 524,977 8,757 Barnes & Noble Inc. 666,495 8,071 * Rush Enterprises Inc. Class A 331,336 8,018 * Steiner Leisure Ltd. 126,427 7,988 Core-Mark Holding Co. Inc. 119,528 7,823 * Genesco Inc. 124,797 7,122 Sonic Automotive Inc. Class A 338,027 6,902 * Pep Boys-Manny Moe & Jack 558,813 6,812 * Penn National Gaming Inc. 394,023 6,612 *,^ Sears Holdings Corp. 291,144 6,580 * Strayer Education Inc. 114,377 6,287 * Regis Corp. 476,839 6,247 Capella Education Co. 125,241 6,202 * FTD Cos. Inc. 203,498 6,064 *,^ Lands' End Inc. 191,869 5,182 * Smart & Final Stores Inc. 322,147 5,061 * Barnes & Noble Education Inc. 394,927 5,019 Weis Markets Inc. 117,426 4,903 Finish Line Inc. Class A 244,923 4,727 Fred's Inc. Class A 385,485 4,568 * K12 Inc. 334,577 4,162 * Ruby Tuesday Inc. 642,834 3,992 * American Public Education Inc. 163,052 3,824 New Media Investment Group Inc. 231,716 3,582 Stage Stores Inc. 331,428 3,261 * Bankrate Inc. 312,385 3,233 Pier 1 Imports Inc. 458,423 3,163 * Clear Channel Outdoor Holdings Inc. Class A 381,378 2,719 Speedway Motorsports Inc. 135,253 2,441 * Biglari Holdings Inc. 5,632 2,060 * Rush Enterprises Inc. Class B 88,283 2,058 *,^ Weight Watchers International Inc. 312,403 1,993 *,^ Caesars Entertainment Corp. 316,668 1,865 * Bridgepoint Education Inc. 199,816 1,523 Harte-Hanks Inc. 276,289 975 * Liquidity Services Inc. 122,838 908 Financials (31.6%) HCC Insurance Holdings Inc. 1,043,531 80,842 Arthur J Gallagher & Co. 1,811,960 74,798 Apartment Investment & Management Co. 1,707,738 63,220 East West Bancorp Inc. 1,571,979 60,395 RenaissanceRe Holdings Ltd. 502,039 53,377 National Retail Properties Inc. 1,469,018 53,281 StanCorp Financial Group Inc. 462,232 52,787 American Financial Group Inc. 765,807 52,772 Liberty Property Trust 1,637,620 51,601 Starwood Property Trust Inc. 2,476,783 50,824 NorthStar Realty Finance Corp. 3,987,094 49,241 First American Financial Corp. 1,187,172 46,383 City National Corp. 517,790 45,597 Taubman Centers Inc. 631,736 43,640 Hospitality Properties Trust 1,655,358 42,344 Senior Housing Properties Trust 2,594,188 42,026 Endurance Specialty Holdings Ltd. 683,607 41,721 * Liberty Broadband Corp. 815,082 41,708 Eaton Vance Corp. 1,219,858 40,768 Synovus Financial Corp. 1,370,198 40,558 Weingarten Realty Investors 1,218,854 40,356 Old Republic International Corp. 2,569,958 40,194 Assured Guaranty Ltd. 1,600,931 40,023 Highwoods Properties Inc. 1,028,490 39,854 First Niagara Financial Group Inc. 3,877,425 39,589 CNO Financial Group Inc. 2,100,562 39,512 Cullen/Frost Bankers Inc. 621,421 39,510 Commerce Bancshares Inc. 866,904 39,496 Umpqua Holdings Corp. 2,407,892 39,249 * Alleghany Corp. 82,868 38,791 Validus Holdings Ltd. 859,050 38,717 * Equity Commonwealth 1,417,932 38,624 BankUnited Inc. 1,074,176 38,402 Brown & Brown Inc. 1,231,552 38,141 Corrections Corp. of America 1,279,830 37,806 Hanover Insurance Group Inc. 482,854 37,518 Bank of the Ozarks Inc. 853,736 37,359 Retail Properties of America Inc. 2,592,285 36,525 White Mountains Insurance Group Ltd. 48,846 36,503 Radian Group Inc. 2,280,169 36,277 First Horizon National Corp. 2,557,353 36,263 Allied World Assurance Co. Holdings AG 942,562 35,978 Duke Realty Corp. 1,886,349 35,935 Webster Financial Corp. 1,004,476 35,789 Prosperity Bancshares Inc. 727,051 35,705 Two Harbors Investment Corp. 4,016,367 35,424 Omega Healthcare Investors Inc. 1,004,347 35,303 * SLM Corp. 4,653,975 34,439 * MGIC Investment Corp. 3,711,515 34,369 Popular Inc. 1,131,390 34,202 Mid-America Apartment Communities Inc. 411,775 33,712 New Residential Investment Corp. 2,518,400 32,991 EPR Properties 631,577 32,570 FirstMerit Corp. 1,811,387 32,007 Columbia Property Trust Inc. 1,366,805 31,710 PrivateBancorp Inc. 817,918 31,351 Aspen Insurance Holdings Ltd. 664,093 30,860 Rayonier Inc. 1,376,186 30,372 Bank of Hawaii Corp. 475,289 30,176 Chimera Investment Corp. 2,246,437 30,035 Federated Investors Inc. Class B 1,029,069 29,740 * Liberty Ventures Class A 735,924 29,695 Piedmont Office Realty Trust Inc. Class A 1,653,476 29,581 Associated Banc-Corp 1,641,415 29,496 ProAssurance Corp. 594,205 29,158 Assurant Inc. 365,021 28,840 AmTrust Financial Services Inc. 451,542 28,438 Wintrust Financial Corp. 527,047 28,160 MFA Financial Inc. 4,047,692 27,565 United Bankshares Inc. 722,260 27,439 Blackstone Mortgage Trust Inc. Class A 967,842 26,558 * Forest City Enterprises Inc. Class A 1,310,223 26,375 IBERIABANK Corp. 449,735 26,179 Symetra Financial Corp. 824,861 26,099 Interactive Brokers Group Inc. 654,786 25,844 Cathay General Bancorp 858,056 25,707 CBL & Associates Properties Inc. 1,863,046 25,617 MB Financial Inc. 779,392 25,439 First Industrial Realty Trust Inc. 1,210,779 25,366 TCF Financial Corp. 1,664,214 25,229 * Genworth Financial Inc. Class A 5,435,689 25,113 Valley National Bancorp 2,544,270 25,036 FNB Corp. 1,916,367 24,817 Primerica Inc. 542,217 24,438 GEO Group Inc. 816,435 24,281 DiamondRock Hospitality Co. 2,194,615 24,250 Brandywine Realty Trust 1,966,843 24,232 WP GLIMCHER Inc. 2,025,845 23,621 Washington Federal Inc. 1,027,560 23,377 UMB Financial Corp. 458,270 23,285 Fulton Financial Corp. 1,912,688 23,144 Hancock Holding Co. 853,688 23,092 RLI Corp. 425,397 22,772 PacWest Bancorp 530,029 22,691 BancorpSouth Inc. 953,011 22,653 BioMed Realty Trust Inc. 1,112,804 22,234 Janus Capital Group Inc. 1,632,294 22,199 ^ First Financial Bankshares Inc. 666,635 21,186 American Equity Investment Life Holding Co. 904,202 21,077 EverBank Financial Corp. 1,090,056 21,038 Spirit Realty Capital Inc. 2,293,251 20,960 Erie Indemnity Co. Class A 252,195 20,917 * E*TRADE Financial Corp. 793,548 20,894 Glacier Bancorp Inc. 784,599 20,706 Xenia Hotels & Resorts Inc. 1,159,960 20,253 Empire State Realty Trust Inc. 1,185,678 20,192 National Health Investors Inc. 349,220 20,077 Columbia Banking System Inc. 631,322 19,704 South State Corp. 251,404 19,325 Washington REIT 745,398 18,583 DuPont Fabros Technology Inc. 715,092 18,507 Pinnacle Financial Partners Inc. 373,946 18,477 Selective Insurance Group Inc. 593,337 18,429 EastGroup Properties Inc. 335,705 18,188 National Penn Bancshares Inc. 1,533,389 18,017 New York REIT Inc. 1,777,540 17,882 First Citizens BancShares Inc. Class A 78,239 17,682 LPL Financial Holdings Inc. 442,358 17,593 Old National Bancorp 1,259,943 17,551 CVB Financial Corp. 1,046,741 17,481 * Enstar Group Ltd. 113,320 16,998 ^ Apple Hospitality REIT Inc. 902,388 16,757 ^ Lexington Realty Trust 2,067,982 16,751 LTC Properties Inc. 388,987 16,598 Mack-Cali Realty Corp. 876,987 16,558 Capitol Federal Financial Inc. 1,362,657 16,515 Invesco Mortgage Capital Inc. 1,346,895 16,486 BGC Partners Inc. Class A 2,000,438 16,444 Argo Group International Holdings Ltd. 289,715 16,395 Trustmark Corp. 702,032 16,266 Hatteras Financial Corp. 1,054,685 15,978 Astoria Financial Corp. 992,142 15,973 Community Bank System Inc. 425,703 15,823 Outfront Media Inc. 751,230 15,626 International Bancshares Corp. 617,042 15,445 Mercury General Corp. 301,658 15,237 Great Western Bancorp Inc. 592,913 15,042 Kemper Corp. 424,266 15,006 First Midwest Bancorp Inc. 852,970 14,961 Horace Mann Educators Corp. 450,326 14,960 * Liberty Broadband Corp. Class A 285,909 14,707 BOK Financial Corp. 226,200 14,637 Pennsylvania REIT 717,609 14,230 Chemical Financial Corp. 416,328 13,468 BBCN Bancorp Inc. 868,801 13,049 Select Income REIT 682,845 12,981 Park National Corp. 142,667 12,871 Potlatch Corp. 444,232 12,789 Redwood Trust Inc. 923,529 12,782 PennyMac Mortgage Investment Trust 816,903 12,637 Provident Financial Services Inc. 645,531 12,588 WesBanco Inc. 399,713 12,571 Independent Bank Corp. 271,858 12,533 CYS Investments Inc. 1,713,249 12,438 Government Properties Income Trust 776,351 12,422 NBT Bancorp Inc. 453,625 12,221 First Financial Bancorp 640,215 12,215 Northwest Bancshares Inc. 932,874 12,127 * Beneficial Bancorp Inc. 904,670 11,996 S&T Bancorp Inc. 361,102 11,779 Westamerica Bancorporation 265,054 11,779 * HRG Group Inc. 989,711 11,609 STORE Capital Corp. 554,141 11,449 Talmer Bancorp Inc. Class A 685,351 11,411 Global Net Lease Inc. 1,232,458 11,339 Franklin Street Properties Corp. 1,039,463 11,174 * iStar Inc. 887,690 11,167 National General Holdings Corp. 566,449 10,927 * MBIA Inc. 1,751,076 10,647 Banner Corp. 217,469 10,388 Capstead Mortgage Corp. 1,046,434 10,349 Boston Private Financial Holdings Inc. 867,069 10,145 Sterling Bancorp 673,505 10,015 * Navigators Group Inc. 125,736 9,805 * FNFV Group 829,975 9,727 ARMOUR Residential REIT Inc. 478,133 9,582 Infinity Property & Casualty Corp. 118,109 9,513 First Commonwealth Financial Corp. 971,511 8,831 Berkshire Hills Bancorp Inc. 320,587 8,829 American Assets Trust Inc. 208,519 8,520 Chambers Street Properties 1,294,270 8,400 Maiden Holdings Ltd. 602,847 8,368 Nelnet Inc. Class A 239,148 8,277 Altisource Residential Corp. 593,633 8,263 American Capital Mortgage Investment Corp. 558,996 8,240 Monogram Residential Trust Inc. 863,801 8,042 Safety Insurance Group Inc. 148,344 8,033 * Green Dot Corp. Class A 454,906 8,006 City Holding Co. 158,847 7,831 * Walker & Dunlop Inc. 299,701 7,816 Cash America International Inc. 275,839 7,715 State Bank Financial Corp. 371,114 7,675 Brookline Bancorp Inc. 727,479 7,377 * Greenlight Capital Re Ltd. Class A 320,229 7,135 First Potomac Realty Trust 641,668 7,058 Tompkins Financial Corp. 130,538 6,966 Central Pacific Financial Corp. 324,979 6,815 * KCG Holdings Inc. Class A 615,241 6,749 United Fire Group Inc. 191,553 6,714 FBL Financial Group Inc. Class A 108,097 6,650 Saul Centers Inc. 127,314 6,589 Rouse Properties Inc. 411,877 6,417 Oritani Financial Corp. 408,460 6,380 *,^ Walter Investment Management Corp. 392,385 6,376 Universal Health Realty Income Trust 130,841 6,142 Ashford Hospitality Trust Inc. 990,585 6,043 * Piper Jaffray Cos. 161,692 5,848 Anworth Mortgage Asset Corp. 1,121,010 5,538 Dime Community Bancshares Inc. 324,841 5,490 National Western Life Insurance Co. Class A 24,383 5,430 Investors Real Estate Trust 687,504 5,321 * Ambac Financial Group Inc. 359,298 5,199 * Seritage Growth Properties Class A 128,606 4,791 Virtu Financial Inc. Class A 205,994 4,721 AG Mortgage Investment Trust Inc. 310,209 4,721 Investment Technology Group Inc. 352,397 4,701 Virtus Investment Partners Inc. 45,770 4,600 * Flagstar Bancorp Inc. 215,656 4,434 Getty Realty Corp. 273,765 4,325 BancFirst Corp. 68,011 4,291 OFG Bancorp 479,079 4,182 * First BanCorp 1,172,544 4,174 Ashford Hospitality Prime Inc. 296,301 4,157 Resource Capital Corp. 347,980 3,887 National Bank Holdings Corp. Class A 181,845 3,733 Employers Holdings Inc. 166,112 3,703 State Auto Financial Corp. 157,567 3,594 OneBeacon Insurance Group Ltd. Class A 243,900 3,424 * Ezcorp Inc. Class A 537,707 3,318 Northfield Bancorp Inc. 212,474 3,232 Fidelity & Guaranty Life 128,340 3,149 * Enova International Inc. 288,248 2,946 Newcastle Investment Corp. 653,377 2,868 * MoneyGram International Inc. 290,761 2,332 * Forestar Group Inc. 174,329 2,292 Urstadt Biddle Properties Inc. Class A 95,370 1,787 *,^ World Acceptance Corp. 63,622 1,708 Kearny Financial Corp. 100,977 1,158 * J Alexander's Holdings Inc. 91,761 915 Urstadt Biddle Properties Inc. 42,332 756 Health Care (6.4%) Teleflex Inc. 454,531 56,457 * Community Health Systems Inc. 1,226,596 52,462 * Health Net Inc. 802,341 48,317 * Alere Inc. 936,777 45,106 STERIS Corp. 654,661 42,533 * WellCare Health Plans Inc. 481,580 41,503 * Tenet Healthcare Corp. 1,088,023 40,170 HealthSouth Corp. 949,299 36,425 * LifePoint Health Inc. 485,279 34,406 * Ultragenyx Pharmaceutical Inc. 338,111 32,563 * Charles River Laboratories International Inc. 511,130 32,467 Hill-Rom Holdings Inc. 619,784 32,223 * Molina Healthcare Inc. 459,346 31,626 * Clovis Oncology Inc. 333,934 30,709 * Bio-Rad Laboratories Inc. Class A 223,464 30,013 * Prestige Brands Holdings Inc. 576,127 26,018 Owens & Minor Inc. 689,040 22,008 * Portola Pharmaceuticals Inc. Class A 488,532 20,821 * Amsurg Corp. 264,807 20,578 * Integra LifeSciences Holdings Corp. 318,962 18,994 *,^ Kite Pharma Inc. 334,374 18,618 * Chimerix Inc. 452,941 17,302 * Magellan Health Inc. 295,435 16,376 *,^ Juno Therapeutics Inc. 384,565 15,648 * Halyard Health Inc. 509,916 14,502 Kindred Healthcare Inc. 871,648 13,728 CONMED Corp. 272,254 12,997 * VWR Corp. 502,355 12,906 * TESARO Inc. 306,111 12,275 * Wright Medical Group Inc. 562,594 11,826 Select Medical Holdings Corp. 1,073,596 11,584 * Ophthotech Corp. 284,594 11,532 * Celldex Therapeutics Inc. 1,076,603 11,347 * Cempra Inc. 359,530 10,009 * Surgical Care Affiliates Inc. 301,846 9,867 PDL BioPharma Inc. 1,792,993 9,019 * Sage Therapeutics Inc. 204,697 8,663 * Amicus Therapeutics Inc. 615,750 8,614 * PTC Therapeutics Inc. 318,195 8,496 * Achillion Pharmaceuticals Inc. 1,191,801 8,235 * LHC Group Inc. 147,206 6,590 National HealthCare Corp. 101,147 6,159 *,^ Synergy Pharmaceuticals Inc. 1,105,610 5,860 * Merit Medical Systems Inc. 229,052 5,477 Ensign Group Inc. 125,612 5,355 * Hanger Inc. 366,149 4,994 Invacare Corp. 326,122 4,719 * Nevro Corp. 91,226 4,232 * Universal American Corp. 529,117 3,619 *,^ Spark Therapeutics Inc. 67,104 2,800 * Aimmune Therapeutics Inc. 103,389 2,618 *,^ Seres Therapeutics Inc. 85,157 2,524 *,^ Teladoc Inc. 104,884 2,338 * Glaukos Corp. 87,498 2,117 * Esperion Therapeutics Inc. 79,775 1,882 * Healthways Inc. 166,418 1,851 * Wright Medical Group Inc. CVR 71,097 321 * Penumbra Inc. 760 31 Industrials (19.9%) Global Payments Inc. 711,532 81,634 * Spirit AeroSystems Holdings Inc. Class A 1,543,935 74,634 Broadridge Financial Solutions Inc. 1,292,392 71,534 * Flextronics International Ltd. 6,190,566 65,249 Carlisle Cos. Inc. 712,708 62,276 Allegion plc 1,046,975 60,369 IDEX Corp. 845,700 60,298 PerkinElmer Inc. 1,239,023 56,945 Valspar Corp. 790,256 56,804 Huntington Ingalls Industries Inc. 522,477 55,983 Orbital ATK Inc. 645,877 46,419 Graphic Packaging Holding Co. 3,592,012 45,942 * AECOM 1,649,746 45,384 AptarGroup Inc. 686,215 45,263 Ryder System Inc. 583,248 43,184 Jabil Circuit Inc. 1,906,317 42,644 Bemis Co. Inc. 1,054,193 41,714 Sonoco Products Co. 1,102,868 41,622 Total System Services Inc. 904,560 41,094 * Euronet Worldwide Inc. 547,259 40,546 * Berry Plastics Group Inc. 1,309,079 39,364 Trinity Industries Inc. 1,687,762 38,262 MDU Resources Group Inc. 2,131,561 36,663 * Owens-Illinois Inc. 1,756,841 36,402 * CoreLogic Inc. 973,444 36,241 RR Donnelley & Sons Co. 2,280,634 33,206 ITT Corp. 976,876 32,657 Packaging Corp. of America 533,894 32,119 * Teledyne Technologies Inc. 348,020 31,426 Oshkosh Corp. 855,757 31,090 Deluxe Corp. 545,914 30,429 Con-way Inc. 625,420 29,676 Booz Allen Hamilton Holding Corp. Class A 1,120,400 29,366 EMCOR Group Inc. 651,816 28,843 Curtiss-Wright Corp. 461,468 28,805 World Fuel Services Corp. 784,320 28,079 BWX Technologies Inc. 1,057,087 27,865 Regal Beloit Corp. 489,908 27,655 EnerSys 507,052 27,168 KBR Inc. 1,577,352 26,279 * Esterline Technologies Corp. 336,584 24,197 Silgan Holdings Inc. 461,721 24,028 Crane Co. 507,795 23,668 Valmont Industries Inc. 241,267 22,894 Timken Co. 831,859 22,868 *,^ Generac Holdings Inc. 757,104 22,781 Triumph Group Inc. 539,026 22,682 Littelfuse Inc. 247,599 22,569 Convergys Corp. 967,070 22,349 * WESCO International Inc. 476,150 22,127 Belden Inc. 466,630 21,787 Kennametal Inc. 868,427 21,615 GATX Corp. 472,326 20,853 * KLX Inc. 576,708 20,612 Terex Corp. 1,125,816 20,197 * Moog Inc. Class A 370,627 20,040 Barnes Group Inc. 538,301 19,406 Lincoln Electric Holdings Inc. 367,788 19,283 * FTI Consulting Inc. 457,511 18,991 AGCO Corp. 405,031 18,887 * Sanmina Corp. 879,941 18,804 Korn/Ferry International 563,279 18,628 Matson Inc. 476,059 18,323 UniFirst Corp. 166,725 17,808 *,^ Knowles Corp. 965,098 17,787 * Anixter International Inc. 306,511 17,710 * Kirby Corp. 284,126 17,602 *,^ NeuStar Inc. Class A 595,017 16,190 ABM Industries Inc. 586,200 16,009 Joy Global Inc. 1,064,760 15,897 * Greatbatch Inc. 279,514 15,770 Watts Water Technologies Inc. Class A 293,326 15,493 Tetra Tech Inc. 624,627 15,185 * Rexnord Corp. 878,160 14,911 Applied Industrial Technologies Inc. 390,645 14,903 Brink's Co. 533,426 14,408 Vishay Intertechnology Inc. 1,479,146 14,333 * Plexus Corp. 367,966 14,196 * SPX FLOW Inc. 404,111 13,914 MSA Safety Inc. 346,721 13,858 G&K Services Inc. Class A 207,409 13,818 Aircastle Ltd. 664,918 13,704 Essendant Inc. 415,082 13,461 * Benchmark Electronics Inc. 558,431 12,151 Universal Forest Products Inc. 208,836 12,046 * Itron Inc. 375,589 11,985 Werner Enterprises Inc. 472,016 11,848 John Bean Technologies Corp. 302,934 11,587 Granite Construction Inc. 387,022 11,483 * Meritor Inc. 1,054,475 11,209 * Louisiana-Pacific Corp. 779,072 11,094 * MasTec Inc. 697,423 11,040 * Sykes Enterprises Inc. 427,707 10,906 Otter Tail Corp. 415,702 10,833 * Armstrong World Industries Inc. 226,573 10,817 Covanta Holding Corp. 619,128 10,804 * Boise Cascade Co. 427,997 10,794 Actuant Corp. Class A 584,584 10,750 Kaman Corp. 296,802 10,640 Comfort Systems USA Inc. 389,554 10,619 Standex International Corp. 139,440 10,507 * TrueBlue Inc. 458,202 10,296 Manitowoc Co. Inc. 671,701 10,075 * Babcock & Wilcox Enterprises Inc. 587,184 9,865 Cubic Corp. 234,905 9,852 MTS Systems Corp. 163,124 9,805 Brady Corp. Class A 495,650 9,744 ESCO Technologies Inc. 270,714 9,719 * Masonite International Corp. 157,538 9,544 * Atlas Air Worldwide Holdings Inc. 273,601 9,456 Greenbrier Cos. Inc. 289,064 9,282 * PHH Corp. 653,306 9,225 Greif Inc. Class A 266,613 8,508 * Navigant Consulting Inc. 523,048 8,322 Insperity Inc. 189,339 8,318 * TriMas Corp. 496,089 8,111 Harsco Corp. 874,695 7,933 Mobile Mini Inc. 247,844 7,631 * Rofin-Sinar Technologies Inc. 292,365 7,581 Kforce Inc. 287,394 7,553 * Coherent Inc. 135,688 7,422 CIRCOR International Inc. 179,853 7,216 * Wesco Aircraft Holdings Inc. 586,519 7,156 McGrath RentCorp 267,785 7,147 * Tutor Perini Corp. 428,644 7,055 AAR Corp. 366,914 6,960 ManTech International Corp. Class A 265,981 6,836 *,^ Navistar International Corp. 533,985 6,792 Astec Industries Inc. 200,754 6,727 Encore Wire Corp. 203,874 6,661 Materion Corp. 219,767 6,597 ArcBest Corp. 254,930 6,570 Mueller Water Products Inc. Class A 832,660 6,378 Altra Industrial Motion Corp. 272,902 6,309 * Aegion Corp. Class A 375,956 6,196 EVERTEC Inc. 338,465 6,116 * Monster Worldwide Inc. 946,267 6,075 General Cable Corp. 507,526 6,040 AVX Corp. 458,658 6,004 Resources Connection Inc. 387,938 5,846 * Newport Corp. 410,645 5,646 ^ Outerwall Inc. 98,893 5,630 TAL International Group Inc. 363,177 4,965 TeleTech Holdings Inc. 184,536 4,944 * Air Transport Services Group Inc. 566,601 4,844 SPX Corp. 404,511 4,822 * TTM Technologies Inc. 757,953 4,722 Hyster-Yale Materials Handling Inc. 81,001 4,684 * UTi Worldwide Inc. 983,953 4,516 Kelly Services Inc. Class A 319,351 4,516 Albany International Corp. 157,174 4,497 ^ Textainer Group Holdings Ltd. 248,897 4,104 Landauer Inc. 104,595 3,869 Schnitzer Steel Industries Inc. 275,110 3,725 Park Electrochemical Corp. 211,478 3,720 TimkenSteel Corp. 364,550 3,689 * DXP Enterprises Inc. 132,841 3,624 Quad/Graphics Inc. 290,012 3,509 * DHI Group Inc. 473,962 3,465 * Nortek Inc. 53,953 3,416 Griffon Corp. 204,340 3,222 Checkpoint Systems Inc. 437,336 3,171 American Science & Engineering Inc. 77,991 2,773 Acacia Research Corp. 263,200 2,390 * CAI International Inc. 185,391 1,869 Black Box Corp. 83,815 1,235 * Evolent Health Inc. Class A 68,041 1,086 * Horizon Global Corp. 50,754 448 * Overseas Shipholding Group Inc. Class B 71,720 243 Oil & Gas (3.7%) * Newfield Exploration Co. 1,781,023 58,596 * First Solar Inc. 826,928 35,351 Western Refining Inc. 783,347 34,561 Nabors Industries Ltd. 3,432,335 32,436 PBF Energy Inc. Class A 937,411 26,463 QEP Resources Inc. 1,931,557 24,202 SM Energy Co. 742,926 23,803 Superior Energy Services Inc. 1,648,232 20,817 * WPX Energy Inc. 3,009,599 19,924 * Whiting Petroleum Corp. 1,115,393 17,032 *,^ NOW Inc. 1,113,606 16,481 Delek US Holdings Inc. 589,418 16,327 * Oil States International Inc. 560,129 14,636 Noble Corp. plc 1,322,185 14,425 Exterran Holdings Inc. 721,790 12,992 * MRC Global Inc. 1,060,131 11,820 Diamond Offshore Drilling Inc. 674,319 11,666 * McDermott International Inc. 2,608,860 11,218 Rowan Cos. plc Class A 681,903 11,013 * SEACOR Holdings Inc. 175,943 10,523 *,^ Ultra Petroleum Corp. 1,590,196 10,161 Atwood Oceanics Inc. 670,848 9,935 Bristow Group Inc. 362,227 9,476 Denbury Resources Inc. 3,882,301 9,473 California Resources Corp. 3,375,846 8,777 * Forum Energy Technologies Inc. 640,907 7,825 CVR Energy Inc. 189,626 7,784 ^ Tidewater Inc. 512,911 6,740 * Chart Industries Inc. 333,778 6,412 Alon USA Energy Inc. 347,872 6,286 * Unit Corp. 550,546 6,199 *,^ Laredo Petroleum Inc. 642,330 6,057 * SunPower Corp. Class A 297,633 5,965 * Oasis Petroleum Inc. 608,295 5,280 * Helix Energy Solutions Group Inc. 1,041,446 4,989 * TETRA Technologies Inc. 831,958 4,917 * Newpark Resources Inc. 873,054 4,470 ^ CARBO Ceramics Inc. 216,389 4,109 Green Plains Inc. 176,746 3,440 * Parker Drilling Co. 1,277,845 3,361 * Stone Energy Corp. 593,906 2,946 Tesco Corp. 404,652 2,889 * Hornbeck Offshore Services Inc. 176,062 2,382 *,^ EP Energy Corp. Class A 406,169 2,092 *,^ Northern Oil and Gas Inc. 286,113 1,265 * Bill Barrett Corp. 272,672 900 ^ Gulfmark Offshore Inc. 133,149 814 * Pioneer Energy Services Corp. 377,256 792 *,^ SandRidge Energy Inc. 2,690,030 726 *,^ Basic Energy Services Inc. 209,297 691 *,^ EXCO Resources Inc. 831,906 624 W&T Offshore Inc. 186,584 560 ^ Energy XXI Ltd. 489,946 514 * Civeo Corp. 135,596 201 * ION Geophysical Corp. 46,539 18 Other (0.0%) 2 * Leap Wireless International Inc CVR 474,686 1,196 * Clinical Data Contingent Value Rights 62,138 — Technology (7.4%) CDW Corp. 1,482,558 60,577 Brocade Communications Systems Inc. 4,538,664 47,111 Pitney Bowes Inc. 2,206,482 43,799 * ON Semiconductor Corp. 4,511,691 42,410 Ingram Micro Inc. 1,532,514 41,746 Teradyne Inc. 2,303,903 41,493 * CommScope Holding Co. Inc. 1,349,437 40,524 * NCR Corp. 1,762,734 40,102 * ARRIS Group Inc. 1,441,681 37,440 DST Systems Inc. 352,499 37,062 j2 Global Inc. 502,751 35,620 * Microsemi Corp. 1,042,972 34,230 * VeriFone Systems Inc. 1,186,485 32,901 Leidos Holdings Inc. 787,498 32,532 Mentor Graphics Corp. 1,270,414 31,290 Cypress Semiconductor Corp. 3,480,063 29,650 * Verint Systems Inc. 670,448 28,930 SYNNEX Corp. 324,767 27,625 * Tech Data Corp. 381,639 26,142 * Cirrus Logic Inc. 694,321 21,878 * EchoStar Corp. Class A 488,843 21,035 MKS Instruments Inc. 583,785 19,574 * CACI International Inc. Class A 264,568 19,570 Lexmark International Inc. Class A 673,735 19,525 Diebold Inc. 639,399 19,035 * Fairchild Semiconductor International Inc. Class A 1,262,515 17,726 Science Applications International Corp. 427,902 17,206 * OmniVision Technologies Inc. 650,856 17,091 Intersil Corp. Class A 1,445,200 16,909 * Polycom Inc. 1,458,945 15,290 * Progress Software Corp. 547,004 14,129 * PMC-Sierra Inc. 2,066,155 13,988 * MedAssets Inc. 622,454 12,486 West Corp. 542,975 12,163 *,^ Advanced Micro Devices Inc. 6,808,028 11,710 * Advanced Energy Industries Inc. 425,651 11,195 * Semtech Corp. 725,592 10,956 * ScanSource Inc. 303,949 10,778 * Insight Enterprises Inc. 413,357 10,685 CSG Systems International Inc. 339,150 10,446 * NETGEAR Inc. 351,156 10,243 * Rovi Corp. 949,302 9,958 * Cabot Microelectronics Corp. 253,514 9,821 * QLogic Corp. 957,180 9,811 Brooks Automation Inc. 700,163 8,199 ADTRAN Inc. 545,133 7,959 * Kulicke & Soffa Industries Inc. 797,675 7,323 ^ Ebix Inc. 282,155 7,043 Quality Systems Inc. 560,137 6,991 * Viavi Solutions Inc. 1,285,874 6,905 * Unisys Corp. 545,303 6,489 * Ixia 413,693 5,994 * Amkor Technology Inc. 1,037,022 4,656 * FormFactor Inc. 634,182 4,300 Epiq Systems Inc. 326,202 4,215 Comtech Telecommunications Corp. 167,196 3,446 * Blucora Inc. 212,636 2,928 * Mercury Systems Inc. 178,550 2,841 * Harmonic Inc. 481,158 2,791 * Quantum Corp. 2,574,568 1,795 * Rapid7 Inc. 77,330 1,759 * Systemax Inc. 142,722 1,069 * Pendrell Corp. 882,500 635 Telecommunications (0.5%) Telephone & Data Systems Inc. 996,852 24,881 * Vonage Holdings Corp. 1,976,436 11,621 Consolidated Communications Holdings Inc. 523,997 10,097 EarthLink Holdings Corp. 1,132,336 8,810 Atlantic Tele-Network Inc. 116,692 8,627 ^ Windstream Holdings Inc. 1,136,072 6,976 *,^ Iridium Communications Inc. 880,477 5,415 * United States Cellular Corp. 140,119 4,964 *,^ Intelsat SA 287,802 1,851 Utilities (7.0%) AGL Resources Inc. 1,312,214 80,098 TECO Energy Inc. 2,570,336 67,497 UGI Corp. 1,888,052 65,742 Atmos Energy Corp. 1,107,722 64,447 Westar Energy Inc. Class A 1,543,550 59,334 Aqua America Inc. 1,932,036 51,141 Great Plains Energy Inc. 1,686,500 45,569 Vectren Corp. 903,239 37,945 Questar Corp. 1,920,353 37,274 Portland General Electric Co. 969,938 35,859 IDACORP Inc. 550,066 35,595 Cleco Corp. 660,869 35,185 Piedmont Natural Gas Co. Inc. 863,251 34,590 ^ Hawaiian Electric Industries Inc. 1,174,260 33,690 WGL Holdings Inc. 543,351 31,335 UIL Holdings Corp. 618,806 31,107 New Jersey Resources Corp. 934,377 28,059 NorthWestern Corp. 514,215 27,680 Southwest Gas Corp. 462,756 26,988 ALLETE Inc. 533,762 26,950 ONE Gas Inc. 570,121 25,844 Laclede Group Inc. 449,689 24,522 PNM Resources Inc. 870,844 24,427 Avista Corp. 647,083 21,515 Black Hills Corp. 490,275 20,268 South Jersey Industries Inc. 749,656 18,929 American States Water Co. 407,333 16,864 El Paso Electric Co. 442,117 16,279 MGE Energy Inc. 378,575 15,593 * Dynegy Inc. 665,828 13,763 Northwest Natural Gas Co. 299,368 13,723 California Water Service Group 522,890 11,566 Empire District Electric Co. 477,455 10,518 * Talen Energy Corp. 912,026 9,211 Atlantic Power Corp. 1,199,478 2,231 Total Common Stocks (Cost $14,258,506) Coupon Temporary Cash Investments (1.6%) 1 Money Market Fund (1.6%) 3,4 Vanguard Market Liquidity Fund 0.189% 243,963,758 243,964 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.170% 11/19/15 4,000 3,999 Total Temporary Cash Investments (Cost $247,963) Total Investments (101.4%) (Cost $14,506,469) Other Assets and Liabilities-Net (-1.4%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $143,347,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.4%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $149,507,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $1,500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. Small-Cap Value Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,648,858 — 1,196 Temporary Cash Investments 243,964 3,999 — Futures Contracts—Assets 1 432 — — Swap Contracts—Liabilities — (245) — Total 15,893,254 3,754 1,196 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Small-Cap Value Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index December 2015 194 21,260 (1,166) E-mini S&P MidCap 400 Index December 2015 48 6,542 (224) (1,390) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At September 30, 2015, the fund had the following open total return swap contracts: Small-Cap Value Index Fund Floating Interest Unrealized Rate Appreciation Termination Notional Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 10/9/15 GSCM 2,154 (0.604%) (245) GSCM—Goldman Sachs Bank USA. . E. At September 30, 2015, the cost of investment securities for tax purposes was $14,511,733,000. Net unrealized appreciation of investment securities for tax purposes was $1,386,284,000, consisting of unrealized gains of $2,764,482,000 on securities that had risen in value since their purchase and $1,378,198,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (97.8%) Basic Materials (1.9%) Cytec Industries Inc. 882,521 65,174 NewMarket Corp. 130,403 46,554 Royal Gold Inc. 804,985 37,818 Balchem Corp. 383,244 23,290 * Platform Specialty Products Corp. 1,447,662 18,313 KapStone Paper and Packaging Corp. 1,055,665 17,429 Minerals Technologies Inc. 211,268 10,175 Calgon Carbon Corp. 642,093 10,004 Globe Specialty Metals Inc. 807,380 9,793 ^ US Silica Holdings Inc. 649,399 9,150 Deltic Timber Corp. 138,154 8,263 * Stillwater Mining Co. 736,071 7,604 * Cambrex Corp. 190,777 7,570 * Ferro Corp. 530,693 5,811 * Coeur Mining Inc. 1,714,075 4,834 American Vanguard Corp. 346,730 4,008 Haynes International Inc. 77,218 2,922 *,^ Horsehead Holding Corp. 707,216 2,150 * LSB Industries Inc. 118,524 1,816 *,^ Fairmount Santrol Holdings Inc. 392,726 1,060 Rentech Inc. 54,809 307 * Intrepid Potash Inc. 70 — Consumer Goods (8.5%) * Middleby Corp. 708,086 74,484 * Skechers U.S.A. Inc. Class A 527,229 70,691 * Toll Brothers Inc. 1,957,488 67,024 * Hain Celestial Group Inc. 1,267,229 65,389 Carter's Inc. 612,985 55,561 * Tempur Sealy International Inc. 764,333 54,596 Flowers Foods Inc. 2,206,387 54,586 Brunswick Corp. 1,135,583 54,383 Gentex Corp. 3,436,077 53,259 * Post Holdings Inc. 749,602 44,302 * WhiteWave Foods Co. Class A 1,085,350 43,577 Pool Corp. 496,122 35,870 * Kate Spade & Co. 1,577,310 30,142 * G-III Apparel Group Ltd. 465,407 28,697 Wolverine World Wide Inc. 1,191,445 25,783 B&G Foods Inc. 705,926 25,731 * Steven Madden Ltd. 691,484 25,322 Vector Group Ltd. 1,119,261 25,307 * TRI Pointe Group Inc. 1,814,354 23,750 * Boston Beer Co. Inc. Class A 106,314 22,391 Ryland Group Inc. 548,352 22,389 * Deckers Outdoor Corp. 378,784 21,992 * Zynga Inc. Class A 9,374,740 21,374 J&J Snack Foods Corp. 182,133 20,701 * Gentherm Inc. 438,609 19,702 * Dorman Products Inc. 368,528 18,754 * Meritage Homes Corp. 469,120 17,132 Interface Inc. Class A 761,095 17,079 * Standard Pacific Corp. 1,904,609 15,237 Drew Industries Inc. 278,898 15,231 *,^ GoPro Inc. Class A 484,749 15,134 WD-40 Co. 167,365 14,907 * Take-Two Interactive Software Inc. 493,456 14,177 * Select Comfort Corp. 625,387 13,684 Oxford Industries Inc. 181,540 13,412 MDC Holdings Inc. 481,578 12,608 * Tumi Holdings Inc. 701,830 12,366 * Darling Ingredients Inc. 1,031,207 11,591 Lancaster Colony Corp. 116,393 11,346 * iRobot Corp. 351,435 10,241 *,^ Wayfair Inc. 289,540 10,151 Columbia Sportswear Co. 170,989 10,052 * Diamond Foods Inc. 325,387 10,041 * TiVo Inc. 1,123,408 9,729 * USANA Health Sciences Inc. 70,028 9,386 * Blue Buffalo Pet Products Inc. 489,480 8,767 Phibro Animal Health Corp. Class A 191,565 6,059 * Boulder Brands Inc. 709,839 5,814 * DTS Inc. 209,781 5,601 Coca-Cola Bottling Co. Consolidated 28,212 5,456 * RealD Inc. 558,353 5,366 * National Beverage Corp. 142,395 4,376 * Revlon Inc. Class A 130,808 3,852 Metaldyne Performance Group Inc. 123,691 2,599 *,^ Amplify Snack Brands Inc. 140,412 1,504 * Vince Holding Corp. 100,621 345 * Blount International Inc. 59 — * Vera Bradley Inc. 24 — Consumer Services (14.4%) Domino's Pizza Inc. 678,139 73,178 * Panera Bread Co. Class A 301,453 58,304 Dunkin' Brands Group Inc. 1,176,179 57,633 Dick's Sporting Goods Inc. 1,156,770 57,387 * Madison Square Garden Co. Class A 768,453 55,436 * AMC Networks Inc. Class A 751,768 55,007 * Pandora Media Inc. 2,490,525 53,148 * Copart Inc. 1,409,295 46,366 Vail Resorts Inc. 442,389 46,309 * Sally Beauty Holdings Inc. 1,942,304 46,130 * Buffalo Wild Wings Inc. 231,406 44,761 * Burlington Stores Inc. 871,071 44,460 Lions Gate Entertainment Corp. 1,190,482 43,810 * Restoration Hardware Holdings Inc. 461,753 43,086 * Spirit Airlines Inc. 900,408 42,589 GNC Holdings Inc. Class A 1,049,447 42,419 * Live Nation Entertainment Inc. 1,749,342 42,054 Six Flags Entertainment Corp. 877,799 40,186 Allegiant Travel Co. Class A 165,337 35,754 Jack in the Box Inc. 444,932 34,278 Rollins Inc. 1,225,191 32,921 * Bright Horizons Family Solutions Inc. 480,243 30,851 *,^ SolarCity Corp. 720,119 30,756 Cheesecake Factory Inc. 537,813 29,020 Texas Roadhouse Inc. Class A 767,727 28,559 * Ascena Retail Group Inc. 2,047,058 28,475 * HomeAway Inc. 1,066,764 28,312 * United Natural Foods Inc. 578,854 28,080 *,^ Cabela's Inc. 608,044 27,727 Chico's FAS Inc. 1,656,692 26,060 Monro Muffler Brake Inc. 369,623 24,968 Papa John's International Inc. 360,328 24,675 Sotheby's 760,851 24,332 * Pinnacle Entertainment Inc. 701,531 23,740 Sabre Corp. 848,980 23,075 DSW Inc. Class A 910,182 23,037 * ServiceMaster Global Holdings Inc. 675,717 22,670 HSN Inc. 386,021 22,096 * Grand Canyon Education Inc. 573,533 21,789 Churchill Downs Inc. 160,426 21,467 * Five Below Inc. 630,313 21,166 * Michaels Cos. Inc. 909,539 21,010 * comScore Inc. 404,841 18,683 *,^ Groupon Inc. Class A 5,702,350 18,590 PriceSmart Inc. 238,614 18,454 *,^ Yelp Inc. Class A 821,344 17,790 Morningstar Inc. 220,874 17,727 * La Quinta Holdings Inc. 1,114,468 17,586 * GrubHub Inc. 721,530 17,562 * WebMD Health Corp. 439,493 17,509 Nexstar Broadcasting Group Inc. Class A 365,338 17,299 * Urban Outfitters Inc. 585,569 17,204 Marriott Vacations Worldwide Corp. 249,249 16,984 * Sprouts Farmers Market Inc. 766,637 16,176 * Popeyes Louisiana Kitchen Inc. 278,519 15,697 * Media General Inc. 1,116,321 15,617 *,^ DreamWorks Animation SKG Inc. Class A 876,001 15,286 * Fiesta Restaurant Group Inc. 326,355 14,807 ClubCorp Holdings Inc. 669,399 14,365 * Shutterfly Inc. 396,789 14,185 Sonic Corp. 599,983 13,770 Bloomin' Brands Inc. 708,522 12,881 Extended Stay America Inc. 766,164 12,856 * Diamond Resorts International Inc. 533,560 12,480 EW Scripps Co. Class A 704,070 12,441 * Diplomat Pharmacy Inc. 425,800 12,233 * Fresh Market Inc. 532,082 12,020 * Vitamin Shoppe Inc. 367,170 11,984 * zulily Inc. Class A 658,463 11,457 * Krispy Kreme Doughnuts Inc. 778,331 11,387 * Dave & Buster's Entertainment Inc. 300,163 11,355 * Belmond Ltd. Class A 1,091,335 11,033 * Hibbett Sports Inc. 299,415 10,483 *,^ Mattress Firm Holding Corp. 235,378 9,829 National CineMedia Inc. 721,628 9,684 * Caesars Acquisition Co. Class A 1,362,398 9,673 * Constant Contact Inc. 391,505 9,490 * BJ's Restaurants Inc. 217,932 9,378 Interval Leisure Group Inc. 489,311 8,984 * Genesco Inc. 142,468 8,131 *,^ Conn's Inc. 318,128 7,648 * Penn National Gaming Inc. 447,742 7,513 *,^ Virgin America Inc. 211,174 7,229 AMC Entertainment Holdings Inc. 268,506 6,764 *,^ Scientific Games Corp. Class A 628,384 6,567 * Global Eagle Entertainment Inc. 563,011 6,463 * Francesca's Holdings Corp. 514,702 6,295 ^ World Wrestling Entertainment Inc. Class A 367,814 6,216 *,^ Coupons.com Inc. 658,082 5,923 *,^ Shake Shack Inc. Class A 121,023 5,737 Finish Line Inc. Class A 273,861 5,286 * Tile Shop Holdings Inc. 405,730 4,861 * Party City Holdco Inc. 290,120 4,633 * Blue Nile Inc. 132,980 4,460 *,^ Lumber Liquidators Holdings Inc. 321,144 4,220 * Ascent Capital Group Inc. Class A 153,074 4,191 * Zumiez Inc. 266,416 4,164 New Media Investment Group Inc. 264,826 4,094 *,^ Clean Energy Fuels Corp. 852,577 3,837 *,^ Etsy Inc. 273,549 3,745 * Bankrate Inc. 356,854 3,693 * RetailMeNot Inc. 434,228 3,578 Pier 1 Imports Inc. 510,549 3,523 *,^ TrueCar Inc. 651,335 3,393 * Planet Fitness Inc. Class A 175,928 3,015 *,^ Container Store Group Inc. 205,978 2,900 *,^ El Pollo Loco Holdings Inc. 256,340 2,763 *,^ Angie's List Inc. 536,722 2,705 * Potbelly Corp. 238,909 2,630 *,^ Habit Restaurants Inc. Class A 117,323 2,512 * Biglari Holdings Inc. 6,437 2,354 *,^ Caesars Entertainment Corp. 363,787 2,143 * Wingstop Inc. 89,232 2,140 *,^ Noodles & Co. Class A 130,594 1,849 * Ollie's Bargain Outlet Holdings Inc. 109,470 1,770 * Bojangles' Inc. 88,576 1,497 * Cumulus Media Inc. Class A 957,125 674 *,^ SFX Entertainment Inc. 356,334 182 * American Public Education Inc. 19 — Financials (21.5%) * Signature Bank 590,273 81,198 Kilroy Realty Corp. 1,138,763 74,202 * SVB Financial Group 635,733 73,453 Regency Centers Corp. 1,161,864 72,210 CBOE Holdings Inc. 1,022,425 68,584 WP Carey Inc. 1,162,902 67,227 DDR Corp. 3,801,513 58,467 Equity LifeStyle Properties Inc. 988,018 57,868 Extra Space Storage Inc. 720,714 55,610 Home Properties Inc. 716,875 53,586 CubeSmart 1,955,627 53,213 Lamar Advertising Co. Class A 1,011,636 52,787 American Campus Communities Inc. 1,387,123 50,269 Investors Bancorp Inc. 4,053,603 50,021 Douglas Emmett Inc. 1,716,383 49,295 * Howard Hughes Corp. 416,903 47,835 * Strategic Hotels & Resorts Inc. 3,232,174 44,572 Sovran Self Storage Inc. 435,925 41,108 Duke Realty Corp. 2,132,048 40,616 MarketAxess Holdings Inc. 431,017 40,033 Omega Healthcare Investors Inc. 1,135,344 39,907 American Homes 4 Rent Class A 2,473,601 39,775 *,^ Zillow Group Inc. 1,472,627 39,761 LaSalle Hotel Properties 1,396,857 39,657 Post Properties Inc. 674,444 39,313 Tanger Factory Outlet Centers Inc. 1,183,532 39,021 RLJ Lodging Trust 1,527,851 38,609 Healthcare Trust of America Inc. Class A 1,569,305 38,464 Sun Communities Inc. 562,776 38,134 Mid-America Apartment Communities Inc. 465,350 38,098 DCT Industrial Trust Inc. 1,091,064 36,725 Paramount Group Inc. 2,092,808 35,159 * Western Alliance Bancorp 1,129,395 34,684 * Stifel Financial Corp. 814,615 34,295 Waddell & Reed Financial Inc. Class A 982,734 34,170 Sunstone Hotel Investors Inc. 2,578,056 34,108 Care Capital Properties Inc. 1,026,576 33,805 Gaming and Leisure Properties Inc. 1,131,695 33,611 * Liberty Ventures Class A 831,994 33,571 NorthStar Asset Management Group Inc. 2,272,506 32,633 Medical Properties Trust Inc. 2,935,926 32,471 Pebblebrook Hotel Trust 887,606 31,466 * PRA Group Inc. 588,419 31,139 Healthcare Realty Trust Inc. 1,240,523 30,827 Hudson Pacific Properties Inc. 1,050,276 30,237 * Forest City Enterprises Inc. Class A 1,480,691 29,806 * Texas Capital Bancshares Inc. 565,240 29,630 * Springleaf Holdings Inc. Class A 671,444 29,356 Home BancShares Inc. 701,108 28,395 * Blackhawk Network Holdings Inc. 664,775 28,180 Communications Sales & Leasing Inc. 1,487,361 26,624 Ryman Hospitality Properties Inc. 530,726 26,128 Urban Edge Properties 1,208,518 26,092 Acadia Realty Trust 853,859 25,676 Colony Capital Inc. Class A 1,310,845 25,640 PacWest Bancorp 598,860 25,637 BioMed Realty Trust Inc. 1,256,942 25,114 CyrusOne Inc. 765,509 25,002 Kennedy-Wilson Holdings Inc. 1,123,064 24,898 Corporate Office Properties Trust 1,167,823 24,559 Kite Realty Group Trust 1,029,584 24,514 * E*TRADE Financial Corp. 905,886 23,852 Spirit Realty Capital Inc. 2,591,115 23,683 Cousins Properties Inc. 2,543,310 23,449 WisdomTree Investments Inc. 1,427,476 23,025 Equity One Inc. 885,931 21,564 Retail Opportunity Investments Corp. 1,232,789 20,390 *,^ Credit Acceptance Corp. 102,939 20,266 Education Realty Trust Inc. 603,698 19,892 * Hilltop Holdings Inc. 981,663 19,447 Chesapeake Lodging Trust 745,494 19,428 Apple Hospitality REIT Inc. 1,030,554 19,137 Evercore Partners Inc. Class A 375,597 18,870 Alexander & Baldwin Inc. 549,006 18,847 Sabra Health Care REIT Inc. 809,016 18,753 * Liberty TripAdvisor Holdings Inc. Class A 841,984 18,667 PS Business Parks Inc. 234,668 18,628 Financial Engines Inc. 629,721 18,558 Outfront Media Inc. 884,373 18,395 *,^ Zillow Group Inc. Class A 592,750 17,030 * Essent Group Ltd. 675,968 16,798 *,^ St. Joe Co. 861,760 16,485 Artisan Partners Asset Management Inc. Class A 465,770 16,409 LegacyTexas Financial Group Inc. 534,902 16,304 Parkway Properties Inc. 1,044,308 16,249 QTS Realty Trust Inc. Class A 354,776 15,500 STAG Industrial Inc. 849,766 15,474 Ramco-Gershenson Properties Trust 988,033 14,830 * FCB Financial Holdings Inc. Class A 444,168 14,489 HFF Inc. Class A 414,222 13,984 * First Cash Financial Services Inc. 323,487 12,959 Hersha Hospitality Trust Class A 566,733 12,842 TFS Financial Corp. 734,049 12,662 FelCor Lodging Trust Inc. 1,610,131 11,384 New Senior Investment Group Inc. 1,080,124 11,298 * HealthEquity Inc. 382,237 11,295 Starwood Waypoint Residential Trust 449,482 10,711 *,^ Encore Capital Group Inc. 281,472 10,414 InfraREIT Inc. 434,993 10,301 Greenhill & Co. Inc. 338,764 9,645 Chambers Street Properties 1,478,524 9,596 * Capital Bank Financial Corp. 317,019 9,583 American Assets Trust Inc. 232,200 9,488 Alexander's Inc. 24,840 9,290 Monogram Residential Trust Inc. 987,247 9,191 NRG Yield Inc. 783,679 9,099 Inland Real Estate Corp. 1,053,296 8,532 *,^ Ocwen Financial Corp. 1,252,030 8,401 * Third Point Reinsurance Ltd. 588,417 7,914 * Marcus & Millichap Inc. 157,826 7,258 * Black Knight Financial Services Inc. Class A 212,102 6,904 Silver Bay Realty Trust Corp. 427,628 6,846 Cohen & Steers Inc. 248,616 6,824 * BofI Holding Inc. 52,971 6,824 *,^ Nationstar Mortgage Holdings Inc. 479,370 6,649 CareTrust REIT Inc. 556,335 6,314 Moelis & Co. Class A 233,400 6,129 Investors Real Estate Trust 783,430 6,064 Ladder Capital Corp. 414,411 5,934 * Seritage Growth Properties Class A 146,809 5,469 Virtus Investment Partners Inc. 52,002 5,226 NRG Yield Inc. Class A 424,907 4,738 National Bank Holdings Corp. Class A 207,750 4,265 Employers Holdings Inc. 186,021 4,146 * Tejon Ranch Co. 182,651 3,984 * PennyMac Financial Services Inc. Class A 245,794 3,933 *,^ On Deck Capital Inc. 390,459 3,866 Northfield Bancorp Inc. 242,841 3,694 * Altisource Portfolio Solutions SA 148,066 3,530 GAMCO Investors Inc. 55,899 3,069 Urstadt Biddle Properties Inc. Class A 157,046 2,943 * PICO Holdings Inc. 289,952 2,807 * Forestar Group Inc. 200,859 2,641 * NewStar Financial Inc. 232,154 1,904 Kearny Financial Corp. 116,058 1,331 * Altisource Asset Management Corp. 5,973 143 Taubman Centers Inc. 71 5 * Tejon Ranch Co. Warrants Exp. 08/31/2016 28,628 5 * Walter Investment Management Corp. 44 1 Health Care (15.0%) * MEDNAX Inc. 1,161,943 89,226 * DexCom Inc. 939,565 80,671 * United Therapeutics Corp. 534,367 70,130 * Sirona Dental Systems Inc. 689,885 64,394 * Isis Pharmaceuticals Inc. 1,481,623 59,887 * Anacor Pharmaceuticals Inc. 455,349 53,599 * Brookdale Senior Living Inc. 2,278,839 52,322 * Seattle Genetics Inc. 1,268,738 48,923 * Align Technology Inc. 840,551 47,710 * Team Health Holdings Inc. 881,389 47,621 * Acadia Healthcare Co. Inc. 707,784 46,905 West Pharmaceutical Services Inc. 832,158 45,036 * ABIOMED Inc. 460,413 42,708 Bio-Techne Corp. 459,210 42,459 * Thoratec Corp. 667,017 42,195 * PAREXEL International Corp. 673,248 41,687 * Neurocrine Biosciences Inc. 1,044,883 41,576 * Cepheid 876,925 39,637 * Centene Corp. 661,926 35,896 * Dyax Corp. 1,780,563 33,991 *,^ OPKO Health Inc. 4,002,374 33,660 * Horizon Pharma plc 1,671,121 33,122 * ACADIA Pharmaceuticals Inc. 980,146 32,413 *,^ Myriad Genetics Inc. 834,524 31,278 * Medicines Co. 823,249 31,251 * Impax Laboratories Inc. 836,121 29,440 * NuVasive Inc. 595,768 28,728 * Akorn Inc. 985,103 28,080 Healthcare Services Group Inc. 831,616 28,025 * Catalent Inc. 1,134,713 27,574 * Puma Biotechnology Inc. 339,226 25,564 * Agios Pharmaceuticals Inc. 346,910 24,488 * Amsurg Corp. 296,906 23,073 Cantel Medical Corp. 404,555 22,938 * Bruker Corp. 1,365,574 22,436 * Novavax Inc. 3,118,566 22,048 * Radius Health Inc. 312,373 21,651 * Masimo Corp. 558,811 21,548 *,^ Exact Sciences Corp. 1,170,145 21,051 *,^ Intrexon Corp. 644,416 20,492 * Haemonetics Corp. 623,880 20,164 * Neogen Corp. 430,863 19,385 * Cyberonics Inc. 316,254 19,222 * ICU Medical Inc. 173,487 18,997 * Ligand Pharmaceuticals Inc. 217,591 18,637 * Insulet Corp. 692,945 17,954 *,^ Juno Therapeutics Inc. 439,326 17,876 * Nektar Therapeutics 1,612,173 17,669 * Bluebird Bio Inc. 203,805 17,435 * Pacira Pharmaceuticals Inc. 423,864 17,421 * Globus Medical Inc. 822,656 16,996 * Halozyme Therapeutics Inc. 1,244,801 16,718 * IPC Healthcare Inc. 212,377 16,500 * AMAG Pharmaceuticals Inc. 413,861 16,443 * Intercept Pharmaceuticals Inc. 98,147 16,279 * Ironwood Pharmaceuticals Inc. Class A 1,540,907 16,056 *,^ Exelixis Inc. 2,742,302 15,384 * Air Methods Corp. 430,133 14,663 *,^ Sarepta Therapeutics Inc. 454,439 14,592 *,^ Lannett Co. Inc. 332,805 13,818 * Acorda Therapeutics Inc. 521,194 13,817 * ZS Pharma Inc. 198,652 13,043 * INC Research Holdings Inc. Class A 325,642 13,026 * FibroGen Inc. 588,829 12,907 Analogic Corp. 154,687 12,691 * Amedisys Inc. 327,556 12,437 * Momenta Pharmaceuticals Inc. 753,460 12,364 * ARIAD Pharmaceuticals Inc. 2,067,971 12,077 *,^ Adeptus Health Inc. Class A 144,341 11,657 Abaxis Inc. 262,468 11,546 * Alder Biopharmaceuticals Inc. 344,011 11,270 * NxStage Medical Inc. 694,583 10,954 * Emergent BioSolutions Inc. 377,495 10,755 *,^ MannKind Corp. 3,273,750 10,509 * HeartWare International Inc. 199,862 10,455 *,^ Merrimack Pharmaceuticals Inc. 1,222,204 10,401 * ImmunoGen Inc. 1,057,801 10,155 *,^ Insys Therapeutics Inc. 349,549 9,948 * PRA Health Sciences Inc. 256,149 9,946 * Endologix Inc. 783,302 9,603 * KYTHERA Biopharmaceuticals Inc. 127,950 9,594 * HMS Holdings Corp. 1,077,168 9,447 * Tornier NV 451,682 9,210 Meridian Bioscience Inc. 482,043 8,243 * Luminex Corp. 482,099 8,152 * Orthofix International NV 223,552 7,545 ^ Theravance Inc. 997,311 7,161 * Depomed Inc. 366,751 6,913 * HealthStream Inc. 307,935 6,716 * Quidel Corp. 352,347 6,652 * Insmed Inc. 338,109 6,279 * Merit Medical Systems Inc. 261,771 6,259 Ensign Group Inc. 139,839 5,961 *,^ Arena Pharmaceuticals Inc. 2,946,761 5,628 * Relypsa Inc. 303,528 5,618 *,^ Lexicon Pharmaceuticals Inc. 509,432 5,471 * Infinity Pharmaceuticals Inc. 598,306 5,056 * Nevro Corp. 101,739 4,720 * Genomic Health Inc. 217,591 4,604 * Accuray Inc. 912,786 4,559 *,^ Keryx Biopharmaceuticals Inc. 1,278,126 4,499 *,^ Aegerion Pharmaceuticals Inc. 330,736 4,498 * Spectrum Pharmaceuticals Inc. 747,593 4,471 * Sagent Pharmaceuticals Inc. 278,420 4,268 * CorVel Corp. 121,171 3,914 *,^ Epizyme Inc. 301,586 3,878 * Theravance Biopharma Inc. 298,327 3,279 * Acceleron Pharma Inc. 130,779 3,256 *,^ Spark Therapeutics Inc. 74,784 3,121 * Tetraphase Pharmaceuticals Inc. 354,401 2,644 *,^ Sequenom Inc. 1,445,891 2,530 *,^ ConforMIS Inc. 126,940 2,293 * Healthways Inc. 190,079 2,114 * Natera Inc. 122,260 1,326 * Wright Medical Group Inc. CVR 165,303 747 * Penumbra Inc. 2,000 80 Cooper Cos. Inc. 59 9 * Alnylam Pharmaceuticals Inc. 82 7 * VWR Corp. 56 1 *,^ VIVUS Inc. 114 — * BioScrip Inc. 40 — Industrials (17.3%) Waste Connections Inc. 1,525,191 74,094 * HD Supply Holdings Inc. 2,464,175 70,525 Jack Henry & Associates Inc. 1,001,080 69,685 * CoStar Group Inc. 380,422 65,836 * Keysight Technologies Inc. 2,099,069 64,735 AO Smith Corp. 935,338 60,975 Lennox International Inc. 528,328 59,875 Hexcel Corp. 1,190,647 53,412 * Zebra Technologies Corp. 643,120 49,231 * Old Dominion Freight Line Inc. 790,056 48,193 Graco Inc. 712,988 47,792 MAXIMUS Inc. 802,410 47,792 * Genpact Ltd. 2,000,691 47,236 Acuity Brands Inc. 268,890 47,212 Fortune Brands Home & Security Inc. 987,580 46,880 Toro Co. 645,838 45,557 Nordson Corp. 674,841 42,474 * WEX Inc. 476,505 41,380 * Vantiv Inc. Class A 902,691 40,549 Eagle Materials Inc. 591,089 40,442 National Instruments Corp. 1,440,047 40,019 * Genesee & Wyoming Inc. Class A 657,509 38,846 Watsco Inc. 317,055 37,565 Air Lease Corp. Class A 1,203,807 37,222 FEI Co. 506,229 36,975 MSC Industrial Direct Co. Inc. Class A 597,818 36,485 Packaging Corp. of America 603,606 36,313 Cognex Corp. 1,021,798 35,119 Landstar System Inc. 538,112 34,154 * IPG Photonics Corp. 423,084 32,142 CLARCOR Inc. 609,839 29,077 * USG Corp. 1,078,028 28,697 Woodward Inc. 696,609 28,352 CEB Inc. 407,795 27,869 * Clean Harbors Inc. 613,266 26,965 Heartland Payment Systems Inc. 424,691 26,760 *,^ XPO Logistics Inc. 1,044,092 24,881 * Advisory Board Co. 517,900 23,585 *,^ Cimpress NV 296,045 22,532 Lincoln Electric Holdings Inc. 420,702 22,057 * On Assignment Inc. 576,659 21,279 HEICO Corp. Class A 466,962 21,205 * Imperva Inc. 323,232 21,165 *,^ Ambarella Inc. 362,515 20,950 Mueller Industries Inc. 693,688 20,519 * Kirby Corp. 324,744 20,118 * WageWorks Inc. 436,394 19,673 * Proto Labs Inc. 286,497 19,195 * Cardtronics Inc. 546,702 17,877 * Huron Consulting Group Inc. 285,341 17,842 Knight Transportation Inc. 742,053 17,809 Simpson Manufacturing Co. Inc. 519,909 17,412 * Universal Display Corp. 508,568 17,240 * OSI Systems Inc. 220,174 16,945 * DigitalGlobe Inc. 886,612 16,863 * RBC Bearings Inc. 271,351 16,208 * Swift Transportation Co. 1,062,313 15,956 Forward Air Corp. 377,533 15,664 * Hub Group Inc. Class A 415,542 15,130 Apogee Enterprises Inc. 337,832 15,084 Heartland Express Inc. 748,096 14,917 * TopBuild Corp. 477,544 14,790 AZZ Inc. 297,798 14,500 * ExlService Holdings Inc. 383,061 14,146 Methode Electronics Inc. 443,145 14,136 * ExamWorks Group Inc. 480,051 14,037 Franklin Electric Co. Inc. 492,136 13,401 Sturm Ruger & Co. Inc. 227,411 13,347 Exponent Inc. 299,507 13,346 * Trex Co. Inc. 389,812 12,992 Tennant Co. 221,967 12,470 * Armstrong World Industries Inc. 258,947 12,362 * Louisiana-Pacific Corp. 867,744 12,357 Covanta Holding Corp. 706,350 12,326 * Rogers Corp. 230,062 12,235 HEICO Corp. 244,485 11,950 ^ Manitowoc Co. Inc. 767,294 11,509 * TransUnion 454,872 11,426 Advanced Drainage Systems Inc. 388,698 11,245 * Smith & Wesson Holding Corp. 661,341 11,157 * II-VI Inc. 685,954 11,030 * Masonite International Corp. 175,159 10,611 * Continental Building Products Inc. 514,068 10,559 EnPro Industries Inc. 267,513 10,478 * Veeco Instruments Inc. 509,085 10,441 * Summit Materials Inc. Class A 534,329 10,029 Badger Meter Inc. 167,677 9,735 AAON Inc. 494,722 9,588 ^ Lindsay Corp. 132,210 8,963 * RPX Corp. 646,559 8,871 * AMN Healthcare Services Inc. 289,762 8,696 Mobile Mini Inc. 281,250 8,660 * TriNet Group Inc. 514,963 8,651 *,^ LifeLock Inc. 985,534 8,633 * Wabash National Corp. 809,874 8,577 Primoris Services Corp. 471,424 8,443 * Coherent Inc. 154,114 8,430 * M/A-COM Technology Solutions Holdings Inc. 289,811 8,402 * Thermon Group Holdings Inc. 398,843 8,196 * Headwaters Inc. 426,853 8,025 Raven Industries Inc. 469,601 7,960 * Team Inc. 241,629 7,761 Quanex Building Products Corp. 421,441 7,658 Sun Hydraulics Corp. 276,007 7,582 * FARO Technologies Inc. 215,174 7,531 * Paylocity Holding Corp. 246,560 7,394 * TASER International Inc. 327,696 7,218 Mueller Water Products Inc. Class A 927,405 7,104 * Roadrunner Transportation Systems Inc. 376,762 6,932 EVERTEC Inc. 376,992 6,812 * Inovalon Holdings Inc. Class A 317,406 6,612 H&E Equipment Services Inc. 385,876 6,452 ^ Outerwall Inc. 110,162 6,272 Gorman-Rupp Co. 227,329 5,449 Albany International Corp. 177,815 5,087 * Aerovironment Inc. 250,107 5,012 * Builders FirstSource Inc. 363,130 4,604 ^ American Railcar Industries Inc. 118,709 4,293 * Astronics Corp. 105,303 4,257 * Nortek Inc. 59,887 3,791 * Milacron Holdings Corp. 207,796 3,647 Griffon Corp. 229,630 3,621 * Bazaarvoice Inc. 791,161 3,568 * Ply Gem Holdings Inc. 248,005 2,902 * InnerWorkings Inc. 463,176 2,895 * Press Ganey Holdings Inc. 96,004 2,841 Acacia Research Corp. 303,930 2,760 * Mistras Group Inc. 212,885 2,736 * Evolent Health Inc. Class A 77,703 1,240 * Horizon Global Corp. 57,581 508 * TriMas Corp. 55 1 * DXP Enterprises Inc. 11 — Oil & Gas (2.9%) * Diamondback Energy Inc. 817,381 52,803 * Gulfport Energy Corp. 1,336,275 39,661 Targa Resources Corp. 657,342 33,866 * Cobalt International Energy Inc. 4,348,412 30,787 * Dril-Quip Inc. 478,119 27,836 * PDC Energy Inc. 495,156 26,248 SemGroup Corp. Class A 543,075 23,483 Patterson-UTI Energy Inc. 1,745,490 22,936 * Memorial Resource Development Corp. 1,267,912 22,290 * Carrizo Oil & Gas Inc. 615,595 18,800 * Matador Resources Co. 885,049 18,356 * Parsley Energy Inc. Class A 1,126,237 16,972 * Rice Energy Inc. 936,297 15,131 Pattern Energy Group Inc. Class A 698,973 13,343 Rowan Cos. plc Class A 778,890 12,579 * RSP Permian Inc. 591,977 11,987 *,^ Flotek Industries Inc. 635,613 10,615 RPC Inc. 812,598 7,191 *,^ Laredo Petroleum Inc. 734,111 6,923 *,^ SunPower Corp. Class A 339,806 6,810 *,^ Oasis Petroleum Inc. 694,858 6,031 *,^ Sanchez Energy Corp. 695,218 4,276 * Clayton Williams Energy Inc. 76,317 2,962 * Hornbeck Offshore Services Inc. 202,180 2,735 *,^ Halcon Resources Corp. 4,788,662 2,538 *,^ C&J Energy Services Ltd. 676,284 2,380 * Bonanza Creek Energy Inc. 500,146 2,036 * Jones Energy Inc. Class A 365,397 1,750 *,^ Northern Oil and Gas Inc. 326,754 1,444 *,^ Eclipse Resources Corp. 558,393 1,089 * Bill Barrett Corp. 311,411 1,028 *,^ SandRidge Energy Inc. 3,072,885 830 *,^ Rex Energy Corp. 299,061 619 *,^ Magnum Hunter Resources Corp. 1,460,949 497 *,^ Approach Resources Inc. 227,820 426 *,^ Penn Virginia Corp. 495,842 263 * ION Geophysical Corp. 53,127 21 * Chart Industries Inc. 37 1 CARBO Ceramics Inc. 24 — * Geospace Technologies Corp. 15 — * Contango Oil & Gas Co. 19 — Energy XXI Ltd. 103 — * Seventy Seven Energy Inc. 33 — Other (0.0%) 1 * Clinical Data Contingent Value Rights 132,154 — *,^ Magnum Hunter Resources Corp. Warrants Exp. 4/15/2016 185,509 — — Technology (15.5%) * Fortinet Inc. 1,796,790 76,328 * Cadence Design Systems Inc. 3,598,861 74,424 SS&C Technologies Holdings Inc. 1,015,189 71,104 *,^ athenahealth Inc. 477,188 63,633 IAC/InterActiveCorp 952,603 62,176 * Ultimate Software Group Inc. 335,410 60,042 * Tyler Technologies Inc. 391,408 58,441 * Manhattan Associates Inc. 893,195 55,646 CDK Global Inc. 988,332 47,223 * Guidewire Software Inc. 858,277 45,128 Solera Holdings Inc. 828,856 44,758 * PTC Inc. 1,409,923 44,751 * Qlik Technologies Inc. 1,123,606 40,955 * Dealertrack Technologies Inc. 648,320 40,948 Atmel Corp. 4,908,455 39,611 * Cavium Inc. 643,140 39,470 * Aspen Technology Inc. 1,022,000 38,744 * EPAM Systems Inc. 514,603 38,348 * NetScout Systems Inc. 1,068,805 37,804 * Integrated Device Technology Inc. 1,804,907 36,640 * Synaptics Inc. 443,470 36,569 * ViaSat Inc. 526,269 33,834 * Ciena Corp. 1,561,317 32,351 Fair Isaac Corp. 379,043 32,029 Blackbaud Inc. 570,607 32,022 * SolarWinds Inc. 804,365 31,563 * Infinera Corp. 1,597,377 31,245 *,^ Cree Inc. 1,275,987 30,917 * ACI Worldwide Inc. 1,434,137 30,289 * Allscripts Healthcare Solutions Inc. 2,332,926 28,928 * Dycom Industries Inc. 393,860 28,500 *,^ Arista Networks Inc. 462,911 28,326 * Proofpoint Inc. 462,438 27,894 * Medidata Solutions Inc. 639,016 26,909 * SunEdison Inc. 3,696,020 26,537 * Tableau Software Inc. Class A 316,625 25,260 * Electronics For Imaging Inc. 576,070 24,932 * Ellie Mae Inc. 342,279 22,786 * Entegris Inc. 1,716,692 22,643 * MicroStrategy Inc. Class A 113,578 22,315 Monolithic Power Systems Inc. 433,993 22,220 InterDigital Inc. 436,833 22,104 Plantronics Inc. 423,428 21,531 * Demandware Inc. 412,392 21,312 Tessera Technologies Inc. 635,331 20,591 * Cornerstone OnDemand Inc. 594,046 19,604 * LogMeIn Inc. 287,606 19,603 * Silicon Laboratories Inc. 470,947 19,563 * Fleetmatics Group plc 397,733 19,525 * Veeva Systems Inc. Class A 808,634 18,930 * Syntel Inc. 407,837 18,479 * CommVault Systems Inc. 497,897 16,909 * Rambus Inc. 1,417,309 16,724 *,^ 3D Systems Corp. 1,327,974 15,338 * Finisar Corp. 1,329,854 14,801 * Zendesk Inc. 749,271 14,768 * Paycom Software Inc. 395,791 14,213 Power Integrations Inc. 336,348 14,184 * Synchronoss Technologies Inc. 427,455 14,021 *,^ Nimble Storage Inc. 568,607 13,715 Cogent Communications Holdings Inc. 499,211 13,559 NIC Inc. 758,246 13,429 ^ Ubiquiti Networks Inc. 372,302 12,617 * Marketo Inc. 441,582 12,550 * Super Micro Computer Inc. 459,892 12,537 * Web.com Group Inc. 591,719 12,473 * HubSpot Inc. 266,973 12,380 * Envestnet Inc. 411,592 12,335 * Ruckus Wireless Inc. 1,012,286 12,026 * Bottomline Technologies de Inc. 472,924 11,828 * Cvent Inc. 329,214 11,081 * BroadSoft Inc. 357,646 10,715 Monotype Imaging Holdings Inc. 483,488 10,550 * RingCentral Inc. Class A 579,796 10,523 * RealPage Inc. 626,059 10,405 Pegasystems Inc. 418,823 10,307 * Inphi Corp. 425,127 10,220 * Infoblox Inc. 631,478 10,091 * Lumentum Holdings Inc. 583,143 9,884 * Diodes Inc. 456,106 9,747 *,^ Endurance International Group Holdings Inc. 728,961 9,739 *,^ Gogo Inc. 626,300 9,570 * Virtusa Corp. 162,493 8,338 *,^ InvenSense Inc. 892,434 8,291 * GoDaddy Inc. Class A 324,580 8,183 * Viavi Solutions Inc. 1,468,929 7,888 * Loral Space & Communications Inc. 156,316 7,359 * New Relic Inc. 176,178 6,714 * Ixia 460,755 6,676 *,^ Shutterstock Inc. 219,227 6,629 * Interactive Intelligence Group Inc. 210,785 6,262 * Xura Inc. 274,473 6,143 * Gigamon Inc. 306,942 6,142 * 2U Inc. 163,550 5,871 * Hortonworks Inc. 267,453 5,855 * Textura Corp. 220,150 5,689 * Lattice Semiconductor Corp. 1,454,406 5,599 * Actua Corp. 458,494 5,392 * Applied Micro Circuits Corp. 1,012,959 5,379 Computer Programs & Systems Inc. 123,717 5,212 * Ultratech Inc. 324,400 5,197 * Intralinks Holdings Inc. 606,472 5,028 * LivePerson Inc. 625,779 4,731 * Cray Inc. 235,750 4,670 * Benefitfocus Inc. 139,952 4,374 * Barracuda Networks Inc. 261,887 4,080 * Calix Inc. 519,210 4,045 * CEVA Inc. 213,201 3,959 Forrester Research Inc. 119,798 3,766 * Sonus Networks Inc. 592,382 3,388 * Blucora Inc. 242,824 3,344 * Tangoe Inc. 455,834 3,282 * Mercury Systems Inc. 204,811 3,259 * Harmonic Inc. 543,275 3,151 *,^ Box Inc. 202,726 2,550 *,^ OPOWER Inc. 283,778 2,528 * Jive Software Inc. 503,800 2,353 *,^ Castlight Health Inc. Class B 458,032 1,924 * MobileIron Inc. 481,785 1,494 *,^ Rocket Fuel Inc. 291,505 1,361 * ChannelAdvisor Corp. 128,957 1,282 * Pendrell Corp. 1,005,874 724 * Quantum Corp. 106,193 74 * EchoStar Corp. Class A 54 2 Quality Systems Inc. 62 1 * Silicon Graphics International Corp. 42 — Telecommunications (0.1%) * Cincinnati Bell Inc. 2,619,473 8,173 *,^ Globalstar Inc. 5,022,627 7,885 Utilities (0.7%) ITC Holdings Corp. 1,928,444 64,294 * Dynegy Inc. 759,816 15,705 Ormat Technologies Inc. 435,720 14,828 TerraForm Power Inc. Class A 947,533 13,474 * Vivint Solar Inc. 260,779 2,733 * Sunrun Inc. 242,070 2,510 Total Common Stocks (Cost $13,148,600) Coupon Temporary Cash Investments (2.4%) Money Market Fund (2.4%) 2,3 Vanguard Market Liquidity Fund 0.189% 370,666,697 370,667 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.208% 12/9/15 5,000 4,998 Total Temporary Cash Investments (Cost $375,665) Total Investments (100.2%) (Cost $13,524,265) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $325,714,000. 1 “Other” represents securities that are not classified by the fund’s benchmark index. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $340,064,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Small-Cap Growth Index Fund The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,023,637 — — Temporary Cash Investments 370,667 4,998 — Total 15,394,304 4,998 — C. At September 30, 2015, the cost of investment securities for tax purposes was $13,524,265,000. Net unrealized appreciation of investment securities for tax purposes was $1,875,037,000, consisting of unrealized gains of $3,270,765,000 on securities that had risen in value since their purchase and $1,395,728,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.7%) 1 Basic Materials (4.2%) Sigma-Aldrich Corp. 2,466,995 342,715 Alcoa Inc. 26,966,751 260,499 CF Industries Holdings Inc. 4,798,869 215,469 Eastman Chemical Co. 2,908,271 188,223 Celanese Corp. Class A 3,157,682 186,840 Newmont Mining Corp. 10,868,695 174,660 International Flavors & Fragrances Inc. 1,659,432 171,353 Ashland Inc. 1,392,592 140,123 * WR Grace & Co. 1,489,587 138,606 Airgas Inc. 1,383,572 123,594 Avery Dennison Corp. 1,881,997 106,465 Freeport-McMoRan Inc. 10,704,247 103,724 Albemarle Corp. 2,309,358 101,843 FMC Corp. 2,750,264 93,261 Reliance Steel & Aluminum Co. 1,437,304 77,629 * Axalta Coating Systems Ltd. 2,908,907 73,712 Westlake Chemical Corp. 815,343 42,308 Huntsman Corp. 4,289,877 41,569 ^ CONSOL Energy Inc. 2,354,083 23,070 Consumer Goods (14.7%) * Electronic Arts Inc. 6,098,430 413,169 ConAgra Foods Inc. 8,890,090 360,138 * Under Armour Inc. Class A 3,705,761 358,644 Dr Pepper Snapple Group Inc. 3,930,679 310,720 Clorox Co. 2,648,977 306,036 Tyson Foods Inc. Class A 6,267,327 270,122 JM Smucker Co. 2,358,903 269,127 Molson Coors Brewing Co. Class B 3,016,638 250,441 Genuine Parts Co. 2,965,552 245,815 Hanesbrands Inc. 8,287,747 239,847 Whirlpool Corp. 1,614,776 237,792 * Mohawk Industries Inc. 1,293,763 235,193 Harley-Davidson Inc. 4,241,286 232,847 Church & Dwight Co. Inc. 2,696,497 226,236 Delphi Automotive plc 2,927,688 222,621 Newell Rubbermaid Inc. 5,514,552 218,983 * Monster Beverage Corp. 1,576,851 213,096 Constellation Brands Inc. Class A 1,682,218 210,631 DR Horton Inc. 7,173,819 210,623 Bunge Ltd. 2,814,033 206,269 Coca-Cola Enterprises Inc. 4,245,612 205,275 * Jarden Corp. 4,129,073 201,829 BorgWarner Inc. 4,660,276 193,821 McCormick & Co. Inc. 2,268,556 186,430 Snap-on Inc. 1,197,879 180,808 Lennar Corp. Class A 3,692,501 177,720 PVH Corp. 1,702,838 173,587 Hormel Foods Corp. 2,721,041 172,269 Lear Corp. 1,579,624 171,831 Hasbro Inc. 2,314,867 166,994 Coach Inc. 5,696,358 164,796 * LKQ Corp. 5,651,067 160,264 * Michael Kors Holdings Ltd. 3,716,945 157,004 Polaris Industries Inc. 1,294,018 155,114 Mattel Inc. 6,972,796 146,847 Ralph Lauren Corp. Class A 1,230,739 145,424 Harman International Industries Inc. 1,465,594 140,682 Leucadia National Corp. 6,416,957 130,008 Keurig Green Mountain Inc. 2,379,304 124,057 PulteGroup Inc. 6,538,632 123,384 * WABCO Holdings Inc. 1,132,911 118,763 * NVR Inc. 76,583 116,806 * Edgewell Personal Care Co. 1,280,003 104,448 * lululemon athletica Inc. 2,031,674 102,904 * WhiteWave Foods Co. Class A 1,808,399 72,607 Coty Inc. Class A 1,424,226 38,540 *,^ Fitbit Inc. 865,618 32,625 ^ Pilgrim's Pride Corp. 1,334,775 27,737 *,^ GoPro Inc. Class A 799,910 24,973 Lennar Corp. Class B 82,620 3,272 Energizer Holdings Inc. 2,139 83 * Fossil Group Inc. 1,380 77 Consumer Services (14.1%) * Chipotle Mexican Grill Inc. Class A 641,247 461,858 Ross Stores Inc. 8,470,531 410,567 Royal Caribbean Cruises Ltd. 3,623,255 322,796 * Dollar Tree Inc. 4,590,072 305,974 * Nielsen Holdings plc 6,798,855 302,345 Advance Auto Parts Inc. 1,507,694 285,753 *,^ Charter Communications Inc. Class A 1,499,509 263,689 * CarMax Inc. 4,283,966 254,125 * O'Reilly Automotive Inc. 972,264 243,066 Marriott International Inc.Class A 3,558,795 242,710 Expedia Inc. 2,036,238 239,624 Tractor Supply Co. 2,796,835 235,829 Best Buy Co. Inc. 6,174,613 229,202 Signet Jewelers Ltd. 1,649,955 224,608 Nordstrom Inc. 2,942,580 211,012 Dollar General Corp. 2,882,186 208,786 * United Continental Holdings Inc. 3,933,102 208,651 Alaska Air Group Inc. 2,621,814 208,303 Foot Locker Inc. 2,868,554 206,450 ^ H&R Block Inc. 5,689,277 205,952 * Ulta Salon Cosmetics & Fragrance Inc. 1,256,539 205,256 AmerisourceBergen Corp. Class A 2,114,713 200,877 * Norwegian Cruise Line Holdings Ltd. 3,067,156 175,748 Wyndham Worldwide Corp. 2,432,159 174,872 Tiffany & Co. 2,257,013 174,286 * MGM Resorts International 9,276,271 171,147 Darden Restaurants Inc. 2,366,378 162,191 Interpublic Group of Cos. Inc. 8,451,234 161,672 Staples Inc. 13,252,329 155,450 * IHS Inc. Class A 1,338,691 155,288 * TripAdvisor Inc. 2,298,121 144,828 * Hertz Global Holdings Inc. 8,460,059 141,537 Aramark 4,687,258 138,930 * Discovery Communications Inc. 5,365,673 130,332 Williams-Sonoma Inc. 1,696,813 129,552 FactSet Research Systems Inc. 809,767 129,409 News Corp. Class A 10,103,295 127,504 * Liberty Interactive Corp. QVC Group Class A 4,445,390 116,603 * AutoNation Inc. 1,634,504 95,095 * Bed Bath & Beyond Inc. 1,657,951 94,536 Kohl's Corp. 1,934,446 89,584 Wynn Resorts Ltd. 1,671,761 88,804 * Discovery Communications Inc. Class A 3,074,567 80,031 Scripps Networks Interactive Inc. Class A 1,551,982 76,342 * Rite Aid Corp. 10,442,404 63,385 * Hyatt Hotels Corp. Class A 658,990 31,038 Tribune Media Co. Class A 822,553 29,283 * Urban Outfitters Inc. 964,630 28,341 * Sprouts Farmers Market Inc. 1,262,925 26,648 News Corp. Class B 209,094 2,681 Financials (19.2%) AvalonBay Communities Inc. 2,736,746 478,438 Hartford Financial Services Group Inc. 8,542,321 391,067 Moody's Corp. 3,505,837 344,273 Equinix Inc. 1,172,858 320,659 Essex Property Trust Inc. 1,353,781 302,462 M&T Bank Corp. 2,469,305 301,132 Principal Financial Group Inc. 6,069,347 287,323 Macerich Co. 3,260,138 250,444 Regions Financial Corp. 27,282,144 245,812 Welltower Inc. 3,622,953 245,346 Lincoln National Corp. 5,167,528 245,251 Equifax Inc. 2,434,928 236,626 Realty Income Corp. 4,836,365 229,195 XL Group plc Class A 6,225,215 226,100 KeyCorp 17,314,785 225,265 SL Green Realty Corp. 2,053,156 222,069 * Markel Corp. 272,949 218,867 Citizens Financial Group Inc. 8,690,314 207,351 Kimco Realty Corp. 8,081,886 197,440 Federal Realty Investment Trust 1,423,418 194,225 Western Union Co. 10,531,336 193,355 Annaly Capital Management Inc. 19,516,498 192,628 FNF Group 5,415,869 192,101 * Affiliated Managers Group Inc. 1,117,849 191,141 * CBRE Group Inc. Class A 5,831,674 186,614 UDR Inc. 5,395,220 186,027 First Republic Bank 2,919,320 183,246 Digital Realty Trust Inc. 2,797,130 182,709 * Ally Financial Inc. 8,928,176 181,956 Voya Financial Inc. 4,660,475 180,687 * Arch Capital Group Ltd. 2,395,251 175,979 Huntington Bancshares Inc. 16,536,725 175,289 Cincinnati Financial Corp. 3,210,087 172,703 CIT Group Inc. 4,158,119 166,450 Unum Group 5,079,666 162,956 New York Community Bancorp Inc. 8,692,039 156,978 Comerica Inc. 3,663,949 150,588 SEI Investments Co. 3,074,437 148,280 VEREIT Inc. 18,636,063 143,870 Plum Creek Timber Co. Inc. 3,598,123 142,162 Torchmark Corp. 2,447,641 138,047 Willis Group Holdings plc 3,329,669 136,417 American Capital Agency Corp. 7,182,666 134,316 Jones Lang LaSalle Inc. 925,990 133,130 Raymond James Financial Inc. 2,668,602 132,443 Camden Property Trust 1,788,592 132,177 Nasdaq Inc. 2,435,213 129,870 MSCI Inc. Class A 2,145,256 127,557 Alexandria Real Estate Equities Inc. 1,488,998 126,073 Reinsurance Group of America Inc. Class A 1,368,863 124,005 PartnerRe Ltd. 886,697 123,144 Everest Re Group Ltd. 682,560 118,315 Zions Bancorporation 4,201,979 115,723 Lazard Ltd. Class A 2,670,662 115,640 Iron Mountain Inc. 3,688,142 114,406 * Realogy Holdings Corp. 3,015,701 113,481 Axis Capital Holdings Ltd. 1,967,615 105,700 WR Berkley Corp. 1,904,207 103,532 People's United Financial Inc. 6,379,839 100,355 Hudson City Bancorp Inc. 9,814,540 99,814 Legg Mason Inc. 2,258,171 93,963 Extra Space Storage Inc. 1,200,989 92,668 Brixmor Property Group Inc. 3,686,714 86,564 Navient Corp. 7,697,850 86,524 * E*TRADE Financial Corp. 2,989,130 78,704 * Alleghany Corp. 156,178 73,108 *,^ LendingClub Corp. 4,543,480 60,110 Assurant Inc. 687,533 54,322 * Santander Consumer USA Holdings Inc. 2,209,428 45,117 LPL Financial Holdings Inc. 832,321 33,101 Communications Sales & Leasing Inc. 4,071 73 Health Care (8.5%) * Incyte Corp. 3,344,792 369,031 * BioMarin Pharmaceutical Inc. 3,317,275 349,375 * Edwards Lifesciences Corp. 2,213,973 314,761 * Endo International plc 4,288,315 297,094 CR Bard Inc. 1,527,920 284,667 * DaVita HealthCare Partners Inc. 3,550,011 256,772 Universal Health Services Inc. Class B 1,889,082 235,776 * Henry Schein Inc. 1,717,341 227,926 * Boston Scientific Corp. 13,837,258 227,069 * Laboratory Corp. of America Holdings 2,081,925 225,826 * Hologic Inc. 5,222,584 204,360 * Waters Corp. 1,609,411 190,248 Quest Diagnostics Inc. 2,956,085 181,711 * Alkermes plc 3,076,482 180,497 * Jazz Pharmaceuticals plc 1,200,000 159,372 * Mallinckrodt plc 2,416,340 154,501 * Varian Medical Systems Inc. 2,032,785 149,979 Cooper Cos. Inc. 1,000,576 148,946 ResMed Inc. 2,893,537 147,455 DENTSPLY International Inc. 2,878,982 145,590 * Medivation Inc. 3,362,887 142,923 * Envision Healthcare Holdings Inc. 3,824,752 140,713 * IDEXX Laboratories Inc. 1,894,625 140,676 * Quintiles Transnational Holdings Inc. 1,641,507 114,200 * Alnylam Pharmaceuticals Inc. 1,393,134 111,952 Patterson Cos. Inc. 1,809,537 78,262 * Centene Corp. 1,103,730 59,855 * Bluebird Bio Inc. 335,623 28,713 * Intercept Pharmaceuticals Inc. 161,597 26,802 Industrials (16.0%) * Fiserv Inc. 4,830,360 418,358 Fidelity National Information Services Inc. 5,798,290 388,949 Roper Technologies Inc. 2,072,943 324,830 Amphenol Corp. Class A 6,365,897 324,406 * Alliance Data Systems Corp. 1,201,744 311,228 WestRock Co. 5,391,911 277,360 WW Grainger Inc. 1,222,668 262,886 AMETEK Inc. 4,986,559 260,897 * FleetCor Technologies Inc. 1,801,268 247,891 Vulcan Materials Co. 2,742,532 244,634 * Stericycle Inc. 1,746,867 243,356 * Verisk Analytics Inc. Class A 3,122,582 230,790 * TransDigm Group Inc. 1,047,235 222,443 Rockwell Collins Inc. 2,713,431 222,067 Kansas City Southern 2,272,581 206,532 Xerox Corp. 20,908,020 203,435 Martin Marietta Materials Inc. 1,310,760 199,170 Sealed Air Corp. 4,238,687 198,710 CH Robinson Worldwide Inc. 2,919,998 197,918 Fastenal Co. 5,377,559 196,872 Textron Inc. 5,122,823 192,823 Pentair plc 3,707,708 189,241 Dover Corp. 3,221,920 184,229 Expeditors International of Washington Inc. 3,895,237 183,271 Masco Corp. 7,082,661 178,341 Ball Corp. 2,830,488 176,056 Towers Watson & Co. Class A 1,426,821 167,480 Wabtec Corp. 1,891,258 166,525 * Mettler-Toledo International Inc. 570,380 162,410 Cintas Corp. 1,815,665 155,693 L-3 Communications Holdings Inc. 1,488,820 155,612 * Sensata Technologies Holding NV 3,503,021 155,324 JB Hunt Transport Services Inc. 1,915,070 136,736 Robert Half International Inc. 2,631,217 134,613 * Crown Holdings Inc. 2,870,675 131,333 ManpowerGroup Inc. 1,580,580 129,434 Fluor Corp. 2,984,899 126,411 Xylem Inc. 3,737,806 122,787 Avnet Inc. 2,767,272 118,107 * United Rentals Inc. 1,962,766 117,864 Flowserve Corp. 2,744,821 112,922 Macquarie Infrastructure Corp. 1,474,247 110,067 * Arrow Electronics Inc. 1,943,242 107,422 ADT Corp. 3,497,506 104,575 * Quanta Services Inc. 4,051,016 98,075 Owens Corning 2,298,827 96,344 B/E Aerospace Inc. 2,186,410 95,983 * Jacobs Engineering Group Inc. 2,549,348 95,422 Hubbell Inc. Class B 1,043,730 88,665 Allison Transmission Holdings Inc. 3,269,753 87,270 * Trimble Navigation Ltd. 5,291,522 86,887 FLIR Systems Inc. 2,888,132 80,839 Acuity Brands Inc. 448,163 78,689 Donaldson Co. Inc. 2,799,778 78,618 ^ Chicago Bridge & Iron Co. NV 1,972,582 78,233 Fortune Brands Home & Security Inc. 1,646,851 78,176 Total System Services Inc. 1,703,398 77,385 * Vantiv Inc. Class A 1,504,047 67,562 * Colfax Corp. 1,791,132 53,573 AGCO Corp. 762,650 35,562 MDU Resources Group Inc. 6,624 114 Joy Global Inc. 3,312 49 Oil & Gas (5.3%) Tesoro Corp. 2,534,818 246,486 * Concho Resources Inc. 2,477,291 243,518 * Cameron International Corp. 3,943,692 241,827 * Cheniere Energy Inc. 4,627,907 223,528 EQT Corp. 3,138,349 203,271 Cimarex Energy Co. 1,945,061 199,330 HollyFrontier Corp. 3,882,876 189,640 Cabot Oil & Gas Corp. 8,521,113 186,271 * FMC Technologies Inc. 4,725,352 146,486 * Weatherford International plc 14,368,574 121,845 Columbia Pipeline Group Inc. 6,536,722 119,557 OGE Energy Corp. 4,109,721 112,442 Range Resources Corp. 3,311,256 106,358 Marathon Oil Corp. 6,871,581 105,822 * Southwestern Energy Co. 7,913,021 100,416 Helmerich & Payne Inc. 2,106,921 99,573 ^ Transocean Ltd. 7,482,923 96,679 ^ Core Laboratories NV 912,988 91,116 ^ Chesapeake Energy Corp. 12,324,374 90,338 Murphy Oil Corp. 3,379,621 81,787 Energen Corp. 1,622,761 80,911 Oceaneering International Inc. 2,014,928 79,146 Ensco plc Class A 4,853,324 68,335 * Whiting Petroleum Corp. 2,098,579 32,045 *,^ Antero Resources Corp. 1,423,878 30,129 ^ Noble Corp. plc 2,487,375 27,137 * Cobalt International Energy Inc. 12,006 85 Diamond Offshore Drilling Inc. 2,070 36 Technology (11.8%) * Cerner Corp. 6,395,101 383,450 Skyworks Solutions Inc. 3,927,585 330,742 Altera Corp. 6,235,917 312,295 Seagate Technology plc 6,219,414 278,630 * Red Hat Inc. 3,778,249 271,581 * Palo Alto Networks Inc. 1,550,487 266,684 NVIDIA Corp. 10,544,066 259,911 * Akamai Technologies Inc. 3,493,756 241,279 SanDisk Corp. 4,173,651 226,754 Xilinx Inc. 5,326,252 225,833 * Citrix Systems Inc. 3,143,753 217,799 Lam Research Corp. 3,257,419 212,807 * ServiceNow Inc. 3,053,658 212,077 * Autodesk Inc. 4,687,854 206,922 Linear Technology Corp. 4,937,086 199,211 Maxim Integrated Products Inc. 5,855,412 195,571 Juniper Networks Inc. 7,520,269 193,346 Harris Corp. 2,545,007 186,167 NetApp Inc. 6,179,292 182,907 Western Digital Corp. 2,253,678 179,032 Microchip Technology Inc. 4,129,455 177,938 Computer Sciences Corp. 2,848,550 174,844 * F5 Networks Inc. 1,462,138 169,316 * ANSYS Inc. 1,856,273 163,612 KLA-Tencor Corp. 3,243,893 162,195 * Workday Inc. Class A 2,224,026 153,146 * Synopsys Inc. 3,211,302 148,298 *,^ VeriSign Inc. 1,986,484 140,166 * Qorvo Inc. 3,079,165 138,716 * Gartner Inc. 1,624,568 136,350 * Splunk Inc. 2,459,311 136,123 * FireEye Inc. 2,952,880 93,961 Garmin Ltd. 2,359,128 84,646 * Teradata Corp. 2,915,914 84,445 * Nuance Communications Inc. 5,103,669 83,547 * Freescale Semiconductor Ltd. 2,241,409 81,991 CDK Global Inc. 1,648,155 78,749 * IMS Health Holdings Inc. 2,704,995 78,715 Marvell Technology Group Ltd. 8,527,121 77,170 * Rackspace Hosting Inc. 2,490,265 61,460 * NetSuite Inc. 732,496 61,456 * Tableau Software Inc. Class A 527,194 42,060 * Premier Inc. Class A 776,383 26,684 * SunEdison Inc. 10,143 73 Telecommunications (1.1%) * SBA Communications Corp. Class A 2,629,769 275,442 * Level 3 Communications Inc. 5,861,838 256,104 Frontier Communications Corp. 24,042,237 114,200 * Zayo Group Holdings Inc. 999,401 25,345 Utilities (4.8%) WEC Energy Group Inc. 6,500,460 339,454 Eversource Energy 6,531,186 330,609 DTE Energy Co. 3,692,779 296,789 Ameren Corp. 4,996,322 211,195 American Water Works Co. Inc. 3,711,877 204,450 CMS Energy Corp. 5,697,180 201,224 CenterPoint Energy Inc. 8,416,975 151,842 SCANA Corp. 2,648,674 149,014 Pinnacle West Capital Corp. 2,281,921 146,362 ONEOK Inc. 4,307,246 138,693 AES Corp. 14,060,884 137,656 Alliant Energy Corp. 2,332,370 136,420 Pepco Holdings Inc. 5,211,557 126,224 NiSource Inc. 6,545,956 121,428 * Calpine Corp. 7,410,896 108,199 NRG Energy Inc. 6,805,159 101,057 National Fuel Gas Co. 1,654,423 82,688 Total Common Stocks (Cost $52,334,143) Coupon Temporary Cash Investments (0.9%) 1 Money Market Fund (0.9%) 2,3 Vanguard Market Liquidity Fund 0.189% 549,120,081 549,120 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.170% 11/19/15 5,000 4,999 4,5 Federal Home Loan Bank Discount Notes 0.208% 12/9/15 4,000 3,999 Total Temporary Cash Investments (Cost $558,117) Total Investments (100.6%) (Cost $52,892,260) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $401,970,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $395,052,000 of collateral received for securities on loan. The fund received additional collateral of $26,190,000 on the next business day. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,498,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Mid-Cap Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 62,092,679 — — Temporary Cash Investments 549,120 8,998 — Futures Contracts—Assets 1 2,438 — — Total 62,644,237 8,998 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of ) Settlement Unrealized Futures Contracts Expiration Long (Short Value Long Appreciation) Mid-Cap Index Fund Contracts (Short) (Depreciation ) E-mini S&P MidCap 400 Index December 2015 572 77,958 (2,074) S&P 500 Index December 2015 136 64,896 (1,204) E-mini S&P 500 Index December 2015 100 9,954 (296) (3,574 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $52,892,260,000. Net unrealized appreciation of investment securities for tax purposes was $9,758,537,000, consisting of unrealized gains of $13,316,971,000 on securities that had risen in value since their purchase and $3,558,434,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.7%) 1 Basic Materials (0.7%) Airgas Inc. 318,338 28,437 * Axalta Coating Systems Ltd. 672,471 17,040 Westlake Chemical Corp. 94,743 4,916 FMC Corp. 784 27 Consumer Goods (13.6%) * Electronic Arts Inc. 1,402,670 95,031 * Under Armour Inc. Class A 852,397 82,495 Hanesbrands Inc. 1,905,731 55,152 * Mohawk Industries Inc. 297,329 54,051 Church & Dwight Co. Inc. 619,817 52,003 * Monster Beverage Corp. 362,788 49,027 Constellation Brands Inc. Class A 386,988 48,455 * Jarden Corp. 949,068 46,390 McCormick & Co. Inc. 522,301 42,923 Snap-on Inc. 275,596 41,598 * LKQ Corp. 1,299,601 36,857 * Michael Kors Holdings Ltd. 854,390 36,089 Polaris Industries Inc. 297,423 35,652 Harman International Industries Inc. 337,649 32,411 Leucadia National Corp. 1,478,803 29,961 Keurig Green Mountain Inc. 547,902 28,568 * WABCO Holdings Inc. 260,811 27,341 Harley-Davidson Inc. 487,887 26,785 * NVR Inc. 17,557 26,778 * lululemon athletica Inc. 467,668 23,687 BorgWarner Inc. 536,160 22,299 * WhiteWave Foods Co. Class A 416,337 16,716 *,^ Fitbit Inc. 198,742 7,491 *,^ GoPro Inc. Class A 183,540 5,730 Consumer Services (19.1%) * Chipotle Mexican Grill Inc. Class A 147,481 106,223 Ross Stores Inc. 1,948,314 94,435 * Dollar Tree Inc. 1,055,014 70,327 Advance Auto Parts Inc. 346,601 65,691 *,^ Charter Communications Inc. Class A 344,669 60,610 * CarMax Inc. 984,672 58,411 * O'Reilly Automotive Inc. 223,744 55,936 Marriott International Inc. Class A 818,217 55,802 Expedia Inc. 468,002 55,074 Tractor Supply Co. 642,846 54,205 Signet Jewelers Ltd. 379,312 51,636 Nordstrom Inc. 676,370 48,503 Dollar General Corp. 662,500 47,992 Alaska Air Group Inc. 603,111 47,917 * Ulta Salon Cosmetics & Fragrance Inc. 288,875 47,188 * Norwegian Cruise Line Holdings Ltd. 705,493 40,425 Wyndham Worldwide Corp. 559,106 40,200 Tiffany & Co. 518,777 40,060 * IHS Inc. Class A 307,967 35,724 * TripAdvisor Inc. 528,705 33,319 Williams-Sonoma Inc. 390,375 29,805 FactSet Research Systems Inc. 186,390 29,787 * Liberty Interactive Corp. QVC Group Class A 1,022,519 26,821 * AutoNation Inc. 376,228 21,889 * MGM Resorts International 1,068,788 19,719 Scripps Networks Interactive Inc. Class A 357,027 17,562 * Discovery Communications Inc. 618,178 15,016 * Discovery Communications Inc. Class A 352,760 9,182 * Hyatt Hotels Corp. Class A 150,983 7,111 * Urban Outfitters Inc. 222,357 6,533 * Sprouts Farmers Market Inc. 291,064 6,141 Financials (13.2%) AvalonBay Communities Inc. 629,455 110,041 Moody's Corp. 805,854 79,135 Equinix Inc. 269,760 73,752 Essex Property Trust Inc. 311,136 69,514 Macerich Co. 749,314 57,562 Welltower Inc. 833,349 56,434 Federal Realty Investment Trust 327,213 44,648 * Affiliated Managers Group Inc. 256,972 43,940 * CBRE Group Inc. Class A 1,341,405 42,925 Digital Realty Trust Inc. 643,393 42,027 SEI Investments Co. 707,285 34,112 VEREIT Inc. 4,286,775 33,094 MSCI Inc. Class A 493,545 29,346 Alexandria Real Estate Equities Inc. 342,595 29,008 Lazard Ltd. Class A 615,713 26,660 * Realogy Holdings Corp. 695,309 26,165 Extra Space Storage Inc. 276,519 21,336 Brixmor Property Group Inc. 848,517 19,923 * E*TRADE Financial Corp. 687,989 18,115 Raymond James Financial Inc. 306,940 15,234 Camden Property Trust 205,663 15,199 * LendingClub Corp. 1,046,123 13,840 Communications Sales & Leasing Inc. 350 6 Health Care (11.7%) * Incyte Corp. 769,312 84,878 * BioMarin Pharmaceutical Inc. 762,971 80,356 * Edwards Lifesciences Corp. 508,854 72,344 CR Bard Inc. 351,178 65,428 * DaVita HealthCare Partners Inc. 816,087 59,028 * Waters Corp. 369,948 43,732 * Alkermes plc 707,164 41,489 * Jazz Pharmaceuticals plc 276,043 36,661 * Varian Medical Systems Inc. 467,660 34,504 Cooper Cos. Inc. 230,174 34,264 ResMed Inc. 665,626 33,920 DENTSPLY International Inc. 662,317 33,493 * Medivation Inc. 773,923 32,892 * Envision Healthcare Holdings Inc. 879,784 32,367 * IDEXX Laboratories Inc. 435,868 32,363 * Quintiles Transnational Holdings Inc. 378,480 26,331 * Alnylam Pharmaceuticals Inc. 320,644 25,767 * Centene Corp. 254,016 13,775 * Bluebird Bio Inc. 77,292 6,612 * Intercept Pharmaceuticals Inc. 37,037 6,143 Industrials (20.2%) Roper Technologies Inc. 476,828 74,719 Amphenol Corp. Class A 1,464,233 74,617 * Alliance Data Systems Corp. 276,212 71,533 WW Grainger Inc. 281,021 60,422 AMETEK Inc. 1,146,871 60,004 * FleetCor Technologies Inc. 414,360 57,024 Vulcan Materials Co. 630,342 56,227 * Stericycle Inc. 401,567 55,942 * Verisk Analytics Inc. Class A 718,273 53,088 * TransDigm Group Inc. 240,708 51,129 * Fiserv Inc. 555,142 48,081 Kansas City Southern 522,382 47,474 Martin Marietta Materials Inc. 301,305 45,783 CH Robinson Worldwide Inc. 671,188 45,493 Fastenal Co. 1,236,081 45,253 Pentair plc 852,769 43,525 Expeditors International of Washington Inc. 895,963 42,155 Masco Corp. 1,629,207 41,023 Wabtec Corp. 434,694 38,275 * Mettler-Toledo International Inc. 131,207 37,360 * Sensata Technologies Holding NV 806,240 35,749 JB Hunt Transport Services Inc. 440,588 31,458 Robert Half International Inc. 605,307 30,968 * United Rentals Inc. 451,835 27,133 Macquarie Infrastructure Corp. 339,318 25,334 * Quanta Services Inc. 930,430 22,526 B/E Aerospace Inc. 503,794 22,117 * Trimble Navigation Ltd. 1,214,916 19,949 Acuity Brands Inc. 103,145 18,110 Donaldson Co. Inc. 642,595 18,044 Fortune Brands Home & Security Inc. 378,330 17,959 ^ Chicago Bridge & Iron Co. NV 452,681 17,953 Total System Services Inc. 392,168 17,816 * Vantiv Inc. Class A 346,302 15,556 * Colfax Corp. 205,982 6,161 Oil & Gas (4.0%) * Concho Resources Inc. 569,426 55,974 * Cheniere Energy Inc. 1,063,713 51,377 EQT Corp. 721,377 46,724 Cabot Oil & Gas Corp. 1,958,631 42,816 Range Resources Corp. 762,082 24,478 Core Laboratories NV 209,642 20,922 * FMC Technologies Inc. 543,601 16,852 *,^ Antero Resources Corp. 327,617 6,932 * Whiting Petroleum Corp. 241,715 3,691 Oceaneering International Inc. 581 23 * Cobalt International Energy Inc. 2,079 15 Technology (14.9%) * Cerner Corp. 1,470,192 88,153 Skyworks Solutions Inc. 903,428 76,078 * Red Hat Inc. 868,476 62,426 * Palo Alto Networks Inc. 356,430 61,306 * Akamai Technologies Inc. 803,028 55,457 * Citrix Systems Inc. 722,678 50,067 Lam Research Corp. 748,748 48,916 * ServiceNow Inc. 701,901 48,747 * Autodesk Inc. 1,077,518 47,562 Linear Technology Corp. 1,134,838 45,791 Microchip Technology Inc. 949,937 40,933 * F5 Networks Inc. 336,373 38,952 * ANSYS Inc. 427,026 37,638 * Workday Inc. Class A 511,656 35,233 * VeriSign Inc. 456,974 32,244 * Qorvo Inc. 709,424 31,959 * Gartner Inc. 374,339 31,418 * Splunk Inc. 564,859 31,265 Xilinx Inc. 613,617 26,017 * FireEye Inc. 679,748 21,629 * Freescale Semiconductor Ltd. 515,303 18,850 KLA-Tencor Corp. 372,198 18,610 CDK Global Inc. 380,489 18,180 * Rackspace Hosting Inc. 576,113 14,218 * NetSuite Inc. 168,189 14,111 * Tableau Software Inc. Class A 121,183 9,668 * Premier Inc. Class A 178,183 6,124 * SunEdison Inc. 1,757 13 Telecommunications (1.9%) * SBA Communications Corp. Class A 604,449 63,310 * Level 3 Communications Inc. 1,348,328 58,909 * Zayo Group Holdings Inc. 229,859 5,829 Utilities (0.4%) * Calpine Corp. 1,705,832 24,905 Total Common Stocks (Cost $6,359,980) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.189% 49,250,252 49,250 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 400 400 4,5 Federal Home Loan Bank Discount Notes 0.200% 11/18/15 1,000 1,000 Total Temporary Cash Investments (Cost $50,650) Total Investments (100.4%) (Cost $6,410,630) Other Asset and Liabilities-Net (-0.4%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $35,201,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $34,299,000 of collateral received for securities on loan. The fund received additional collateral of $1,875,000 on the next business day. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $900,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,781,799 — — Temporary Cash Investments 49,250 1,400 — Futures Contracts—Assets 1 212 — — Total 6,831,261 1,400 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in Mid-Cap Growth Index Fund the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P MidCap 400 Index December 2015 110 14,992 (399) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $6,410,630,000. Net unrealized appreciation of investment securities for tax purposes was $421,819,000, consisting of unrealized gains of $881,417,000 on securities that had risen in value since their purchase and $459,598,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Value Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (7.3%) Sigma-Aldrich Corp. 593,138 82,399 Alcoa Inc. 6,483,021 62,626 CF Industries Holdings Inc. 1,153,687 51,800 Eastman Chemical Co. 699,176 45,251 Celanese Corp. Class A 759,159 44,919 Newmont Mining Corp. 2,615,554 42,032 International Flavors & Fragrances Inc. 399,010 41,202 Ashland Inc. 334,886 33,696 * WR Grace & Co. 358,130 33,324 Avery Dennison Corp. 452,654 25,607 Freeport-McMoRan Inc. 2,571,809 24,921 Albemarle Corp. 555,545 24,499 FMC Corp. 661,484 22,431 Reliance Steel & Aluminum Co. 345,152 18,642 Huntsman Corp. 1,032,110 10,001 CONSOL Energy Inc. 565,416 5,541 Westlake Chemical Corp. 97,536 5,061 Consumer Goods (15.8%) ConAgra Foods Inc. 2,137,245 86,580 Dr Pepper Snapple Group Inc. 945,003 74,702 Clorox Co. 636,831 73,573 Tyson Foods Inc. Class A 1,506,701 64,939 JM Smucker Co. 567,663 64,765 Molson Coors Brewing Co. Class B 725,263 60,211 Genuine Parts Co. 712,960 59,097 Whirlpool Corp. 388,211 57,168 Delphi Automotive plc 703,852 53,521 Newell Rubbermaid Inc. 1,325,722 52,644 DR Horton Inc. 1,724,965 50,645 Bunge Ltd. 676,554 49,591 Coca-Cola Enterprises Inc. 1,020,723 49,352 PVH Corp. 409,433 41,738 Lennar Corp. Class A 861,261 41,453 Hormel Foods Corp. 654,205 41,418 Lear Corp. 379,774 41,312 Hasbro Inc. 556,559 40,150 Coach Inc. 1,369,487 39,619 Mattel Inc. 1,676,391 35,305 Ralph Lauren Corp. Class A 295,885 34,962 PulteGroup Inc. 1,571,835 29,661 Harley-Davidson Inc. 509,823 27,989 * Edgewell Personal Care Co. 308,028 25,135 BorgWarner Inc. 559,814 23,283 Coty Inc. Class A 342,963 9,281 ^ Pilgrim's Pride Corp. 320,064 6,651 Lennar Corp. Class B 46,777 1,852 Energizer Holdings Inc. 215 8 * Fossil Group Inc. 145 8 Consumer Services (9.6%) Royal Caribbean Cruises Ltd. 871,105 77,607 * Nielsen Holdings plc 1,634,499 72,686 Best Buy Co. Inc. 1,484,441 55,102 * United Continental Holdings Inc. 945,535 50,161 Foot Locker Inc. 689,690 49,637 ^ H&R Block Inc. 1,367,761 49,513 AmerisourceBergen Corp. Class A 508,434 48,296 Darden Restaurants Inc. 569,049 39,003 Interpublic Group of Cos. Inc. 2,031,702 38,866 Staples Inc. 3,185,941 37,371 * Hertz Global Holdings Inc. 2,034,500 34,037 Aramark 1,125,690 33,365 News Corp. Class A 2,280,163 28,776 * Bed Bath & Beyond Inc. 398,529 22,724 Kohl's Corp. 464,977 21,533 Wynn Resorts Ltd. 402,126 21,361 * MGM Resorts International 1,115,763 20,586 * Discovery Communications Inc. 644,443 15,654 * Rite Aid Corp. 2,512,214 15,249 * Discovery Communications Inc. Class A 369,826 9,627 Tribune Media Co. Class A 197,540 7,032 News Corp. Class B 198,909 2,550 Financials (24.6%) Hartford Financial Services Group Inc. 2,053,676 94,017 M&T Bank Corp. 593,690 72,400 Principal Financial Group Inc. 1,459,079 69,073 Regions Financial Corp. 6,558,797 59,095 Lincoln National Corp. 1,242,390 58,964 Equifax Inc. 585,436 56,893 Realty Income Corp. 1,162,718 55,101 XL Group plc Class A 1,496,645 54,358 KeyCorp 4,162,576 54,155 SL Green Realty Corp. 493,617 53,390 * Markel Corp. 65,616 52,615 Citizens Financial Group Inc. 2,089,226 49,849 Kimco Realty Corp. 1,942,917 47,465 Western Union Co. 2,531,851 46,485 Annaly Capital Management Inc. 4,691,889 46,309 FNF Group 1,301,996 46,182 UDR Inc. 1,297,072 44,723 First Republic Bank 701,832 44,054 * Ally Financial Inc. 2,146,372 43,743 Voya Financial Inc. 1,120,448 43,440 * Arch Capital Group Ltd. 575,869 42,309 Huntington Bancshares Inc. 3,975,500 42,140 Cincinnati Financial Corp. 771,751 41,520 CIT Group Inc. 999,679 40,017 Unum Group 1,221,256 39,178 New York Community Bancorp Inc. 2,089,806 37,742 Comerica Inc. 879,973 36,167 Plum Creek Timber Co. Inc. 864,202 34,145 Torchmark Corp. 588,400 33,186 Willis Group Holdings plc 799,695 32,763 American Capital Agency Corp. 1,726,708 32,289 Jones Lang LaSalle Inc. 222,653 32,011 Nasdaq Inc. 585,482 31,224 Reinsurance Group of America Inc. Class A 329,050 29,809 PartnerRe Ltd. 213,227 29,613 Everest Re Group Ltd. 164,114 28,448 Zions Bancorporation 1,010,822 27,838 Iron Mountain Inc. 887,125 27,519 Axis Capital Holdings Ltd. 473,401 25,431 WR Berkley Corp. 458,159 24,910 People's United Financial Inc. 1,535,053 24,146 Hudson City Bancorp Inc. 2,360,516 24,006 Legg Mason Inc. 543,387 22,610 Navient Corp. 1,852,599 20,823 * Alleghany Corp. 37,497 17,553 Raymond James Financial Inc. 320,578 15,910 Camden Property Trust 214,544 15,855 Assurant Inc. 165,439 13,071 * Santander Consumer USA Holdings Inc. 532,152 10,867 ^ LPL Financial Holdings Inc. 199,869 7,949 Communications Sales & Leasing Inc. 205 4 Health Care (5.6%) * Endo International plc 1,030,937 71,423 Universal Health Services Inc. Class B 454,182 56,687 * Henry Schein Inc. 412,927 54,804 * Boston Scientific Corp. 3,326,612 54,590 * Laboratory Corp. of America Holdings 500,482 54,287 * Hologic Inc. 1,255,568 49,130 Quest Diagnostics Inc. 710,704 43,687 * Mallinckrodt plc 580,901 37,143 Patterson Cos. Inc. 434,411 18,788 Industrials (12.2%) Fidelity National Information Services Inc. 1,393,977 93,508 WestRock Co. 1,296,268 66,680 Rockwell Collins Inc. 652,369 53,390 * Fiserv Inc. 580,624 50,288 Xerox Corp. 5,026,356 48,906 Sealed Air Corp. 1,019,060 47,774 Textron Inc. 1,231,573 46,356 Dover Corp. 774,648 44,294 Ball Corp. 680,541 42,330 Towers Watson & Co. Class A 343,155 40,280 Cintas Corp. 436,533 37,433 L-3 Communications Holdings Inc. 357,943 37,412 * Crown Holdings Inc. 690,141 31,574 ManpowerGroup Inc. 380,206 31,135 Fluor Corp. 717,595 30,390 Xylem Inc. 898,493 29,515 Avnet Inc. 665,624 28,409 Flowserve Corp. 660,310 27,165 * Arrow Electronics Inc. 467,479 25,842 ADT Corp. 841,296 25,155 Owens Corning 553,047 23,178 * Jacobs Engineering Group Inc. 613,193 22,952 Hubbell Inc. Class B 250,612 21,289 Allison Transmission Holdings Inc. 784,773 20,946 FLIR Systems Inc. 693,481 19,411 AGCO Corp. 183,674 8,565 * Colfax Corp. 214,106 6,404 MDU Resources Group Inc. 670 11 Joy Global Inc. 335 5 Oil & Gas (6.6%) Tesoro Corp. 609,447 59,263 * Cameron International Corp. 948,082 58,136 Cimarex Energy Co. 467,664 47,926 HollyFrontier Corp. 933,515 45,593 * Weatherford International plc 3,454,226 29,292 Columbia Pipeline Group Inc. 1,572,417 28,759 OGE Energy Corp. 988,604 27,048 Marathon Oil Corp. 1,650,943 25,424 * Southwestern Energy Co. 1,903,467 24,155 Helmerich & Payne Inc. 506,940 23,958 ^ Transocean Ltd. 1,800,173 23,258 ^ Chesapeake Energy Corp. 2,964,499 21,730 Murphy Oil Corp. 811,185 19,631 Energen Corp. 389,570 19,424 Oceaneering International Inc. 484,666 19,038 * FMC Technologies Inc. 568,091 17,611 Ensco plc Class A 1,165,609 16,412 Noble Corp. plc 597,375 6,517 * Whiting Petroleum Corp. 251,969 3,848 Diamond Offshore Drilling Inc. 215 4 Other (0.0%) * Safeway Inc CVR (Casa Ley) Expire 1/30/2018 1,233 — * Safeway Inc CVR (PDC) Expire 1/30/2017 1,233 — — Technology (9.0%) Altera Corp. 1,499,203 75,080 Seagate Technology plc 1,495,218 66,986 NVIDIA Corp. 2,534,883 62,485 SanDisk Corp. 1,003,637 54,528 Maxim Integrated Products Inc. 1,407,748 47,019 Juniper Networks Inc. 1,807,913 46,481 Harris Corp. 611,867 44,758 NetApp Inc. 1,485,556 43,973 Western Digital Corp. 541,816 43,042 Computer Sciences Corp. 684,823 42,034 * Synopsys Inc. 772,243 35,662 Xilinx Inc. 640,289 27,148 Garmin Ltd. 566,287 20,318 * Teradata Corp. 700,030 20,273 * Nuance Communications Inc. 1,224,988 20,053 KLA-Tencor Corp. 389,502 19,475 * IMS Health Holdings Inc. 649,324 18,895 Marvell Technology Group Ltd. 2,047,711 18,532 Telecommunications (0.3%) Frontier Communications Corp. 5,783,132 27,470 Utilities (8.8%) WEC Energy Group Inc. 1,562,761 81,607 Eversource Energy 1,570,164 79,482 DTE Energy Co. 887,755 71,349 Ameren Corp. 1,201,224 50,776 American Water Works Co. Inc. 892,417 49,154 CMS Energy Corp. 1,369,605 48,374 CenterPoint Energy Inc. 2,024,148 36,516 SCANA Corp. 636,187 35,792 Pinnacle West Capital Corp. 548,588 35,186 ONEOK Inc. 1,035,767 33,352 AES Corp. 3,376,927 33,060 Alliant Energy Corp. 560,732 32,797 Pepco Holdings Inc. 1,252,821 30,343 NiSource Inc. 1,573,620 29,191 NRG Energy Inc. 1,636,963 24,309 National Fuel Gas Co. 397,154 19,850 Total Common Stocks (Cost $7,323,169) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.189% 52,175,458 52,175 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.180% 11/4/15 2,000 2,000 Total Temporary Cash Investments (Cost $54,175) Total Investments (100.5%) (Cost $7,377,344) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $43,934,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $43,151,000 of collateral received for securities on loan. The fund received additional collateral of $3,671,000 on the next business day. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $800,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but Mid-Cap Value Index Fund after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,838,178 — — Temporary Cash Investments 52,175 2,000 — Futures Contracts—Assets 1 166 — — Total 7,890,519 2,000 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Mid-Cap Value Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P MidCap 400 Index December 2015 46 6,269 (167) S&P 500 Index December 2015 9 4,295 (79) (246) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $7,377,344,000. Net unrealized appreciation of investment securities for tax purposes was $515,009,000, consisting of unrealized gains of $1,042,719,000 on securities that had risen in value since their purchase and $527,710,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (2.3%) ^ Dow Chemical Co. 670,380 28,424 EI du Pont de Nemours & Co. 523,726 25,244 LyondellBasell Industries NV Class A 215,905 17,998 Praxair Inc. 166,011 16,910 Ecolab Inc. 153,810 16,876 Air Products & Chemicals Inc. 112,098 14,302 PPG Industries Inc. 156,623 13,734 Sigma-Aldrich Corp. 69,276 9,624 International Paper Co. 241,942 9,143 Alcoa Inc. 758,836 7,330 Nucor Corp. 185,200 6,954 CF Industries Holdings Inc. 134,931 6,058 Freeport-McMoRan Inc. 602,704 5,840 Mosaic Co. 185,556 5,773 Eastman Chemical Co. 81,882 5,299 Celanese Corp. Class A 88,930 5,262 Newmont Mining Corp. 306,524 4,926 International Flavors & Fragrances Inc. 46,731 4,825 Ashland Inc. 39,191 3,943 * WR Grace & Co. 41,917 3,900 Airgas Inc. 38,975 3,482 Avery Dennison Corp. 52,966 2,996 Albemarle Corp. 65,104 2,871 FMC Corp. 77,486 2,628 Reliance Steel & Aluminum Co. 40,505 2,188 * Axalta Coating Systems Ltd. 81,913 2,076 Westlake Chemical Corp. 23,101 1,199 Huntsman Corp. 120,910 1,172 CONSOL Energy Inc. 66,529 652 Consumer Goods (10.7%) Procter & Gamble Co. 1,571,354 113,043 Coca-Cola Co. 2,267,864 90,987 PepsiCo Inc. 850,944 80,244 Philip Morris International Inc. 897,459 71,195 Altria Group Inc. 1,135,862 61,791 NIKE Inc. Class B 392,761 48,298 Mondelez International Inc. Class A 886,791 37,130 Colgate-Palmolive Co. 521,440 33,091 Ford Motor Co. 2,256,101 30,615 General Motors Co. 825,904 24,794 Kraft Heinz Co. 350,994 24,773 Monsanto Co. 270,983 23,126 Kimberly-Clark Corp. 211,099 23,018 Reynolds American Inc. 496,222 21,968 General Mills Inc. 346,932 19,473 Johnson Controls Inc. 379,040 15,677 Archer-Daniels-Midland Co. 352,755 14,622 ^,* Tesla Motors Inc. 56,598 14,059 VF Corp. 197,289 13,457 Delphi Automotive plc 164,656 12,520 * Monster Beverage Corp. 88,581 11,971 Constellation Brands Inc. Class A 94,675 11,854 * Electronic Arts Inc. 171,385 11,611 Estee Lauder Cos. Inc. Class A 130,827 10,555 ConAgra Foods Inc. 250,185 10,135 * Under Armour Inc. Class A 104,297 10,094 Kellogg Co. 143,094 9,523 Activision Blizzard Inc. 295,742 9,136 Dr Pepper Snapple Group Inc. 110,434 8,730 Stanley Black & Decker Inc. 88,765 8,608 Clorox Co. 74,489 8,606 Mead Johnson Nutrition Co. 117,465 8,270 Tyson Foods Inc. Class A 176,344 7,600 Hershey Co. 82,590 7,588 JM Smucker Co. 66,336 7,568 Molson Coors Brewing Co. Class B 84,949 7,053 Genuine Parts Co. 83,521 6,923 Hanesbrands Inc. 233,260 6,751 Whirlpool Corp. 45,336 6,676 * Mohawk Industries Inc. 36,411 6,619 Harley-Davidson Inc. 119,313 6,550 Church & Dwight Co. Inc. 75,924 6,370 Newell Rubbermaid Inc. 155,153 6,161 DR Horton Inc. 201,923 5,929 Brown-Forman Corp. Class B 60,012 5,815 Bunge Ltd. 79,228 5,807 Coca-Cola Enterprises Inc. 119,421 5,774 * Jarden Corp. 116,202 5,680 Campbell Soup Co. 107,957 5,471 BorgWarner Inc. 131,136 5,454 McCormick & Co. Inc. 63,837 5,246 Snap-on Inc. 33,671 5,082 Lennar Corp. Class A 105,078 5,057 PVH Corp. 47,901 4,883 Hormel Foods Corp. 76,555 4,847 Lear Corp. 44,414 4,831 Hasbro Inc. 65,156 4,700 Coach Inc. 160,338 4,639 * LKQ Corp. 159,041 4,510 * Michael Kors Holdings Ltd. 106,462 4,497 Polaris Industries Inc. 36,454 4,370 Mattel Inc. 196,226 4,133 Ralph Lauren Corp. Class A 34,595 4,088 Harman International Industries Inc. 41,027 3,938 Leucadia National Corp. 180,571 3,658 Keurig Green Mountain Inc. 67,004 3,494 PulteGroup Inc. 183,935 3,471 * WABCO Holdings Inc. 31,933 3,348 * NVR Inc. 2,150 3,279 * Edgewell Personal Care Co. 36,129 2,948 * lululemon athletica Inc. 57,051 2,890 * WhiteWave Foods Co. Class A 50,752 2,038 Coty Inc. Class A 39,990 1,082 ^,* Fitbit Inc. 24,321 917 ^ Pilgrim's Pride Corp. 36,929 767 * GoPro Inc. Class A 22,557 704 Lennar Corp. Class B 1,161 46 * Fossil Group Inc. 45 3 Energizer Holdings Inc. 60 2 Consumer Services (14.2%) * Amazon.com Inc. 216,751 110,953 Walt Disney Co. 880,032 89,939 Home Depot Inc. 743,836 85,906 Comcast Corp. Class A 1,136,256 64,630 CVS Health Corp. 645,620 62,289 Wal-Mart Stores Inc. 839,531 54,435 McDonald's Corp. 545,639 53,762 Starbucks Corp. 816,790 46,426 Walgreens Boots Alliance Inc. 506,235 42,068 Lowe's Cos. Inc. 539,969 37,215 Costco Wholesale Corp. 254,628 36,812 * Priceline Group Inc. 29,359 36,313 Time Warner Inc. 448,882 30,861 Time Warner Cable Inc. 163,969 29,411 Target Corp. 364,053 28,636 TJX Cos. Inc. 374,203 26,726 McKesson Corp. 134,543 24,894 Twenty-First Century Fox Inc. Class A 903,675 24,381 * Netflix Inc. 233,324 24,093 Delta Air Lines Inc. 460,801 20,676 Yum! Brands Inc. 249,871 19,977 Kroger Co. 534,673 19,286 Comcast Corp. Special Class A 291,422 16,681 * eBay Inc. 635,263 15,526 American Airlines Group Inc. 389,218 15,113 Cardinal Health Inc. 189,646 14,569 Southwest Airlines Co. 382,008 14,532 * O'Reilly Automotive Inc. 54,713 13,678 * Chipotle Mexican Grill Inc. Class A 18,048 12,999 L Brands Inc. 143,789 12,960 * AutoZone Inc. 17,889 12,949 Sysco Corp. 322,996 12,587 Carnival Corp. 240,285 11,942 Dollar General Corp. 162,146 11,746 * United Continental Holdings Inc. 221,369 11,744 Ross Stores Inc. 238,314 11,551 AmerisourceBergen Corp. Class A 118,913 11,295 Macy's Inc. 194,856 10,000 CBS Corp. Class B 246,108 9,820 Omnicom Group Inc. 140,802 9,279 Royal Caribbean Cruises Ltd. 101,977 9,085 Viacom Inc. Class B 206,150 8,895 Las Vegas Sands Corp. 231,073 8,774 * Dollar Tree Inc. 129,204 8,613 * Nielsen Holdings plc 191,322 8,508 Advance Auto Parts Inc. 42,450 8,046 ^,* Charter Communications Inc. Class A 42,147 7,412 * DISH Network Corp. Class A 123,751 7,220 Hilton Worldwide Holdings Inc. 314,575 7,216 * CarMax Inc. 120,264 7,134 Marriott International Inc. Class A 100,119 6,828 Expedia Inc. 57,164 6,727 Tractor Supply Co. 78,719 6,638 Starwood Hotels & Resorts Worldwide Inc. 98,803 6,568 Whole Foods Market Inc. 207,445 6,566 * Liberty Interactive Corp. QVC Group Class A 250,081 6,560 Best Buy Co. Inc. 173,728 6,449 Signet Jewelers Ltd. 46,318 6,305 Nordstrom Inc. 82,812 5,938 Alaska Air Group Inc. 73,669 5,853 Foot Locker Inc. 80,744 5,811 ^ H&R Block Inc. 160,144 5,797 * Ulta Salon Cosmetics & Fragrance Inc. 35,401 5,783 * Bed Bath & Beyond Inc. 93,336 5,322 Kohl's Corp. 108,826 5,040 * Norwegian Cruise Line Holdings Ltd. 86,353 4,948 Wyndham Worldwide Corp. 68,397 4,918 Tiffany & Co. 63,524 4,905 * MGM Resorts International 261,016 4,816 * Sirius XM Holdings Inc. 1,233,692 4,614 Darden Restaurants Inc. 66,615 4,566 Interpublic Group of Cos. Inc. 237,341 4,540 Staples Inc. 372,892 4,374 * IHS Inc. Class A 37,630 4,365 * TripAdvisor Inc. 64,733 4,079 * Hertz Global Holdings Inc. 238,086 3,983 Aramark 131,908 3,910 Gap Inc. 132,955 3,789 * Liberty Media Corp. 109,793 3,783 * Discovery Communications Inc. 150,959 3,667 Williams-Sonoma Inc. 47,737 3,645 FactSet Research Systems Inc. 22,760 3,637 News Corp. Class A 275,353 3,475 * AutoNation Inc. 45,875 2,669 Wynn Resorts Ltd. 47,129 2,503 * Discovery Communications Inc. Class A 86,185 2,243 Scripps Networks Interactive Inc. Class A 43,466 2,138 * Liberty Media Corp. Class A 53,125 1,898 * Rite Aid Corp. 293,061 1,779 Twenty-First Century Fox Inc. 57,160 1,547 * Hyatt Hotels Corp. Class A 18,471 870 Tribune Media Co. Class A 23,210 826 * Urban Outfitters Inc. 27,231 800 * Sprouts Farmers Market Inc. 35,611 751 News Corp. Class B 14,516 186 CBS Corp. Class A 2,867 129 Viacom Inc. Class A 985 44 Financials (18.1%) * Berkshire Hathaway Inc. Class B 1,100,648 143,525 Wells Fargo & Co. 2,676,229 137,424 JPMorgan Chase & Co. 2,142,200 130,610 Bank of America Corp. 6,046,648 94,207 Citigroup Inc. 1,656,320 82,170 Visa Inc. Class A 1,130,437 78,746 MasterCard Inc. Class A 578,195 52,107 American International Group Inc. 719,708 40,894 US Bancorp 969,120 39,744 Goldman Sachs Group Inc. 225,688 39,216 American Express Co. 493,022 36,548 Simon Property Group Inc. 179,292 32,940 Morgan Stanley 848,026 26,713 PNC Financial Services Group Inc. 297,469 26,534 MetLife Inc. 517,165 24,384 Bank of New York Mellon Corp. 609,006 23,843 Capital One Financial Corp. 314,254 22,790 American Tower Corporation 245,012 21,556 Prudential Financial Inc. 261,310 19,914 Charles Schwab Corp. 686,033 19,593 ACE Ltd. 178,222 18,428 BlackRock Inc. 61,620 18,330 Public Storage 85,178 18,026 Travelers Cos. Inc. 180,253 17,941 CME Group Inc. 185,929 17,243 Chubb Corp. 131,438 16,121 BB&T Corp. 451,807 16,084 Marsh & McLennan Cos. Inc. 307,048 16,034 Equity Residential 211,007 15,851 Crown Castle International Corp. 193,424 15,255 State Street Corp. 224,598 15,095 Intercontinental Exchange Inc. 64,011 15,042 Aon plc 162,268 14,379 Welltower Inc. 203,576 13,786 McGraw Hill Financial Inc. 157,913 13,659 Allstate Corp. 231,946 13,509 AvalonBay Communities Inc. 76,872 13,439 Discover Financial Services 252,161 13,110 Aflac Inc. 224,584 13,055 Prologis Inc. 303,692 11,814 SunTrust Banks Inc. 297,900 11,392 Ameriprise Financial Inc. 103,228 11,265 Hartford Financial Services Group Inc. 240,292 11,001 Ventas Inc. 192,650 10,800 Boston Properties Inc. 89,002 10,538 HCP Inc. 268,087 9,986 Progressive Corp. 322,503 9,882 T. Rowe Price Group Inc. 140,990 9,799 Moody's Corp. 98,608 9,683 Equinix Inc. 33,002 9,023 Vornado Realty Trust 98,319 8,890 Fifth Third Bancorp 468,969 8,868 Northern Trust Corp. 128,231 8,740 Franklin Resources Inc. 231,168 8,613 Essex Property Trust Inc. 38,093 8,511 M&T Bank Corp. 69,534 8,480 Weyerhaeuser Co. 297,334 8,129 Principal Financial Group Inc. 170,820 8,087 General Growth Properties Inc. 307,871 7,995 Invesco Ltd. 248,456 7,759 Macerich Co. 91,754 7,049 Regions Financial Corp. 767,609 6,916 Lincoln National Corp. 145,411 6,901 Host Hotels & Resorts Inc. 434,406 6,868 Equifax Inc. 68,450 6,652 Realty Income Corp. 136,157 6,453 XL Group plc Class A 175,088 6,359 KeyCorp 487,106 6,337 SL Green Realty Corp. 57,793 6,251 * Markel Corp. 7,657 6,140 Loews Corp. 168,257 6,081 Citizens Financial Group Inc. 244,565 5,835 Kimco Realty Corp. 227,483 5,557 Federal Realty Investment Trust 40,074 5,468 Western Union Co. 295,651 5,428 Annaly Capital Management Inc. 549,189 5,421 FNF Group 152,475 5,408 * Affiliated Managers Group Inc. 31,504 5,387 * CBRE Group Inc. Class A 164,167 5,253 UDR Inc. 151,855 5,236 First Republic Bank 82,242 5,162 Digital Realty Trust Inc. 78,779 5,146 * Ally Financial Inc. 251,277 5,121 Voya Financial Inc. 131,023 5,080 * Arch Capital Group Ltd. 67,384 4,951 Huntington Bancshares Inc. 464,249 4,921 Cincinnati Financial Corp. 90,322 4,859 CIT Group Inc. 117,000 4,684 Unum Group 142,873 4,583 TD Ameritrade Holding Corp. 141,697 4,512 New York Community Bancorp Inc. 244,566 4,417 Comerica Inc. 103,096 4,237 SEI Investments Co. 86,574 4,175 VEREIT Inc. 524,379 4,048 Plum Creek Timber Co. Inc. 101,110 3,995 Torchmark Corp. 68,713 3,875 Willis Group Holdings plc 93,695 3,839 American Capital Agency Corp. 201,711 3,772 Jones Lang LaSalle Inc. 25,932 3,728 Raymond James Financial Inc. 75,119 3,728 Camden Property Trust 50,379 3,723 Nasdaq Inc. 68,560 3,656 MSCI Inc. Class A 60,318 3,587 Alexandria Real Estate Equities Inc. 41,933 3,550 Reinsurance Group of America Inc. Class A 38,584 3,495 PartnerRe Ltd. 24,970 3,468 Everest Re Group Ltd. 19,217 3,331 Zions Bancorporation 118,343 3,259 Lazard Ltd. Class A 75,240 3,258 Iron Mountain Inc. 103,909 3,223 * Realogy Holdings Corp. 84,891 3,194 Axis Capital Holdings Ltd. 55,426 2,978 WR Berkley Corp. 53,718 2,921 People's United Financial Inc. 179,660 2,826 Hudson City Bancorp Inc. 274,338 2,790 Legg Mason Inc. 63,197 2,630 Extra Space Storage Inc. 33,696 2,600 Brixmor Property Group Inc. 103,847 2,438 Navient Corp. 216,649 2,435 * Synchrony Financial 72,427 2,267 * E*TRADE Financial Corp. 84,137 2,215 * Alleghany Corp. 4,379 2,050 * LendingClub Corp. 127,688 1,689 Assurant Inc. 19,261 1,522 * Santander Consumer USA Holdings Inc. 62,212 1,270 * Berkshire Hathaway Inc. Class A 6 1,171 LPL Financial Holdings Inc. 23,438 932 Communications Sales & Leasing Inc. 105 2 Health Care (14.0%) Johnson & Johnson 1,604,067 149,740 Pfizer Inc. 3,572,573 112,214 Gilead Sciences Inc. 850,131 83,474 Merck & Co. Inc. 1,631,589 80,584 UnitedHealth Group Inc. 552,415 64,086 * Allergan plc 228,023 61,979 Amgen Inc. 439,230 60,754 Bristol-Myers Squibb Co. 965,946 57,184 Medtronic plc 819,236 54,840 AbbVie Inc. 911,000 49,567 * Celgene Corp. 457,936 49,535 Eli Lilly & Co. 577,984 48,371 * Biogen Inc. 136,231 39,754 Abbott Laboratories 862,854 34,704 * Express Scripts Holding Co. 396,143 32,072 Thermo Fisher Scientific Inc. 230,670 28,206 Aetna Inc. 201,976 22,098 Anthem Inc. 151,568 21,220 * Regeneron Pharmaceuticals Inc. 44,165 20,543 Cigna Corp. 149,010 20,119 * Alexion Pharmaceuticals Inc. 124,484 19,468 Stryker Corp. 174,509 16,421 Becton Dickinson and Co. 121,649 16,138 Humana Inc. 85,747 15,349 * HCA Holdings Inc. 192,460 14,889 * Vertex Pharmaceuticals Inc. 141,741 14,761 * Illumina Inc. 83,710 14,718 * Boston Scientific Corp. 778,697 12,778 Perrigo Co. plc 80,390 12,643 Zoetis Inc. 260,220 10,716 Baxter International Inc. 316,100 10,384 * Incyte Corp. 93,901 10,360 St. Jude Medical Inc. 162,918 10,278 Baxalta Inc. 313,802 9,888 * Intuitive Surgical Inc. 21,415 9,842 * BioMarin Pharmaceutical Inc. 93,423 9,839 Zimmer Biomet Holdings Inc. 100,186 9,410 * Mylan NV 227,866 9,174 * Edwards Lifesciences Corp. 62,134 8,834 * Endo International plc 120,688 8,361 CR Bard Inc. 43,031 8,017 * DaVita HealthCare Partners Inc. 99,963 7,230 Universal Health Services Inc. Class B 53,164 6,635 * Henry Schein Inc. 48,355 6,418 * Laboratory Corp. of America Holdings 58,622 6,359 * Hologic Inc. 146,958 5,750 * Waters Corp. 45,346 5,360 Quest Diagnostics Inc. 83,228 5,116 * Alkermes plc 86,584 5,080 * Jazz Pharmaceuticals plc 33,777 4,486 * Mallinckrodt plc 68,079 4,353 * Varian Medical Systems Inc. 57,289 4,227 Cooper Cos. Inc. 28,138 4,189 ResMed Inc. 81,449 4,151 DENTSPLY International Inc. 81,029 4,098 * Medivation Inc. 94,678 4,024 * Envision Healthcare Holdings Inc. 107,655 3,961 * IDEXX Laboratories Inc. 53,273 3,956 * Quintiles Transnational Holdings Inc. 46,016 3,201 * Alnylam Pharmaceuticals Inc. 39,155 3,146 Patterson Cos. Inc. 50,952 2,204 * Centene Corp. 30,805 1,671 * Bluebird Bio Inc. 9,481 811 * Intercept Pharmaceuticals Inc. 4,584 760 Industrials (11.3%) General Electric Co. 5,848,537 147,500 3M Co. 361,984 51,318 Boeing Co. 373,956 48,970 Union Pacific Corp. 502,644 44,439 United Technologies Corp. 490,126 43,616 Honeywell International Inc. 430,220 40,738 United Parcel Service Inc. Class B 404,661 39,936 Accenture plc Class A 361,593 35,530 Lockheed Martin Corp. 152,794 31,676 Danaher Corp. 336,544 28,677 Caterpillar Inc. 348,772 22,796 FedEx Corp. 155,515 22,391 General Dynamics Corp. 158,914 21,922 Automatic Data Processing Inc. 269,859 21,686 * PayPal Holdings Inc. 670,752 20,820 Raytheon Co. 175,648 19,191 Northrop Grumman Corp. 108,511 18,007 Precision Castparts Corp. 75,672 17,383 Emerson Electric Co. 380,665 16,814 CSX Corp. 569,982 15,333 Illinois Tool Works Inc. 180,005 14,816 TE Connectivity Ltd. 233,103 13,961 Eaton Corp. plc 270,894 13,897 Deere & Co. 180,614 13,365 Norfolk Southern Corp. 174,532 13,334 Waste Management Inc. 261,931 13,047 * LinkedIn Corp. Class A 66,536 12,650 * Fiserv Inc. 135,899 11,770 Cummins Inc. 103,475 11,235 Fidelity National Information Services Inc. 163,130 10,943 PACCAR Inc. 205,714 10,732 Sherwin-Williams Co. 45,913 10,229 Roper Technologies Inc. 58,337 9,141 Amphenol Corp. Class A 179,126 9,128 Paychex Inc. 188,011 8,955 * Alliance Data Systems Corp. 33,762 8,744 Tyco International plc 244,280 8,174 Rockwell Automation Inc. 77,498 7,864 Ingersoll-Rand plc 153,741 7,805 Parker-Hannifin Corp. 80,215 7,805 WestRock Co. 151,711 7,804 WW Grainger Inc. 34,386 7,393 AMETEK Inc. 140,301 7,341 * FleetCor Technologies Inc. 50,551 6,957 Vulcan Materials Co. 77,186 6,885 * Stericycle Inc. 49,184 6,852 Agilent Technologies Inc. 192,861 6,621 * Verisk Analytics Inc. Class A 87,907 6,497 * TransDigm Group Inc. 29,457 6,257 Rockwell Collins Inc. 76,143 6,232 Republic Services Inc. Class A 141,294 5,821 Kansas City Southern 64,011 5,817 Xerox Corp. 588,433 5,725 Sealed Air Corp. 119,237 5,590 Martin Marietta Materials Inc. 36,746 5,584 CH Robinson Worldwide Inc. 82,072 5,563 Fastenal Co. 151,304 5,539 Textron Inc. 144,166 5,426 Pentair plc 104,400 5,329 Dover Corp. 90,612 5,181 Expeditors International of Washington Inc. 109,599 5,157 Masco Corp. 199,264 5,017 Ball Corp. 79,483 4,944 Towers Watson & Co. Class A 40,190 4,718 Wabtec Corp. 53,222 4,686 * Mettler-Toledo International Inc. 16,037 4,566 L-3 Communications Holdings Inc. 41,877 4,377 Cintas Corp. 51,036 4,376 * Sensata Technologies Holding NV 98,618 4,373 JB Hunt Transport Services Inc. 53,743 3,837 Robert Half International Inc. 73,780 3,775 * Crown Holdings Inc. 80,854 3,699 ManpowerGroup Inc. 44,410 3,637 Fluor Corp. 83,991 3,557 Xylem Inc. 105,189 3,455 Avnet Inc. 77,886 3,324 * United Rentals Inc. 55,159 3,312 Flowserve Corp. 77,247 3,178 Macquarie Infrastructure Corp. 41,472 3,096 * Arrow Electronics Inc. 54,648 3,021 ADT Corp. 98,397 2,942 * Quanta Services Inc. 114,031 2,761 Owens Corning 64,730 2,713 B/E Aerospace Inc. 61,635 2,706 * Jacobs Engineering Group Inc. 71,669 2,683 Hubbell Inc. Class B 29,463 2,503 Allison Transmission Holdings Inc. 91,911 2,453 * Trimble Navigation Ltd. 149,302 2,452 FLIR Systems Inc. 81,328 2,276 Acuity Brands Inc. 12,577 2,208 Fortune Brands Home & Security Inc. 46,343 2,200 ^ Chicago Bridge & Iron Co. NV 55,442 2,199 Donaldson Co. Inc. 78,278 2,198 Total System Services Inc. 47,801 2,172 * Vantiv Inc. Class A 42,209 1,896 * Colfax Corp. 49,965 1,494 AGCO Corp. 21,444 1,000 MDU Resources Group Inc. 180 3 Joy Global Inc. 90 1 Oil & Gas (6.9%) Exxon Mobil Corp. 2,415,249 179,574 Chevron Corp. 1,090,105 85,988 Schlumberger Ltd. 733,047 50,558 ConocoPhillips 714,061 34,246 Kinder Morgan Inc. 1,079,287 29,875 Occidental Petroleum Corp. 442,247 29,255 Phillips 66 311,523 23,937 EOG Resources Inc. 318,195 23,165 Anadarko Petroleum Corp. 294,012 17,755 Valero Energy Corp. 287,997 17,309 Halliburton Co. 469,807 16,608 Marathon Petroleum Corp. 310,651 14,392 Williams Cos. Inc. 390,378 14,385 Baker Hughes Inc. 252,594 13,145 Pioneer Natural Resources Co. 86,540 10,527 Spectra Energy Corp. 389,040 10,220 Apache Corp. 219,036 8,577 Devon Energy Corp. 226,238 8,391 National Oilwell Varco Inc. 222,324 8,371 Noble Energy Inc. 248,045 7,486 Hess Corp. 141,396 7,078 Tesoro Corp. 71,317 6,935 * Concho Resources Inc. 69,780 6,859 * Cameron International Corp. 110,966 6,804 * Cheniere Energy Inc. 129,901 6,274 Marathon Oil Corp. 392,368 6,043 EQT Corp. 88,371 5,724 Cimarex Energy Co. 54,767 5,613 HollyFrontier Corp. 109,205 5,334 Cabot Oil & Gas Corp. 239,767 5,241 * FMC Technologies Inc. 132,861 4,119 * Weatherford International plc 404,298 3,428 Columbia Pipeline Group Inc. 184,079 3,367 OGE Energy Corp. 115,790 3,168 Range Resources Corp. 93,247 2,995 * Southwestern Energy Co. 222,835 2,828 Helmerich & Payne Inc. 59,334 2,804 ^ Transocean Ltd. 210,411 2,719 Core Laboratories NV 25,738 2,569 ^ Chesapeake Energy Corp. 346,448 2,540 Murphy Oil Corp. 95,051 2,300 Energen Corp. 45,717 2,279 Oceaneering International Inc. 56,312 2,212 Ensco plc Class A 136,586 1,923 * Continental Resources Inc. 53,534 1,551 * Whiting Petroleum Corp. 59,252 905 ^,* Antero Resources Corp. 39,718 840 Noble Corp. plc 70,308 767 * Cobalt International Energy Inc. 330 2 Diamond Offshore Drilling Inc. 60 1 Technology (16.7%) Apple Inc. 3,303,351 364,360 Microsoft Corp. 4,169,704 184,551 * Facebook Inc. Class A 1,243,582 111,798 * Google Inc. Class A 167,928 107,200 * Google Inc. Class C 169,344 103,032 Intel Corp. 2,753,879 83,002 Cisco Systems Inc. 2,946,112 77,335 International Business Machines Corp. 510,711 74,038 Oracle Corp. 1,883,808 68,043 QUALCOMM Inc. 910,146 48,902 Texas Instruments Inc. 594,680 29,449 EMC Corp. 1,115,127 26,942 Hewlett-Packard Co. 1,045,663 26,779 * salesforce.com inc 362,911 25,197 * Adobe Systems Inc. 273,989 22,527 * Cognizant Technology Solutions Corp. Class A 352,827 22,091 Avago Technologies Ltd. Class A 142,960 17,871 Broadcom Corp. Class A 323,453 16,635 * Yahoo! Inc. 490,909 14,192 Intuit Inc. 151,767 13,469 Corning Inc. 710,280 12,160 * Cerner Corp. 179,608 10,769 Analog Devices Inc. 181,789 10,255 Applied Materials Inc. 695,606 10,219 Western Digital Corp. 126,877 10,079 * Micron Technology Inc. 627,742 9,404 Skyworks Solutions Inc. 110,285 9,287 * Twitter Inc. 333,068 8,973 Altera Corp. 175,538 8,791 Seagate Technology plc 175,049 7,842 Symantec Corp. 396,446 7,719 * Red Hat Inc. 106,387 7,647 * Palo Alto Networks Inc. 43,663 7,510 Motorola Solutions Inc. 107,758 7,369 NVIDIA Corp. 296,724 7,314 * Akamai Technologies Inc. 98,339 6,791 SanDisk Corp. 118,389 6,432 Xilinx Inc. 149,939 6,357 * Citrix Systems Inc. 88,454 6,128 Lam Research Corp. 91,740 5,993 * ServiceNow Inc. 85,956 5,970 * Autodesk Inc. 131,908 5,822 Linear Technology Corp. 138,940 5,606 Maxim Integrated Products Inc. 164,781 5,504 Juniper Networks Inc. 211,605 5,440 Harris Corp. 71,675 5,243 NetApp Inc. 173,788 5,144 Microchip Technology Inc. 116,215 5,008 Computer Sciences Corp. 80,141 4,919 CA Inc. 178,990 4,886 * F5 Networks Inc. 41,086 4,758 * ANSYS Inc. 52,265 4,607 KLA-Tencor Corp. 91,255 4,563 * Workday Inc. Class A 62,653 4,314 * Synopsys Inc. 90,393 4,174 * VeriSign Inc. 55,861 3,942 * Qorvo Inc. 86,659 3,904 * Gartner Inc. 45,791 3,843 * Splunk Inc. 69,198 3,830 * VMware Inc. Class A 45,758 3,605 * FireEye Inc. 83,198 2,647 Garmin Ltd. 66,436 2,384 * Teradata Corp. 81,485 2,360 * Nuance Communications Inc. 143,525 2,350 * Freescale Semiconductor Ltd. 63,122 2,309 * IMS Health Holdings Inc. 76,129 2,215 CDK Global Inc. 46,085 2,202 Marvell Technology Group Ltd. 238,372 2,157 * NetSuite Inc. 20,685 1,736 * Rackspace Hosting Inc. 69,760 1,722 * Tableau Software Inc. Class A 14,935 1,192 * Premier Inc. Class A 21,962 755 * SunEdison Inc. 285 2 Telecommunications (2.5%) AT&T Inc. 3,563,124 116,087 Verizon Communications Inc. 2,355,172 102,473 CenturyLink Inc. 326,255 8,195 * SBA Communications Corp. Class A 73,978 7,748 * Level 3 Communications Inc. 164,973 7,208 * T-Mobile US Inc. 165,305 6,581 Frontier Communications Corp. 676,859 3,215 * Sprint Corp. 459,852 1,766 * Zayo Group Holdings Inc. 28,185 715 Utilities (3.1%) Duke Energy Corp. 398,470 28,666 NextEra Energy Inc. 261,699 25,529 Dominion Resources Inc. 344,344 24,235 Southern Co. 526,317 23,526 American Electric Power Co. Inc. 284,250 16,162 PG&E Corp. 282,970 14,941 Exelon Corp. 499,283 14,829 Sempra Energy 136,321 13,185 PPL Corp. 388,191 12,768 Public Service Enterprise Group Inc. 293,135 12,359 Edison International 188,797 11,907 Consolidated Edison Inc. 169,711 11,345 Xcel Energy Inc. 293,883 10,406 WEC Energy Group Inc. 182,962 9,554 Eversource Energy 183,791 9,303 DTE Energy Co. 103,918 8,352 FirstEnergy Corp. 244,822 7,665 Entergy Corp. 104,095 6,777 Ameren Corp. 140,592 5,943 American Water Works Co. Inc. 104,492 5,755 CMS Energy Corp. 160,307 5,662 CenterPoint Energy Inc. 236,899 4,274 SCANA Corp. 74,579 4,196 Pinnacle West Capital Corp. 64,299 4,124 ONEOK Inc. 121,248 3,904 AES Corp. 395,695 3,874 Alliant Energy Corp. 65,649 3,840 Pepco Holdings Inc. 146,713 3,553 NiSource Inc. 184,179 3,417 * Calpine Corp. 208,548 3,045 NRG Energy Inc. 191,618 2,846 National Fuel Gas Co. 46,629 2,330 Total Common Stocks (Cost $7,697,504) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.189% 69,406,705 69,407 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.105% 11/2/15 1,000 1,000 4,5 Federal Home Loan Bank Discount Notes 0.200% 11/18/15 2,000 1,999 5,6 Freddie Mac Discount Notes 0.245% 1/5/16 500 500 Total Temporary Cash Investments (Cost $72,906) Total Investments (100.5%) (Cost $7,770,410) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $19,285,000. Non-income-producing security. The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. Includes $19,118,000 of collateral received for securities on loan. The fund received additional collateral of $922,000 on the next business day. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Securities with a value of $1,500,000 have been segregated as initial margin for open futures contracts. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Large-Cap Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,284,444 — — Temporary Cash Investments 69,407 3,499 — Futures Contracts—Assets 1 583 — — Futures Contracts—Liabilities 1 (60) — — Total 10,354,374 3,499 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Large-Cap Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index December 2015 39 18,610 (345) E-mini S&P 500 Index December 2015 75 7,157 44 (301) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2015, the cost of investment securities for tax purposes was $7,770,410,000. Net unrealized appreciation of investment securities for tax purposes was $2,586,940,000, consisting of unrealized gains of $2,937,743,000 on securities that had risen in value since their purchase and $350,803,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2015 VANGUARD INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
